              Case 19-14605-JKO         Doc 378       Filed 01/07/20   Page 1 of 283


                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION
                                      www.flsb.uscourts.gov

In re:                                                        Case No.: 19-14605-JKO

AMERICAN RESOURCE MANAGEMENT                                  Chapter 11
GROUP, LLC (DE), et al.,                                      Jointly Administered1
EIN: XX-XXXXXXX

                Debtors.
                                                  /

               SUMMARY OF FIRST INTERIM FEE APPLICATION OF KOZYAK
               TROPIN & THROCKMORTON, LLP, AS COUNSEL FOR TRUSTEE

       (BASED ON AVAILABLE CASH ON HAND IN THE ESTATES AT THE TIME OF
     ALLOWANCE, THE APPLICANT WILL AGREE TO A LARGER-THAN-STANDARD
    HOLDBACK ON THIS INTERIM APPLICATION TO BE WORKED OUT PRIOR TO THE
    HEARING AND/OR DETERMINED AS APPROPRIATE BY THE BANKRUPTCY COURT)

1.       Name of Applicant:                  Kozyak Tropin & Throckmorton, LLP

2.       Role of Applicant:                  Counsel for Barry Mukamal, Chapter 11 Trustee

3.       Name of certifying professional;    David A. Samole

4.       Date case filed:                    April 9, 2019

5.       Date of Retention Order:            May 16, 2019 (nunc pro tunc to April 24, 2019)

6.       Period for this Application:        April 24, 2019 to December 31, 2019

7.       Amount of Compensation Sought:                                       $732,340.00

8.       Amount of Expense Reimbursement Sought:                             $ 20,423.35

9.       Amount of Original Retainer(s) Please disclose both Fee Retainer
         and Cost Retainer if such a Retainer has been received:              $        0.00


1
  Additional Jointly Administered Chapter 11 Cases: (a) American Resource Management Group, LLC (IL),
EIN: XX-XXXXXXX (Case No. 19-14606); (b) ARMG Holdings, LLC (FL) f/k/a American Resource Management
Group, LLC (FL), EIN: XX-XXXXXXX (Case No. 19-14607); (c) Boomtown Holding Group, LLC (DE), EIN: 82-
4694300 (Case No. 19-14608); (d) Redemption and Release, LLC (DE), EIN: XX-XXXXXXX (Case No. 19-14609);
(e) Redemption Holdings USA, LLC f/k/a Redemption and Release, LLC (FL), EIN: XX-XXXXXXX (Case No. 19-
14610); (f) Resort Exit Team LLC (FL), EIN: XX-XXXXXXX (Case No. 19-14611); (g) Vacation Properties for
Less, LLC (DE), EIN: XX-XXXXXXX (Case No. 19-14612); and (h) VPL Holdings, LLC (FL) f/k/a Vacation
Properties for Less, LLC (FL), EIN: XX-XXXXXXX (Case No. 19-14613).
           Case 19-14605-JKO         Doc 378      Filed 01/07/20       Page 2 of 283


10.   Current Balance of Retainer(s) remaining:                               $        0.00

11.   Last monthly operating report filed: December 2019 (ECF No. 359)

12.   If case is Chapter 11, current funds in the Chapter 11 estate:          $        0.00

13.   If case is Chapter 11, current funds held by Chapter 11 trustee:        $834,199.19
               Case 19-14605-JKO         Doc 378       Filed 01/07/20      Page 3 of 283

                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION
                                    www.flsb.uscourts.gov

 In re:                                                         Case No.: 19-14605-JKO

 AMERICAN RESOURCE MANAGEMENT                                   Chapter 11
 GROUP, LLC (DE), et al.,                                       Jointly Administered
 EIN: XX-XXXXXXX

                 Debtors.
                                                   /

                  FIRST INTERIM FEE APPLICATION OF KOZYAK TROPIN
                   & THROCKMORTON, LLP, AS COUNSEL FOR TRUSTEE

   (BASED ON AVAILABLE CASH ON HAND IN THE ESTATES AT THE TIME OF
 ALLOWANCE, THE APPLICANT WILL AGREE TO A LARGER-THAN-STANDARD
HOLDBACK ON THIS INTERIM APPLICATION TO BE WORKED OUT PRIOR TO THE
HEARING AND/OR DETERMINED AS APPROPRIATE BY THE BANKRUPTCY COURT)

          Kozyak Tropin & Throckmorton, LLP (“KT&T”), having been approved by this Court as

 counsel for Barry Mukamal, the Chapter 11 Trustee (“Trustee”) for the bankruptcy estates of

 American Resource Management Group, LLC and its affiliates (collectively, the “Debtors”),

 applies for interim compensation for fees for services rendered and reimbursement of costs incurred

 in these Chapter 11 cases for the period of April 24, 2019, through December 31, 2019.

          This application is filed pursuant to 11 U.S.C. § 330 and Bankruptcy Rule 2016, and meets

 all the requirements set forth in the Guidelines incorporated in Local Rule 2016-1(B)(1). The

 exhibits attached to this application, pursuant to the Guidelines, are:

          Exhibit “1” – Fee Application Summary Chart

          Exhibits “2-A” and “2-B”- Summary of Professional and Paraprofessional Time.

          Exhibit "3" - Summary of Requested Reimbursements of Expenses.

          Exhibit "4" - The applicant's complete time records, in chronological order, by activity code
          category, for the time period covered by this application. The requested fees are itemized to
          the tenth of an hour.
               Case 19-14605-JKO       Doc 378     Filed 01/07/20     Page 4 of 283

                                BACKGROUND OF CASE AND
                     DISCUSSION OF ACTIVITIES BY CATEGORY GROUPING

          On April 9, 2019 (the “Petition Date”), the Debtors filed voluntary Chapter 11 petitions.

This Court ordered the appointment of a Chapter 11 Trustee on April 18, 2019, and the Trustee

filed his acceptance on April 23, 2019 as Chapter 11 Trustee of the Debtors’ estates (the “Estates”).

          This application covers the period from April 24, 2019, through December 31, 2019. This is

the first interim fee application filed by KT&T. All of the services rendered by KT&T were

performed for and on behalf of the Trustee and not on behalf of any committee, creditor or other

person.

                                         General Overview

          Since being retained as the Chapter 11 Trustee’s bankruptcy counsel, KT&T has been

providing comprehensive services to assist the Trustee’s administration of the Estates for the

benefit of creditors, with a particular focus on the timeshare exit customers. By way of general

overview only, KT&T is assisting the Trustee to effectuate timeshare transfers (thus reducing

claims against the Estates) in which approximately 300 timeshare transfers have occurred under the

Trustee’s administration totaling approximately $1.4 million in potential claims, which the

timeshare transfer/resolution program is still in process. KT&T also has become the primary

resource for customers to receive information about their timeshare transfer status, bankruptcy case

administration inquiries and proofs of claim. KT&T has also helped the Trustee resolve other

creditor claims and duplicate customer claims against the Estates in excess of $2.5 million to date.

KT&T has also assisted the Trustee in minimizing the actual merchant account credit card

processor chargeback liability to date, which so far has limited a potential $15 million exposure to

approximately $400,000 as of this filing.

          In addition to reducing claims against the Estates and effectuating timeshare transfers,

KT&T has examined and pursued claims against insiders and third parties. KT&T has represented


                                                  2
3253.121/11X2205
               Case 19-14605-JKO      Doc 378      Filed 01/07/20     Page 5 of 283

the Trustee in three separate formal mediation sessions (and other ongoing settlement discussions

and discovery) with the insiders as well as the resort developers who filed proofs of claim in the

case. Great progress has been made toward a favorable resolution among the constituents which,

among other things, would help address certain timeshare exist customers’ interests and fund a

Chapter 11 Plan distribution for the benefit of those customers who are not able to obtain relief

from their timeshare obligations and also benefit the Estates’ other creditors. Those discussions

remain ongoing in good faith by all parties during the application period.

         In order to streamline and organize the narrative sections of this fee application, KT&T

grouped together several of the categories together that consisted of overlapping and/or related case

tasks but in no event is the time duplicated. However, the detailed billing records attached to the

fee application are still broken out separately for each category, and KT&T provides the amount of

hours and fees incurred for each separate billing code within the groupings below.

      Asset Analysis & Recovery (500.1 hours @ $230,630.00), Litigation (410.2 hours @
$192,877.50) and Chapter 11 Plan Matters (14.4 hours @ $6,672.50)

         These categories involved a meaningful amount of overlapping or related case tasks

including KT&T’s investigation of the Debtors’ business entities prior to the Trustee’s

appointment, as well as the disposition of the Debtors’ finances as to potential third-party claims

against the principals of the Debtors, insiders and other non-insider entities. KT&T also prepared

for and participated in several informal settlement conferences and three separate formal mediation

sessions with the Debtors’ principals and the two active resort developers in these Chapter 11 cases

in May 2019 (as ordered in a pending District Court lawsuit in the Southern District of Florida,

Case No. 18-cv-81055-RKA), August 2019 and October 2019. Parties have made substantial

progress toward a potentially meaningful financial settlement, with various comprehensive term

sheets and provisions being discussed and negotiated between the parties relative to the pending




                                                  3
3253.121/11X2205
               Case 19-14605-JKO         Doc 378      Filed 01/07/20       Page 6 of 283

District Court Actions2 and the proceedings before the Bankruptcy Court. The Trustee’s goal and

efforts with respect to such negotiations and potential settlements being discussed is to utilize funds

received in those settlements to fund a Chapter 11 Plan distribution while preserving

favorable/equitable treatment for timeshare exit customers including the merchant account credit

card processors. KT&T has begun working with the Trustee on potential mechanisms for a Chapter

11 Plan process that would be progressed further upon resolution of the settlements under

discussion, or upon litigation of those claims in the event a settlement is not reached among the

parties. As such, KT&T has also prepared comprehensive lawsuits against the insiders in the event

the settlement discussions with the principals and resort developers do not conclude in a positive

resolution.

         In addition, KT&T has been assisting the Trustee produce documents and actively respond

to non-party discovery subpoenas served in a host of timeshare customer litigation involving resort

developers. KT&T has also examined third party litigation claims including as to insurance

coverage, outstanding accounts receivable-type claims for commissions owed, Chapter 5 avoidable

transfers claims and other potential third party actions, and has issued discovery relating to same.

KT&T also has coordinated with special litigation counsel on the pending adversary proceeding as

to the disputed insurance coverage issues and damage claims.

      Case Administration (469.1 hours @ $193,225.00), Business Operations/Analysis (25.9
hours @ $12,680.00), Meeting of Creditors (20.7 hours @ $9,152.50) and Claims
Administration & Objections (80.0 hours @ $29,880.00)

         These categories also involved a certain amount of overlapping case tasks including

KT&T’s assistance of the ongoing timeshare transfer/resolution program helping to resolve $1.4

million in timeshare interests to date. KT&T also worked with the Trustee and Debtors-Out-Of-


2
 There are currently pending two actions against the Debtors (stayed) and principals in the Southern District
and Middle District of Florida. See Wyndham Vacation Ownership, Inc., et. al. v. Totten Franqui Davis &
Burk, LLC, et al., Case No. 18-cv-81055-RKA and Bluegreen Vacations Unlimited, Inc. et al v. Totten
Franqui Davis & Burk, LLC et al, Case No. 6:18-cv-02188-RBD-DCI.

                                                     4
3253.121/11X2205
               Case 19-14605-JKO      Doc 378     Filed 01/07/20    Page 7 of 283

Possession in the preparation of certain amended Chapter 11 petitions as well as the voluminous

bankruptcy schedules and statement of financial affairs for each of the 9 Debtors, and assisted the

Trustee’s accountants with the data and updated processes for the monthly operating reports.

KT&T participated in the Section 341 Meetings of Creditors proceedings for these cases and the

Chapter 7 case filed by Totten Franqui Davis & Burk, LLC (“TFDB”) and Rule 2004 examinations

and other subpoena document production matters in these cases and the TFDB bankruptcy case.

         As the Court is aware, KT&T has assisted in setting up Stretto as docketing, notice and

claims agent with a free case website with all of the case filings and a dedicated customers’ web

page addressing frequently asked questions, and also established an initial call center to address

inquiries from timeshare exit customers. KT&T also became a source for more specific case

updates to, and addressing inquiries by, timeshare exit customers, which has been steady throughout

these cases but increased in frequency with the claims bar deadline and the end-of-the year issuance

by resort developers of their annual maintenance fees’ notices.

         KT&T conferred with the Trustee and provided guidance as to his decision not to maintain

the Debtors’ referral business or take on any new timeshare exit customers in these Chapter 11

cases, and examining and concluding the relationship with TFDB which filed for Chapter 7. KT&T

assisted the Trustee’s team to streamline the staff employed to handle resort-approved timeshare

transfer requests that were pending at the time of the Trustee’s appointment, or has since reached

that stage, and to address the host of inquiries from existing customers, timeshare purchasers and

merchant account credit card processors.

         KT&T examined UCC filings by the insider entities as to hundreds of thousands of dollars

in scheduled debt. KT&T has also investigated certain of the developers’ proofs of claims

aggregating in excess of $8 million against the bankruptcy Estates. KT&T has twice assisted the

Trustee obtain court approval to extend the Trustee’s claims bar date for the Trustee to consider

filing claims on behalf of timeshare exit customers. KT&T also worked to review records, prepare

                                                 5
3253.121/11X2205
               Case 19-14605-JKO          Doc 378    Filed 01/07/20    Page 8 of 283

pleadings, and has obtained two orders sustaining omnibus objections to duplicate timeshare

customer claims reducing the claims against the Estates in excess of $800,000.

          KT&T is also working with the Trustee and certain other resort developers who have not

filed proofs of claim as to preliminary terms or understandings as to potential global-type resolution

or treatment of applicable ARMG customers holding timeshares at such resorts, and such

discussions are ongoing.

      Executory Contracts Litigation (53.2 hours @ $23,712.50), Stay Relief Litigation (38.6
hours @ $17,805.00) and Asset Disposition (14.1 hours @ $6,040.00)

          These categories also involved a certain amount of overlapping case tasks including KT&T

representing the Trustee to examine, negotiate and file pleadings to terminate all leasehold interests

held by the Debtors’ businesses, and liquidate all related furniture, fixtures and equipment located

on leased premises. The sale of FF&E yielded approximately $90,000 for the Estates, while the

resolution of MYP Headway landlord litigation involved consensual stay relief with respect to

deposits on hand and the dismissal by the landlord of approximately $1.75 million in damage

claims previously pending in litigation.

         KT&T also has examined and assisted with due diligence as to a potential sale of the

Debtors’ internet domain names, as well as a vehicle previously purchased with company funds.

         KT&T advised and handled the Trustee’s termination of all merchant account credit card

agreements and has worked with applicable merchant account credit card processors to timely

respond     and    contest   chargeback    claims   based   on   the   pendency   of   the   timeshare

transfer/exit/resolution program overseen by the Trustee, thus minimizing such damage claims to

approximately $400,000 so far from a prior potential exposure high point of $15 million.

        Fee/Employment Applications (21.6 hours @ $8,365.00) and Objections (2.6 hours @
$1,300.00)

          KT&T prepared and filed its retention papers and resolved certain of its disclosure issues

with the resort developers. KT&T also helped the Trustee negotiate and prepare retention pleadings

                                                    6
3253.121/11X2205
               Case 19-14605-JKO          Doc 378   Filed 01/07/20     Page 9 of 283

for Stretto as the Estates’ docketing, notice and claims agent, and presented Stretto’s first interim

fee application at a hearing. KT&T also assisted the Trustee to negotiate the terms of a hybrid fee

retention of special insurance litigation counsel with respect to the duty to defend declaratory

judgment adversary proceeding, and presented special counsel’s retention application in court.

KT&T also reviewed pleadings objecting to the final fee application of Debtors’ former bankruptcy

counsel and helped negotiate a court-approved consensual reduction in the fees paid out to counsel,

with the excess portion of counsel’s retainer fees being turned over to the Estates.

                                             DISCUSSION

         KT&T believes that the requested fee of $732,340.00 for 1,650.5 hours worked is

reasonable considering the twelve factors enumerated in Johnson v. Georgia Highway Express, Inc.,

488 F.2d 714 (5th Circuit 1974), made applicable to bankruptcy proceedings by In re First Colonial

Corp. of America, 544 F.2d 1291 (5th Cir. 1977), as follows:

         The Time and Labor Required:

         The time and labor required in the rendition of services to the Trustee are reflected in

Exhibits “2-A”, “2-B”, “3”, and “4” to this Fee Application. KT&T’s professionals and paralegals

devoted a total of 1,650.5 hours to providing services to the Trustee for the period from April 24,

2019, through December 31, 2019. All attorneys and paralegals of KT&T record the time expended

in rendition of professional services in this case by recording a detailed description of the services

rendered, and diligently attempting to avoid duplication of effort.

         The Novelty and Difficulty of the Services Rendered:

         Corali Lopez-Castro and David A. Samole were primarily responsible for this matter and are

experienced bankruptcy practitioners, respectively.       All such KT&T professionals have the

knowledge, experience and skills necessary to handle the issues, analysis, tasks performed and

related services required in this case.



                                                    7
3253.121/11X2205
               Case 19-14605-JKO       Doc 378      Filed 01/07/20     Page 10 of 283

         The Skill Requisite to Perform the Services Properly:

         In order to perform the services and obtain the results required in its representation of the

Trustee, KT&T’s legal skill and experience in the area of bankruptcy was required.

         The Preclusion of Other Employment by the Professional Due to the Acceptance of the
         Case:

         KT&T did not turn away representation that was proffered during the application period.

         The Customary Fee:

         The rates charged by the attorneys providing services to the Trustee are well within the

reasonable range for hourly rates charged by attorneys of comparable bankruptcy skills in the

Southern District of Florida. All expenses charged have been documented and billed at the firm’s

customary rates. KT&T charges its clients, and seeks reimbursement for expenses, at rates less than

those charged by the Court-authorized copy service.

         Whether the Fee is Fixed or Contingent:

         KT&T's compensation in this matter is contingent in that it is subject to the final approval of

this Court, and the availability of funds in the estate for payment of same.

         Time Limitations Imposed by the Client or Other Circumstances:

         KT&T was required to respond expeditiously upon the Trustee’s appointment, in order to

preserve and maintain the Debtors’ assets and gathering necessary factual and legal information.

         The Experience, Reputation, and Ability of the Professional:

         KT&T is an established, specialized commercial litigation firm having substantial

experience in bankruptcy matters. KT&T represents clients throughout the State of Florida and

appears regularly in the Southern and Middle District Bankruptcy Courts. KT&T and each of its

partners are “AV” rated by Martindale-Hubbell.

        Corali Lopez-Castro attended Brown University and the University of Miami School of
Law. After graduating from law school in 1990, Ms. Lopez-Castro specialized in bankruptcy and
creditors’ rights litigation with the firm through 1995. She practiced in Cleveland with the Hahn
Loeser & Parks firm for two years, and rejoined the firm in September, 1997. From 1998 through

                                                    8
3253.121/11X2205
               Case 19-14605-JKO      Doc 378     Filed 01/07/20    Page 11 of 283

2002, she was on the panel of Chapter 7 Trustees for the Southern District of Florida. She has been
a shareholder with KT&T since 1998. Ms. Lopez-Castro is a Fellow of the American College of
Bankruptcy and the International Academy of Trial Lawyers. She is a member of the Bankruptcy
Bar Association of the Southern District of Florida, the American Bankruptcy Institute, the ABA
Business Law Section, and Chair of the Secured Creditors’ Subcommittee of the Business
Bankruptcy Committee. Ms. Lopez-Castro frequently lectures and writes on bankruptcy and
receivership topics.

       David A. Samole is specializes in commercial bankruptcy litigation matters and
representing fiduciaries. He obtained a B.A. from the University of Chicago, and a J.D. from
Washington University in St. Louis. Mr. Samole handles a full range of bankruptcy matters
including representation of trustees involved in commercial reorganization and liquidation,
representation of creditors, distressed commercial real estate and contractual dispute negotiation,
and bankruptcy-related litigation.

        Admitted to the Florida Bar in 2002, Mr. Samole served as a Law Clerk for then Chief
Judge Robert A. Mark of the U.S. Bankruptcy Court, Southern District of Florida, prior to joining
our firm. He has also clerked for Judge Barry S. Schermer, U.S. Bankruptcy Courts, Eastern
District of Missouri (and as a Visiting Judge in the Southern District of Florida).

         The Undesirability of the Case:

         KT&T does not deem this case undesirable in any way.

         The Nature and Length of the Professional Relationship of the Client:

         KT&T has previously represented the Trustee in his official capacity as Trustee in several

unrelated cases.

         Awards in Similar Cases:

         The Bankruptcy Code, pursuant to 11 U.S.C. § 330, provides that the extent of

compensation to professionals shall be reasonable compensation that may be awarded to

professionals based on the nature, the extent and value of such services, the time spent on such

services, and the cost of comparable services in other cases under Title 11 of the United States

Code, and for the reimbursement of actual and necessary expenses incurred on behalf of the

Trustee.

         The applicant further represents that the fees applied for are in conformity with the fees

allowed in similar proceedings for similar services rendered and results obtained. The hourly rates



                                                 9
3253.121/11X2205
               Case 19-14605-JKO       Doc 378     Filed 01/07/20    Page 12 of 283

requested by KT&T are the ordinary and usual hourly rates billed by KT&T to both bankruptcy and

non-bankruptcy clients.

                                           CONCLUSION

         WHEREFORE, KT&T seeks (1) interim approval of fees in the amount of $732,340.00

and costs in the amount of $20,423.35 for the period of April 24, 2019, through December 31,

2019, for a total of $752,763.35; and (2) such other and further relief as the court deems just and

appropriate.

                                         CERTIFICATION

         1.    I have been designated by KT&T (the “Applicant”) as the professional with

responsibility in this case for compliance with the “Guidelines for Fee Applications for

Professionals in the Southern District of Florida in Bankruptcy Case” (the “Guidelines”).

         2.    I have read Applicant’s application for compensation and reimbursement of expenses

(the “Application”). The Application complies with the Guidelines, and the fees and expenses

sought fall within the Guidelines.

         3.    The fees and expenses sought are billed at rates and in accordance with practices

customarily employed by the Applicant and generally accepted by the Applicant’s clients.

         4.    In seeking reimbursement for the expenditures described on Exhibit 3, the Applicant is

seeking reimbursement only for the actual expenditure and has not marked up the actual cost to

provide a profit or to recover the amortized cost of investment in staff time or equipment or capital

outlay (except to the extent that the Applicant has elected to charge for in-house photocopies and

outgoing facsimile transmissions at the maximum rates permitted by the Guidelines).

         5.    In seeking reimbursement for any service provided by a third party, the Applicant is

seeking reimbursement only for the amount actually paid by the Applicant to the third party.

         6. The following are the variances with the provisions of the Guidelines, the date of each

court order approving the variance, and the justification for the variance: NONE.

                                                  10
3253.121/11X2205
               Case 19-14605-JKO       Doc 378     Filed 01/07/20     Page 13 of 283

                                              Respectfully submitted,

                                              KOZYAK TROPIN & THROCKMORTON, LLP
                                              Counsel for Barry E. Mukamal, as Chapter 11 Trustee
                                              2525 Ponce de Leon Blvd., 9th Floor
                                              Miami, FL 33134
                                              Tel.: (305) 372-1800
                                              Fax: (305) 372-3508
                                              E-mail: clc@kttlaw.com
                                                       das@kttlaw.com

                                              By: /s/ David A. Samole
                                                      Corali Lopez-Castro
                                                      Fla. No. 863830
                                                      David A. Samole
                                                      Fla. Bar No. 582761


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 7, 2020, I filed a true and correct copy of the

foregoing with the Clerk of the Court using CM/ECF. I also certify that a true and correct copy of

the foregoing document is being served this day (i) by transmission of Notice of Electronic Filing

generated by CM/ECF on all counsel of record and pro se parties authorized to receive

electronically Notices of Electronic Filing in this bankruptcy case, and/or (ii) via U.S. Mail to all

parties on the attached service list. Due to the economic burden of mailing the foregoing to

approximately 4,200 creditors and interested parties in these chapter 11 cases, only the Notice of

Hearing on KT&T’s First Interim Fee Application (which would include the requested amounts)

will be served on all creditors and interested parties, while the fee application itself would be served

on the Master Service List. The Trustee will provide copies of the entire fee application to any

creditor and interested party upon request.

                                                       By: /s/ David A. Samole
                                                              David A. Samole




                                                  11
3253.121/11X2205
            Case 19-14605-JKO         Doc 378   Filed 01/07/20   Page 14 of 283



                                    SERVICE LIST – VIA U.S. MAIL


Gavin Gaukroger, Esq.
Berger Singerman LLP
350 East Los Olas Blvd, Ste 1000
Fort Lauderdale, FL 33301-4215

Bilzin Sumberg, LLP
Attn Jeffrey Snyder, Esq.
1450 Brickell Ave, Suite 2300
Miami, FL 33131-3456

Jordan Salkin
Theo Lacy Facility
Booking No. 3100098
501 The City Dr S
Orange, CA 92868-3305

Internal Revenue Service
Centralized Insolvency Operations
PO Box 7346
Philadelphia, PA 19101-7346

Joseph Pack, Esq.
White & Case LLP
Southeast Financial Center
200 South Biscayne Boulevard, Suite 4900
Miami, FL 33131-2352
                                           Case 19-14605-JKO                Doc 378     Filed 01/07/20      Page 15 of 283




                                                                                EXHIBIT 1




                                                 KOZYAK TROPIN & THROCKMORTON, LLP
                                                   FEE APPLICATION SUMMARY CHART

              REQUEST                                                                    APPROVAL                                PAID              HOLDBACK
                               Period              Fees        Expenses        Date                 Fees         Expenses               Expenses     Fees     Expenses
 Date Filed    ECF #          Covered            Requested     Requested      Ordered     ECF #   Approved       Approved   Fees Paid     Paid     Holdback   Holdback

 1/7/2020       378    4/24/2019 to 12/31/2019   $732,430.00   $20,423.35    PENDING




TOTALS                                           $732,430.00   $20,423.35                                $0.00    $0.00       $0.00      $0.00      $0.00      $0.00
                      Case 19-14605-JKO     Doc 378    Filed 01/07/20    Page 16 of 283

                                               EXHIBIT 2-A
                            Summary of Professionals And Paraprofessional Time
Attorney Name                                        Licensed      Hours         Rate              Fee
BERNICE C. LEE                          Of Counsel       2009     119.20       450.00         53,640.00

CORALI LOPEZ-CASTRO                          Partner      1990       197.80       550.00     108,790.00

DAVID A. SAMOLE                              Partner      2002       859.60       500.00     429,800.00

FAROLA SAINT REMY                         Paralegal         n/a         11.40     250.00       2,850.00
JOHN I. CRISTE                            Associate       2015          69.20     300.00      20,760.00

MARIA C. MENDEZ                           Paralegal         n/a         40.20     250.00      10,050.00

MINDY Y. KUBS                             Associate       1995       145.40       375.00      54,525.00

SANDRA E. MEJIA                                Clerk        n/a         63.40     250.00      15,850.00
YAMILE C. CASTRO                          Paralegal         n/a      144.30       250.00      36,075.00

Total Hours by Professionals and Paraprofessionals:                                            1,650.50

"Blended" Hourly Rate:                                                                          443.71

Total Professionals and Paraprofessionals Fees:                                              732,340.00


* Indicate any changes in hourly rates during this Application and the date of such change

** Indicate "blended" hourly rate.
                  Case 19-14605-JKO     Doc 378   Filed 01/07/20   Page 17 of 283
                                           EXHIBIT 2-B
            Summary of Professional And Paraprofessional Time by Activity Code Category


Attorney Name                         Licensed            Hours          Rate                  Fee

BERNICE C. LEE                           2009             80.60        450.00             36,270.00
CORALI LOPEZ-CASTRO                      1990             54.90        550.00             30,195.00
DAVID A. SAMOLE                          2002            287.90        500.00            143,950.00
FAROLA SAINT REMY                          n/a             3.90        250.00                975.00
JOHN I. CRISTE                           2015             14.30        300.00              4,290.00
MINDY Y. KUBS                            1995              2.60        375.00                975.00
SANDRA E. MEJIA                            n/a            52.20        250.00             13,050.00
YAMILE C. CASTRO                           n/a             3.70        250.00                925.00
                                                     --------      --------         -------------
Total for Category                                      500.10        461.17             230,630.00
ASSET ANALYSIS AND RECOVERY


-
BERNICE C. LEE                           2009              0.20        450.00                 90.00
DAVID A. SAMOLE                          2002              6.10        500.00              3,050.00
MINDY Y. KUBS                            1995              7.60        375.00              2,850.00
YAMILE C. CASTRO                           n/a             0.20        250.00                 50.00
                                                     --------      --------         -------------
Total for Category                                       14.10        428.37               6,040.00
ASSET DISPOSITION


-
BERNICE C. LEE                           2009              5.90        450.00              2,655.00
CORALI LOPEZ-CASTRO                      1990              0.50        550.00                275.00
DAVID A. SAMOLE                          2002            19.50        500.00               9,750.00
                                                     --------      --------         -------------
Total for Category                                       25.90        489.58              12,680.00
BUSINESS OPERATIONS/ANALYSIS
                  Case 19-14605-JKO   Doc 378   Filed 01/07/20   Page 18 of 283
-
BERNICE C. LEE                         2009              1.50        450.00                675.00
CORALI LOPEZ-CASTRO                    1990             40.10        550.00             22,055.00
DAVID A. SAMOLE                        2002            231.40        500.00            115,700.00
JOHN I. CRISTE                         2015             13.40        300.00              4,020.00
MARIA C. MENDEZ                         n/a             40.20        250.00             10,050.00
MINDY Y. KUBS                          1995             40.80        375.00             15,300.00
SANDRA E. MEJIA                         n/a              9.10        250.00              2,275.00
YAMILE C. CASTRO                        n/a             92.60        250.00             23,150.00
                                                   --------      --------         -------------
Total for Category                                    469.10        411.91             193,225.00
CASE ADMINISTRATION


-
CORALI LOPEZ-CASTRO                    1990              4.10        550.00              2,255.00
DAVID A. SAMOLE                        2002             33.80        500.00             16,900.00
MINDY Y. KUBS                          1995              1.60        375.00                600.00
SANDRA E. MEJIA                         n/a              2.10        250.00                525.00
YAMILE C. CASTRO                        n/a             38.40        250.00              9,600.00
                                                   --------      --------         -------------
Total for Category                                     80.00        373.50              29,880.00
CLAIMS ADMINISTRATION AND OBJECTIONS


-
CORALI LOPEZ-CASTRO                    1990              0.30        550.00                165.00
DAVID A. SAMOLE                        2002              8.80        500.00              4,400.00
MINDY Y. KUBS                          1995              5.40        375.00              2,025.00
YAMILE C. CASTRO                        n/a    7.10                 250.00               1,775.00
                                          --------               --------         -------------
Total for Category                            21.60                 387.27               8,365.00
FEE/EMPLOYMENT APPLICATIONS (PROFESSIONALS)


-
DAVID A. SAMOLE                        2002              2.60        500.00              1,300.00
                                                   --------      --------         -------------
Total for Category                                      2.60        500.00               1,300.00
FEE/EMPLOYMENT OBJECTIONS
                     Case 19-14605-JKO   Doc 378   Filed 01/07/20   Page 19 of 283
-
CORALI LOPEZ-CASTRO                       1990             90.30        550.00             49,665.00
DAVID A. SAMOLE                           2002            218.60        500.00            109,300.00
FAROLA SAINT REMY                          n/a              7.50        250.00              1,875.00
JOHN I. CRISTE                            2015             41.50        300.00             12,450.00
MINDY Y. KUBS                             1995             52.10        375.00             19,537.50
YAMILE C. CASTRO                           n/a              0.20        250.00                 50.00
                                                      --------      --------         -------------
Total for Category                                       410.20        470.20             192,877.50
LITIGATION


-
BERNICE C. LEE                            2009             21.30        450.00              9,585.00
CORALI LOPEZ-CASTRO                       1990              0.40        550.00                220.00
DAVID A. SAMOLE                           2002             15.00        500.00              7,500.00
MINDY Y. KUBS                             1995              0.20        375.00                 75.00
YAMILE C. CASTRO                           n/a              1.70        250.00                425.00
                                                      --------      --------         -------------
Total for Category                                        38.60        461.27              17,805.00
LITIGATION-STAY RELIEF


-
DAVID A. SAMOLE                           2002             30.40        500.00             15,200.00
MINDY Y. KUBS                             1995             22.50        375.00              8,437.50

YAMILE C. CASTRO                           n/a              0.30        250.00                 75.00
                                                      --------      --------         -------------
Total for Category                                        53.20        445.72              23,712.50
LITIGATION - EXECUTORY CONTRACTS


-
CORALI LOPEZ-CASTRO                       1990              6.80        550.00              3,740.00
DAVID A. SAMOLE                           2002              1.70        500.00                850.00
MINDY Y. KUBS                             1995             12.10        375.00              4,537.50
YAMILE C. CASTRO                           n/a              0.10        250.00                 25.00
                                                      --------      --------         -------------
Total for Category                                        20.70        442.15               9,152.50
MEETING OF CREDITORS
                  Case 19-14605-JKO   Doc 378   Filed 01/07/20   Page 20 of 283

-
BERNICE C. LEE                         2009              9.70        450.00              4,365.00
CORALI LOPEZ-CASTRO                    1990              0.40        550.00                220.00
DAVID A. SAMOLE                        2002              3.80        500.00              1,900.00
MINDY Y. KUBS                          2015              0.50        375.00                187.50
                                                   --------      --------         -------------
Total for Category                                     14.40        463.37               6,672.50
PLAN AND DISCLOSURE STATEMENT


-
Grand Total                                          1,650.50        443.71            732,340.00
            Case 19-14605-JKO                     Doc 378           Filed 01/07/20              Page 21 of 283

                                             EXHIBIT 3
                          Summary of Requested Reimbursement Of Expenses
                                     for this Time Period Only

1.    Filing Fees (9 creditor matrices additions and motion to sell FF&E).......................$460.00

2.    Process Service Fees .....................................................................................................$0.00

3.    Witness Fees .................................................................................................................$0.00

4.    Court Reporter & Transcripts ................................................................................$1,114.00

5.    Lien and Title Searches .................................................................................................$0.00

6.    Photocopies ............................................................................................................$2,014.20
      (a)   In-house copies (12,618 @ $.15) and digital images (1,215 @ $.10)
      (b)   Outside copies ($0.00)

7.    Postage ........................................................................................................................$64.40

8.    Overnight Delivery Charges .......................................................................................$89.65

9.    Outside Courier/Messenger Service .............................................................................$0.00

10.   Court Call (two telephonic hearing appearances) .......................................................$60.00

11.   E-discovery ............................................................................................................$8,494.16

12.   Computerized Research .........................................................................................$2,136.17
           Westlaw/Lexis $2,129.47
           Pacer - $6.70

13.   Out of Southern District of Florida Travel ...................................................................$0.00

14.   Other (Not specifically disallowed; must
      specify and justify) .................................................................................................$5,990.77

      (a) Mediator’s Fees ($4,500.00)
      (b) Lunch meetings during deposition and two mediations ($562.17)
      (c) Parking for attending mediations held on 5/8/19, 8/12/19 and 10/10/19 ($181.00)
      (d) Parking for attending 341 meeting and court hearings held on 7/15/19,
          9/17/19 and 11/14/19 ($33.25)
      (e) Parking for attending meetings with counsel and SEFC settlement
          conference ($51.35)
      (f) Documents produced by American Express ($663.00)

TOTAL EXPENSE REIMBURSEMENT REQUESTED .........................................$20,423.35
                 Case 19-14605-JKO   Doc 378 Filed 01/07/20        Page 22 of 283
                                       EXHIBIT 4

For Professional Services Rendered
re: 3253-121          IN RE: AMERICAN RESOURCE MANAGEMENT GROUP, LLC (DE)

                     ASSET ANALYSIS AND RECOVERY

April 25, 2019       DAS      Follow up with principals’counsel              1.10   550.00
                              and then trustee as to
                              reimbursement to estate of
                              postpetition distributions/payments,
                              discussions about purchasing
                              estate’s interest in a vehicle and
                              other potential asset recovery
                              matters (.5); review follow up memo
                              from principals’counsel on the
                              interim asset recovery items; follow
                              up with trustee and coordinate
                              handling of same (.2); preliminarily
                              review some materials as to other
                              professional services provided
                              prepetition and consider generally
                              potential asset recovery item (.2);
                              review preliminarily some insurance
                              coverage denial letters provided by
                              principals to have estate consider
                              potential bad faith litigation claim
                              (.2)
April 29, 2019       DAS      Confer with Mr. Criste as to due               0.40   200.00
                              diligence items to pursue
                              investigation as to potential third
                              party litigation claims (.2); review
                              Mr. Criste's preliminary email
                              enclosing information about insiders
                              (.2)

April 29, 2019       MK       Communication with Ms.                         0.60   225.00
                              Lopez-Castro regarding demand
                              letter to debtor's prior counsel;
                              begin drafting letter; communicate
                              with Trustee's office regarding
                              wiring instructions.
April 30, 2019       CLC      Reach out to Florida Bar Group                 0.60   330.00
                              Plan Chair; review email from same
                              (.6).
April 30, 2019       DAS      Follow up with Ms. Kubs as to                  0.80   400.00
                              estate’s updated position on
                              turnover of unused retainer
                              amounts held by the Debtors’
                              counsel (.2); Phone call with
                                             1
                 Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 23 of 283
                               Debtors ’counsel discussing
                               logistics of his retainer and work
                               done and make renewed informal
                               demand of unused portion of
                               retainer (.2); review draft written
                               demand letter to debtors’counsel
                               for turnover of retainer (.1); call with
                               principals’counsel as to placing a
                               financial hold on insiders’accounts
                               while disclosing proffered amount of
                               legal fees and discuss other third
                               party claims matters (.3)
April 30, 2019       MK       Revise demand letter to debtor's        0.10    37.50
                              former counsel; forward to Mr.
                              Samole and Ms. Lopez-Castro.
May 2, 2019          DAS      Follow up with trustee’s office as to   0.30   150.00
                              determining scope of management
                              fees paid out during statutory
                              avoidance period (.3)

May 3, 2019          DAS      Draft/submit correspondence             1.40   700.00
                              demanding accounting of insider
                              transfers and subsequent
                              disbursements and holdings (.4);
                              phone call with principals’counsel
                              discussing trustee’s transfers
                              accounting demand and related
                              background; provide trustee with
                              summary report of additional
                              postpetition transfer made to
                              insiders and other potential
                              avoidable transfer matters and
                              related issues (.5); review follow up
                              correspondence and enclosures
                              from principals’counsel
                              disclosing/enclosing more
                              information about postpetition
                              transfers and other background and
                              status of working on insider
                              transfers accounting (.3); receive
                              and begin to review trustee’s
                              preliminary spreadsheets of insider
                              transfers for 1 year, 2 year and 4
                              year splits (.2)
May 6, 2019          DAS      Supplement list of potential third      0.40   200.00
                              party recovery sources (.2); confer
                              with principals’counsel as to insider
                              recovery matters (.2)
May 11, 2019         DAS      Discuss with trustee additional         0.20   100.00
                                              2
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 24 of 283
                             asset recovery parties and issues to
                             consider as part of forthcoming due
                             diligence and also note potential
                             injunctive relief (.2)
May 16, 2019       DAS      Exchange emails with principals’         0.20   100.00
                            counsel requesting financial
                            information from principals including
                            financial affidavit, overview of
                            nonexempt and exempt assets, etc.
                            (.2).
May 24, 2019       DAS      Discuss with trustee due diligence       0.20   100.00
                            and investigation as to amounts
                            received and spent by principals
                            (.2)
May 30, 2019       DAS      Exchange correspondence with             0.90   450.00
                            principals’counsel pushing for
                            accounting of funds, potential
                            agreed use of funds per a
                            prospective budget and ultimate
                            repayment concept for the estates
                            (.4); phone call with principals’
                            counsel to discuss the accounting
                            issues and updates with the
                            principals (.5)

June 1, 2019       DAS      Due diligence as to TFDB Chapter         0.20   100.00
                            7 bankruptcy pleadings; consider
                            impact on potential claims estate
                            has against TFDB (.2).
June 2, 2019       DAS      Review 626 pages of TFDB’s               0.60   300.00
                            Chapter 7 petition, schedules and
                            SOFA and note references to
                            ARMG, pending litigation and other
                            pending matters (.6).

June 3, 2019       DAS      Re-review TFDB’s bankruptcy              1.30   650.00
                            schedules to determine whether
                            includes listing of insurance policies
                            and other potential assets (.2);
                            consider/outline discovery as to
                            transfers made within potential
                            avoidance period and send pair of
                            correspondence to forensic
                            accountant’s office (.3); call with
                            principals’counsel to discuss
                            transfers reconciliation, status and
                            related timeframe of next steps (.3);
                            review updated summary of
                            transfers and as well as more
                                            3
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 25 of 283
                              detailed breakdown charts of
                              insider transfers for 1 year, 2 year
                              among distributions, management
                              fees, salary and miscellaneous
                              items (.5).
June 3, 2019        CLC      Consider additional information for      0.40   220.00
                             transfers to principals (.4).
June 5, 2019        DAS      Meeting with Principals' counsel         1.60   800.00
                             and trustee as to accounting
                             reconciliation, prepetition transfers
                             and postpetition expenditures, and
                             discuss estate claims against the
                             estate and related issues (1.0);
                             send follow up correspondence to
                             request information and documents
                             as to prepetition accounting records
                             and postpetition expenditure
                             records including on a going
                             forward basis (.2); follow up with
                             Trustee’s office on asset analysis
                             and recovery investigation matters
                             (.2); review pair of emails from
                             principals’counsel as to summary
                             on expenses incurred since trustee
                             appointment -reconcile against prior
                             email proffers (.2) .
June 7, 2019        DAS      Multiple emails with principals’         0.30   150.00
                             counsel as to concept of developing
                             budget for needed postpetition
                             expenditures by principals in
                             context of running accounting as
                             trustee and principals continue to
                             address discovery as part of
                             trustee’s efforts to analyze and
                             ultimately obtain recovery from
                             principals for benefit of estate; also
                             discuss status of preparation
                             accounting requested as well (.3)
June 10, 2019       DAS      Provide executive summary to Mr.         0.20   100.00
                             Criste as to some of potential asset
                             recovery targets and issues to
                             investigate and examine; provide
                             Mr. Criste with existing materials to
                             review and report back (.2)
June 11, 2019       DAS      Review additional materials as to        1.50   750.00
                             potential bad faith insurance
                             coverage claim; follow up with Mr.
                             Criste about his investigating the
                             potential claims (.4); follow up with
                                              4
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 26 of 283
                              Trustee and then principals as to
                              pushing for more diligence
                              responses and production to
                              financials/accounting materials
                              requested and proposal to estate
                              (.3); more follow up as to forensic
                              accountant’s interim analysis on
                              transfers (.2); review proposed
                              search terms for additional internal
                              document search for ongoing
                              transfers analysis and background;
                              edit and streamline list; follow up
                              with forensic accountant group with
                              cover email, search terms
                              instructions and request for other
                              documentation (.4); follow up with
                              Trustee’s office as to lack of written
                              management agreement for
                              principals and related background
                              and discuss 2018 restructuring (.2)
June 11, 2019       FSR      Review bank reconstruction of              0.50    125.00
                             ARMG and draft proposed search
                             terms
June 11, 2019       CLC      Exchange emails re: principals (.4);       0.60    330.00
                             consider search terms (.2).
June 12, 2019       DAS      Review and analyze meaningful              3.70   1,850.00
                             portions of 552-page 2018
                             restructuring binder again as to
                             organizational structure of debtors
                             and affiliates, investigation of
                             insider payments for management
                             fees, miscellaneous disbursements,
                             shareholder distributions, consulting
                             agreements and other related
                             provisions and matters (1.8); draft
                             memo to forensic accounting team
                             as to my findings and analysis of
                             applicable portions of the 2018
                             restructuring binder documents
                             relative to our ongoing investigation
                             of insider/affiliated entities transfers
                             (.6); additional follow up with
                             trustee’s office as to lack of
                             existence of board meeting minutes
                             and resolutions (.2); review
                             correspondence from principals’
                             counsel as to status and
                             generalized preview of forthcoming
                             submission of financial information
                             (.1); participate in teleconference
                                              5
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 27 of 283
                              with principals’counsel as to insider
                              transfers/accounting issues and
                              more preview of forthcoming
                              production of financials on Friday
                              and discuss related legal issues
                              (.5); draft executive summary memo
                              to Ms. Lopez-Castro as to
                              principals’potential recovery
                              situation and status; follow up
                              meeting with Ms. Lopez-Castro (.3);
                              more work with Trustee’s data
                              processing IT personnel as to
                              further streamlining search results
                              as part of ongoing investigation of
                              internal documents and emails to
                              review as to insider transaction
                              matters (.2)
June 12, 2019        CLC      Consider search of emails for         0.30     165.00
                              litigation (.3).
June 13, 2019        CLC      Go over search protocol (.2).           0.20   110.00
June 13, 2019        DAS      More diligence and work with IT         1.00   500.00
                              personnel on company records, and
                              begin to review, analyze and
                              investigate potential claims against
                              third parties for prepetition
                              management, accounting/legal
                              advice, etc. (1.0)
June 14, 2019        DAS      Review additional document              1.20   600.00
                              production received regarding
                              insurance denial and a copy of the
                              policy (.5); send same to Mr. Criste
                              and provide comments for his
                              review of these insurance denial
                              items in more detail and add to his
                              ongoing analysis of potential bad
                              faith insurance claim (.2); receive
                              and review extensive cover letter
                              memo from principals’counsel with
                              initial settlement proposal and begin
                              to review enclosed principals’
                              accounting and financials; share
                              with trustee and forensic
                              accountant team (.5)
June 14, 2019        SEM      Meet with David Samole to discuss       0.20    50.00
                              document review assignment re the
                              Management Fee reflected in the
                              Transfers made to Principals and
                              Related Entities table.
June 17, 2019        DAS      Exchange emails with principals’        0.80   400.00
                                              6
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 28 of 283
                              counsel that more reporting may be
                              required for any trustee deal and
                              discuss counsel’s vacation
                              schedule coming up and logistics
                              for progressing documents
                              exchange and meetings if needed
                              while he is away (.1); confer with
                              trustee as to principals’offer and
                              financials provided (.3); review
                              template from trustee as to potential
                              additional reporting forms for
                              principals and discuss same (.2);
                              provide memo to trustee and
                              forensic accountant as to additional
                              potential asset value based on
                              principals’preliminary reporting (.2)
June 18, 2019       DAS      Additional ongoing review and           1.60    800.00
                             analysis of financials presented;
                             consider scope of potential bar
                             order and recovery model (.3);
                             review brand new circuit level
                             opinion limiting the scope of
                             applicable bar order and third party
                             claims releases (.4); call with
                             principals’counsel on pending
                             settlement offer and accounting
                             reconciliation under review (.3);
                             confer with Ms. Lopez-Castro as to
                             principals’asset and expenditure
                             listings and develop list of items to
                             perform additional due diligence;
                             discuss next steps (.4); perform
                             additional due diligence on some of
                             the principal’s holdings (.2)
June 19, 2019       DAS      Follow up discussions with counsel      2.50   1,250.00
                             as to legal scope of potential bar
                             order assuming agreement between
                             estates and principals, and related
                             matters (.4); preliminary research
                             as to trustee’s ability to pursue
                             principals’otherwise exempt
                             homestead property to extent of
                             funds used from improvident
                             distributions, fraudulent transfers
                             and from certain potentially
                             egregious conduct directed by the
                             principals while in possession of the
                             timeshare exit business (.7); review
                             principals’financials to consider
                             exempt items that may be exposed
                                             7
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 29 of 283
                              to estate in preparation for call with
                              principals’counsel (.4); participate
                              in call with principals’counsel
                              discussing financials in more detail,
                              requesting more information and
                              documents, expenditures and other
                              potential settlement matters (1.0)

June 20, 2019       SEM      Meet with Corali Lopez-Castro to         0.10     25.00
                             discuss additional information
                             regarding the doc review.
June 20, 2019       SEM      Meet with Farola Saint Remy to get       0.10     25.00
                             access to the documents on
                             relativity.
June 20, 2019       SEM      Document Review re Management            4.40   1,100.00
                             Fees.
June 20, 2019       FSR      Multiple email correspondence with       1.90    475.00
                             Xact re: new relativity workspace
                             setup; prepare analysis of intake
                             documents; prepare Search Terms
                             Report; interoffice conference with
                             Ms. Mejia re: review protocol;
                             format and prepare for production
                             Mejia documents responsive to
                             subpoena; receive and update
                             repository with emails re: transfer
                             Original Search Data

June 21, 2019       SEM      Continue the Document Review             2.10    525.00
                             regarding Management Fees.
June 21, 2019       DAS      Follow up with trustee on insider        1.00    500.00
                             transfer analysis matters (.3);
                             review forensic accounting analysis
                             memo on insider transfer and
                             financials (.3); call with principals’
                             counsel on additional financial and
                             documents needed; draft and send
                             supplemental document request to
                             principals’counsel (.4)
June 24, 2019       SEM      Continue the Document Review             2.00    500.00
                             regarding Management Fees.
June 24, 2019       DAS      Follow up emails and call with           1.00    500.00
                             counsel for Principal to discuss
                             ongoing diligence by Principals to
                             provide more financial information
                             requested and discuss issues of
                             estates’potential asset recovery
                             matters; go over related issues (5);
                                              8
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 30 of 283
                              confer with Ms. Mejia as to ongoing
                              analysis of correspondence and
                              other company records for third
                              party/insider transfers, and review
                              her follow up correspondence to
                              have trustee’s IT personnel apply
                              additional search terms (.3);; more
                              follow up with trustee’s office on
                              insider transfer issues (.2)
June 25, 2019       CLC      Review analysis of documents (.4).         0.40   220.00
June 25, 2019       DAS      Confer more with Principals'               0.40   200.00
                             counsel as to ongoing financial
                             reconciliation production being
                             worked on by the Principals and
                             discuss related asset recovery
                             matters (.4).

June 26, 2019       DAS      Review memo and enclosures of              1.20   600.00
                             contracts and related documents as
                             to principals’prepetition Chicago
                             condo purchase that has since
                             been canceled (.4); consider
                             arguments to pursue return of
                             Chicago condo deposit paid by
                             principals or portion of it that would
                             ostensibly be returned to the
                             principals but would be re-directed
                             to the ARMG estates, and draft
                             responsive memo with questions
                             and position as to next steps to
                             principals’counsel (.3); follow up
                             discussions with Principals’counsel
                             on pending investigation as to
                             claims against the insiders, financial
                             reconciliation and discuss discovery
                             issues and related matters (.5).
June 27, 2019       SEM      Continue the document review               1.10   275.00
                             regarding management fees. Meet
                             with David Samole to discuss
                             documents.
June 27, 2019       DAS      Follow up as to Ms. Mejia’s ongoing        1.00   500.00
                             review of documents and issue
                             spots on third party claims; discuss
                             additional items to request from
                             trustee’s office and third parties (.3);
                             correspond with trustee’s forensic
                             accountant as to additional search
                             terms for e-discovery items for third
                             party claims matters (.2); follow up
                                              9
               Case 19-14605-JKO   Doc 378        Filed 01/07/20     Page 31 of 283

                             as to documents relating to One
                             Planet Media turnover of funds and
                             account reconciliation (.3); follow up
                             more with Trustee’s office on One
                             Planet media commission figures
                             and documentation (.2).
July 1,2019          DAS     Follow up with principals’ counsel              0.60      300.00
                             on potential mediation of pending
                             insiders disputes and related case
                             matters (.2).

July 2, 2019         DAS     Follow up with counsel as to                    0.40      200.00
                             insiders document production
                             matters; follow up with other
                             counsel as to obtaining more
                             documents as to prepetition internal
                             corporate restructuring (.4)

July 3, 2019         DAS     Call with principals’ counsel as to             0.60      300.00
                             pending legal issues being
                             discussed between estates and
                             principals on asset recovery matters
                             (.6)

July 5, 2019         DAS     Follow up as to background on                   6.90     3,450.00
                                               I documents inquiry
                             (.1); draft comprehensive 22 page
                             stipulation for settlement and bar
                             order as to principals to help frame
                             pending settlement
                             discussion/parameters and to
                             incorporate legal bases for bar
                             order (5.3); revise and supplement
                             initial draft of comprehensive
                             settlement and bar order as to
                             injunction against principals working
                             in industry, post-bar order conduct,
                             and more details of investigation of
                             putative claims against principals
                             and related entities (1.5).
July 8, 2019        DAS      Review draft of initial demand letter           3.20     1,600.00
                             for documents from
                             f.r


                             (J): review updated version of draft
                             IlH document demand letter and
                             update as to Resort Release trade
                                             10
                Case 19-14605-JKO   Doc 378        Filed 01/07/20   Page 32 of 283

                              name; finalize and send letter (.2);
                              exchange correspondence (2x) with
                              trustee’s team on                and
                              request supplemental internal
                              trustee files review on
                                        (.2); correspond with
                              principals’ counsel as to delays as
                              to supplemental financial
                              information production (.2); review
                              TFDB bankruptcy schedules and
                              mark issue spots for upcoming
                              TFDB 341 meeting (.3); follow up
                              as to status of TFDB’s trustee case
                              administration matters (.2);
                              follow-up call with pair of counsel
                              for principals as to issues of
                              document production, Chicago
                              deposit claims and other third party
                              claims matters (1.1); further tweak
                              initial draft of stipulation for
                              settlement and bar order with
                              principals (.2).
July 9. 2019          FSR    Receive, review and update                     0.30        75.00
                             repository with search results from
                             Mr. Delatorre (.30)
July 9, 2019          DAS     Follow up on document production              0.20       100.00
                              e-search on
                              follow up with I
                              confer with trustee as to |
                                      prepetition services done for
                              Debtors and expanding scope (.3).
July 9, 2019          SEM    Email David Samole regarding my                0.10       25.00
                             findings from reviewing the
                             documents identified through
                             search.
July 9, 2019          SEM    Review the documents from the                  3.50      875.00
                             search.
July 10, 2019         DAS    Draft extensive memo with                      5.20     2,600.00
                             attachments to prospective special
                             litiga^n counsel regarding
                             IHHi ('1 ■^) attend and participate
                             in TFDB’s meeting of creditors
                             (3.0); meet with principals’
                             representative and counsel about
                             pending document production
                             requests, obtain more background
                             on prepetition dealings, etc. (.8)

July 11, 2019        DAS      Follow up emails with prospective             1.40      700.00
                                              11
                Case 19-14605-JKO   Doc 378        Filed 01/07/20    Page 33 of 283

                              special litigation counsel (.2); follow
                              up on pending subpoena matters
                              with Mr. Criste (.2); receive and
                              review correspondence memo from
                              principals’ counsel providing
                              additional information about
                              curtailment payments and PFS
                              inquiry as well as review/analyze an
                              enclosed copy of the life insurance
                              policy terms and provisions while
                              trying to figure out ballpark of cash
                              surrender value but too many
                              unknown variables (1.0)
July 12, 2019         DAS     Follow up due diligence on                     1.40      700.00
                              materials produced by principals
                              (.4); send memo to principals’
                              counsel requesting more
                              information, discussing cash
                              surrender value matters for both life
                              insurance policies, and inquiring
                              about Chicago condo deposit
                              matters (.3); follow up email
                              exchanges with principals’ counsel
                              (3x) as to supplemental document
                              request and disputed
                              legal/negotiation issues (.7)
July 14, 2019         DAS    Review trustee’s accountant’s                   0.50      250.00
                             memo as to supplemental inquiries
                             and information still needed from
                             principals (.3); correspond with
                             trustee team as to recent
                             supplemental materials produced
                             and discussing more with principals’
                             counsel tomorrow after 341 meeting
                             (.2).
July 15, 2019        CLC     Telephone conference with |                     0.20      110.00
                              ■■■(•2).
July 15, 2019        JIC     Review insurance claim documents.               2.10      630.00
July 15, 2019        DAS     Review more exchange of emails                  6.00     3,000.00
                             with TD Bank’s counsel to provide
                             more backup on identified ACM
                             transactions (.1)
July 15, 2019        DAS     Confer with principals’ counsel as to           1.60      800.00
                             mediation matters to be discussed
                             further and related punch-list of
                             items also to be discussed further
                             tomorrow (.2); follow up with
                             trustee’s office as to additional
                             Morse documents produced and
                                              12
                Case 19-14605-JKO   Doc 378        Filed 01/07/20   Page 34 of 283

                              also go back and forth with trustee
                              as to reconciliation of amounts
                              principals paid of company items
                              postpetition (.3); phone call with
                              potential special litigation counsel
                              as to certain putative targets (.2);
                              follow up with Ms. Mejia as to
                              sequencing and scope of |
                              (.2); confer with trustee as to
                              potential mediation and considering
                              mediators that could well for this
                              case (.2); send correspondence to
                              mediator inquiring about mediation
                              slot and providing generic
                              background of matter (.2); due
                              diligence on other potential targets
                              coming out of testimony produced
                              at today’s 341 meeting (.3)
July 16. 2019         SEM     Conduct follow-up document review             1.20      300.00
                              regarding the scope of ARMG's
                              relationship with

July 16, 2019         JIC    Review insurance claim documents               4.20     1,260.00
                             (1.4). Legal research re insurance
                             claim issues (2.0). Call with Tyson
                             Pulsifer re insurance claims and
                             denials (.5). Discussion with Mr.
                             Samole re same (.3).
July 16. 2019         CLC    Review emails re: mediation (.2).              0.20      110.00
July 16, 2019         DAS    Call with f/f/H counsel and review             1.80      900.00
                             follow up memo (.2) teleconference
                             with principals’ counsel as to
                             additional document production
                             needed and mediator options and
                             related pending asset recovery
                             issues between estates and
                             principals (1.0); draft memo to
                             trustee about updated status of
                             document production from
                             principals and mediation options
                             (.4); review ^^^Hrelated
                             correspondence and NDA (.2)
July 17. 2019        DAS      Confer with Mr. Criste as to his              1.40      700.00
                              additional research and issue spots
                              as to potential insurance coverage
                              claims (.4); follow up phone call with
                              other counsel discussing ongoing
                              consideration and more
                              research/due diligence needed as
                                              13
                Case 19-14605-JKO   Doc 378        Filed 01/07/20      Page 35 of 283

                              to potential pursuit of insurance
                              coverage claims (.4); review
                              portions of transcript of recent
                              extensive 341 meeting to
                              supplement pending working notes
                              for potential third party claims under
                              review (.6)

July 18, 2019         DAS     Phone conference with trustee as to              1.30     650.00
                              ongoing tax analysis and ways to
                              potentially obtain tax benefits and
                              recovery for estates (.4); phone
                              conference with trustee as
                              investigation and also discussing
                              measure of damages with respect
                              to principals and other third party
                              recovery (.4); follow up with Ms.
                              Lopez-Castro as to additional
                              potential mediators for disputes with
                              principals (.1); follow up
                              correspondence with counsel as to
                              insurance claims investigation (.1);
                              confer with counselas to due
                              diligence on            prepetition
                              work components (.3).
July 19, 2019        DAS      Review draft confidentiality order for           0.20     100.00
                              production of documents prepared
                              by H counsel; provide
                              preliminary comments to Ms.
                              Lopez-Castro and will discuss on
                              Monday.(.2)

July 21, 2019        DAS      Draft follow up correspondence to                0.20     100.00
                              principals’ counsel on status of
                              additional financial disclosures; also
                              discuss another potential mediator
                              and pitch why i think would be good
                              fit for all parties (.2).
July 22, 2019        DAS      Perform additional due diligence on              1.60     800.00
                              principals’ real estate holdings (.4);
                              follow up with potential special
                              litigation counsel on
                              document production efforts and
                              discuss related issues (.3); perform
                              research on lack of accountant
                              client privilege in federal common
                              law and inapplicability of state law
                              privilege in generic bankruptcy due
                              diligence by bankruptcy estate (.5);

                                              14
                Case 19-14605-JKO   Doc 378        Filed 01/07/20     Page 36 of 283

                              draft memo to Ms. Lopez-Castro as
                              to accountant privilege issue and
                              Hlii proposed confidentiality
                              agreement issues (.3); obtain
                              24-hour mediation window from
                              potential mediator; follow up emails
                              with trustee and counsel for
                              principals - still waiting for
                              confirmation from counsel as to rest
                              of their team including clients
                              themselves (.1).
July 23, 2019         DAS     Follow up with principals’ counsel               1.10     550.00
                              and mediator to lock in mediation
                              date and additional logistics (.3);
                              follow up with trustee and debtors
                              as to ongoing reconciliation of AR
                              from lead generation business (.2);
                              draft outline of items and topics to
                              address in mediation statement for
                              mediation with principals (.6).

July 24, 2019         DAS      Review mediator’s initial letter and           6.30     3,150.00
                              related cover email and draft
                              confidentiality agreement (.2);
                              teleconference with principals’
                              counsel as to pending
                              pre-mediation document requests
                              and discussion of disputed issues
                              and open items for mediation (1.2);
                              confer with Ms. Mejia about my
                              outline of mediation matters and
                              discuss legal issues and support
                              that she could perform and provide
                              memo or notable cases (.3); draft
                              and complete first cut of 9-page
                              single space mediation statement
                              (4.2) send draft mediation
                              statement to Ms. Lopez-Castro and
                              team with cover email memo
                              discussing insolvency and
                              accounting analysis along with
                              other items references in draft
                              mediation statement (.4).
July 24, 2019        SEM      Meet with David Samole to discuss               0.20       50.00
                              preparing a binder for the upcoming
                              mediation.
July 25, 2019        DAS      Follow up with principals’ counsel              0.20      100.00
                              on document production matters
                              and issues; exchange emails with

                                              15
                Case 19-14605-JKO   Doc 378        Filed 01/07/20    Page 37 of 283

                              Trustee as to same (.2).

July 25, 2019         SEM     Gather the documents to include in              4.80    1,200.00
                              the mediation binder and review
                              case law
July 26, 2019         SEM     Finalize the mediation notebook.                3.00     750.00
July 26, 2019         DAS     Prepare redline draft                          2.00     1,000.00
                              confidentiality agreement and
                              non-disclosure agreement (.7); draft
                              correspondence memo to Ms.
                              Lopez-Castro enclosing H memo
                              and discussing open issues with my
                              proposed redline (.2); continue
                              pending investigation as to other
                              potential third party recovery
                              matters as to prepetition
                              professionals, and also consider
                              potential batch of discovery
                              production (.7); confer with Ms.
                              Mejia as to case law items for
                              mediation notebook (.2); review
                              preliminarily trio of case
                              law/statutory law as to improper
                              distributions send by Ms. Kubs (.2).
July 29, 2019         SEM     Prepare a copy of the binder and               1.00      250.00
                              highlight and underline the cases.
                              Show David Samole the binder and
                              revise accordingly.
July 29. 2019         SEM     Meet with David Samole to discuss              0.10       25.00
                              an upcoming document review
                              assignment.
July 29. 2019         DAS     Confer with Ms. Yamile Castro and              2.10     1,050.00
                              perform due diligence and
                              gather/review documents as to
                              claims matters and due diligence
                              for proof of claim in TFDB
                              bankruptcy estate (.6); confer with
                              Ms. Corali Lopez-Castro about
                              bases for proof of claim and more
                              likely filing in unliquidated amount
                              (.2): follow up and pi^are updated
                              redline version of |||H
                              NDA/confidentiality agreement with
                              comments from Ms. Lopez-Castro
                              and send to H counsel (.2);
                              additional follow up with Ms. Mejia
                              and Ms. Saint-Remy as to ongoing
                              due diligence and review on
                              transfer records and underlying
                                              16
                 Case 19-14605-JKO   Doc 378        Filed 01/07/20    Page 38 of 283

                               documents and related data (.4);
                               draft document production
                               correspondence and memo
                               outlining potential settlement terms
                               to principals’ counsel as part of
                               mediation exchange (.7)
July 30. 2019          DAS     Review correspondence from                      1.70     850.00
                               counsel as to revisions to proposed
                               confidentiality agreement; prepare
                               counter-redline version and send
                               with cover email (.4); send addition
                               third party transfers data and details
                               to Ms. Kubs and confer with Ms.
                               Kubs as to same (.3); revise,
                               supplement and update
                               comprehensive pre-mediation draft
                               of stipulation of settlement and bar
                               order to present to Principals if and
                               once parties get within striking
                               distance or have reached a
                               mediated settlement figure (1.0)
July 31, 2019          DAS     Receive and review additional                  2.60     1,300.00
                               financial disclosures from principals’
                               counsel as to cash surrender value
                               of Morse insurance policy and
                               income tax payments paid by
                               Cline’s for tax year 2018; set up call
                               for later today ^2); follow up with
                               Ms. Yamile Castro as to preparation
                               of estates’ proof of claim in TFDB
                               bankruptcy case; also confer as to
                               strategy being considered to
                               engaging principals and affiliates in
                               pending settlement negotiations
                               (.3); participate in extensive
                               teleconference with Principals’
                               counsel as to additional financial
                               documents requested as part of
                               forthcoming mediation, discuss
                               legal issues with estates’ putative
                               claims against principals and
                               defenses, and other related case
                               issues (1.6); revise and supplement
                               mediation statement and related
                               documents for mediation (.5)
July 31, 2019          SEM     Add Messana's July 30, 2019 email              0.10       25.00
                               to the Mediation Notebook and
                               revise the table of contents.
August 1, 2019         CLC     Review materials requested for                 0.20      110.00
                                               17
                 Case 19-14605-JKO Doc 378        Filed 01/07/20    Page 39 of 283
                               mediation (.2).
August 1, 2019        SEM       Start additional document review.             4.00   1,000.00
August 1, 2019        DAS       Phone call with Trustee as to                 2.30   1,150.00
                                additional tax/financial information
                                needed from principals to examine
                                potential tax benefits for benefit of
                                estates, and also discuss ongoing
                                production of other financials and
                                mediation issues (.6); review pair of
                                enclosures and memoranda from
                                estates’forensic accountant as to
                                potential additional third
                                partly/insider transfers and need to
                                reconcile the bookkeeping and
                                other records and set up call for
                                tomorrow (.4); call with principals’
                                counsel previewing forthcoming
                                supplemental document request as
                                to tax return information (.2); follow
                                up with trustee as to specific
                                document f items to request and
                                terms to propose (.1); draft memo
                                to principals’counsel enclosing
                                requests for production on tax
                                return items and including proposed
                                terms (.5); follow up with Ms. Mejia
                                as to ongoing review of additional
                                transfers document review (.2);
                                review draft of estates’proof of
                                claim and exhibit to file in TFDB
                                bankruptcy estate; provide
                                comments and edits; follow up with
                                Ms. Yamile Castro as to same (.3)
August 2, 2019        CLC       Discuss mediation and consider                1.70    935.00
                                best approach (.8); review materials
                                relating to same (.3); review and
                                comment on statement (.6).
August 2, 2019        DAS       Teleconference with estates’                  2.90   1,450.00
                                forensic accountant as to additional
                                transfers being reconciled as to
                                insider liability and discuss related
                                matters (.5); confer with Ms. Mejia
                                as to additional transfers being
                                reconciled and also review
                                prepetition emails describing other
                                transfers (.4); follow up emails with
                                trustee about supplemental tax
                                return request made on the
                                principals’counsel and also discuss

                                                 18
                 Case 19-14605-JKO   Doc 378        Filed 01/07/20   Page 40 of 283

                               other pre-mediation matters (.3);
                               re-draft portions of mediation
                               statement taking into account
                               additional information provided by
                               forensic accountants and ongoing
                               reconciliation being performed (.5);
                               call with principals’ counsel as to
                               mediation issues, documents and
                               relate case items (.3); follow up call
                               with other counsel discussing scope
                               of settlement bid/ask being driven in
                               part of claims pool but also
                               potentially customers who have not
                               filed claims; follow up email with
                               Ms. Lopez-Castro regarding same
                               (.2): confer with Ms. Mejia as to
                               principals’ prepetition bank
                               account/financial shuffle and
                               prepetition legal opinion letter
                               matters (.3); receive, review and
                               circulate to trustee and forensic
                               accountant supplemental financial
                               disclosure from principals’ counsel
                               (.2): send follow up emails to
                               principals’ counsel pushing for more
                               financial document production (.1);
                               follow up with Ms. Lopez-Castro
                               about mediation matters such as
                               considering counterproposal and
                               opening statement (.1)
August 2, 2019         SEM     Continue the additional document              9.00     2,250.00
                               review.
August 5, 2019         DAS     Review emails on final changes and            0.40      200.00
                               finalization of     confidentiality
                               and non disclosure agreement (.1);
                               emails with trustee and Ms.
                               Lopez-Castro regarding principals’
                               most recent financial disclosure and
                               upcoming mediation; follow up
                               emails as to principals’ tax returns
                               and work papers needed; emails as
                               to mediation matters (.3)

August 5, 2019        SEM     Review binder with Corali Lopez                0.20       50.00
                              Castro and discuss an additional
                               research assignment.
August 5, 2019        SEM     Continue the additional document               3.50      875.00
                              review.
August 5, 2019        SEM     Research case law regarding                    1.80      450.00
                                               19
                 Case 19-14605-JKO   Doc 378        Filed 01/07/20     Page 41 of 283

                               unlawful distributions to principals.
August 5, 2019         CLC     Review NDA from IBI                              0.20      110.00
                               respond (.2).
August 5, 2019         SEM     Review the documents pulled from                 0.80     200.00
                               the document review and revise the
                               Mediation Notebook to include
                               those additional documents.
August 6, 2019         DAS     Review materials from forensic                   1.50     750.00
                               accountant as to people and
                               professionals firms with access to
                               principals’ prepetition tax papers
                               and work files; reconcile against
                               prior working list (.2)j^gin to
                               review link sent by        as to
                               confidential documents; review
                               follow up emails with forensic
                               accountants as to same (.3); draft
                               memo to Trustee/KTT team as to
                               ongoing negotiations and
                               discussions with principals’ counsel
                               (.5); review memo and report from
                               trustee’s office as to unpaid third
                               party claims against 1PM and
                               asked us to send demand letter
                               (.2); reconcile AR report and
                               additional information needed from
                               1 PM master agreement and ARMG
                               personnel for demand letter and
                               follow up with Trustee’s office (.3)
August 6, 2019         FSR     Receive, reviev^ndupdate^^                      0.50      125.00
                               repository with |||HHHHH[
                               document production
August 6, 2019         CLC     Start reviewing documents                       0.50      275.00
                               produced by third party (.5).
August 7, 2019         CLC     Review and revise mediation                     2.90     1,595.00
                               statement (2.5); telephone
                               conference with M. Parisi (.2); draft
                               email to principals and review
                               response (.2).
August 7, 2019         DAS     Phone conference with Ms.                       0.90      450.00
                               Lopez-Castro to discuss ongoing
                               Stretto analysis of customer claims
                               filed and discuss other open issues
                               for her to update and finalize
                               mediation statement (.2); review
                               updated draft mediation statement
                               and trustee’s comments and other
                               team emails regarding same (.3);
                                               20
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 42 of 283
                                review more emails with principals’
                                counsel as to mediation parties and
                                pre-mediation meeting logistics (.1);
                                review emails and enclosures and
                                cover emails between trustee and
                                forensic accountant as to updated
                                and more detailed insider transfers
                                analysis; begin to review enclosures
                                in more detail and reconcile against
                                former insider transfers analysis (.3)
August 8, 2019        DAS      Review follow up emails with              1.20    600.00
                               trustee and forensic accountant as
                               to additional insiders transfers and
                               review accounts reconciliation
                               enclosures (.5); review memo to
                               principals’counsel as to additional
                               financial information requested as
                               to indirect benefit transfers and
                               other account reconciliation matters
                               (.2); review finalized and filed proof
                               of claim for ARMG estates in TFDB
                               case and emails with trustee (.2);
                               review finalized and submitted
                               confidential mediation statement for
                               Monday’s mediation with principals
                               (.3)
August 9, 2019        SEM      Review the case law regarding             0.60    150.00
                               unlawful distributions to
                               shareholders. Highlight a PDF copy
                               of Cox Enterprises to include in the
                               Mediation Notebook.
August 9, 2019        DAS      Review pair of additional                 0.70    350.00
                               memoranda from estates’forensic
                               accountant about indirect benefit
                               transfers to principals with
                               enclosures (.2); review pair of
                               responsive emails with enclosures
                               from principals’counsel as to some
                               of the indirect benefit transfers;
                               perform preliminary follow up
                               reconciliation against other financial
                               information provided by principals
                               (.4); review principals’motion to
                               extend time to file proofs of claim in
                               the TFDB estate (.1)
August 12, 2019       DAS      Attend and participate in all day        10.80   5,400.00
                               mediation with principals and their
                               counsel (9.8); participate in
                               post-mediation meeting with

                                               21
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 43 of 283
                                Trustee and forensic accountant as
                                to forthcoming exchange of
                                additional financial information,
                                strategy and next steps (1.0)
August 12, 2019        CLC      Telephone conference with Trustee     10.20      5,610.00
                                (.2); review new schedules with
                                Trustee (.5); attend mediation (9.2);
                                discuss next steps with Trustee (.3).
August 13, 2019        DAS      Confer with Ms. Lopez-Castro as to        2.00   1,000.00
                                follow-up matters for adjourned
                                mediation session (.2); review
                                compiled insurance claim matter
                                documents, pleadings and records
                                (.5); phone call with Brett Amron to
                                preview case background,
                                insurance claim matter generally
                                and request for further investigation
                                and likely contingency fee retention
                                (.4); send insurance claims
                                materials with cover email to Mr.
                                Amron (.1); exchange emails with
                                principals’counsel about issues
                                pending from yesterday’s mediation
                                (.1); teleconference with principals’
                                counsel trying to resolve pending
                                issues from mediation session (.7).
August 13, 2019        CLC      Follow up on mediation (.3).              0.30    165.00
August 14, 2019        CLC      Go over potential issues with             0.60    330.00
                                principals and claims (.4); review
                                emails with M. Parisi re: same (.2).
August 14, 2019        FSR      Prepare Search Terms Report and           0.70    175.00
                                circulate analysis to Mr. Criste (.70)
August 14, 2019        DAS      Follow up with estate's forensic          1.70    850.00
                                accountant as to his ongoing
                                reconciliation of insider transfers
                                and providing more information to
                                assist his efforts (.3); follow up with
                                trustee's office to confirm principals'
                                non-use of credit card reward points
                                that arguably belong to ARMG
                                entities; also discuss ongoing status
                                of mediation follow up matters (.4);
                                draft memo to principals' counsel
                                regarding ongoing document
                                production items, credit card reward
                                points, and discussing related
                                matters (.5); follow up call with
                                principals' counsel on
                                mediation/settlement discussion
                                                22
                  Case 19-14605-JKO Doc 378      Filed 01/07/20    Page 44 of 283
                                matters (.5);
August 15, 2019        DAS      Review more detailed analysis and            2.30   1,150.00
                                breakdown of insider transfers from
                                forensic accountant (.4); review
                                emails from trustee and another
                                one from trustee’s accounting firm
                                inquiring and pushing for status of
                                ARMG 2018 tax returns by
                                debtors/principals and exchange
                                responses (.2); phone call with
                                trustee to discuss tax return issues,
                                his growing impatience for
                                mediation negotiations and locking
                                down a baseline settlement number
                                and related issues with recovery
                                matters against insiders (.5); draft
                                memo to counsel for principals
                                pushing on the corporate tax return
                                filing matters, more concrete
                                progress on mediation settlement
                                matters and related items (.5);
                                briefly discuss with counsel for
                                TFDB and forthcoming counsel for
                                Franqui Totten informal request for
                                malpractice insurance policies for
                                each entity and advised formal
                                request would be needed; follow up
                                with Mr. Criste to discuss same and
                                ask him to draft letters under
                                applicable statute that I would
                                finalize and send out (.3); exchange
                                emails and voicemails with
                                principals’counsel and advised
                                counteroffer coming tomorrow on
                                behalf of Cline’s so will work to set
                                up a call; spend more time with
                                updated insider transactions detail
                                charts and send follow up email to
                                forensic accountant to have him
                                re-sort the transactions to provide
                                an updated 1-year, 2-year and
                                4-year avoidable transfers chart (.4)
August 16, 2019        DAS      Teleconference with principals’              4.10   2,050.00
                                counsel as to counteroffer
                                presented and previewed for the
                                Cline’s and discuss more of the
                                Morse situation (1.2); follow up call




                                                23
                  Case 19-14605-JKO   Doc 378        Filed 01/07/20   Page 45 of 283

                                with other principals’ counsel (.4);
                                receive updated settlement
                                counteroffer from principals’
                                counsel via another call (.3); follow
                                up emails with trustee’s office as to
                                tax return issues and financial
                                investigation (.3); follow up emails
                                with principals’ counsel to confirm
                                their timely preparation of 2018
                                corporate tax returns and consider
                                potential refunds for estate (.2);
                                draft extensive memo to trustee on
                                pending offer to estates from
                                principals and consider counteroffer
                                and related settlement mechanism
                                and case strategy (.7); follow up call
                                with trustee on remaining
                                settlement gap and issues with
                                principals (.5); exchange emails
                                with principals’ counsel discussing
                                additional financial information
                                needed and setting up meeting with
                                counsel and forensic accountant
                                and the principals on Monday to
                                discuss accounts reconciliation and
                                settlement matters (.3); draft
                                updated memo to Ms. Lopez-Castro
                                as to Trustee’s updated
                                settlement/litigation issues (.2)
August 16, 2019        CLC      Review offer from principals and              0.60      330.00
                                emails with Trustee re: same (.6).
August 17, 2019        DAS      Review TFDB schedules and 341                 1.20      600.00
                                meeting notes and draft deposition
                                outline for next week’s Rule 2004
                                examination including as to
                                potential claims against TFDB
                                estates and other avenues for
                                potential recovery (1.2).
August 19, 2019        JIC      Prepare form demand for                       0.40      120.00
                                insurance.
August 19, 2019        DAS      Attend and participate in full day            7.90     3,950.00
                                follow-up settlement conference
                                and financial
                                disclosure/reconciliation meeting
                                with Principals and their counsel
                                along with the estates’ forensic
                                accountant (7.3)^orrespondence
                                exchange as to H|| documents
                                and status downloading

                                                24
                  Case 19-14605-JKO   Doc 378        Filed 01/07/20    Page 46 of 283

                                /review process (.1); draft
                                memo to trustee about Cline’s
                                additional financial disclosures and
                                updated settlement offer (.5).
August 20, 2019         DAS     Follow up with trustee’s team and               2.50    1,250.00
                                counsel as to ongoing settlement
                                discussions with insiders and
                                ongoing analysis and documents
                                (.4); confer with Ms. Lopez-Castro
                                as to additional mediation-related
                                disclosures and ongoing settlement
                                talks with principals (.4); follow-up
                                efforts on documents being
                                reviewed relative to BUinsurance
                                documents (.2); extensive
                                settlement teleconference with Mr.
                                Morse and principals’ counsel (1.5);
August 20, 2019         CLC     Review status of discussions (.4);              2.40    1,320.00
                                attend meeting with Ms. Budwick
                                and S. Genet at their office (2.0).
August 20, 2019         SEM     Email David Samole and Farola                   0.20       50.00
                                Saint-Remy to access the
                                Production documents. Create a
                                     share file profile under David
                                Samole's name.
August 20, 2019         SEM     Download the documents from the                 0.50     125.00
                                H production. Email re: same.
August 22, 2019         DAS     Teleconference with counsel as to              4.80     2,400.00
                                due diligence and background of
                                ARMG attorney client matters with
                                Franqui Totten firm (.7); follow up
                                with forensic accountant as to
                                transfers made to Franqui Totten;
                                review transfer chart and discuss
                                same (.4); perform preliminary
                                research confirming limitations
                                period for attorney malpractice
                                claims in Florida and when claims
                                are deemed to have accrued (.3);
                                follow up teleconference with
                                counsel as to more Franqui Totten
                                information (.3); review prior
                                litigation and regulatory issues as to
                                members of Franqui Totten and
                                TFDB law firms (.6); draft
                                deposition outline and line of
                                questioning for tomorrow’s Rule
                                2004 examination of Franqui Totten
                                (1.0); receive and review TFDB’s
                                                25
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 47 of 283
                                document production, responses
                                and objection to duces tecum
                                requests (1.5)
August 22, 2019        CLC      Go over status of negotiations (.2);   0.50     275.00
                                review last offers (.2); review recent
                                ruling on timeshare cases (.1).
August 23, 2019        DAS      Attend and participate at Rule 2004     6.10   3,050.00
                                examination of Franqui Totten LLP
                                as part of the TFDB bankruptcy
                                case (4.8); review list of
                                supplemental document production
                                items and memo to circulate to
                                Principals’counsel; incorporate
                                document request items into email
                                and attachment to Principals’
                                counsel (.4); review forensic
                                accountant’s updated reconciliation
                                of Cline’s financial picture still
                                subject to further updates when
                                later receive additional financial
                                document production (.2);
                                teleconference with potential
                                special counsel investigating
                                potential bad faith insurance
                                coverage denial claim (.6); review
                                email from mediator as to status of
                                pending mediation negotiations (.1)
August 23, 2019        CLC      Telephone conference with L.            0.60    330.00
                                Contreras re: bad faith (.4); review
                                list of targets (.2).
August 25, 2019        DAS      Receive and review Rule 2004            0.80    400.00
                                duces tecum document production
                                from Franqui Totten as well as
                                documents from TFDB (.8)

August 26, 2019        YCC      Retrieve/download documents from        0.30     75.00
                                Totten Franqui for Rule 2004
                                examination.
August 26, 2019        CLC      Conference with Trustee re: several     1.00    550.00
                                matters (.8); review insurance
                                claims (.2).
August 26, 2019        DAS      Continue to review Scottsdale           2.00   1,000.00
                                insurance policy materials going
                                over provisions and denial letters as
                                to points raised by potential special
                                counsel investigating the potential
                                matters (.7); confer with Ms.
                                Lopez-Castro as to the insurance
                                                26
                  Case 19-14605-JKO   Doc 378        Filed 01/07/20   Page 48 of 283

                                coverage/exclusion provisions and
                                provide executive summary (.2);
                                review correspondence from
                                principals’ counsel (.1); phone call
                                with principals’ counsel on status of
                                document production requests as
                                part of mediation privilege and
                                related issues (.3); meet with
                                trustee to discuss pending
                                settlement issues and related case
                                matters (.7)
August 27. 2019         DAS     Review more emails from principals’           0.20      100.00
                                counsel as to document production
                                matters and handling of matters
                                between counsel for Cline’s and
                                counsel for Morse (.2)
August 29, 2019         SEM     R^ew the documents from the                   1.20      300.00
                                H production.
August 29, 2019         DAS     Review pair of emails from                    2.40     1,200.00
                                TFDB/FT’s counsel enclosing
                                insurance policies of TFDB and
                                Franqui Totten; quickly review
                                enclosures to get general sense of
                                limits, retroactive date provision and
                                not a wasting policy; send to Mr.
                                Criste and ask him to review
                                policies in more detail and to do a
                                write-up (.4); call with trustee to
                                discuss ongoing insider financial
                                reconciliation and developing
                                counteroffer proposal (.5);
                                teleconference with principals’
                                counsel previewing settlement
                                counterproposal and discussing
                                related case issues (.7); draft
                                settlement counterproposal memo
                                to principals’ counsel (.7); follow up
                                with Ms. Lopez-Castro summarizing
                                ongoing discussions with insiders’
                                counsel (.1)
August 30, 2019         DAS     Follow up correspondence with                 1.10      550.00
                                counsel on needing more time with
                                additional disclosures and
                                consideration of proposals being
                                exchanged (.2); perform additional
                                due diligence on third party financial
                                disclosures and asset search items
                                (.5); follow up meeting with Ms.
                                Mejia on items being reviewed in

                                                27
                    Case 19-14605-JKO   Doc 378        Filed 01/07/20    Page 49 of 283

                                        production and notes as to
                                  other third parties to examine and
                                  get discovery for potential third
                                  party claims (.4)
August 30, 2019           SEM     Continue reviewing the documents               2.80     700.00
                                  from the      production.
September 4, 2019         DAS     Teleconference with proposed                    1.60    800.00
                                  special insurance coverage
                                   litigation counsel as to merits and
                                   issues in pursuing declaratory
                                  judgment action; discuss scope of
                                  action and related matters (.6); draft
                                  memo to Trustee about special
                                  insurance litigation counsel matters
                                  (.2); send follow up correspondence
                                  to principals’ counsel on pending
                                  settlement discussions, status of
                                  additional financials and other
                                  documents (.1); exchange emails
                                  with Trustee’s office requesting
                                  various documents and financial
                                  reconciliation among checklist of
                                  items requested by special
                                  insurance coverage litigation
                                  counsel; review follow up emails
                                  with ARMG personnel who would
                                  help collaborate on document
                                  production requests (.3); receive
                                  and review initial documents
                                  produced relative to insurance
                                  coverage dispute matters we are
                                  running down for special counsel;
                                  follow up with trustee’s office and
                                  then special counsel (.4)
September 5, 2019         DAS     Receive and review                             0.90     450.00
                                  correspondence from counsel on
                                  pending settlement negotiation
                                  matters (.1); call with principals’
                                  counsel as to remaining/open
                                  settlement negotiation matters (.5);
                                  emails with trustee and putative
                                  insurance coverage special
                                  litigation counsel as to potential
                                  case Issues, more background and
                                  logistics (.3)
September 6, 2019         DAS     Teleconference with principals’                1.30     650.00
                                  counsel as to remaining disputed
                                  issues and negotiations (.6); follow
                                  up email exchange with Cline’s

                                                  28
                    Case 19-14605-JKO      Doc 378        Filed 01/07/20   Page 50 of 283

                                  counsel as to their disputed issues
                                  and their request to revert back to
                                  standalone proposal; follow up with
                                  Ms. Lopez-Castro (.4); follow up
                                  with counsel as to non-insider third
                                  party claims being investigated (.3)

September 9, 2019         DAS     Draft memo to trustee about Cline’s              0,80      400.00
                                  renewed request to consider
                                  standalone proposal and going over
                                  related settlement negotiations
                                  matters (.5); follow up diligence and
                                  preliminary research on issues that
                                  could affect potential IRS refund
                                  claims for benefit of estates (.3)

September 10, 2019        DAS     Teleconference with Cline’s counsel              1.90      950.00
                                  as to pending settlement offer and
                                  discuss related case issues (.6); call
                                  with principals’ counsel as to
                                  pending settlement issues
                                  remaining in dispute (.3); call with
                                  putative special litigation counsel as
                                  to arguments for multiple incident
                                  matters under insurance policies
                                  and obtaining source records for
                                  duty to defend damages universe
                                  and discuss related matters (.6);
                                  follow up emails with trustee’s office
                                  as to additional records from
                                  debtors and principals and develop
                                  list to obtain from other third parties
                                  (.2); retrieve and circulate additional
                                  litigation pleadings requested by
                                  putative special insurance coverage
                                  litigation counsel (.2)
September 10, 2019       SEM      Finish       production doc review.              1.90      475.00
September 11,2019        CLC      Participate in interview (portion) and           2.50     1,375.00
                                  meet with counsel and thereafter
                                  (2.5).
September 11,2019        DAS      Confer with trustee about pending                2.10     1,050.00
                                  settlement negotiations with
                                  principals (.4); confer with counsel
                                  for developers as to ongoing
                                  discussions and issues with
                                  potential settlement and also
                                  potential cooperation as to potential
                                  third party actions (.3);
                                  teleconference with principals’
                                                     29
                     Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 51 of 283
                                   counsel on settlement matters (.4);
                                   make series of calls and exchange
                                   emails to obtain backup invoices for
                                   prepetition legal/forensic
                                   professional services relating to
                                   developers’lawsuits for purposes of
                                   examining duty to defend insurance
                                   claim; start receiving and reviewing
                                   same (1.0)
September 12, 2019       BCL      Review/Analyze services, data             2.80   1,260.00
                                  relating to accounts, terms, account
                                  access and discovery issues
                                  relating to Slack.
September 12, 2019       DAS      Review spreadsheet prepared by            2.10   1,050.00
                                  forensic accountant as to ARMG
                                  funds used for certain personal
                                  property of the principals (.2);
                                  confer with Ms. Lopez-Castro and
                                  then draft memo as to updated
                                  proposed counteroffer to vet with
                                  trustee and then present to the
                                  Cline's counsel (.5); confer with
                                  trustee and Ms. Lopez-Castro to
                                  further discuss specifics, logistics
                                  and issues relative to putting
                                  together an updated
                                  counterproposal (.3); draft
                                  counterproposal memo to Cline's
                                  counsel providing supporting bases
                                  for updated to counterproposal and
                                  going over other terms of the
                                  proposal (.7); confer with pair of
                                  prepetition professionals as to
                                  trustee's request for billing invoices
                                  relative to prepetition litigation with
                                  developers for potential duty to
                                  defend action; receive more
                                  invoices from law firms and awaiting
                                  more records (.4)
September 12, 2019       DAS      Exchange emails (4x) with trustee         1.50    750.00
                                  and his team about data
                                  preservation issues relative to
                                  Debtors' internal messaging
                                  systems; meet with Ms. Lee to
                                  discuss background, scope and
                                  types of matters to request from
                                  internal messaging providers in
                                  subpoenas duces tecum for her to
                                  prepare (.4); follow up with Ms. Lee
                                  as to her diligence as to how
                                                  30
                 Case 19-14605-JKO   Doc 378        Filed 01/07/20     Page 52 of 283

                               estates could streamline efforts to
                               obtain data preservation ability and
                               examining any archived materials;
                               follow up with trustee as to potential
                               to obtain debtor credentials for the
                               internal messaging systems, and
                               agree best for Ms. Lee to prepare
                               formal demand letter on principals
                               requesting their credentials that
                               includes specific data preservation
                               requests (.3); review First Data
                               request for status report on case
                               administration matters including
                               addressing customer claims and
                               consider scope of request (.2); draft
                               report to First Data counsel
                               providing generalized but
                               informative summary addressing its
                               areas of inquiry (.4); review
                               correspondence as to deposition
                               scheduling and document
                               production requests relating to
                               TFDB and Ms. Franqui (.2).
September 12, 2019     BCL     Draft/Revise 2004 duces tecum                   0.80     360.00
                               subpoena.
September 12, 2019     BCL     Emails and discussions with Mr.                 0.70     315.00
                               Samole and Mr. Maland regarding
                               Slack and Flock issues.
September 13, 2019     CLC     Review reports of transfers (.2)                0.20     110.00
September 13, 2019     BCL     Review/Analyze services, data                   1.20     540.00
                               relating to account, terms and
                               account access issues for Flock.
September 13, 2019     BCL     Draft/Revise demand and                         1.60     720.00
                               preservation letter to principals
                               regarding communications service
                               providers.
September 13, 2019     DAS     Confer with Ms. Mejia as to her                 0.80     400.00
                               executive summary of review of
                               HI produced documents; also
                               request more detailed,
                               inventory-based memo we could
                               have and share with other counsel
                               who would be reviewing the
                               materials as to potential third party
                               actions (.2); review case law
                               provided by counsel to assist with
                               investigation of duty to defend
                               insurance claims (.4); follovi/ up
                               more with prepetition professionals
                                               31
                 Case 19-14605-JKO   Doc 378        Filed 01/07/20   Page 53 of 283

                               to obtain invoices related to
                               developers’ litigation as part of
                               damages to assert in potential duty
                               to defend insurance coverage
                               litigation (.2)
September 13, 2019     BCL     Emails with Mr. Samole regarding              0.20       90.00
                               proposed demand and preservation
                               letter to principals and discovery
                               issues.
September 13, 2019     SEM     Meet with David S^ole to discuss              0.10       25.00
                               the documents H produced.
September 13, 2019     BCL     Research issues relating to access             1.50     675.00
                               to accounts and property of the
                               estate.
September 16, 2019     DAS     Follow up emails with putative                 1.00     500.00
                               insurance litigation counsel as to
                               duty to defend damages analysis,
                               potential expansion of that scope
                               and provide invoices/billings I
                               received and reviewed from first
                               batch of prepetition counsel (.4);
                               follow up with counsel as to batch
                               of third party litigation matters being
                               investigated (.3); teleconference
                               with insiders’ counsel as to pending
                               settlement discussions with trustee,
                               and their discussions with
                               developers’ counsel (.3)
September 16, 2019     SEM     Email David Samole regarding the              0.10       25.00
                               deadline for completing a memo
                               regarding the      production.
September 16, 2019     BCL     Draft/Revise demand and                       0.20       90.00
                               preservation letter to principals
                               regarding communications service
                               providers.
September 16, 2019     BCL     Review various pleadings and                  2.60     1,170.00
                               prepare notes, and attend in firm
                               meeting to discuss open issues and
                               strategy.
September 16, 2019     BCL     Review/Analyze website and                    0.50      225.00
                               contact submission issue.
September 17, 2019     SEM     Draft a memorandum summarizing                1.30      325.00
                               the Bii production and provide
                               examples for the types of
                               documents produced.
September 17, 2019     DAS     Draft statutory demands for                   1.00      500.00
                               insurance policies as to more
                                               32
                 Case 19-14605-JKO   Doc 378        Filed 01/07/20      Page 54 of 283

                               professionals (.5); issue demand
                               letter with cover email (.1); review
                               intake/summarymemo of materials
                               produced by jjjjjjHIl follow up emails
                               with reviewing attorney (.4)
September 17, 2019     SEM     Meet with David Samole to discuss                0.20      50.00
                               HI production.
September 18, 2019     BCL     Emails with Ms. Lopez-Castro and                 0.60     270.00
                               Mr. Samole regarding domain
                               names. Flock emails, and Flock and
                               Slack access.
September 18, 2019     BCL     Draft/Revise motion for turnover as               1.70    765.00
                               to principals regarding various
                               access credentials.
September 18, 2019     DAS     Meet with developers’ counsel and                 1.70    850.00
                               principals’ counsel on host of
                               pending asset investigation and
                               recovery matters relating to TFDB
                               and Franqui Totten, etc, and
                               discuss pending standalone
                               settlement talks with the principals’
                               counsel, negotiate other discovery
                               issues and terms under mediation
                               privilege, negotiate parameters for
                               global tripartite mediation and have
                               terms agreed on the record (1.3);
                               emails and call with trustee’s team
                               about potential need to draft
                               demand letter for $30K security
                               deposit held by landlord (.2);
                               consider additional procedures for
                               asset recovery discovery: send
                               legal concept to Ms. Kubs and
                               request research to see how such
                               arguments have been adjudicated
                               by other bankruptcy courts (.2)

September 18, 2019     BCL     Review yahoo email account for                   0.20      90.00
                               response; communicate with Ms.
                               Lopez-Castro and Mr. Samole
                               regarding same.
September 18, 2019     BCL     Review/Analyze information relating              0.80     360.00
                               to access to American Express
                               cards, policies and online logins.
September 18, 2019     BCL     Review/Analyze registrar,                        1.60     720.00
                               expiration, other information and
                               various emails relating to domain
                               names.
                                               33
                 Case 19-14605-JKO   Doc 378        Filed 01/07/20     Page 55 of 283

September 18, 2019     BCL     Calls and emails with Mr. Delatorre              0.40    180.00
                               regarding Flock emails. Flock and
                               Slack access, and domain name
                               access and related issues.
September 19, 2019     DAS     Discussion with counsel as to                   0.60     300.00
                               insurance coverage dispute matters
                               (.2); finish compiling
                               document production and organize
                               production materials and overview
                               memo and send to trustee and
                               other counsel (.4)

September 19, 2019     BCL     Communicate with client regarding               0.40     180.00
                               issues relating to communications
                               service provider, security deposit
                               and domain names.
September 19, 2019     BCL     Emails and discussions with Mr.                 0.40     180.00
                               Samole regarding communications
                               service provider, security deposit
                               and domain names.
September 19, 2019     BCL     Review/Analyze legal issues and                  1.20    540.00
                               case law regarding access
                               credentials and turnover.
September 20, 2019     MK      Conduct legal research relating to               1.90    712.50
                               discovery of principals' finances for
                               purposes of determining
                               subsequent transferees.
September 20, 2019     DAS     Send follow up correspondence to                0.30     150.00
                               counsel for principals as to pending
                               settlement counteroffer and
                               interplay with upcoming tripartite
                               mediation: follow up with trustee (.3)

September 20, 2019     BCL     Call and emails with Mr. Kessler                0.70     315.00
                               regarding Flock, domain name
                               issues and status memo.
September 20, 2019     BCL     Review/Analyze payment                          0.40     180.00
                               information relating to Flock and
                               domain names, and emails with Mr.
                               Kessler regarding same.
September 20, 2019     BCL     Calls and emails with Mr. Delatorre             1.40     630.00
                               regarding various Flock issues and
                               domain names.
September 20, 2019     BCL     Review/Analyze information and                  0.30     135.00
                               emails relating to Flock access.
September 20, 2019     BCL     Review/Analyze status of                        0.80     360.00
                               outstanding Flock and credit card
                                               34
                     Case 19-14605-JKO Doc 378 Filed 01/07/20        Page 56 of 283
                                   access issues, and prepare
                                   updated notes on same.
September 21, 2019       DAS      Review memo and enclosures from              0.60   300.00
                                  Mr. Criste as to analysis and issue
                                  spots on Franqui Totten insurance
                                  policy (.5); exchange follow up
                                  emails with Mr. Criste about
                                  additional work needed on TFDB
                                  policy matters (.1)

September 23, 2019       BCL      Review Flock emails to various               1.80   810.00
                                  users including with respect to
                                  missed messages.
September 23, 2019       BCL      Conference call with Mr. Messana,            0.30   135.00
                                  Mr. Morse, Mr. Samole and Mr.
                                  Delatorre regarding issues relating
                                  to Flock, Slack, domain names and
                                  American Express accounts.
September 23, 2019       BCL      Calls and emails with Mr. Delatorre          0.80   360.00
                                  and Mr. Kessler regarding issues
                                  relating to Flock, domain names,
                                  American Express credit card
                                  statements, and review password
                                  excel document for information
                                  relating to domain names.
September 23, 2019       BCL      Review spreadsheet from debtors'             0.80   360.00
                                  marketing file with various logins
                                  and passwords, and run credential
                                  test with certain domain name
                                  related websites.
September 23, 2019       DAS      Review updated memo from Mr.                 1.50   750.00
                                  Criste as to Franqui Totten
                                  insurance policy (.2); review memo
                                  from Mr. Criste on TFDB insurance
                                  policy (.2); confer with Mr. Criste as
                                  to Lloyd of London policy (.2); follow
                                  up with estates’forensic accountant
                                  on pending document production
                                  items from principals (.1); exchange
                                  emails with principals’counsel as to
                                  pending counteroffer proposal and
                                  pushing for document production
                                  items; discuss situation with
                                  trustee’s office (.4); confer with Mr.
                                  Criste about his issue spots with
                                  insurance policies and asking him
                                  to follow up on certain exclusions
                                  and send him prior claims made in
                                  other bankruptcy litigation matters
                                                  35
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 57 of 283
                                 against policies for him to consider
                                 framework of claim (.4)
September 23, 2019      JIC      Review TFDB policy and prepare        3.70    1,110.00
                                 memo re same. (2.5) Review TFDB
                                 Lloyds policy. (1) Discuss policies
                                 with Mr. Samole (.2)
September 24, 2019     DAS      Review responsive correspondence        1.30    650.00
                                from Cline’s counsel as to
                                settlement discussions and issues,
                                as well as AmEx inquiry matters;
                                send follow up note to trustee’s
                                office requesting AmEx statements
                                (.2); review case law from Ms. Kubs
                                regarding ability to seek and obtain
                                discovery as to initial transferees’
                                financial condition in 2004 and 7030
                                context (.5); draft responsive
                                correspondence analyzing case law
                                and brainstorming a potential
                                position for the trustee (.2); send
                                follow up correspondence and
                                follow up emails to remaining
                                prepetition professionals who have
                                yet to produce requested invoices
                                (.2); confer preliminarily with
                                Trustee on Cline’s pending
                                settlement position and delays (.2)
September 24, 2019     YCC      Follow up on insider and                0.10     25.00
                                non-insider transfers.
September 25, 2019     DAS      Draft separate follow up                0.70    350.00
                                correspondence various prepetition
                                professionals about pending
                                document production requests (.3);
                                follow up correspondence with
                                insiders' counsel as to pending
                                production demand for items
                                previously requested from trustee
                                (.1); review prior document
                                production from principals and other
                                debtor records to address trustee's
                                questions on certain potential
                                recovery claim items (.3)
September 25, 2019     BCL      Emails and call with Mr. Delatorre      0.40    180.00
                                regarding website access, domain
                                names and Flock data export.
September 25, 2019     BCL      Review summary of domain names          0.80    360.00
                                and related information prepared by
                                Mr. Delatorre, and update same
                                with additional information including
                                               36
                     Case 19-14605-JKO Doc 378 Filed 01/07/20           Page 58 of 283
                                   registrars, expiration dates and
                                   open issues.
September 25, 2019        BCL       Email and discussions with Mr.                0.30   135.00
                                    Samole and Ms. Lopez-Castro
                                    regarding website content access,
                                    registrar issue and Flock data
                                    export.
September 26, 2019        DAS       receive and review batch of                   1.00   500.00
                                    invoices from other prepetition
                                    professionals and note varying
                                    scope of services in the invoices
                                    and time entries (.4); provide
                                    invoices to counsel with cover email
                                    and overview summary analysis
                                    (.1); call with principals’counsel to
                                    discuss ongoing settlement
                                    discussions matters, AmEx issues
                                    and other related issues (.3); confer
                                    with Ms. Yamile Castro about
                                    issuing subpoena duces tecum on
                                    American Express and discuss
                                    scope of inquiry and provide several
                                    account numbers to include among
                                    requests (.2)
September 26, 2019        BCL       Review emails from Mr. Kessler and            0.10    45.00
                                    Midguard regardng deposit issues.
September 26, 2019        YCC       Confer with D. Samole re:                     0.20    50.00
                                    subpoena to American Express.
September 27, 2019        BCL       Call with F. Kessler regarding                0.10    45.00
                                    issues relating to Flock and domain
                                    names.
September 27, 2019        BCL       Call with Mr. Delatorre regarding             0.10    45.00
                                    issues relating to Flock and domain
                                    names.
September 27, 2019        BCL       Email Mr. Messana regarding                   0.10    45.00
                                    domain names access and
                                    scheduling call.
September 30, 2019        DAS       Receive and review larger batch of            0.40   200.00
                                    prepetition invoices from Berger
                                    Singerman counsel; circulate to
                                    putative special insurance litigation
                                    counsel (.4)
September 30, 2019        CLC       Review documents produced by                  0.10    55.00
                                    third party (.1)
October 1, 2019           DAS       Confer with Mr. Criste about                  1.10   550.00
                                    ongoing draft of claim demand as to
                                    Franqui Totten (.3); follow up with
                                                    37
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 59 of 283
                                Ms. Yamile Castro on additional
                                scope of American Express
                                document requests (.2); review first
                                draft of Franqui Totten claim
                                demand letter and prepare redline
                                version (.6).
October 1, 2019       BCL      Review emails from Mr. Kessler and     0.10     45.00
                               Mr. Delatorre regarding Echosign.
October 1, 2019       CLC      Consider what pre-mediation work       0.40    220.00
                               is needed with mediator to make it
                               successful (.4)
October 1, 2019       JIC      Preparation of demand letter to        2.50    750.00
                               Franqui Totten and insurer.
October 2, 2019       YCC      Prepare Rule 2004 notice and           1.60    400.00
                               subpoena to American Express;
                               revise same; confer with D. Samole
                               re: same.
October 2, 2019       DAS      Review spreadsheet of real estate      2.80   1,400.00
                               property-related transfers of money
                               to title companies from debtor and
                               seemingly on behalf of insiders and
                               third parties (.2); perform
                               preliminary due diligence on the
                               real property transfer matters (.2);
                               emails and call with trustee to
                               discuss same and develop dual
                               strategy for more due diligence as
                               to current ownership of subject
                               properties and issuing third party
                               subpoena (.4); draft memo to
                               mediator describing claims and
                               settlement positions of mediation
                               parties and addressing other
                               inquiries by mediator (1.0); review
                               memo from Bluegreen counsel as
                               to reconciliation and additional
                               production needed as to principals’
                               financial disclosure for mediation
                               (.2); call with Bluegreen counsel
                               discussing his open items and
                               providing context and information
                               under mediation privilege and
                               advising most of his items remain
                               open as to trustee as well as
                               principals had only turned over
                               sub-portion of financial disclosure
                               materials (.6); review follow up
                               memo to principals’counsel from
                               Bluegreen counsel seeking
                                              38
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 60 of 283
                                additional document production
                                from principals as part of mediation
                                (.2)
October 2, 2019        JIC      Discuss claim demand letter to FT     0.30       90.00
                                and insurer with Mr. Samole.
October 3, 2019        BCL      Review and revise subpoena,             1.70    765.00
                                instructions and production
                                requests for American Express.
October 3, 2019        BCL      Draft notice of serving subpoena for    0.30    135.00
                                American Express.
October 3, 2019        BCL      Email Mr. Samole regarding              0.10     45.00
                                subpoena for American Express
                                and related notice.
October 3, 2019        BCL      Email with Ms. Castro regarding         0.10     45.00
                                service of subpoena for American
                                Express and finalizing related
                                notice.
October 3, 2019        BCL      Call with Mr. Samole regarding          0.10     45.00
                                issuing subpoenas relating to
                                certain real property sales.
October 3, 2019        DAS      Follow up with Ms. Lee as to AmEx       3.00   1,500.00
                                Subpoena topics; also discuss
                                preparing subpoena duces tecum
                                for real estate related transactions;
                                review updated AmEx subpoena
                                duces tecum list and scope (.4);
                                draft pre-mediation memo as to
                                financial disclosures review,
                                analysis and address related items
                                (.8); draft mediation statement (1.8)
October 3, 2019        YCC      Confer with B. Lee re: Amex credit      0.10     25.00
                                cards.
October 4, 2019        DAS      Continue working on mediation           2.20   1,100.00
                                statement (1.0); incorporate Ms.
                                Lopez-Castro’s edits and
                                supplement mediation statement
                                and send same to mediator with
                                cover email (.3); exchange emails
                                with mediation parties as to
                                requests and denials of additional
                                document production, scope of
                                parties to participate at mediation
                                and follow up with mediator as to
                                updated form of his mediation
                                agreement (.4); draft interlineated
                                memo for trustee team addressing
                                host of mediation/financial

                                               39
                  Case 19-14605-JKO   Doc 378        Filed 01/07/20   Page 61 of 283

                                disclosure matters (.5)
October 4, 2019         CLC     Review and revise mediation                    0.80     440.00
                                statement and consider other
                                changes (.8).
October 4, 2019         BCL     Call and emails with Mr. Kessler               0.40     180.00
                                and Mr. Delatorre regarding access
                                to registrar accounts for domain
                                names and communications with
                                Mr. Morse.
October 4, 2019         BCL     Review spreadsheet from Mr. Parisi             0.60     270.00
                                regarding payments for certain real
                                estate transactions.
October 4, 2019         BCL     Draft notice of service of subpoenas           0.10      45.00
                                relating to

October 4, 2019         BCL     Review public records concerning               0.80     360.00
                                payment to

                                prepare notes on same.
October 4, 2019         BCL     Draft 2004 production subpoena for             0.40     180.00
                                                     I, and related
                                instructions and document requests
                                for same.
October 4, 2019         YCC     Finalize notice and subpoena on                0.60     150.00
                                America Express; file and serve
                                same.
October?, 2019          DAS     Provide document production from               3.90    1,950.00
                                prepetition professionals to
                                Trustee’s forensic accountant along
                                with executive summary (.2); more
                                work and discussion with Mr. Criste
                                as to putative claims covered by
                                insurance policy as to Franqui
                                Totten law firm and review updated
                                form of claims demand letter (.6);
                                exchange correspondence, and
                                participate in phone call with,
                                counsel for Cline’s as to various
                                pre-mediation matters including
                                attorney -client privilege,
                                indemnification issues and breach
                                of fiduciary duty arguments to be
                                presented and made during
                                mediation (.5); review ARMG’s legal
                                retention agreements with Franqui
                                Totten and also the agreement with
                                TFDB as to points
                                referenced/previewed by counsel
                                                40
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 62 of 283
                                (.2); confer with Mr. Criste as to
                                advice of counsel defense to be
                                relied on and other indemnification
                                matters, and consider scope of
                                position to be taken with respect to
                                trustee’s claims (.3); Review brand
                                new 43-page memorandum opinion
                                from mediation party’s counsel
                                granting in part and denying part
                                cross-motions for summary
                                judgment between creditor
                                timeshare developers, timeshare
                                exit companies and affiliated law
                                firms; send to Ms. Lopez-Castro
                                with cover email and related notes
                                (.5) participate in pre-mediation
                                teleconference with mediator (1.4);
                                review competing order from other
                                mediation party’s counsel denying
                                motions to dismiss as to another
                                creditor timeshare developer (.2)
October 7, 2019       JIC      Revise demand letter, discuss          0.70   210.00
                               same with Mr. Samole.
October 8, 2019       DAS      Emails with mediation parties’         1.00   500.00
                               counsel and forensic accountant
                               preparing for Thursday’s mediation
                               session and address request for
                               more production items (.4); review
                               updated mediator’s agreement and
                               provide comments; more emails as
                               to same (.2); review and analyze
                               bankruptcy schedules and
                               additional transfers/disbursement
                               records in preparation for mediation
                               (.4)
October 8, 2019       BCL      Prepare Power Point chart of           1.20   540.00
                               corporate structure and
                               relationships.
October 8, 2019       BCL      Review information and court filings   1.00   450.00
                               relating to corporate structure and
                               relationships.
October 9, 2019       DAS      Follow up with forensic accountant     0.40   200.00
                               as to various subsequent
                               transferees matters (.4)
October 9, 2019       BCL      Review information regarding           2.20   990.00
                               corporate structure, operations and
                               disbursements, and prepare chart
                               summarizing same

                                              41
                   Case 19-14605-JKO   Doc 378        Filed 01/07/20     Page 63 of 283

Cctober 9, 2019          CLC     Prepare for mediation (1.3); review              1.60      880.00
                                 revised complaint (.3).
Cctober 10, 2019         JIC     Finalize demand letters to FT LLP,               0.40      120.00
                                 Erica Franqui, Anthony Franqui,
                                 and Paul Totten under FT LLP
                                 insurance policy.
Cctober 10, 2019         DAS     Prepare for today’s mediation                   14.40    7,200.00
                                 including reconciling all settlement
                                 correspondence exchange to date,
                                 more disbursement records and
                                 various customer spreadsheets (.4);
                                 attend and participate in all-day and
                                 night mediation with Wyndham,
                                 Bluegreen and Principals (14.0)
October 10, 2019         DAS     Follow up with trustee’s office as to            0.20      100.00
                                 flock data, updated credit card
                                 merchant processor statistics and
                                 requests additional documents as
                                 to same (.2)

October 10, 2019         CLC     Conference with parties prior to the            14.00    7,700.00
                                 mediation and attend same (14.0).
October 11,2019          BCL     Call and email with Mr. Parisi                   0.10       45.00
                                 regarding information regarding
                                 certain real estate transfers.
October 11, 2019         BCL     Discuss with Mr. Samole issues                   0.10       45.00
                                 relating to
                                             ” and American Express
                                 transactions.
October 11,2019          CLC     Go over term sheet (.4); telephone               2.00    1,100.00
                                 conference with S. Underwood (2x)
                                 re: status (.4); draft email to Trustee
                                 re: going forward (.2); telephone
                                 conference with M. Budwick re:
                                 status (.3); telephone conference
                                 with Developers' counsel - status of
                                 settlement (.7).
October 11,2019          DAS     Confer with Bluegreen’s counsel as              4.40     2,200.00
                                 to pending mediation discussions
                                 and issues raised during latter
                                 evening part of yesterday’s session
                                 (.4); follow up discussions and
                                 emails with trustee team to obtain
                                 and provide list of remaining open
                                 unencumbered timeshare interest
                                 for Wyndham and Bluegreen (.2);
                                 draft detailed mediation term sheet
                                 as between Trustee and Cline (2.0);
                                                 42
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 64 of 283
                                 teleconference with counsel for
                                 Wyndham and Bluegreen as to
                                 open mediation items and discuss
                                 pending progress, open issues and
                                 next steps (.8); follow up as to
                                 continuing Morse negotiations with
                                 counsel and Trustee (.2); follow up
                                 discussions with mediator (.3); call
                                 with trustee to discuss pending
                                 mediation issues with Morse and
                                 also with developers and related
                                 open issues (.5)
October 14, 2019       DAS      Follow up emails exchanged with        4.30   2,150.00
                                mediator as to pending progress of
                                resolving deal points with Morse;
                                more emails with Morse counsel
                                and Trustee on Morse deal points
                                (.4); confer with Ms. Lopez-Castro
                                as to various terms of Cline term
                                sheet and review redline version
                                (.3); revise and supplement Cline
                                term sheet to address previously
                                open items (.4); exchange pair of
                                correspondence with Cline counsel
                                about developer/Morse issues (.2);
                                circulate proposed Cline term sheet
                                to Cline’s counsel and mediator with
                                cover email; follow up emails with
                                mediator and Cline’s counsel (.2);
                                draft Morse term sheet (1.8); confer
                                with Ms. Lopez-Castro and review
                                her edits (.2); revise and
                                supplement Morse term sheet; send
                                to Morse counsel and mediator with
                                detailed cover email going over
                                proposed mechanics for properly
                                liens (.3); confer with Bluegreen’s
                                counsel as to status of deal
                                documentation, pending work on
                                proposed findings and discussing
                                related pending mediation-related
                                issues (.5);
October 14, 2019       CLC      Review email from S. Underwood         1.70    935.00
                                and draft note to Trustee (.2);
                                Review draft of term sheet for
                                Clines (.8); review and revise term
                                sheet for Morse (.5); discuss
                                changes to simplify (.2)
October 15, 2019       DAS      Draft status report to developers’     0.70    350.00
                                counsel as to status of term sheets
                                               43
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 65 of 283
                                 with principals’counsel and
                                 discussing sequencing of next steps
                                 and inquiring as to timing of them
                                 circulating proposed findings (.2);
                                 call with Cline’s counsel with
                                 preliminary comments on
                                 settlement term sheet with respect
                                 to disposition of Range Rover and
                                 timing of same (.2); obtain and
                                 review more document production
                                 as to duty to defend insurance
                                 coverage claims; circulate with
                                 cover email to special insurance
                                 litigation counsel (.3)
October 16, 2019       DAS      Review memo correspondence            2.10   1,050.00
                                from Wyndham counsel as to
                                pending settlement discussions and
                                issues; consider issues raised
                                therein and confer with Ms.
                                Lopez-Castro and review follow up
                                exchange with Wyndham’s counsel
                                in preparation for today’s 3pm call
                                (.4); teleconference with
                                developers’counsel on pending
                                settlement issues and related
                                matters (.5); draft abridged for
                                discussion purposes only versions
                                of term sheet with Clines and same
                                with Mr. Morse to circulate
                                developers’counsel as requested
                                (.6); discuss abridged term sheet
                                versions with Ms. Lopez-Castro and
                                revise and update versions (.2);
                                send abridged term sheet versions
                                to developers’counsel with cover
                                letter memo describing contents
                                (.2); follow up call with Bluegreen
                                counsel on settlement matters and
                                its other claim issues (.2)
October 16, 2019       BCL      Emails with Mr. Kessler and Mr.       0.10     45.00
                                Delatorre regarding website domain
                                issues.
October 16, 2019       CLC      Review emails re: settlement and      1.10    605.00
                                draft response (.3); telephone
                                conference with developers'
                                counsel (.8).
October 17, 2019       BCL      Review open issues with account       0.70    315.00
                                access for domain name registrars,
                                and calls and emails with Mr.

                                              44
                   Case 19-14605-JKO   Doc 378        Filed 01/07/20   Page 66 of 283

                                 Delatorre, Mr. Kessler, and Mr.
                                 Samole regarding same.
October 17. 2019         BCL     Prepare 2004 examination                      0.50      225.00
                                 subpoena and attachments for I


October 17, 2019         BCL     Review public records concerning              0.70      315.00

                                                    and calls and
                                 emails with Mr. Samole regarding
                                 same.
October 17. 2019         BCL     Prepare 2004subpoenafoi^^^                    0.20       90.00
                                      rust
October 17, 2019         BCL     Review information and public                 0.40      180.00
                                 records relating to I



October 17, 2019         BCL     Prepare 2004 examination                      0.10       45.00
                                 subpoena and attachments for

October 17, 2019         CLC     Review emails re: Declaration (.4);           0.90      495.00
                                 telephone conference with counsel
                                 for Clines (.5).
October 17, 2019         DAS      Phone call with Bluegreen counsel            3.90     1,950.00
                                 as to interplay of putative duty to
                                 defend litigation claim and the
                                 findings being discussed as a
                                 condition to global mediation
                                 settlement with the developers (.4);
                                 follow up with trustee and special
                                 counsel discussing on a general
                                 level the interplay between the
                                 insurance claim and the mediation
                                 conditions (.5); draft email to
                                 developers’ counsel enclosing draft
                                 complaint with detailed cover email
                                 describing the lawsuit and
                                 discussing issues (.4);
                                 teleconference with Cline’s counsel
                                 discussing the proposed term sheet
                                 and their issues; request follow-up
                                 redline we could share with the
                                 trustee (.5); receive and review
                                 preliminary version of the proposed
                                 factual findings prepared by
                                 Wyndham’s counsel with cover
                                 email (.4); prepare redline version
                                                 45
                   Case 19-14605-JKO   Doc 378        Filed 01/07/20   Page 67 of 283

                                 of the proposed findings (.5); meet
                                 with Ms. Lopez-Castro to discuss
                                 redline version and then incorporate
                                 her additional changes to the
                                 redline version (.6); send redline
                                 version to trustee while noting
                                 evidence would be forthcoming and
                                 we noted specific additional issues
                                 in which we wanted to see more
                                 evidence; trustee said would need
                                 to see evidence in conjunction with
                                 his review of the proposed findings
                                 (.2); separate emails with trustee,
                                 special counsel and Ms.
                                 Lopez-Castro as to the interplay
                                 between duty to defend insurance
                                 claims and proposed findings, and
                                 my continuing to work tomorrow
                                 with developers’ counsel to try and
                                 resolve this tension to proceed with
                                 the action consensually (.4)

October 18, 2019         DAS     Emails with counsel as to insurance           2.50     1,250.00
                                 claim matters and other related
                                 case issues (.2); continue to
                                 analyze insurance claim interplay
                                 issues with mediation settlement
                                 findings being negotiated (.3);
                                 teleconference with developers’
                                 counsel about insurance claim
                                 interplay with settlement findings
                                 and related issues (.6); receive and
                                 begin to share package of evidence
                                 for factual findings (.3); follow up
                                 calls and emails with special
                                 counsel and trustee to discuss
                                 interplay of insurance claim matters
                                 and concepts of settlement findings
                                 (.5); follow up emails with TFDB
                                 bankruptcy trustee and developers’
                                 counsel about TFDB estate (.2);
                                 follow up emails exchanged with
                                 counsel for Mr. Morse as status of
                                 settlement terms consideration and
                                 redline (.1); follow up with Ms. Lee
                                 as to her ongoing analysis of
                                  potential estates claims as to I


October 20, 2019         DAS     Review cover email from Mr.                   1.30      650.00
                                                 46
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 68 of 283
                                 Morse’s counsel regarding three
                                 main issues to address in term
                                 sheet; consider points raised in
                                 cover email but will review detailed
                                 redline on Monday (.2); perform
                                 detailed analysis and review of
                                 evidentiary documents and consider
                                 application and support for specific
                                 paragraph of findings (1.0); review
                                 correspondence from Bluegreen
                                 counsel asking for source/use
                                 analysis materials (.1)
October 20, 2019       DAS      Review correspondence from               0.10     50.00
                                Bluegreen counsel regarding
                                Flock/Slack systems investigation
                                status; email Ms. Lee regarding
                                same and ask her to follow up more
                                with Trustee’s office (.1)

October 21, 2019       DAS      Review redline provided by Morse’        2.80   1,400.00
                                counsel of settlement term sheet;
                                note issues spots and items to
                                address with counsel (.3); prepare
                                updated internal redline with
                                comments as to proffered factual
                                findings based on my review of
                                evidence package (1.2); follow up
                                calls with counsel as to insurance
                                claim and developer claim issues
                                (.4); receive and review transfers
                                analysis chart for the debtor entities
                                (.5); prepare further redline of
                                Morse term sheet (.4)
October 22, 2019       DAS      Receive and analyze Flock data           0.50    250.00
                                including applying key word search
                                terms and preliminarily review
                                general scope of intra-office
                                messages captured in the Flock
                                system (.5).
October 22, 2019       CLC      Review supporting materials, term        1.40    770.00
                                sheet changes and discuss claim of
                                developers (1. 4)
October 22, 2019       DAS      Meeting with trustee counsel team        2.40   1,200.00
                                to discuss updated redline to
                                findings and evidentiary support
                                review (.4); confer as to Morse
                                terms for deal not
                                previewed/discussed during
                                mediation (.3); more work on redline
                                                47
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 69 of 283
                                 and comments for proposed
                                 findings and send to Trustee for
                                 review with cover email, and set up
                                 call to discuss (.9); revise and
                                 supplement Morse term sheet
                                 redline and send to Morse counsel
                                 with cover email, and review
                                 preliminary response email (.6);
                                 follow up emails with Cline counsel
                                 pushing for their turnaround of a
                                 redline of term sheet (.2)
October 22, 2019       DAS      Follow up as to various litigation       0.50    250.00
                                pleadings and other materials as
                                part of ongoing review and analysis
                                to propose counter-figure for
                                developers’claims (.5)

October 22, 2019       BCL      Call with Mr. Delatorre, and emails      0.30    135.00
                                with Mr. Delatorre and Mr. Kessler
                                regarding Flock extractions.
October 22, 2019       BCL      Emails with Mr. Samole regarding         0.10     45.00
                                scope of Flock recovery and related
                                issues.
October 23, 2019       BCL      Call and emails with Mr. Delatorre       0.10     45.00
                                regarding registrar access and
                                domain names.
October 23, 2019       BCL      Review GoDaddy account and               1.80    810.00
                                information relating to expiration
                                and renewal of domain names.
October 23, 2019       DAS      Send follow up emails to Tate            2.30   1,150.00
                                Russack firm once again requesting
                                insurance policy coverage
                                information since 30-day statutory
                                period has expired; review
                                responsive correspondence that
                                identification of insurance carrier
                                and coverage information not
                                needed until we make a claim;
                                confer with Mr. Criste as to statutory
                                basis for insurance request and
                                mechanics (.4); call with Tate
                                Russack firm; follow up emails with
                                trustee team and Russack firm -
                                advised letter from insurance
                                company should be forthcoming
                                and would be circulated upon their
                                receipt (.2); review redline term
                                sheet from Cline’s counsel and
                                consider issues raised and ideas to
                                                48
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 70 of 283
                                 reconcile parties’positions (.4);
                                 prepare redline version of Cline
                                 agreement to go over with Ms.
                                 Lopez-Castro for attorneys’only
                                 version to send back (.6);
                                 teleconference with Trustee as to
                                 proposed findings and evidence
                                 reviewed, and discuss revisions to
                                 make and consider other language
                                 and concepts to incorporate into
                                 another redline -will do tomorrow
                                 (.7)
October 23, 2019       CLC      Review redline of termsheet (.2);     0.90    495.00
                                telephone conference with Barry re:
                                findings submitted by developers
                                (.7).
October 24, 2019       CLC      Review redline of term sheet and      0.50    275.00
                                findings (.5).
October 24, 2019       DAS      Review additional materials,          4.40   2,200.00
                                pleadings and documents to
                                provide support for settlement
                                findings (1.0); revise and
                                supplement proposed findings
                                redline per additional evidence
                                review and Trustee’s comments
                                and instructions (1.0); confer with
                                Ms. Lopez-Castro about making
                                additional edits to findings and
                                discuss approach with developers
                                to explain trustee’s reasoning for
                                redline edits and comments (.4);
                                confer with Ms. Lopez-Castro
                                regarding additional comments on
                                Cline term sheet counter (.2); make
                                additional edits and supplement
                                proposed findings redline and send
                                to developers’counsel with detailed
                                cover email (.8); make additional
                                edits to Cline term sheet redline
                                and send with detail cover email to
                                Cline’s counsel (.5); follow up
                                emails with developers’counsel as
                                to preliminary reaction to findings
                                redline and phone call regarding
                                same (.4); review preliminary
                                responsive email from Clines’
                                counsel (.1)
October 24, 2019       DAS      Review Ms. Lee’s due diligence        0.40    200.00
                                report on marketability and

                                               49
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 71 of 283
                                 appraisals of domain names; follow
                                 up with pair of emails as to potential
                                 strategy and coordination with
                                 trustee and perhaps developers (.4)

October 24, 2019       BCL      Review estimated value, value of        1.70   765.00
                                comparable domain name and
                                expiration for all unexpired domain
                                names registered with GoDaddy,
                                and prepare chart for same.
October 24, 2019       BCL      Emails and discuss with Mr. Samole      0.30   135.00
                                regarding renewal, value and
                                expiration issues relating to
                                unexpired domain names registered
                                with GoDaddy.
October 24, 2019       BCL      Email with Mr. Delatorre regarding      0.10    45.00
                                access information for NameCheap,
                                Inc.
October 24, 2019       BCL      Call and email with American            0.20    90.00
                                Express regarding response to Rule
                                2004 production subpoena.
October 25, 2019       DAS      Follow up as to status of American      0.10    50.00
                                Express’lack of response to
                                subpoena and confirm subpoena
                                service date and discuss next steps
                                with Ms. Lee (.1).
October 25, 2019       DAS      Review preliminary responsive           0.10    50.00
                                correspondence from Wyndham
                                correspondence about trustee’s
                                redline of proposed findings –will
                                be subject to further discussions(.1)
October 28, 2019       BCL      Emails with Mr. Samole regarding        0.50   225.00
                                issues relating to sale and renewal
                                of domain names registered with
                                GoDaddy, and review information
                                relating to same.
October 28, 2019       BCL      Email with Mr. Delattore regarding      0.10    45.00
                                access to NameCheap, Inc.
October 28, 2019       BCL      Update spreadsheet to include           0.50   225.00
                                information regarding property
                                owners and transactions, and email
                                same to Mr. Samole.
October 28, 2019       BCL      Conduct public records search and       1.50   675.00
                                review of bank information
                                regarding certain payments and real
                                estate transactions, and compile
                                relevant records.
                                               50
                   Case 19-14605-JKO   Doc 378        Filed 01/07/20   Page 72 of 283

October 28, 2019         DAS     Exchange emails with principals’               0.80    400.00
                                 counsel as to status of discussions
                                 with developers; review follow up
                                 edits and comments to Morse term
                                 sheet with cover email highlighting
                                 disputed issues (.3); follow up
                                 correspondence with trustee and
                                 counsel as to developers’
                                 settlement issues and matters
                                 including proposed findings
                                 evidence and subordinated claims
                                 matters; we will loop Mediator back
                                 in as parties want to do a deal but
                                 need help reconciling remaining
                                 disputes positions (.2); review follow
                                 up memo from Ms. Lee as to
                                 investigation of \~
                                                      and potential
                                 claims (.2); review follow up status
                                 report on American Express request
                                 for more time to respond to
                                 subpoena duces tecum (.1)
October 29, 2019         DAS     Follow up with Ms. Lopez-Castro as             0.20    100.00
                                 you today’s efforts to work with
                                 developers’ counsel, and then
                                 mediator and trustee to streamline
                                 resolution of pending settlement
                                 disputes (.2)
October 30, 2019         BCL     Review domain name information                 0.20     90.00
                                 from account with NameCheap,
                                  Inc., review possible value of
                                 domain name, and update
                                 spreadsheet for same.
October 30, 2019         DAS     Follow up with principals’ counsel            0.20     100.00
                                 on respective deal issues being
                                  considered relative to trustee and
                                  principals, and also advise on
                                 status of settlement discussions
                                 with developers (.2)
November 1, 2019         DAS     Review follow up correspondence               0.50     250.00
                                 from Russack counsel as to
                                 updated status of providing
                                 insurance coverage information (.1);
                                 follow up as to pending
                                 investigation and due diligence as
                                 to third party claims against
                                 prepetition professional firms and
                                 other chapter 5 claims matters (.4)


                                                 51
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 73 of 283
November 1, 2019         BCL      Email and call American Express       0.10       45.00
                                  regarding status of production
                                  response.
November 4, 2019         DAS      Participate in teleconference with      1.00    500.00
                                  Cline’s counsel as to settlement
                                  term sheet issues and related
                                  matters (1.0)

November 5, 2019         DAS      Phone call with Morse’s counsel         0.50    250.00
                                  discussing open issues with
                                  proposed term sheet and recent
                                  exchange of redlines (.5)

November 6, 2019         DAS      Follow up with Cline’s counsel as to    0.20    100.00
                                  document production items
                                  requested as part of term sheet
                                  consideration and advise more
                                  follow-up needed; also discuss
                                  turnover of Range Rover; follow up
                                  with Trustee’s office and coordinate
                                  information as to proposed
                                  automobile liquidator (.2).
November 11, 2019        DAS      Examine most updated redline            1.20    600.00
                                  versions of pending terms sheets
                                  with principals and draft settlement
                                  discussion memo for each for
                                  trustee’s consideration (1.0); review
                                  Ms. Lopez-Castro’s edits to same
                                  and Trustee’s responses -will
                                  consider next steps tomorrow and
                                  reconciling with principals’positions
                                  (.2)
November 12, 2019        DAS      Reconcile Trustee’s comments and        2.80   1,400.00
                                  positions on respective proposed
                                  term sheet remaining disputed
                                  items and outline proposed
                                  revisions (.5); draft revised/redline
                                  versions of the separate detailed
                                  term sheets with the respective
                                  principals (1.3); confer briefly with
                                  Ms. Lopez-Castro to reconcile some
                                  of the Trustee’s comments and
                                  positions (.2); further revise and
                                  supplement term sheets with
                                  principals and send respective
                                  versions via separate cover emails
                                  to respective counsel with
                                  discussion (.8)
November 13, 2019        DAS      Confer with respective principals’      0.40    200.00
                                                 52
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 74 of 283
                                  counsel as to status of discussions
                                  with developers and issues
                                  principals’counsel have under
                                  review (.3); confer with Wyndham
                                  counsel as to status and anticipated
                                  timeframe to receive from them
                                  next round of proposed findings
                                  with evidentiary support (.1)
November 15, 2019       BCL      Email American Express regarding       0.10     45.00
                                 status of response to subpoena.
November 15, 2019       DAS      Follow up correspondence with          0.20    100.00
                                 respective principals’counsel as to
                                 status of most recent exchange of
                                 redlines and follow up comments
                                 from their clients; advised meetings
                                 set up for Monday; advise Trustee’s
                                 office (.2)
November 18, 2019       DAS      Reconcile payments ARMG made           0.80    400.00
                                 to TFDB; provide list to Ms. Lee
                                 (.2); confer with creditor’s counsel
                                 as to potential claims against
                                 TFDB/FT and insurance (.2); follow
                                 up with trustee’s office as to other
                                 third party transfers claims
                                 investigation (.4)
November 19, 2019       DAS      Review further redline of settlement   1.70    850.00
                                 term sheet by Mr. Morse’s counsel
                                 and consider remaining open
                                 issues (.4); draft email
                                 memorandum trying to work
                                 through each of the remaining
                                 issues with Morse counsel (.5);
                                 review follow up responsive
                                 correspondence memo from Morse
                                 counsel (.2); receive and review
                                 updated proposed findings by
                                 developers and mark down initial
                                 issue spots and advise Ms.
                                 Lopez-Castro of initial impressions
                                 and that I would review in more
                                 detail tomorrow and would review
                                 updated evidence package
                                 provided (.6)
November 20, 2019       DAS      Review second batch of evidence        2.70   1,350.00
                                 for updated proposed findings
                                 provided by developers, and also
                                 go over declarations and other
                                 evidence from first batch again that
                                 was referenced in updated
                                                53
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 75 of 283
                                  proposed findings (1.0); prepare
                                  updated redline and comments for
                                  updated proposed findings, and
                                  send to Ms. Lopez-Castro with
                                  cover email noting some issues and
                                  items (1.2); teleconference with Mr.
                                  Morse’s counsel about remaining
                                  issues in proposed term sheet (.4);
                                  follow up with Ms. Lopez-Castro on
                                  Morse tax issue and discuss next
                                  steps (.1)
November 21, 2019       DAS      Review Cline’s updated redline            1.50    750.00
                                 version of proposed settlement term
                                 sheet and consider new issues
                                 raised (.4); draft outline of Cline
                                 issues raised and counterpoints to
                                 consider ways to streamline
                                 disputes, and advise Cline’s
                                 counsel of issues with redline
                                 version and set up call for tomorrow
                                 (.4); confer with Ms. Lopez-Castro
                                 and Trustee about pending issues
                                 with Cline counterproposal and
                                 obtain position (.3); draft follow up
                                 correspondence to Cline’s counsel
                                 explaining trustee position on
                                 disputed issues with term sheet (.2);
                                 send proposed counter version of
                                 proposed findings to Trustee with
                                 cover email providing executive
                                 summary (.2)
November 22, 2019       DAS      Teleconference with Cline’s counsel       3.20   1,600.00
                                 as to remaining disputed issues in
                                 term sheet (1.0); follow up with
                                 trustee as to deal issues raised by
                                 Cline’s counsel and obtain
                                 updated/responsive position from
                                 trustee; follow up with trustee to go
                                 over in more detail (.6); confer with
                                 trustee on KTT updated version of
                                 proposed findings and work through
                                 issues and related items; work to
                                 prepare an updated version with
                                 applicable margin comments (.7);
                                 send correspondence to
                                 developers’counsel with cover
                                 email enclosing trustee’s proposed
                                 version of findings (.2); draft pair of
                                 follow-up correspondence memo to
                                 principals’counsel on various
                                                 54
                    Case 19-14605-JKO Doc 378 Filed 01/07/20         Page 76 of 283
                                  pending deal issues (.7)
November 25, 2019       DAS      Receive and review schedules of               2.20   1,100.00
                                 90-day prepetition transfers of
                                 Debtor entities in summary and
                                 detail form with dates and broken
                                 down by groups of entities (.7);
                                 follow up correspondence with
                                 principals’counsel to advise of
                                 status of trustee’s counter-version
                                 of proposed findings back with
                                 developers (.1); exchange emails
                                 with Cline’s counsel and trustee as
                                 to questions and responses to
                                 Cline’s tax-related inquiries and
                                 related matters (.4); review prior
                                 evidence/testimony as to Franqui
                                 Totten law firm’s involvement with
                                 planning and development of GLSP
                                 and TFDB law firm (1.0)
November 26, 2019       DAS      Follow up with counsel as to                  2.70   1,350.00
                                 pending settlement matters to
                                 respond to respective inquiries on
                                 some open items with
                                 principals/counsel, and also
                                 scheduling meet/confer call for
                                 tomorrow with developers’counsel
                                 on updated proposed findings as to
                                 areas still in dispute (.4); review
                                 more documents as to potential
                                 claims investigation as to TFDB and
                                 FT law firms (1.0); more follow up
                                 with KTT counsel as to proposed
                                 findings and evidence I am
                                 reviewing on my own relating to
                                 same (.3); continue review of
                                 documents to try and further
                                 reconcile remaining disputes
                                 between Trustee and Developers
                                 with proposed findings (1.0)
November 26, 2019       BCL      Review American Express                       3.40   1,530.00
                                 document production and prepare
                                 spreadsheet regarding account
                                 information and other production.
November 27, 2019       BCL      Review subpoena for American                  0.20     90.00
                                 Express, and email American
                                 Express regarding scope of
                                 subpoena and production of
                                 account opening documents.
November 27, 2019       BCL      Attention to document production              0.30    135.00
                                                55
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 77 of 283
                                  from American Express and related
                                  issues.
November 27, 2019       BCL      Review document production from         0.80    360.00
                                 American Express and revise
                                 spreadsheet for same.
November 27, 2019       BCL      Discussion and email with Mr.           0.20     90.00
                                 Samole regarding spreadsheet for
                                 American Express document
                                 production.
November 27, 2019       BCL      Discuss potential avoidance actions     0.10     45.00
                                 and related information with Mr.
                                 Samole.
November 27, 2019       DAS      Follow up with trustee and trustee’s    1.90    950.00
                                 office on pending settlement
                                 matters (.3); confer with Ms.
                                 Lopez-Castro as to proposed
                                 findings issues and scheduling
                                 follow up with developers to
                                 reschedule call for Monday (.2);
                                 review memo and materials
                                 provided by Ms. Lee as to
                                 voluminous documents produced
                                 by American Express (.7); follow up
                                 conference with Ms. Lee for next
                                 steps, follow up inquiries within
                                 scope of existing subpoena and
                                 also provided her with 90-day
                                 transfers list and highlight some
                                 issue spots (.4); follow up
                                 correspondence (2x) with
                                 respective principals’counsel as to
                                 open items with settlement terms
                                 under their respective review and
                                 set timeframe for response and also
                                 checking in on other items under
                                 review (.3)
December 2, 2019        CLC      Prepare to call and participate in      2.20   1,210.00
                                 same; (1.6); review emails re:
                                 Morse settlement including trustee's
                                 position (.5); review unopposed
                                 emotion for extension (.1).
December 2, 2019        BCL      Review summaries and details for        0.80    360.00
                                 90 day payments for debtors.
December 2, 2019        DAS      Teleconference with developers’         1.80    900.00
                                 counsel as to proposed findings of
                                 fact (1.5); follow up emails with
                                 principals’counsel as to disputed
                                 provisions on tax issues of potential
                                                56
                   Case 19-14605-JKO Doc 378 Filed 01/07/20            Page 78 of 283
                                 term sheet (.3).
December 2, 2019       BCL      Review American Express                          3.60   1,620.00
                                production relating to payments
                                received and relevant account
                                statements, review details from
                                debtors' books and records, and
                                prepare spreadsheet and analyses
                                of same for preferential transfer
                                actions.
December 3, 2019       DAS      Confer with trustee about pending                1.60    800.00
                                settlement issues with principals
                                and setting up teleconference with
                                them and trustee for Thursday (.4);
                                review further updated proposed
                                findings of fact; mark up same for
                                Mr. Lopez-Castro’s review and
                                discussion hopefully tomorrow (.7);
                                follow up emails with mediator
                                about status of settlement
                                discussions and send him draft
                                proposed findings being discussed
                                and latest settlement discussions
                                concerning tax refund issues (.3);
                                review updated Chapter 5 claims
                                analysis report and other items
                                needed from forensic accountant
                                (.2)
December 3, 2019       BCL      Review claimed filed or scheduled                0.10     45.00
                                for American Express.
December 3, 2019       BCL      Email American Express regarding                 0.10     45.00
                                additional production request.
December 3, 2019       BCL      Review American Express                          1.50    675.00
                                preference data based on trustee's
                                information and document
                                production.
December 3, 2019       BCL      Prepare demand letter for American               1.20    540.00
                                Express, and preferential transfers
                                exhibit for same.
December 3, 2019       BCL      Email Mr. Samole regarding                       0.10     45.00
                                preferential transfers and other
                                transfers for American Express.
December 4, 2019       BCL      Discuss with Mr. Samole issues                   0.10     45.00
                                relating production and avoidance
                                actions relating to American
                                Express.
December 4, 2019       BCL      Call with Mr. Parisi regarding                   0.10     45.00
                                information relating to transfers to

                                                57
                   Case 19-14605-JKO Doc 378 Filed 01/07/20       Page 79 of 283
                                 American Express.
December 4, 2019       DAS      Confer with Ms. Lee about scope of          0.60    300.00
                                additional subpoena request to
                                develop against American Express;
                                also discuss next steps for
                                additional Chapter 5 inquiries with
                                trustee’s forensic accountant (.3);
                                separate follow up emails with
                                developers and principals’counsel
                                as to pending settlement issues,
                                circulating proposed findings and
                                going over related mediation issues
                                (.3)
December 5, 2019       DAS      Teleconference with principals’             1.80    900.00
                                counsel about pending settlement
                                issues including tax refund matters,
                                developers’findings, etc. (1.0);
                                teleconference with developers’
                                counsel as to settlement
                                discussions matters, proposed
                                findings under consideration and
                                related issues (.5); review
                                supplemental financial/transfer
                                analysis report with enclosed tabs
                                prepared by estates’forensic
                                accountant (.3)
December 6, 2019       DAS      Review draft of second subpoena to          0.20    100.00
                                American Express and discuss
                                same with, and provide comments
                                to, Ms. Lee (.2)
December 6, 2019       BCL      Review spreadsheet relating four            0.20     90.00
                                year transfers relating to American
                                Express.
December 6, 2019       BCL      Prepare second subpoena and                 1.00    450.00
                                attachment for American Express,
                                review information relating to same,
                                and emails with Mr. Samole
                                regarding same.
December 6, 2019       BCL      Draft form preferential transfers           1.30    585.00
                                settlement offer and demand letter.
December 9, 2019       BCL      Discussion with Mr. Samole                  0.20     90.00
                                regarding treatment and third party
                                release issues.
December 9, 2019       DAS      Follow up emails with counsel as to         2.70   1,350.00
                                still-open items in settlement term
                                sheet; follow up with trustee as to
                                same (.2); further considerations of
                                requested tax refund settlement
                                               58
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 80 of 283
                                  issues raised (.4); draft and
                                  edit/finalize settlement memo
                                  attempting to further clarify and
                                  address same, while also provided
                                  additional transfers information
                                  requested (1.0); review preliminary
                                  drafts of package of demand letters
                                  to various recipients of third party
                                  avoidable transfers; discuss with
                                  Ms. Lee (.4); call with First Data
                                  counsel about status of settlement
                                  talks with principals and developers,
                                  and discuss their desire for
                                  settlement participation and
                                  obtaining consent rights over any
                                  plan and discuss other related case
                                  issues (.7)
December 9, 2019        BCL      Draft and revise demand and           0.30    135.00
                                 settlement letter for American
                                 Express.
December 9, 2019        BCL      Research case law relating to         0.50    225.00
                                 preference action and donations.
December 9, 2019        BCL      Review information relating to        1.00    450.00
                                 transfer to Senatorial Campaign,
                                 and prepare demand and
                                 settlement letter for same.
December 10, 2019       BCL      Emails with Mr. Samole regarding      0.10     45.00
                                 issues relating to third party
                                 releases.
December 10, 2019       YCC      Work on Amex list of payments.        0.60    150.00
December 10, 2019       BCL      Review American Express's             0.20     90.00
                                 production relating to payments
                                 received, and emails with legal
                                 assistant and paralegal regarding
                                 same.
December 11, 2019       DAS      Correspondence with trustee’s         3.30   1,650.00
                                 forensic accountant and Ms. Lee as
                                 to scope of subpoenaed documents
                                 on certain putative avoidable
                                 transfer targets, follow up needed,
                                 etc. and follow -up regarding same
                                 (.2); review further updated second
                                 set of AmEx subpoena production
                                 requests and provide comments
                                 (.2); multiple exchange of
                                 correspondence with developers’
                                 counsel and principals’counsel on
                                 pending consideration of settlement
                                                59
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 81 of 283
                                  provisions and other related
                                  matters, and setting timeline for
                                  various deal checkpoints (.5);
                                  teleconference with trustee as
                                  avoidable transfer analysis items
                                  and other pending items under
                                  review relative to proposed deal
                                  terms with principals (.4); prepare
                                  updated redline versions of pair of
                                  term sheets with the respective
                                  principals (1.5); confer with Ms.
                                  Lopez-Castro about settlement
                                  discussion strategy and other
                                  related considerations and case
                                  constituents (.3); send updated
                                  terms sheets with cover emails to
                                  principals’counsel including
                                  mediator (.2)

December 11, 2019       BCL      Emails with client and Mr. Samole       0.20    90.00
                                 regarding American Express and
                                 Citi.
December 11, 2019       BCL      Review and revise second                0.20    90.00
                                 subpoena for American Express.
December 11, 2019       BCL      Prepare subpoena for Citigroup and      0.60   270.00
                                 document requests, and review
                                 related company information for
                                 same.
December 12, 2019       DAS      More research and due diligence on      1.10   550.00
                                 certain potential tax refund benefits
                                 and scope of same relative to
                                 potential amendments of prepetition
                                 tax returns (.6); follow up with
                                 mediator as to status of settlement
                                 discussions, recent delivery of
                                 updated redline term sheets and
                                 proposed findings under review by
                                 others (.4); follow up
                                 correspondence with developers’
                                 counsel on settlement discussions
                                 status/matters (.1)
December 13, 2019       YCC      Assist with service of subpoenas to     0.20    50.00
                                 American Express and Citigroup.
December 13, 2019       BCL      Call with Mr. Parisi regarding          0.30   135.00
                                 discovery relating to American
                                 Express and Citigroup, and related
                                 issues.
December 13, 2019       BCL      Prepare second subpoena and             0.30   135.00
                                                60
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 82 of 283
                                  attachments for American Express.
December 13, 2019       BCL      Prepare subpoena and attachments       0.50   225.00
                                 for subpoena to Citigroup.
December 13, 2019       BCL      Emails with paralegal and legal        0.30   135.00
                                 assistant regarding serving
                                 subpoenas for American Express
                                 and Citigroup.
December 13, 2019       BCL      Prepare notice of filing subpoenas     0.60   270.00
                                 and file same with court.
December 13, 2019       BCL      Review American Express                0.50   225.00
                                 production for particular documents.
December 13, 2019       DAS      Additional follow-up to investigate    0.60   300.00
                                 and consider potentially more
                                 expansive scope of avoidable
                                 transfer matters (.2); draft counsel
                                 correspondence as to ongoing due
                                 diligence on pair of potential
                                 avoidance targets pending ongoing
                                 review as to flow of monies by
                                 estates’forensic accountant (.2);
                                 follow up with Ms. Lee as to
                                 additional scope of production
                                 requests on American Express and
                                 Citibank and review finalized
                                 versions of requests (.2)

December 14, 2019       DAS      Follow up correspondence with          0.20   100.00
                                 principals’counsel trying to push
                                 along settlement process and
                                 timing with respect to comments on
                                 proposed findings and respective
                                 term sheets; follow up with other
                                 counsel and trustee’s office (.2)

December 16, 2019       DAS      Follow up correspondence with          1.40   700.00
                                 certain developers’counsel as to
                                 status of settlement negotiations
                                 and documents under review with
                                 principals’counsel; also follow up
                                 with trustee regarding same (.2);
                                 additional correspondence with
                                 developers’counsel as to proposed
                                 findings under review and certain
                                 provisions and advise as to tax
                                 related issues (.2); more
                                 correspondence with other counsel
                                 for developers and then principals
                                 as to stalled timeframe for term
                                                61
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 83 of 283
                                  sheets and proposed findings;
                                  discuss same with Ms.
                                  Lopez-Castro and advise mediator
                                  of impending mediation termination
                                  with Friday’s deadline (.3);
                                  teleconference with counsel for Mr.
                                  Morse about pending settlement
                                  term sheet issues (.5); send
                                  correspondence and leave detailed
                                  voicemail for Trustee on certain
                                  settlement issues raised by Mr.
                                  Morse’s counsel (.2)

December 17, 2019       BCL      Prepare subpoena for Citibank, and     0.60    270.00
                                 emails regarding same.
December 17, 2019       BCL      Prepare and file notice of filing      0.40    180.00
                                 subpoena for Citibank, and emails
                                 regarding service of same.
December 17, 2019       BCL      Review email from Citibank             0.10     45.00
                                 regarding owner of credit card
                                 account and subpoena, and email
                                 with Mr. Samole regarding same.
December 17, 2019       DAS      Review Trustee’s response to tax       0.90    450.00
                                 refund issues raised yesterday in
                                 settlement discussions and vetted
                                 in memo from yesterday; follow up
                                 with transfer records and other
                                 materials to verify estates’position
                                 on same (.4); review
                                 correspondence from developers’
                                 counsel on settlement discussion
                                 matters; review correspondence
                                 from mediator as to same; review
                                 updated subpoena on Citibank
                                 entity; provide comments and
                                 review filed/served version (.4);
                                 review updated status of term sheet
                                 issues and proposed findings
                                 review by Cline’s counsel and
                                 request to participate in
                                 teleconference tomorrow (.1)

December 18, 2019       DAS      Review Mr. Morse’s updated redline     4.40   2,200.00
                                 term sheet and cover email and
                                 consider same (.4); multiple follow
                                 up emails with Trustee and tax
                                 professionals on tax issues and bar
                                 order/release language in Morse’s
                                 proposed term sheet version (.5);

                                                62
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 84 of 283
                                teleconference with Cline’s counsel
                                as to open items on Cline’s
                                proposed term sheet and also
                                preliminarily discuss proposed
                                findings (.5); multiple follow up with
                                Trustee and tax professionals on
                                tax issues and related language in
                                Cline’s proposed term sheet version
                                (.4); field phone call from
                                developers’counsel to discuss
                                status of settlement matters with
                                principals and go over one of the
                                previewed issues with the proposed
                                findings (.3); Confer with Cline’s
                                counsel as to Range Rover
                                disposition and addressing same in
                                conjunction with, or even prior to,
                                term sheet settlement, and note
                                dealership has made an offer;
                                obtain proposal correspondence
                                from dealership and send along to
                                trustee’s office with cover email (.2);
                                retrieve and review proffered
                                evidence to support some of the
                                findings as questioned by Cline’s
                                counsel (.5); organize and send
                                proffered evidence to Cline’s
                                counsel to support open item with
                                proposed findings work to
                                incorporate comments as to
                                responsive redline version of Morse
                                term sheet to be discussed with
                                Morse’s counsel if get on same
                                page on tax refund matters (.4);
                                work to incorporate comments as to
                                responsive redline version of Cline
                                term sheet (.3); send updated Cline
                                term sheet with detailed cover email
                                addressing all updates and related
                                issues (.4); review correspondence
                                from Morse’counsel advising
                                continuing disagreement on the tax
                                refund issues in proposed
                                settlement and follow up as to
                                potential ways to break through
                                potential impasse (.5)
December 18, 2019      BCL      Review American Express                 1.60   720.00
                                production data and Trustee's data
                                regarding payments, sources and
                                for which accounts, and prepare
                                spreadsheet relating to same.
                                             63
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 85 of 283
December 19, 2019        DAS      Phone call with mediator on Morse     4.20     2,100.00
                                  settlement impasse (.6); review
                                  Cline’s comments on proposed
                                  findings (.2); draft counter-memo on
                                  points raised to reduce disputed
                                  provisions and work through those
                                  issues with Cline’s counsel (.4);
                                  incorporate Cline comments into
                                  cleaner redline version of proposed
                                  findings (.3); send updated version
                                  of findings to trustee and his
                                  professionals with cover email (.3);
                                  follow up with Cline’s counsel on
                                  more requested changes to term
                                  sheet by Cline’s and inquiries, and
                                  consider same (.4); teleconference
                                  with developers’litigation counsel
                                  on status of settlement matters,
                                  pending discovery, and latest
                                  comments to proposed findings (.6);
                                  create redline of Cline term sheet
                                  and draft counter memo to Cline’s
                                  counsel on points raised in updated
                                  term sheet (.5); follow up
                                  correspondence with Cline’s
                                  counsel on term sheet matters (.2);
                                  send updated version of proposed
                                  findings with cover email to
                                  developers’counsel (.3); end of the
                                  day teleconference with trustee as
                                  to Morse tax refund matters and
                                  apparent settlement impasse with
                                  Morse -other matters need to wait
                                  for trustee review and consideration
                                  (.4)

December 19, 2019        BCL      Review information regarding            1.60    720.00
                                  American Express payments and
                                  production, and update
                                  spreadsheet addressing same.
December 20, 2019        DAS      Review correspondence from              2.60   1,300.00
                                  developers as to the revised
                                  proposed findings, settlement
                                  status matters and related issues;
                                  consider same and next steps (.2);
                                  review more comments on the
                                  proposed findings and incorporate
                                  same and send back to
                                  participating Principals (.3); review
                                  signed term sheet from Cline’s;
                                                  64
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 86 of 283
                                  send same to trustee with cover
                                  email; also send trustee further
                                  updated proposed findings (.2);
                                  review correspondence from
                                  mediator as to ongoing discussion
                                  efforts with Mr. Morse and asking
                                  us to wait a few days before
                                  concluding mediation; consider
                                  same (.2); follow up with trustee on
                                  Cline’s term sheet and proposed
                                  findings matters (.4); confer with
                                  trustee (2x) about Morse impassed
                                  settlement situation and consider
                                  ways to get deal done; trustee
                                  authorize movement on tax refund
                                  assignment allocation (.4); send
                                  mediator email correspondence
                                  describing updated settlement
                                  terms for Morse on tax refund
                                  assignment allocation (.2); further
                                  supplement findings with last
                                  trustee tweak and send to
                                  participating principals with cover
                                  email (.2); start working on
                                  contours/outline of updated
                                  settlement agreement with bar
                                  order (.5)

December 22, 2019       DAS      Review pair of emails from              0.30    150.00
                                 developers’counsel enclosing
                                 updated findings and request for
                                 further conference; review and
                                 consider same and send
                                 preliminary follow up emails (.2);
                                 follow up emails with Cline’s
                                 counsel as to latest updates to
                                 findings and for approval (.1)
December 23, 2019       DAS      Work on synthesizing various, latest    2.40   1,200.00
                                 versions of proposed findings (.3);
                                 email mediator inquiring about
                                 status of follow-up efforts with Mr.
                                 Morse (.1); follow up
                                 correspondence with developers’
                                 counsel explaining context for latest
                                 updates to findings and providing
                                 contextual, real-time settlement
                                 status (.3); exchange more
                                 substantive emails with mediator
                                 about positions and issues with
                                 remaining disputed settlement
                                                 65
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 87 of 283
                                issues with Mr. Morse (.5); phone
                                call with developers’counsel as to
                                pending settlement issues, discuss
                                recent updates to proposed
                                findings, etc. (.4); review email from
                                mediator on status of his
                                discussions with Morse’s counsel
                                and telephone call with mediator to
                                discuss additional settlement
                                options (.4); more follow up with
                                mediator regarding pending Morse
                                matters (.2); review non-insider
                                avoidable transfer chart and
                                corresponding detail (.2)
December 26, 2019      DAS      More work on proposed tripartite       2.10   1,050.00
                                settlement agreement as between
                                trustee, developers and Cline’s (.6);
                                exchange emails with mediator on
                                remaining disputed items on Morse
                                deal matters (.2); phone call with
                                mediator discussing pending items
                                and disputed issues, and discuss
                                my drafting follow up memo
                                addressing open items with Morse
                                counsel copying mediator (.5); draft
                                comprehensive memo to Morse’s
                                counsel and mediator addressing
                                open deal items, explaining
                                trustee’s position and providing
                                alternative pathways to a deal (.8)
December 27, 2019      DAS      Correspondence with developers’        1.20    600.00
                                counsel on pending settlement
                                matters (.2); review counter-memo
                                from Morse’s counsel on pending
                                disputed settlement matters (.2);
                                follow up with mediator and trustee
                                as to Morse position and other ways
                                for trustee to try and resolve this
                                logjam (.5); separate follow up
                                emails with Morse counsel and
                                developers’counsel on pending
                                efforts and status of several
                                settlement items under review (.3)
December 27, 2019      BCL      Review letter from Citibank            0.10     45.00
                                regarding subpoena and credit card
                                accounts.
December 29, 2019      DAS      Follow up correspondence               0.40    200.00
                                exchange with a Morse counsel
                                including updated settlement

                                              66
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 88 of 283
                                  proposals and follow up regarding
                                  same (.4)
December 30, 2019       DAS      Follow up correspondence with           3.70   1,850.00
                                 counsel on pending settlement
                                 discussion items; go over same with
                                 trustee team; send Cline term sheet
                                 to Developers (.2); continue working
                                 on proposed settlement agreement
                                 as to Cline’s, Trustee and
                                 Developers (1.6); confer with
                                 developers’counsel on disputed
                                 settlement matters; review
                                 correspondence from Morse
                                 counsel explaining position (.4);
                                 phone call with Morse counsel on
                                 disputed settlement matters (.4);
                                 follow up with trustee on same and
                                 obtaining updated settlement
                                 authority (.3); draft memo to Morse
                                 counsel and revise same and send
                                 to counsel working through issues
                                 and submitting updated proposal
                                 (.5); more follow up emails with
                                 Morse counsel and then separately
                                 with mediator (.3).
December 30, 2019       BCL      Emails with Mr. Parsi regarding         0.10     45.00
                                 certain Citi credit card statements.
December 30, 2019       BCL      Review subpoena issued by               0.40    180.00
                                 Bluegreen, and emails with Mr.
                                 Samole and issuing party regarding
                                 same.
December 30, 2019       BCL      Research case law relating to stay      3.50   1,575.00
                                 relief and derivative standing issues
                                 for Morse's stay relief motion.
December 30, 2019       BCL      Review certain credit card              0.40    180.00
                                 statements from Citi, and call
                                 subpoena compliance unit.
December 30, 2019       BCL      Review mediation term sheet with        0.10     45.00
                                 Clines for proposed releases.
December 31, 2019       BCL      Call with Citi's subpoena               0.20     90.00
                                 compliance unit regarding credit
                                 card accounts relating to the
                                 debtors.
December 31, 2019       BCL      Emails and discussions with Mr.         0.20     90.00
                                 Samole regarding status of
                                 subpoena, settlement and related
                                 issues.

                                                 67
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 89 of 283
December 31, 2019        BCL      Prepare preference demand letter      0.80                 360.00
                                  for Citibank, and review related
                                  information for same.
December 31, 2019        BCL      Draft and revise preferential and             0.50         225.00
                                  fraudulent transfer demand letter for
                                  senatorial campaign.
December 31, 2019        BCL      Review information relating to                0.30         135.00
                                  certain transfers, and email with Mr.
                                  Parisi regarding copies of checks
                                  for said payments.
December 31, 2019        BCL      Review Mr. Parisi's updated                   0.60         270.00
                                  spreadsheet regarding transfers
                                  within four years.
December 31, 2019        DAS      Teleconference with Morse’s                   3.50        1,750.00
                                  counsel on remaining settlement
                                  disputes and negotiations under
                                  consideration by Mr. Morse (.5);
                                  exchange emails with Cline’s
                                  counsel as to settlement matters
                                  and set up call (.2); teleconference
                                  with Cline’s counsel to discuss
                                  pending settlement status and
                                  relayed matters (.4); draft status
                                  report to developers’counsel on
                                  settlement matters and next steps
                                  (.2); confer with Ms. Lopez-Castro
                                  about recent settlement
                                  negotiations/developments and
                                  next steps (.2); continue drafting,
                                  revising and supplementing
                                  comprehensive tripartite settlement
                                  agreement (Cline’s, Trustee and
                                  Developers) with releases, bar
                                  order terms and related provisions
                                  (2.0)
                                                                          ------------------------
  Total for ASSET ANALYSIS AND RECOVERY                                        500.10    230,630.00




                                                 68
               Case 19-14605-JKO Doc 378      Filed 01/07/20      Page 90 of 283
                    ASSET DISPOSITION

May 1, 2019        MK       Communication with Mr. Samole                   0.70   262.50
                            regarding legal research relating to
                            sale of assets under a certain
                            value; conduct legal research
                            regarding same.
May 1, 2019        DAS      Confer with trustee’s office about              0.40   200.00
                            time-sensitive potential sale of
                            furniture at leased premises that
                            would need to be approved, closed
                            and removed from premises by May
                            15; consider local rules on Chapter
                            363 sales and provisions for
                            shortened notice and whether to be
                            done by shortened negative notice
                            of by hearing –uncertain answer;
                            confer more with Ms. Kubs and ask
                            her to look into the issues further;
                            advise Trustee’s office of pending
                            status of sale inquiry matters (.4)
May 2, 2019        DAS      Confer with trustee’s office and Ms.            0.20   100.00
                            Kubs as to pending offer to
                            purchase certain furniture and office
                            equipment and potential estate sale
                            if combined with another sale of
                            assets (.2)
May 2, 2019        MK       Consider options for selling assets             0.30   112.50
                            on shortened notice;
                            communication with Mr. Samole
                            regarding same.
May 7, 2019        DAS      Follow up correspondence with                   0.10    50.00
                            trustee’s office on disposition of
                            VLP assets and consideration of
                            other smaller sale of furniture and
                            office equipment (.1)
May 24, 2019       DAS      Confer with Trustee’s office about              0.20   100.00
                            potential sale of office requirements
                            and other assets onsite at the West
                            Cypress Creek location; discuss
                            preparing motion to retainer
                            Moecker auctions after discussing
                            with landlord and my receiving
                            follow up information (.2)
May 30, 2019       DAS      Confer with trustee as to disposition           0.20   100.00
                            of used Range Rover and
                            principal’s interest to purchase
                            same; discuss appraisal and related
                            issues (.2)
                                           69
                Case 19-14605-JKO   Doc 378     Filed 01/07/20    Page 91 of 283

June 11, 2019       DAS      Confer with trustee and review                 0.20   100.00
                             exchange of emails with landlord
                             representatives and counsel as to
                             disposition of FF&E on site and
                             coordinating potential auction sale
                             on premises; consider issues
                             presented and follow up with Ms.
                             Kubs on scope of dual relief to be
                             sought and context, and will provide
                             more specifics when trustee
                             provides list of personal property to
                             be sold and other information (.2)

June 24, 2019       MK       Draft motion to retain auctioneer              0.80   300.00
                             and for authority to sell assets.
June 24, 2019       YCC      Review auctioneer's proposal and               0.20    50.00
                             emails re: draft motion.
June 24, 2019       DAS      Receive proposed personal                      0.20   100.00
                             property auction proposal from
                             Moecker group; discuss timing of
                             auction with trustee’s office and still
                             waiting to obtain requested list of
                             inventory items to be sold (.2)
June 25, 2019       MK       Attention to application to retain             1.60   600.00
                             auctioneer and to sell property free
                             and clear of liens, supporting
                             affidavit and proposed order;
                             communications with Mr. Samole
                             regarding same.
June 25, 2019       DAS      Confer more with trustee's office on           0.60   300.00
                             personal property auction and
                             logistics and matters to address in
                             the motion including auction date
                             and notice to creditors (.2); review
                             draft motion to authorize auction
                             sale of personal property and to
                             retain auctioneer prepared by Ms.
                             Kubs and note her issue spots;
                             review draft affidavit for auctioneer
                             and note issues raised by
                             auctioneer and then Ms. Kubs; call
                             with Ms. Kubs to help her address
                             and we would go over more
                             tomorrow with trustee's office and
                             proposed auctioneer as to motion
                             and affidavit to address open issues
                             (.4).

                                              70
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 92 of 283
June 26, 2019        MK       Attention to exhibits to motion to    3.10      1,162.50
                              retain auctioneer, etc.;
                              communications with Mr. Sulsky
                              regarding various issues including
                              bond and on-line auction; revise
                              motion and order to conform with
                              affidavit; multiple communications
                              with Mr. Samole regarding edits to
                              Motion and Order, etc.
June 26, 2019        DAS      Go over lien situation as to             1.00    500.00
                              forthcoming personal property
                              auction sale (.2); Review and
                              provide comments and redlines (2x)
                              to updated draft motion to sell
                              personal property and retain
                              auctioneer, affidavit and proposed
                              order (.4); follow up with auctioneer,
                              Ms. Kubs and Trustee’s office as to
                              tweaks to papers and coordinating
                              logistics for hearing and auction
                              sale and insiders’liens (.4).

June 27, 2019        DAS      Draft memo to principals’counsel         0.30    150.00
                              as to proposed auction sale of
                              property and explain nona dude
                              dispute as to principals’liens and
                              also request consent (.2); follow up
                              call with principals’counsel
                              discussing personal property
                              auction matters and waiting for
                              confirmation of consent (.1).
June 27, 2019        MK       Review communication from Mr.            0.10     37.50
                              Samole.
June 28, 2019        DAS      Follow up with parties and counsel       0.40    200.00
                              on auction sale motion and
                              auctioneer retention; obtain consent
                              from lienholders and provide
                              updated language to final form of
                              motion (.4)

June 28, 2019        MK       Attention to motion to retain            1.00    375.00
                              auctioneer, etc. and exhibits
                              thereto; multiple communications
                              with Mr. Samole, Ms. Castro and
                              Ms. Cristobol regarding same.
July 2, 2019         DAS      Review notice of hearing on auction      0.10     50.00
                              sale motion and follow up with
                              trustee’s office as to logistics (.1)

                                              71
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 93 of 283
July 11, 2019           DAS      Follow up on logistics and hearing    0.30                 150.00
                                 presentation matters for Tuesday’s
                                 hearing to approve auction and
                                 retention of auctioneer; also go
                                 over logistics for auction with
                                 expiration of lease; review pictures
                                 of items and discuss projected
                                 aggregate gross sale amount (.3)

July 16, 2019           DAS      Attend hearings and present motion            1.20         600.00
                                 to sell FF&E at the leased premises
                                 (1.2)
July 19, 2019           DAS      Review order approving auction                0.10          50.00
                                 sale and follow up with trustee’s
                                 office (.1).
July 29, 2019           DAS      Review correspondence about                   0.10          50.00
                                 auction sale results and send
                                 responsive reminder for auctioneer
                                 to prepare report for filing with the
                                 court (.1)
August 12, 2019         DAS      Review report of auction sale; follow         0.10          50.00
                                 up with trustee’s office as to same
                                 (.1)
October 21, 2019        DAS      Review correspondence from                    0.10          50.00
                                 Cline’s counsel to advise turnover
                                 of Range Rover can occur in
                                 trustee’s usual administration and
                                 not needed as part of potential deal
                                 settlement term; advise trustee’s
                                 office and inquire as to next steps
                                 (.1)
October 23, 2019        BCL      Review information relating to sale           0.20          90.00
                                 of domain names.
October 23, 2019        DAS      Follow up with Ms. Lee as to                  0.30         150.00
                                 domain name due diligence as to
                                 renewal periods, scope of
                                 marketable assets, etc. and ask her
                                 to perform additional due diligence
                                 and circulate an executive summary
                                 report (.3)

                                                                         ------------------------
  Total for ASSET DISPOSITION                                                  14.10      6,040.00




                                                72
                 Case 19-14605-JKO Doc 378 Filed 01/07/20       Page 94 of 283
                      BUSINESS OPERATIONS/ANALYSIS

April 25, 2019       DAS      Address items of employee payroll           0.50   250.00
                              funding, pending checks for HOA
                              and timeshare transfers and related
                              administrative items (.5).
April 30, 2019       DAS      Confer with principals’counsel as to        0.40   200.00
                              funding of proposed 12-week
                              budget to stabilize proper scope of
                              company assets and try to
                              maximize contained, legal portions
                              of the business for liquidation
                              purposes; follow up with trustee’s
                              office as the same (.4)
May 3, 2019          DAS      Work with trustee’s office on               0.60   300.00
                              transition issues of customer calls
                              into answering service intake and
                              other operational issues of
                              employees (.3); address insurance
                              coverage issues of employees of
                              non-operating entities (.3).
May 10, 2019         DAS      Confer with trustee and his office as       0.40   200.00
                              to various case administration
                              issues of updates to proposal from
                              answering service, proposed holds
                              of certain other timeshare
                              maintenance payments and other
                              issues; follow up email exchange on
                              the maintenance payment matters
                              (.4).
May 15, 2019         DAS      Address merchant account                    0.30   150.00
                              chargeback matters (.3).
May 16, 2019         DAS      Review pair of merchant account             0.40   200.00
                              reports and issues raised as to
                              potential exposure (.2); receive and
                              begin reviewing merchant account
                              agreements (.2).
May 20, 2019         DAS      Phone call with counsel for                 0.90   450.00
                              merchant account servicer (.4);
                              draft memo to Trustee about
                              merchant account issues (.2);
                              exchange emails (3x) with trustee
                              and his team as to several
                              merchant account issues (.3).
May 20, 2019         CLC      Telephone conference with J. Pack           0.40   220.00
                              re: charge backs (.4).
May 25, 2019         CLC      Review issues with chargebacks              0.10    55.00
                              (.1).
                                             73
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 95 of 283
May 25, 2019        DAS      Consider and review chargeback        1.20    600.00
                             situations with merchant account
                             processors with response deadlines
                             tomorrow and this week (.2); draft
                             chargeback response to First Data
                             bankruptcy counsel and follow up
                             email (.2); review more merchant
                             account contracts and documents
                             as to response deadline and terms,
                             and to ascertain contact information
                             for other merchant account
                             processors with chargeback
                             deadlines for tomorrow (.3); follow
                             up emails with trustee’s office about
                             merchant account chargeback
                             matters and contact listings and
                             discussing game plan and next
                             steps (.2); draft/issue chargeback
                             response emails with more
                             background as introductory email to
                             CardConnect on the bankruptcy
                             and trustee appointment; review
                             responsive correspondence from
                             CardConnect representative (.3)
May 28, 2019        DAS      Review draft chargeback response       0.40   200.00
                             template letter and materials packet
                             to be provided to each merchant
                             account company; provide
                             comments and response email (.4)
June 4, 2019        DAS      Review exchange of memoranda           0.30   150.00
                             exchanges and enclosures between
                             trustee’s office and debtors out of
                             possession to reconcile various
                             company operation issues including
                             pending timeshare transfers,
                             escrow accounts, and more
                             information needed for
                             reconciliation and approval
                             purposes (.3).
June 4, 2019        DAS      Follow up as to group of timeshare     0.20   100.00
                             units that developer is agreeing to
                             accept deed-backs without any
                             associated fees or costs (.2).
June 7, 2019        DAS      Review overview memo from              0.10    50.00
                             debtors/principals as to timeshare
                             transfer/deedback groups and also
                             to get us more information (.1).
July 1, 2019        DAS      Teleconference with counsel            0.50   250.00
                             discussing timeshare unit transfers
                                            74
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 96 of 283
                              issues, document production
                              matters and drafting updated forms
                              addressing customer
                              claims/transfers situations (.5).
July 2, 2019        DAS      Review debtors’proposed memo to        0.70   350.00
                             customers as to timeshare unit
                             transfer matters and revise and
                             incorporate same to better describe
                             pending chapter 11 proceedings
                             and claims process and address
                             pending transfer matters (.7)
July 3, 2019        DAS      Follow up with more counsel and        0.80   400.00
                             customers on their pending
                             timeshare transfers and issues (.4);
                             review revised memo from counsel
                             as to timeshare transfers proposals
                             to certain group of customers;
                             consider issues raised and draft
                             responsive email regarding same
                             with inquiries (.4)

July 10, 2019       DAS      Follow up with debtors’counsel as      0.80   400.00
                             to timeshare transfers matters,
                             forms and correspondence with
                             customers (.3); phone call with
                             merchant account credit card
                             processor counsel discussing
                             chargeback responses status and
                             mechanism (.4); review proposed
                             supplemental form response by
                             credit card account processor and
                             provide comments (.1).
July 11, 2019       DAS      Follow up on pending timeshare         1.20   600.00
                             transfers issues and forms being
                             distributed to customers (.2); field
                             call from customer with multiple
                             timeshare interests as to recent
                             bankruptcy pleadings received,
                             case deadlines and timeshare
                             transfer matters (.4); review
                             correspondence enclosing updated
                             spreadsheet of timeshare incentive
                             obligations; draft memo to Trustee
                             as to same (.4); follow up more with
                             trustee’s office as to addressing
                             timeshare incentive/transfer issues
                             (.2).

July 16, 2019       DAS      Additional follow up with trustee’s    0.40   200.00
                                             75
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 97 of 283
                              office and then Debtors’counsel as
                              to postpetition transfers of
                              timeshare interests and remnant
                              matters; resolve issues with
                              processing this batch of pending
                              transfers (.4)
July 17, 2019        DAS      Exchange emails with debtors’          1.60   800.00
                              counsel as to additional timeshare
                              transfer issues and dealing with
                              batch of timeshares with potential
                              customer self-pay transfer fees but
                              issues as to incentives (.2); phone
                              call with debtors/principals’counsel
                              to try and work through these
                              additional timeshare transfer issues
                              and propose several options for
                              seller funds to be escrowed or
                              closing addendum to waive claims
                              against estates (.7); phone call with
                              customer with timeshare transfer
                              inquiry with unit at Westgate,
                              discuss their file that had been with
                              TFDB, answer bankruptcy status
                              questions and other inquiries (.3);
                              follow up with principals’counsel as
                              to additional information needed
                              from his clients to assist with estate
                              administration of certain customers’
                              timeshare interests and related
                              claims due diligence (.4)
July 18, 2019        DAS      Review memo from debtors’              0.80   400.00
                              counsel as to additional timeshare
                              transfer logistics and forms to
                              relieve estates from liability for
                              those transfer closings where seller
                              paying closing costs and incentives;
                              provide comments to revise
                              contemplated form structure to
                              accomplish novation and release of
                              estates, and also review standard
                              transfer incentive language to
                              compare as to upcoming side
                              agreement to be provided by
                              counsel (.4); field two phone calls
                              from customers with timeshares at
                              Bluegreen and Lando respectively
                              about pending unit transfers,
                              mortgage resolution matters and
                              recent notices and deadlines in the
                              bankruptcy case (.4)
                                             76
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 98 of 283
July 20, 2019          DAS      Exchange emails with trustee and      0.20     100.00
                                trustee’s office as to additional
                                timeshare buyer claims and refund
                                issues, and discuss plan for sorting
                                through these additional timeshare
                                transfer matters (.2).

July 21, 2019          DAS      Correspond with debtors’counsel to      0.10    50.00
                                advise of additional timeshare
                                buyers’issues (.1).

July 23, 2019          DAS      Review and handle another               0.80   400.00
                                timeshare purchaser escrow
                                situation and work with Trustee’s
                                office on same (.4); field call from
                                timeshare transfer customer with
                                timeshares at Diamond and
                                Westgate as to bankruptcy case
                                status and deadlines and address
                                inquiries about TFDB and related
                                case matters (.4).
July 24, 2019          DAS      Follow up with counsel as to            0.20   100.00
                                trustee’s pending efforts to
                                reconcile certain timeshare transfer
                                issues (.2).
July 31, 2019          DAS      Call with trustee’s office as to        0.70   350.00
                                coordination of efforts to respond to
                                customer chargeback matters (.4);
                                review follow up emails with trustee
                                and other team members as to
                                customer chargeback issues (.1);
                                review updated memo and chart of
                                customer chargeback issues (.2).
August 7, 2019         DAS      Review memo from trustee’s office       0.10    50.00
                                as to updated protocol as to credit
                                card merchant processing and
                                forms being negotiated further to
                                respond to refund/chargeback
                                demands (.1).
August 13, 2019        DAS      Receive and review creditor             0.50   250.00
                                claimant’s request for case referral
                                to attorney general office, including
                                exhibits and note assertion of lack
                                of notice (.2); follow up with
                                Trustee’s office on prior draft form
                                response to AG matters and
                                tailoring to specific matters; review
                                Trustee’s subsequent mailings to
                                some of the pending AG
                                                77
                   Case 19-14605-JKO Doc 378 Filed 01/07/20         Page 99 of 283
                                 matters/inquiries (.3)
August 22, 2019        DAS      Review and analyze latest customer            0.40    200.00
                                spreadsheet who had paid with
                                credit card and other metrics for
                                credit card merchant processors
                                (.4).
October 21, 2019       BCL      Call with Mr. Kessler regarding               0.10     45.00
                                hiring consultant and related issue.
October 21, 2019       BCL      Review emails from Mr. Kessler and            0.10     45.00
                                Mr. Samole regarding status with
                                employees and hiring consultant.
October 21, 2019       BCL      Draft consulting agreement for Ms.            2.70   1,215.00
                                Martinez or related entity.
October 22, 2019       BCL      Review and revise consulting                  1.10    495.00
                                agreement, and email Mr. Kessler
                                regarding same.
October 23, 2019       DAS      Review proposed consulting                    0.50    250.00
                                agreement prepared by Ms. Lee;
                                consider ordinary course of
                                business conversion of employee to
                                consultant and prepare redline
                                version of agreement covering that
                                issue and related recitals; review
                                follow up emails with trustee’s office
                                regarding same (.5).
October 23, 2019       BCL      Review and revise consulting                  0.60    270.00
                                agreement for Ms. Martinez and
                                redlined versions of same, and
                                prepare final clean version.
October 23, 2019       BCL      Emails with Mr. Samole and Ms.                0.10     45.00
                                Lopez-Castro regarding consulting
                                agreement for Ms. Martinez and
                                revisions to same.
October 23, 2019       BCL      Emails with Mr. Kessler regarding             0.10     45.00
                                consulting agreement for Ms.
                                Martinez.
October 31, 2019       BCL      Review signed consulting                      0.50    225.00
                                agreement and compare to prior
                                final version.
October 31, 2019       BCL      Revise consulting agreement to                0.30    135.00
                                reflect proper consultant.
October 31, 2019       BCL      Emails with Mr. Kessler regarding             0.20     90.00
                                consulting agreement.
November 6, 2019       BCL      Review executed consulting                    0.10     45.00
                                agreement and compare to final
                                drafted version, and emails with Mr.
                                                78
                    Case 19-14605-JKO Doc 378 Filed 01/07/20        Page 100 of 283
                                   Kessler regarding same.
November 8, 2019         DAS      Call with trustee’s office about             0.60         300.00
                                  ongoing work and progress with
                                  timeshare transfers matters,
                                  providing me with reconciled list of
                                  transfers to compare to proofs of
                                  claim, regulatory matters and
                                  responses to prepare, and other
                                  timeshare office administration
                                  matters (.6).
November 11, 2019        DAS      Spend time reconciling Trustee list          0.60         300.00
                                  of pending transfers, recently
                                  transferred timeshares and other
                                  related documents (.6).
November 21, 2019        DAS      Review memo from Trustee’s office            1.30         650.00
                                  on host of case administration
                                  issues concerning timeshare
                                  transfers, timeshare customers
                                  issues, regulatory responses etc
                                  (.4); review report providing
                                  updated status on chargeback
                                  exposure matters and review
                                  related chart (.2); begin to review
                                  lengthy credit card company
                                  handbook to discern dispute
                                  resolution terms for consumer
                                  disputes (.4)
November 22, 2019        DAS      Continue to review lengthy credit            1.00         500.00
                                  card company handbook to analyze
                                  conditions/terms for consumer
                                  disputes (.5); draft memo to
                                  Trustee’s office highlighting
                                  applicable portions of credit card
                                  company handbook for consumer
                                  disputes and address several ways
                                  potentially to supplement
                                  chargeback responses and looking
                                  at other issue spots (.5).
                                                                         ------------------------
  Total for BUSINESS OPERATIONS/ANALYSIS                                       25.90     12,680.00




                                                 79
                 Case 19-14605-JKO Doc 378 Filed 01/07/20        Page 101 of 283
                       CASE ADMINISTRATION

April 24, 2019        DAS      Review case management                      1.60     800.00
                               summary report and other filings
                               with the bankruptcy court to get
                               arms around the case (.8); review
                               district court pleadings to get sense
                               of pending litigation and further
                               background of debtor operations
                               and issues (.4); address matters
                               from conflict check report and
                               confer with partners to determine
                               disclosure issues not conflict issues
                               (1.0) (N/C); review follow up memo
                               from Ms. Kubs analyzing additional
                               pleadings reviewed in bankruptcy
                               court and district court and
                               developing procedural chronology
                               (.4)
April 24, 2019        YCC      Retrieve/review docket sheets for           1.80     450.00
                               bankruptcy case and district court
                               action; retrieve key pleadings and
                               circulate same.
April 24, 2019        MK       Discuss new case and needed                 0.20      75.00
                               retention papers with Mr. Samole.
April 24, 2019        MK       Review dockets and pleadings of             2.30     862.50
                               bankruptcy and district court cases
                               and prepare summary; forward to
                               Ms. Lopez-Castro and Mr. Samole.
April 25, 2019        DAS      Teleconference with Trustee and             3.90    1,950.00
                               Ms. Lopez-Castro discussing more
                               detailed background and pending
                               case review and meetings with
                               parties, pending immediate case
                               matters to address, upcoming
                               hearings and mediation, and setting
                               immediate case task items (1.5);
                               phone call and emails with Debtor’s
                               counsel to discuss transition issues,
                               filings due the estate and more
                               background (.8); continue to
                               preliminarily review materials as to
                               debtor operations by encumbered
                               assets group, lead generations
                               sector and unencumbered assets
                               group (.4); preliminary call with
                               creditors’counsel as to their stance
                               of the debtor’s business and case
                               background (.4); correspond with
                               trustee’s office about potential
                                              80
                 Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 102 of 283
                                WARN act matters (.1); begin to
                                preliminarily research WARN Act
                                matters including liquidating
                                fiduciary exception (.4); confer with
                                Ms. Kubs and provide with her
                                preliminary comments on WARN
                                Act matters and ask her to take on
                                the main research (.2); review
                                debtor’s counsel’s correspondence
                                requesting for extension of time to
                                respond to creditors’duces tecum
                                request giving the ongoing
                                transition to Chapter 11 trustee (.1)

April 25, 2019        CLC      Review summary of pleadings and          2.00   1,100.00
                               emails (.8); telephone conference
                               with B. Mukamal and D. Samole re:
                               things to do in case (1.0); review
                               follow-up; telephone conference
                               with B. Mukamal (.2).
April 26, 2019        MK       Conduct legal research relating to       2.10    787.50
                               the applicability of the WARN Act to
                               the debtor; communication with the
                               trustee's office regarding same.
April 26, 2019        CLC      Telephone conference with counsel        1.50    825.00
                               for Wyndham and D. Samole re:
                               background (1.0); review follow-up
                               on several issues (.5).
April 26, 2019        MCM      Meeting with Attorney Samole             0.50    125.00
                               regarding call center
April 26, 2019        DAS      Review Ms. Kubs’research memo            3.20   1,600.00
                               on WARN act application or not in
                               case (.2); follow up with Ms. Kubs,
                               review case law and then discuss
                               with trustee on WARN Act inquiry
                               (.4); confer with first set of
                               principals’counsel as to today’s site
                               visit and turnover/transition meeting
                               (.4); confirm scope of site visit with
                               trustee (.1); confer with second set
                               of counsel for principals and
                               prepetition litigation counsel for
                               debtor as to Totten law firm logistics
                               and payment demands and other
                               administrative matters with law firm
                               issues (.4); confer with counsel as
                               to upcoming mediation and
                               deadlines and related logistics as
                               between the various counsel (.3);
                                               81
                 Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 103 of 283
                                review documents and
                                correspondence from counsel as to
                                the Totten law firm demands and
                                pending case administration
                                matters; advise trustee and discuss
                                preliminary position (.4); review
                                documents and materials relative to
                                mediation requirements and
                                deadlines and advise Trustee (.2);
                                follow up with trustee (2x) as to
                                summary from today’s site visit and
                                turnover including reducing
                                non-essential employees,
                                eliminating certain business units,
                                turnover of cash and payroll funding
                                matters and other items (.6); follow
                                up with estate’s accountant as to
                                payment of various operations and
                                other bookkeeping matters and
                                getting arms around 2017 tax filing
                                and 2018 situation (.2)
April 29, 2019        DAS      Follow up emails as to upcoming          3.30   1,650.00
                               Rule 2004 examinations duces
                               tecum; review notices and prepare
                               outline of issues to follow up with
                               Wyndham counsel (.4); participate
                               in meeting with Wyndham counsel
                               as to bankruptcy case
                               administration matters and Chapter
                               11 operations issues, as well as
                               Rule 2004 examination duces
                               tecum and additional case
                               background and related matters
                               (2.2); confer with Trustee's office as
                               to schedules preparation issues
                               and WARN act matters (.2); review
                               memo from Ms. Kubs as to WARN
                               act analysis discussing more case
                               law; review follow up emails with
                               trustee's office about employee
                               information (.3); confer with Ms.
                               Kubs about preparing formal
                               demand letter as to turnover of
                               unused portion of Debtors'
                               counsel's retainer and outline
                               Trustee's position; review Debtor's
                               counsel's email on pending case
                               matters (.2)
April 29, 2019        JIC      Initial discussion with Ms.              4.70   1,410.00
                               Lopez-Castro and Mr. Samole.
                                               82
                 Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 104 of 283
                                Review Orlando district court
                                pleadings. Research Totten firm.
                                Research ARM principals and
                                related entities.
April 29, 2019        MK       Multiple communications with Mr.         0.30    112.50
                               Samole and Ms. Lopez-Castro
                               regarding pending items and
                               strategy.
April 29, 2019        MK       Multiple communications with client      0.30    112.50
                               regarding potential WARN Act
                               claims by terminated employees.
April 29, 2019        CLC      Prepare for meeting with Wyndham         6.30   3,465.00
                               (.6); conference with counsel for
                               meeting and Trustee at Shutts &
                               Bowen (5.0); draft follow-up from
                               meeting (.7).
April 30, 2019        CLC      Review documents (.4); review            0.90    495.00
                               multiple emails re: mediation and
                               respond (.5).
April 30, 2019        DAS      Review additional estate documents       1.80    900.00
                               and perform preliminary research
                               as to potential need for Florida Bar
                               referral of unauthorized GLSP
                               under Chapter 9 of the Florida Bar
                               Rules (.5); provide preliminary
                               memo with executive summary and
                               issue spots on Chapter 9 Florida
                               Bar issues to investigate further to
                               Ms. Kubs and Mr. Criste (.3);
                               follow up with trustee’s office and
                               Ms. Maria Mendez of my firm as to
                               logistics for setting up a call center
                               for consumers with complaints,
                               issues and inquiries; set up further
                               call for tomorrow (.4); review more
                               case law and have discussion as to
                               determinations of WARN Act
                               inapplicability and setting up
                               administrative claims and date and
                               related case logistics (.4); discuss
                               settings up administrative claims
                               bar date and scope of such notice
                               (.2)
April 30, 2019        CLC      Telephone conference with counsel        1.70    935.00
                               for defendants (1.5); telephone
                               conference with Z. Scarlett (.2).
April 30, 2019        MK       Conduct legal research relating to       1.20    450.00
                               the WARN Act; communication with
                                               83
              Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 105 of 283
                             Mr. Samole and the Trustee's office
                             regarding same.
May 1, 2019        CLC      Draft status report (.8); finalize       1.00    550.00
                            same (.2).
May 1, 2019        DAS      Call with trustee’s office as to IDI     2.10   1,050.00
                            matters and scope of what Trustee
                            is able to provide as this time; also
                            discuss status and issues as to
                            ongoing preparation of bankruptcy
                            schedules for the various debtors;
                            discuss preparation of a case
                            administration status memo (.4);
                            review draft multi-pronged case
                            administration memo including
                            discussion of ongoing
                            developments, discussions and
                            next steps; re-draft and supplement
                            portions of case administration
                            memorandum (.4); confer with
                            trustee as to IDI meeting report,
                            schedules issues and other case
                            administration matters (.4); review
                            trustee’s lists in progress as to
                            prepetition employees and discuss
                            other notice matters (.4); follow up
                            more with Trustee’s office on call
                            center transition matters and issues
                            (.3); review and consider detailed
                            motion to withdraw by debtors’
                            counsel (.2)
May 1, 2019        MCM      Met with Attorney Lopez- Castro          0.30     75.00
                            regarding Call Center
May 2, 2019        DAS      Meeting with Trustee’s office            1.80    900.00
                            discussing call center logistics, call
                            center answering service, dealing
                            with employee commission issues
                            and other transition/company
                            operations matters (.8); review pair
                            of letters from debtor’s counsel as
                            to retainer turnover matter and also
                            as to Debtor’s Rule 2004
                            examination issues; follow up with
                            counsel on debtor position (.2);
                            emails with principals’counsel and
                            also Wyndham counsel as to
                            current handling of customers by
                            Totten law firm (.2); call with Totten
                            law firm counsel discussing the
                            manner the law firm is handling

                                             84
              Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 106 of 283
                             customer/client calls — disagree
                             with their handling of same but
                             provide KTT call center number to
                             at least have better diverting of
                             customer calls (.4); review and
                             provide comments on employee
                             termination letter forms (.2)
May 2, 2019        JIC      Discuss Florida Bar Rules re Totten       0.20    60.00
                            with team.
May 2, 2019        MK       Communication with Ms.                    0.20    75.00
                            Lopez-Castro and Mr. Samole
                            regarding matters needing
                            attention.
May 2, 2019        MK       Attention to dockets in Broward           0.40   150.00
                            County court relating to the debtors;
                            review district court scheduling
                            order.
May 2, 2019        CLC      Prepare for May 15th hearing (.2);        1.20   660.00
                            conference with F. Kessler re:
                            several operational issues (1.0).
May 3, 2019        CLC      Reviews numerous emails re                1.00   550.00
                            operations, Totten firm and admin
                            issues. (1 hour)
May 3, 2019        DAS      Review follow up correspondence           1.40   700.00
                            from Totten law firm counsel as to
                            their ongoing consideration of their
                            administration of customer calls
                            which we had criticized and asked
                            them to re-consider, to be
                            discussed more during next week’s
                            pre-mediation meeting (.1); multiple
                            exchanges of emails with counsel
                            for Totten law firm and principals as
                            to Totten allegations of Florida Bar
                            complaint referrals and mishandling
                            of clients and related case
                            administration issues (.3); follow up
                            with trustee’s office as to shutting
                            down social media accounts and
                            addressing other internet
                            components (.2); participate in
                            teleconference with counsel for
                            Totten law firm and principals to
                            reconcile parties’differing positions
                            and discuss handling of customer
                            calls with answering service and by
                            call center in the interim (.4); follow
                            up emails and calls with parties and
                            trustee’s office as to timeframe for
                                            85
              Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 107 of 283
                             setting up answering service and
                             addressing customer intake calls
                             (.4)
May 3, 2019         DAS      Review correspondence enclosing      0.20      100.00
                             updated draft 12 week budget
                             proposal (.2)

May 3, 2019        JIC      Legal research regarding Florida        0.70    210.00
                            Rules of Professional Conduct.
May 3, 2019        MK       Attention to list of employees for      1.40    525.00
                            purposes of considering potential
                            WARN Act claims; attention to
                            communications from Ms.
                            Khanorkar regarding same; review
                            license/lease agreement and pull
                            complaint filed by MYP.
May 3, 2019        MK       Review complaint filed by MYP;          0.40    150.00
                            attention to lease issues.
May 5, 2019        DAS      Preliminarily review and itemize        0.70    350.00
                            over 500 pages of the Debtors’
                            prepetition organizational
                            restructuring documents and
                            related records (.7)
May 6, 2019        DAS      Follow up on issues and matters         3.40   1,700.00
                            with transitioning customer calls to
                            answering service –still in progress
                            (.2); Work with trustee’s office to
                            consider and address VPL phone
                            line to handle incoming third party
                            calls interested in purchasing
                            timeshare units (.4); review
                            principals’motion for protective
                            order to Rule 2004 duces tecum
                            (.2); follow up with data hosting
                            company holding prepetition
                            litigation production documents (.2);
                            work with Ms. Kubs to discuss
                            background of various pending
                            matters and allocate pleadings
                            tasks requiring drafting or
                            responses ahead of May 15th
                            hearing (.6); more due diligence as
                            to logistics of transfer and holdings
                            of unencumbered assets (.3); begin
                            drafting sections of Chapter 11
                            status report (1.5)

May 6, 2019        DAS      Confer with trustee as to case          0.20    100.00
                                           86
              Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 108 of 283
                             closing matters and addressing
                             pending assets of the estate (.2)
May 6, 2019        JIC      Continued legal research regarding       3.00    900.00
                            rules of professional conduct.
                            Prepare memo for Ms.
                            Lopez-Castro and Mr. Samole re
                            same. Discussion with Mr. Samole
                            re research and additional tasks.
May 6, 2019        MK       Review email from Mr. Samole to          0.10     37.50
                            Mr. Mukamal.
May 7, 2019        JIC      Review Resort Release                    2.00    600.00
                            website/marketing materials.
                            Discussion with Mr. Samole and
                            Ms. Lopez-Castro re meeting with
                            Totten Firm and upcoming
                            mediation (.7). Legal research re
                            Totten Firm liability and individual
                            attorney liability as avenue of
                            recovery (1.3).
May 7, 2019        DAS      Review compendium customer call          2.00   1,000.00
                            intake list from last few days and
                            customer call notes; follow up with
                            trustee’s office as to next steps (.4)
                            address issues for pending motions
                            and responses for upcoming
                            hearings in bankruptcy court (.4);
                            update sections of status report
                            (.4); receive and begin to review
                            portions of 90 plus page transcript
                            of bankruptcy hearing dealing with
                            first day motions and trustee
                            appointment (.4); follow up with
                            counsel on debtors’prepetition
                            operations prepetition and prior to
                            trustee appointment (.4).
May 8, 2019        DAS      Follow up with trustee’s office and      0.40    200.00
                            principals as to various items for
                            initial version of schedules and
                            statements of financial affairs (.4).
May 8, 2019        MK       Review communication from                0.10     37.50
                            Trustee's office regarding status of
                            revised schedules.
May 9, 2019        DAS      Review drafted schedules and             4.00   2,000.00
                            SOFA for 9 debtors and note
                            various issue spots (1.2); follow up
                            as to 341 meeting scheduling and
                            logistics with debtors’principals and
                            being debtor-out-of-possession (.3);
                                            87
              Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 109 of 283
                             meetings (2x) with Ms. Castro to
                             discuss amended petitions needed
                             as well as other schedules items
                             checklist of issue spots and related
                             matters to get more information and
                             address with trustee’s office and
                             principals (1.0); review notices of
                             hearing on motion for protective
                             order and other case matters (.1);
                             address advertising and call center
                             issues (.5); learn about ARDA
                             coalition website addressing
                             Debtors and directing customers to
                             file complaints with attorney
                             general, and follow up on status of
                             Wynhdam counsel looking into
                             having certain of that information
                             taken down (.3); follow up with
                             principals’counsel about pending
                             schedules/SOFA related matters
                             (.4); advise trustee’s office and then
                             Ms. Castro as to open
                             schedules/SOFA matters (.2)
May 9, 2019         JIC      Prepare memorandum re Resort           1.10     330.00
                             Release website.
May 9, 2019        MK       Communication with Mr. Samole            0.40    150.00
                            and Ms. Lopez-Castro regarding
                            matters scheduled for May 15
                            hearing.
May 9, 2019        CLC      Review T. Messana's email (.1);          0.40    220.00
                            telephone conference with Z.
                            Scarlett regarding 341 meeting (.2);
                            draft email regarding same (.1).
May 9, 2019        MCM      Meeting with Attorneys regarding         2.00    500.00
                            case management
May 9, 2019        YCC      Review emails re: draft                  7.20   1,800.00
                            schedules/SOFA and amended
                            petitions (.2); telephone call from D.
                            Samole re: same (.4); review and
                            comment on draft schedules/SOFA
                            for 9 debtors (2.8); retrieve/review
                            voluntary petitions and verify which
                            petitions need to be amended (.8);
                            confer with D. Samole re: revisions
                            to schedules (1.0); telephone call
                            with Trustee's office re: same and
                            creditor matrix (.6); work on
                            summary of schedules (.7); review
                            revised schedules/SOFAs for 2
                                            88
               Case 19-14605-JKO Doc 378        Filed 01/07/20    Page 110 of 283
                              debtors (.7).
May 10, 2019        DAS       Phone call with Ms. Yamile Castro             3.00    1,500.00
                              to discuss ongoing matters as to
                              schedules and SOFA (.5); emails
                              with principals’counsel as to
                              coordinating rescheduling of 341
                              meeting, schedules/SOFA review
                              and status of debtor out of
                              possession matters (.4); meet and
                              confer with principals’counsel on
                              certain issues with schedules/SoFA
                              and logistics of 341 testimony by
                              and among the debtors’principals
                              as officers of the companies (.4);
                              review draft and provide comments
                              on extension motion and order for
                              schedules and 341 meeting
                              matters; follow up with counsel on
                              related logistics (.4); more work and
                              review of updated form of
                              schedules (.4); learn that debtor
                              check for payment of chapter 11
                              debtor counsel did not clear until
                              one day postpetition and start
                              considering legal issues and best
                              ways to handle this (.3); review
                              memo from Mr. Criste on remaining
                              internet/website pages and issues
                              to address and suggestions (.4);
                              draft responsive email to Mr. Criste
                              addressing his memo and
                              suggesting more wholesale
                              language changes to merely
                              address existing customers and
                              provide them with answering
                              service information; follow up with
                              Mr. Criste as to additional guidance
                              (.2)
May 10, 2019        MK        Attention to motion filed by Totten           1.50     562.50
                              law firm and order allowing
                              retention on an interim basis (1.0);
                              assist with creditor mailing list (.5).
May 10, 2019        MK        Multiple communications with Ms.              2.00     750.00
                              Castro, Mr. Samole and Ms.
                              Lopez-Castro regarding motion to
                              extend time to file schedules (.2);
                              prepare motion and order and
                              finalize for filing (1.8).
May 10, 2019        MK        Review revised petitions and                  1.00     375.00

                                              89
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 111 of 283
                              schedules and provide comments
                              to Ms. Castro (.6); communication
                              with Ms. Castro regarding creditor
                              service list (.2); editing service list
                              (.2).
May 10, 2019        YCC      Continue working on                      8.00   2,000.00
                             schedules/SOFAs for 7 debtors
                             (3.0); revise accordingly (1.3);
                             emails re: same and continuing 341
                             meeting (.2); telephone call with D.
                             Samole re: schedules (.4); review
                             and revise ex parte motion for
                             extension to file schedules/SOFAs
                             and proposed order (.4); confer with
                             M. Kubs re: same (.1); work on
                             creditor matrix (3700+ names) with
                             assistance from staff (2.3); circulate
                             amended petitions and initial
                             schedules/sofa to debtors'
                             representatives (.3).
May 11, 2019        CLC      Review emails re: general approach       0.40    220.00
                             (.4).
May 11, 2019        DAS      Confer with trustee as to updated        0.10     50.00
                             status of remaining employees (.1)
May 12, 2019        MK       Attention to creditor list.              1.10    412.50
May 13, 2019        MK       Attention to proposed orders and         0.40    150.00
                             creditor list.
May 13, 2019        DAS      Receive and review order granting        2.00   1,000.00
                             extension of time to file schedules;
                             follow up on status of principals and
                             Debtor-out-of-Possession reviewing
                             draft schedules; discuss further
                             coordination of such efforts (.2);
                             follow up as to rescheduling 341
                             meeting (.1); multiple emails with
                             debtors’counsel pushing for
                             document turnover and discussion
                             of retainer payments (.3); review
                             Wyndham’s objection pleading
                             opposing principals’motion for
                             protective order on Rule 2004
                             examination duces tecum (.2);
                             emails with TFDB counsel as to call
                             center/answering service issues
                             and address same (.2); emails and
                             phone call with TFDB customer
                             client sent over by TFDB to address
                             inquiries about the chapter 11
                             bankruptcy filing and trustee
                                             90
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 112 of 283
                              appointment and next steps in the
                              filings and notices (.4); follow up
                              with principals’counsel on transfer
                              fees matters, accounting
                              reconciliation and related matters
                              (.3); emails with trustee’s office as
                              to transfer fees reconciliation and
                              issues; phone call with Trustee to
                              briefly discuss transfer fees issues
                              and need to go over merchant
                              account matters (.3).
May 13, 2019        MK       Attention to creditor list.              1.70     637.50
May 13, 2019        YCC      Continue working on creditor matrix      4.90   1,225.00
                             (4.5).; telephone call with D.
                             Samole re: post-petition matters
                             and today's filings (.4).
May 14, 2019        YCC      Continue working on creditor matrix;     3.50    875.00
                             retrieve/review creditor matrices for
                             debtor cases (3.0); review
                             procedures for same (.5).
May 14, 2019        YCC      Review recent filed pleadings (.6);      1.80    450.00
                             revise index to 5/15/2019 hearing
                             binder (.4); assist with finalizing
                             hearing binder (.4); confer with D.
                             Samole (.4).
May 14, 2019        DAS      Confer with Trustee and his office       1.20    600.00
                             about merchant account, account
                             reconciliation and related
                             operational matters (.3); review
                             internal status report memorandum
                             to synthesize for tomorrow’s
                             hearing (.4); confer with parties and
                             resetting hearing on Rule 2004
                             duces tecum protective order
                             motion (.1); follow up with counsel
                             for Wyndham and the principals on
                             other matters pending for tomorrow
                             as to prepetition wages motion,
                             debtor counsel retention and
                             withdrawal, and status report
                             matters (.4);
May 14, 2019        MK       Attention to creditor list and notices   1.10    412.50
                             of filing.
May 14, 2019        MK       Prepare notes for hearings and           1.50    562.50
                             status conference.
May 14, 2019        MK       Review memo from Kapila Mukamal          0.80    300.00
                             and incorporate into notes for status
                             report.
                                             91
               Case 19-14605-JKO Doc 378 Filed 01/07/20           Page 113 of 283
May 14, 2019         MCM      Transcribing customer calls                    1.00    250.00
May 14, 2019        MCM       Updating Master Log                           0.50     125.00
May 14, 2019        CLC       Telephone conference with Trustee             1.60     880.00
                              re: status conference (.3); prepare
                              for status conference (.8);
                              telephone conference with P. Levitt
                              (.2); review follow-up email (.1);
                              telephone conference with T.
                              Messana (.2).
May 15, 2019        YCC       Telephone call from clerk's office            2.50     625.00
                              re: claims agent and creditor matrix
                              (.3); review claims agent pleading
                              and emails re: same (.3); telephone
                              call with G. Sulsky re: claims agent
                              (.1); confer with D. Samole re same
                              and employee claims (.1); work on
                              creditor matrices for each debtor
                              entity and revise schedules
                              accordingly (1.7)
May 15, 2019        CLC       Additional preparation for status             4.50    2,475.00
                              conference (.5); attend same and
                              hearing on motions (3.5);
                              conference with counsel re: next
                              steps (.5).
May 15, 2019        DAS       Confer with AUST and principals               2.60    1,300.00
                              counsel on logistics for schedules
                              and 341 meeting (.2); review notice
                              of resetting 341 meeting and
                              discuss amended petition matters
                              with counsel (.1); follow up on
                              various open issues with schedules
                              and SoFa (.5); attend and
                              participate in hearings on Chapter
                              11 Trustee status report, debtors’
                              counsel withdrawal, prepetition
                              wages order and protective order
                              motion as to Rule 2004 duces
                              tecum (.8); follow up with trustee
                              and counsel as to retaining claims
                              and balloting agent (.3); draft final
                              order granting in part and denying
                              in part prepetition wages motion
                              (.6); follow up with Debtors’counsel
                              to confirm names of employees to
                              be listed as excluded from
                              prepetition wages payment
                              authority (.1)
May 15, 2019        JIC       Meet with Ms. Lopez Castro and                0.20      60.00
                                             92
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 114 of 283
                              Mr. Samole to discuss responding
                              to subpoenas. Emails with Mr.
                              Kessler re same.
May 15, 2019        MK       Attention to motion for authority to    0.80    300.00
                             retain claims agent.
May 16, 2019        DAS      Meeting with Ms. Yamile Castro to       3.10   1,550.00
                             address various open issues with
                             schedules and SOFA (.6); follow up
                             correspondence with debtors’
                             counsel on schedules/SOFA and
                             also providing instructions for 341
                             meeting matters (.2); work on
                             claims agent retention matters (‘and
                             review proposed contract (.3);
                             address pair of trustee questions as
                             to ordinary course vendor payments
                             and related administrative matters
                             (.2); review exemplar of TFDB
                             withdrawal letter to customer client;
                             address situation with principals’
                             counsel as to potential interim
                             notice to customer client ms and
                             outline scripted message -still
                             awaiting back more formal version
                             (.6); address issues with adding all
                             developers to creditor matrix (.2);
                             review mailing list from debtors and
                             determine same insufficient for
                             bankruptcy notice issues (.2); meet
                             with Ms. Mejia to have her work on
                             task of obtaining more final service
                             address must for all developers (.2);
                             address issues with call center
                             inquiries and improving intake
                             process (.2); exchange emails with
                             principals’counsel on logistics for
                             payments for transfers fees for
                             unencumbered assets seemingly
                             ready and approved for transfer and
                             request more information from
                             principals on such transfers (.2);
                             receive and begin to review 9
                             monthly operating reports and
                             provide preliminary nits to Ms.
                             Yamile Castro (.2).
May 16, 2019        YCC      Confer with D. Samole re: draft         4.40   1,100.00
                             schedules/SOFA and amended
                             petitions; review email re: same;
                             transmit draft amended petitions
                             and schedules/SOFAs for review;
                                             93
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 115 of 283
                              multiple revisions to schedules
                              accordingly; review and compare
                              Developer Resort list; confer with S.
                              Meija re: same; prepare notices of
                              compliance for amending creditor
                              matrix.
May 16, 2019        SEM      Create a spreadsheet with the             6.20   1,550.00
                             mailing addresses for the entities
                             listed in the document titled
                             Summary of Active Encumbered
                             and Unencumbered by Resort
                             Family.
May 16, 2019        MK       Review procedures for obtaining           4.80   1,800.00
                             authority to retain claims agent;
                             draft motion to retain claims agent,
                             declaration in support of motion,
                             and order granting same.
May 17, 2019        DAS      More work to assist with amended          2.80   1,400.00
                             petitions, schedules to add
                             creditors, supplement creditor
                             matrix and other schedules
                             information for merchant account
                             entities and all other developers
                             noted in client files (1.2); continue
                             to review and provide comments on
                             claims/docketing agent pleadings
                             and follow up with docketing agent
                             on various case administration
                             issues (.5); continue to review and
                             provide comments and issue spots
                             to the nine draft operating reports --
                             more discussion needed on
                             Monday (.5); review and provide
                             comments on prospective general
                             notice to customers about Chapter
                             11 filings and trustee appointment
                             and providing call center number
                             and related information (.4); review
                             and serve orders approving in part
                             prepetition wages, retaining KTT
                             and KM, and review order
                             approving Mr. Russack retention, as
                             well as review order denying without
                             prejudice withdrawal motion (.2).
May 17, 2019        YCC      Revise amended petitions and             10.20   2,550.00
                             circulate same (1.0); further
                             revisions to schedules (4.8); work
                             on additional creditor names to lead
                             case matrix and other debtor

                                             94
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 116 of 283
                              entities (1.7); review and revise
                              certificate of service of court orders
                              (.2); update creditor matrices and
                              finalize notices of compliance (.7);
                              confer with D. Samole re: document
                              production (.6); review document
                              list and email re: same (.2); follow
                              up on status of amended petitions;
                              transmittal of final schedules/SOFA;
                              efile same with amended petitions
                              (.8); review emails re: language in
                              claims agent declaration (.2).
May 17, 2019        SEM      Continue creating a spreadsheet          0.90    225.00
                             with the mailing addresses for the
                             entities listed in the document titled
                             Summary of Active Encumbered
                             and Unencumbered by Resort
                             Family.
May 17, 2019        CLC      Review and comment on message            1.20    660.00
                             to customers advising our status
                             (.3); receive multiple emails re:
                             actions by principals and TF firm
                             (.5); review progress of schedules
                             and amended petitions (.4).
May 17, 2019        MK       Attention to motion for authority to     4.20   1,575.00
                             retain claims agent and declaration
                             in support thereof; finalize and
                             attend to filing and service.
May 17, 2019        MK       Review orders entered by                 0.10     37.50
                             bankruptcy court stemming from
                             May 15 hearings.
May 20, 2019        DAS      Follow up and address call center        1.10    550.00
                             matters, logistics and issues (.5);
                             work with Ms. Yamile Castro on the
                             updates to, and finalization of, 9
                             case monthly operating reports (.6);
                             review clerk’s deficiency notices for
                             the amended petitions requiring
                             motion and order; follow up with Ms.
                             Yamile Castro and Ms. Mindy Kubs
                             as to same (.4)
May 20, 2019        YCC      Confer with D. Samole re: MORs           5.90   1,475.00
                             (2x) (.5); review and revise April
                             2019 MORs for nine debtor entities
                             (2.6); emails re: insurance
                             declarations (.2); revise and finalize
                             MORs accordingly; file same (.5);
                             telephone call with clerk's office re:
                             motion to amend petitions; emails
                                             95
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 117 of 283
                              re: same (.3); revise draft motion to
                              amend petitions and proposed
                              order (.8); email re: debtors'
                              documents; review and revise index
                              for 341 meeting binder (.4); review
                              and revise certificate of service of
                              claims agent motion (.2); finalize
                              and file motion to amend petitions;
                              verify all parties served from list of
                              20 largest (.4).
May 20, 2019        MCM      Transcribing customer calls             2.00   500.00
May 20, 2019        MCM      Update Master Log                       1.00   250.00
May 20, 2019        MK       Draft motion to amend petitions and     1.50   562.50
                             proposed order; communications
                             with Mr. Samole and Ms. Castro
                             regarding same.
May 21, 2019        YCC      Revise and resubmit proposed            1.20   300.00
                             order granting motion to amend
                             petitions (.2); emails to setup
                             conference call with claims agent
                             (.1); telephone call with M. Wisby
                             (.4); participate in conference call
                             with Stretto team, D. Samole and
                             Trustee's office re: set up of
                             website and noticing procedures;
                             email schedules and creditor
                             matrices (.5).
May 21, 2019        DAS      Review IRS correspondence as to         1.40   700.00
                             pending prior tax returns (.1);
                             review notice of hearing on motion
                             to retain docket/claims agent (.1);
                             phone conference with
                             docket/claims agent to discuss
                             documents transition and
                             procedures, claims logistics, scope
                             of pending matrix service issues
                             and multiple uses for websites
                             especially for customers (.5); follow
                             up with trustee’s office as to ESI
                             document compilation and
                             re-creating prior search results by
                             third party ESI vendor (.3); address
                             customer call center issues raised
                             and inventoried last few days (.4)
May 22, 2019        DAS      Review order granting motion to         0.40   200.00
                             amend chapter 11 petitions; follow
                             up on claims agent service logistics
                             and retention matters (.2); review
                             order continuing 341 meeting and
                                             96
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 118 of 283
                              setting status conference on 341
                              meeting scheduling and logistics as
                              well as Stretto motion; consider
                              implications for other pending
                              matters (.2)
May 22, 2019        YCC      Transmittal of filed schedules for      1.10   275.00
                             each debtor entity to Stretto (.5);
                             deal with service issues of POC bar
                             date notice and continued 341
                             meeting (.5); review order
                             cancelling 341 and setting status
                             conference (.1),
May 22, 2019        MCM      Updating Master Log                     0.90   225.00
May 22, 2019        MCM      Transcribing customer calls             2.10   525.00
May 23, 2019        YCC      Review order cancelling 341             0.60   150.00
                             meeting and setting status
                             conference (,1); confer with D.
                             Samole re: service of schedules
                             and notice to creditors; emails re:
                             same (.3); review certificate of
                             service on hearing notice and
                             orders; review emails re: document
                             issues (,2).
May 23, 2019        DAS      Follow up and handle 3 different        1.60   800.00
                             call-backs from call center calls
                             based on notes from intake
                             requiring more time sensitive call
                             backs (.8); phone call with Mr.
                             Shelomith as prospective substitute
                             counsel for Debtors out of
                             possession, and provide
                             background, list of upcoming items
                             counsel could expect to handle for
                             debtors out of possession, etc. (.6);
                             review memo from notice/docketing
                             agent as to website development
                             and status of other pleadings to be
                             prepared; follow up with Ms. Yamile
                             Castro (.2).
May 23, 2019        CLC      Review Notices for Status               0.10    55.00
                             Conference (.1).
May 23, 2019        MCM      Transcribing customer calls             1.00   250.00
May 23, 2019        MCM      Update Master Log                       0.90   225.00
May 24, 2019        YCC      Review certificates of service re:      0.10    25.00
                             order.
May 24, 2019        MCM      Transcribing customer calls             1.00   250.00
May 24, 2019        MCM      Updating Master Log                     1.20   300.00
                                             97
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 119 of 283
May 24, 2019         MCM      Met with Attorney Samole regarding   0.20     50.00
                              customer calls
May 24, 2019        DAS      Confer with Trustee team on 341        0.80   400.00
                             meeting, matrix service issues, call
                             center, potential new Debtors’
                             counsel and other case
                             administration matters and follow
                             up with Ms. Lopez-Castro (.7);
                             Review correspondence from
                             Principals’counsel providing status
                             of production of debtors out of
                             possession documents provided by
                             their counsel and requesting more
                             time (.1)

May 28, 2019        DAS      Review overview spreadsheet and        1.60   800.00
                             report of call center intakes,
                             follow-ups and other notes (.7);
                             review initial version of Stretto’s
                             case web page and links (.5);
                             review internal emails with
                             questions about Stretto’s site and
                             information on there; provide
                             responses and suggestions (.4).
May 28, 2019        MCM      Transcribing customer calls            1.70   425.00
May 28, 2019        MCM      Updating Master Log                    0.90   225.00
May 29, 2019        YCC      Review AMRG website and                0.90   225.00
                             comment on same (.4); confer with
                             D. Samole re: same and follow up
                             with emails re: changes to website
                             (.3); conference call with D. Samole
                             and F. Kessler re: website and
                             important deadlines (.2).
May 29, 2019        DAS      Follow up emails and calls with        0.80   400.00
                             trustee’s office, Stretto office and
                             Ms. Yamile Castro as to items to
                             address on proposed website and
                             discuss related logistics and status
                             of other items being addressed with
                             Stretto and trustee’s office (.3);
                             follow up as to general document
                             review matters for case
                             administration purposes (.1); follow
                             up phone call with Trustee’s office
                             on case website matters, matrix,
                             case deadlines and other issues
                             (.3); obtain delayed status of
                             document production turnover from
                                            98
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 120 of 283
                              materials in possession of Mr.
                              Russack now being reviewed by Mr.
                              Messana (.1)
May 30, 2019        DAS      Review list of hot button calls          1.20    600.00
                             received in to the call center; follow
                             up with debtors to obtain additional
                             background (.4); participate in
                             several with customers with time
                             sensitive questions and issues
                             about the bankruptcy case, their
                             ARMG files and their TFDB matters
                             (.6); review string of emails going
                             over updated Stretto proposed
                             budget and broken-down tasks and
                             discount provided within budget (.2)
May 30, 2019        YCC      Review emails re: ARMG website.          0.10     25.00
May 30, 2019        MCM      Updated Master Log and                   2.90    725.00
                             Transcribing calls
May 31, 2019        DAS      Follow up with counsel as to status      0.30    150.00
                             of forthcoming production of
                             documents previously held by
                             Debtors’counsel (.1); review
                             updated proposal sheet from
                             Stretto; follow up as to status of
                             discussions with AUST as to
                             location and date of 341 meeting
                             (.2)
June 1, 2019        YCC      Emails re: voluntary petition.           0.10     25.00
June 1, 2019        DAS      Review creditor inquiry                  0.40    200.00
                             correspondence and due diligence
                             on the matters they raised; follow
                             up with counsel; provide case
                             status update to Trustee (.4).
June 2, 2019        YCC      Deal with TFDB's voluntary petition.     0.10     25.00
June 3, 2019        YCC      Confer with D. Samole re: Totten         0.20     50.00
                             bankruptcy filing; confer re:
                             production of documents.
June 3, 2019        MCM      Transcribing customer calls              1.50    375.00
June 3, 2019        MCM      Update Master Log                        1.00    250.00
June 3, 2019        DAS      Follow up on Stretto website and         2.40   1,200.00
                             upcoming hearing on Stretto
                             retention matters; further
                             discussions about matrix and 341
                             meeting logistics (.4); follow up as
                             to multiple ARMG customer inquiry
                             matters (.4); review correspondence
                             from Mr. Russack enclosing IRS
                                             99
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 121 of 283
                              letter dating May 22nd with a
                              response deadline of June 5th as to
                              pending tax return filings; circulate
                              to trustee (.1); receive and review
                              meaningful portions of over 2,400
                              pages of documents provided by
                              Mr. Russack via Mr. Messana’s firm
                              (1.5).
June 4, 2019        YCC      Confer with D. Samole re: clerk's       0.10     25.00
                             memo agreement outlining duties of
                             claims noticing agent in preparation
                             for tomorrow's hearing.
June 4, 2019        MCM      Transcribing customer calls             2.00    500.00
June 4, 2019        MCM      Updating Master Log                     1.00    250.00
June 4, 2019        DAS      Confer with Ms. Lopez-Castro as to      0.70    350.00
                             status of discussions and
                             proceedings for tomorrow’s
                             hearings; Follow up with Trustee’s
                             office on case administrative
                             matters for tomorrow’s hearings
                             such as estate’s cash situation,
                             transition matters and other issues
                             (.4); prepare presentation notes and
                             outline for tomorrow’s hearing (.3).
June 5, 2019        MCM      Transcribing calls                      1.50    375.00
June 5, 2019        MCM      Updating Master log of Customer         0.60    150.00
                             Calls
June 5, 2019        DAS      Attend hearings and present             2.60   1,300.00
                             matters concerning case status
                             report, 341 meeting scheduling,
                             Stretto retention and upcoming
                             hearings (1.0); draft post-hearing
                             version of Stretto order including
                             incorporating all of the judge’s
                             comments during the hearing and
                             have order control inconsistencies
                             with the Stretto agreement (1.0);
                             send updated form of Stretto order
                             to Stretto team with cover email
                             discussing today’s hearing -still
                             awaiting confirmation to upload the
                             order (.2); confer with trustee’s
                             office as to several different
                             timeshare transfer matters and
                             related office account reconciliation
                             issues (.2); address several exigent
                             call center intake issues and loop in
                             debtors’counsel as to one group of
                                            100
               Case 19-14605-JKO Doc 378 Filed 01/07/20       Page 122 of 283
                              call center matters (.2).
June 5, 2019        CLC      Telephone conference with Y.               4.30    2,365.00
                             Castro re: Stretto (.2); attend ARMG
                             hearings; meeting with counsel for
                             developers, Totten firm and UST
                             (4.3).
June 6, 2019        DAS      Follow up with Debtors and                 1.10     550.00
                             trustee’s office as to VPL escrowed
                             funds and host of related unit
                             transfer issues and reconciliations
                             of amounts owed and accrued on
                             group of units (.2); follow up as to
                             two time-sensitive transfer
                             /deed-back situations
                             pending trustee authority; discuss
                             with trustee’s office and note
                             pending issues and additional
                             information needed and discuss
                             developing protocol (.2); address
                             call center intake report summaries
                             and follow up with trustee (.3);
                             follow up as to Stretto order and
                             comments from Stretto; finalize and
                             upload order (.2); review
                             Wyndham’s notice of appearance
                             of TFDB bankruptcy case; review
                             debtors’counsel notice of
                             appearance, motion for substitution
                             of counsel, and disclosure of
                             compensation (.2)
June 7, 2019        MCM      Transcribing Calls                         2.10     525.00
June 7, 2019        DAS      Assist trustee’s office address            1.10     550.00
                             insurance/benefits issues for former
                             employees; confer preliminarily with
                             Ms. Maria Garcia and review
                             applicable regulatory provisions as
                             to COBRA and benefits matters
                             (.4); review follow up emails from
                             trustee’s office as to insurance
                             company sending out termination
                             letter including as to coveted
                             benefits (.1); address two separate
                             call center intake matters as to
                             customer calls and former
                             employees inquiry (.3); follow up as
                             to timeshare unit transfer account
                             reconciliations; facilitate trustee
                             review and approval (.2); discuss
                             status of due diligence and review

                                           101
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 123 of 283
                               of potential WARN act issues; we
                               still think clear of that issue, but we
                               will research further with updated
                               case status (.1)
June 10, 2019        DAS      Review court-entered order                2.00   1,000.00
                              approving Stretto as claims and
                              docketing agent; follow up with
                              counsel as to service of pleadings
                              and status of 341 meeting date and
                              noticing/logistics; review and
                              provide comment on form of notice
                              of rescheduling 341 meeting with
                              added language (.3); follow up with
                              Stretto and Ms. Yamile Castro as to
                              service procedures and status of
                              case website going active (.2);
                              follow up with trustee's office on
                              merchant account reconciliation
                              matters; go over status of WARN
                              Act research and our preliminary
                              research on limitations period and
                              liquidating fiduciary and faltering
                              company exceptions (.4); follow up
                              with Ms. Castro and Stretto as to
                              filing and service logistics and KTT
                              preparing notice of filing chapter 11
                              cases with updated case
                              commencement information with
                              updated place and manner to file
                              claims with updated 341 meeting
                              date; provide comments on drafted
                              forms; review emails with U.S.
                              Trustee's office (.4); field phone call
                              from two Westgate customers and
                              address their ARMG exit inquiries
                              related to the bankruptcy case
                              filings, their timeshares and related
                              notices received and next steps
                              (.4); field phone call from a
                              Diamond customer and address
                              inquiries relating to the bankruptcy
                              case filings, their timeshares and
                              related notices received and next
                              steps (.2); review notice of hearing
                              on motion to substitute counsel for
                              Debtors Out of Possession and add
                              to hearing list (.1)
June 10, 2019        YCC      Review incoming pleadings and             1.50    375.00
                              confer with D. Samole re: service of
                              same (.2); prepare notice of
                                              102
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 124 of 283
                               rescheduling 341 meeting (.4);
                               telephone call with Stretto re:
                               administrative issues (.5); deal with
                               issues filing notice of rescheduled
                               341 meeting and email with UST re:
                               same (.4).
June 10, 2019         CLC      Go over issues with notice (.1).      0.10        55.00
June 10, 2019        MK       Attention to WARN Act issues.             1.10     412.50
June 11, 2019        YCC      Work on notice of chapter 11              4.90   1,225.00
                              bankruptcy filing to send to all
                              creditors (2.2); review and revise
                              certificate of service re: court orders
                              (.2); revise and file notice of
                              rescheduled 341 meeting (.2);
                              confer with D. Samole re: draft
                              notice and revise accordingly (.2);
                              email with claims noticing agent re:
                              notice (.2); review lists of
                              employees of debtors and work on
                              additional matrix for noticing
                              purposes and transmit same (1.2);
                              review agreement to serve as third
                              party noticing and claims agent for
                              the clerk and address issues; follow
                              up with clerk's office (.5); email re:
                              same (.1); transmit draft notice of
                              bankruptcy filing to UST for
                              comment (.1);
June 11, 2019        DAS      Follow up emails with U.S.                2.30   1,150.00
                              Trustee’s office and others as to
                              working with clerk’s office as to out
                              of district location for 341 meeting
                              and electronic filing/noticing issues
                              (.2); review clerk’s notice of
                              agreement/memo for Stretto to
                              serve as third-party noticing and
                              claims agent for the clerk; follow up
                              with Stretto on timetable for service
                              of matters (.2); meeting with Ms.
                              Mendez as to call center intake
                              issues and matters, and provide
                              case update and next steps (.2);
                              review order approving Mr.
                              Russack’s fees on an interim basis
                              and directing turnover of certain
                              funds to trustee (.1); discuss
                              ongoing research and analysis by
                              Ms. Kubs of terminated employee
                              matters (.2); review COBRA federal
                              regulations in preparation for
                                              103
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 125 of 283
                               meeting with Ms. Maria Garcia;
                               confer with Ms. Maria Garcia about
                               estate’s handling of potential
                               employee benefits/COBRA matters
                               (.4); review updated draft of notice
                               of bankruptcy filing, notice of 341
                               meeting and claims bar date and
                               provide comments (.2); follow up
                               with trustee as to pending tenant
                               space, and begin to discuss
                               potential transition of trustee
                               administration efforts to another
                               location or further streamlining as to
                               transfers and deedbacks; needs
                               more discussion to consider
                               financial cost/benefit and timeframe
                               for potential macro-level
                               discussions with developers and
                               customer matters (.4); field more
                               customer couple call with unit at
                               Diamond and address their
                               bankruptcy case inquiries (.2);
                               review correspondence from
                               Trustee’s office and enclosed
                               spreadsheet of qualified former
                               employees who received COBRA
                               packages and other actions
                               attendant to their status as
                               employees (.2)

June 11, 2019        MCM      Transcribing Calls                       1.90    475.00
June 11, 2019        MCM      Updating Master Log                      0.90     225.00
June 11, 2019        MK       Attention to WARN Act issues.            3.70   1,387.50
June 12, 2019        YCC      Follow up on notice of bankruptcy        1.10    275.00
                              filing (.1); email communications
                              with claims noticing agent to mail
                              notice and proofs of claim to all
                              creditors (.2); research re: service
                              of court order in affiliated cases;
                              prepare amended certificate of
                              service and confer with D. Samole
                              re: same (.8).
June 12, 2019        MCM      Transcribing Calls                       0.90    225.00
June 12, 2019        DAS      More follow up with Ms. Yamile           0.80    400.00
                              Castro and Stretto representatives
                              as to the filing/service of schedules,
                              notice of Chapter 11 case, 341
                              meeting, and claims bar date, and
                              related information on the website
                                             104
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 126 of 283
                               (.3); confer with counsel separately
                               about next week’s hearings and
                               potential continuance as
                               parties/counsel have not made
                               progress on pending discussions
                               (.2); field phone call from customer
                               with timeshare unit with Berkley
                               Group as to status of bankruptcy
                               case and interplay with TFDB
                               bankruptcy case (.3)
June 13, 2019        MK       Attention to WARN Act legal              2.10   787.50
                              research.
June 13, 2019        YCC      Review emails re: FAQs for               3.30   825.00
                              timeshare customers; coordinate
                              meeting on same (.4); attend team
                              meeting re: FAQ, customer inquiries
                              (.4); work on FAQs by customers;
                              confer with D. Samole re: same;
                              revise accordingly (2.3); review
                              Stretto's certificate of service of
                              mailing and email re: same (.2).
June 13, 2019        DAS      Work with Ms. Mendez on updating         1.40   700.00
                              call center voicemail to include
                              reference to case website and
                              discuss latest batch of intake calls
                              (.2); meeting with Ms. Yamile
                              Castro to begin development of a
                              section on case website for FAQs
                              (.3); review draft FAQ and answer
                              list (.2); make edits and
                              supplements to FAQ and answer
                              list and note issue spots to discuss
                              with rest of trustee team (.5); review
                              correspondence about another
                              timeshare transfer request and
                              consider effect against putative
                              claim against estate (.1); review
                              letter from Debtors’counsel
                              reconciling fees awarded and funds
                              to turn over and review enclosed
                              copy of check; advise Trustee’s
                              office and provide reconciliation (.1)
June 13, 2019        MCM      Met with Attorney Samole                 0.50   125.00
June 14, 2019        MK       Attention to memo on WARN Act            1.60   600.00
                              issues (1,4); communications with
                              Mr. Samole and Ms. Lopez-Castro
                              regarding analysis (.2).
June 14, 2019        YCC      Review and revise draft voice mail       0.70   175.00
                              message for customers (.1); confer
                                             105
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 127 of 283
                               with D. Samole re: MYP Headway
                               (.1); confer with D. Samole re: draft
                               FAQs; revise accordingly and
                               circulate same (.4); confer with D.
                               Samole re: motion to continue
                               hearing and service of same (.1).
June 14, 2019        DAS      Review further updated proposed           2.60   1,300.00
                              KTT call center script; provide
                              comments, edits and supplement it
                              (.3); work more with Ms.
                              Lopez-Castro and then Ms. Yamile
                              Castro on the proposed FAQ
                              section for case website (.4);
                              address alleged exigent customer
                              call as to Orange Lake Resort
                              timeshare unit (.4); field another
                              allegedly exigent customer call as
                              to Hilton Grand Vacations
                              timeshare unit (.4); review Ms.
                              Kubs' WARN Act legal memo with
                              case law discussion (.4); exchange
                              emails with Ms. Kubs to further pin
                              down our contextual analysis on
                              prepetition and postpetition layoffs
                              (.3); draft proposed memo to
                              Trustee on WARN Act layoffs
                              matters and going through
                              applicable defenses here including
                              liquidating fiduciary exception etc. --
                              need to finalize one component
                              before sending out on Monday (.
June 14, 2019        CLC      Go over documents requested,              0.40    220.00
                              WARN act, and hearing (.4).
June 17, 2019        YCC      Review emails with C. Romero re:          0.30     75.00
                              rescheduling hearing; confer with D.
                              Samole re: same; review agreed
                              order and revise certificate of
                              service.
June 17, 2019        MCM      Transcribing Calls                        1.10    275.00
June 17, 2019        MCM      Update Master Log                         0.50    125.00
June 17, 2019        DAS      Follow up more with counsel for           2.00   1,000.00
                              Wyndham and Principals (3x)
                              negotiating rescheduling of
                              hearings and discussing scope and
                              timing of next hearings; work with
                              court deputy clerk (.3); field call
                              from customer with units at
                              Vacation Villas about bankruptcy
                              notices, creditor inquiries and
                                              106
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 128 of 283
                               upcoming deadlines, etc. (.4); field
                               call from customer with unit at
                               Westgate with mortgage and issues
                               with TFDB, and address customer
                               bankruptcy case inquiries (.5);
                               finalize and send memo to trustee
                               on WARN Act matters (.2); call with
                               trustee’s office discussing
                               discussions with landlord, new
                               office space if needed for chapter
                               11 liquidation efforts, discussion on
                               COBRA packages, Stretto service
                               matters and documents systems
                               (.5); follow up with debtors’counsel
                               as to tomorrow’s hearings and
                               logistics (.1)
June 18, 2019        YCC      Arrange for posting of Customers'      0.90   225.00
                              FAQs on claims agent's ARMG
                              webpage (.4); review and comment
                              on FAQ on website (.3); confer with
                              D. Samole re: MORs; review emails
                              with draft attachment 8 (.2).
June 18, 2019        DAS      Respond to correspond inquiry from     1.50   750.00
                              Mr. Shelomith about today’s
                              hearings (.1); attend/participate in
                              hearings on Debtors’motion to
                              substitute counsel (.4); address
                              customer call with units at Orange
                              Lake about ARMG case status and
                              notices received along with TFDB
                              bankruptcy inquiries (.4); send
                              customer FAQ list to team to have
                              incorporated into call center
                              message and also follow up as to
                              potential group email (.1); review
                              draft attachment to May MOR
                              report; prepare redline version and
                              circulate to trustee/accountant team
                              with cover email (.5)

June 18, 2019        CLC      Review and revise MOR (.6).            0.60   330.00
June 19, 2019        YCC      Review emails re: significant events   3.20   800.00
                              and May 2019 MORs (.1); review
                              and revise May 2019 MORs and
                              confer with D. Samole re: same
                              (1.6); emails re: revisions to MORs
                              (.1); finalize May 2019 MORs for
                              filing with court (1.4).
June 19, 2019        DAS      Follow up on significant               1.60   800.00
                                             107
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 129 of 283
                               developments attachment to drafted
                               monthly operating reports (.2)
                               review batch of monthly operating
                               reports for the 9 debtor
                               entities/estates (.4); confer with Ms.
                               Yamile Castro (2x) about changes
                               and updates to make on the MORs
                               - will review finalized versions with
                               updated attachments tomorrow with
                               filing (.3); field call from customer
                               with timeshare units at Capital
                               Resorts and Royal Holiday
                               developments and discuss
                               bankruptcy case status and direct
                               them to Customers FAQ webpage
                               on case website (.4); review order
                               approving Mr. Shelomith’s
                               substitution as Debtors’counsel;
                               follow up as to next week’s hearings
                               and counsel presenting position of
                               debtors out of possession (.3)
June 20, 2019         DAS      Field another customer call with unit  1.10   550.00
                               at Capital Resorts as to bankruptcy
                               notices received, bankruptcy case
                               status and explanation of 341
                               meeting (.3); review finalized/filed
                               versions of monthly operating
                               reports for the 9 debtors (.2); review
                               and provide comments as to
                               customer correspondence as to
                               FAQ website (.2); review
                               correspondence about time
                               sensitive unit transfer issue as well
                               as other correspondence about
                               another unit transfer matter; follow
                               up with counsel to address unit
                               transfer case administration issues
                               (.4).
June 20, 2019        YCC      Deal with filing May 2019 MORs          0.70   175.00
                              (.5); Arrange for updating ARMG
                              website re: Debtors' new counsel
                              (.2).
June 20, 2019        MCM      Transcribing calls and updating         0.90   225.00
                              Master Log
June 21, 2019        DAS      Confer with Trustee (2x) as to legal    0.40   200.00
                              issues presented by batch of
                              pending transfer requests and
                              related case administration issues
                              (.4).

                                             108
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 130 of 283
June 24, 2019         YCC      Deal with returned mail for creditor 0.50        125.00
                               T. Johnson; telephone call with J.
                               Coyle's office and later with Mr.
                               Coyle, Esq. re: bankruptcy case
                               and claim form; transmittal of
                               bankruptcy papers mailed to T.
                               Johnson.
June 24, 2019        DAS      Deal with additional unit transfers       0.50    250.00
                              issues (.2); follow up as to updating
                              creditor matrix and addressing
                              inquiries from customers (.3)
June 25, 2019        MCM      Transcribing calls and updating           2.00    500.00
                              Master Log of Customer Calls
June 25, 2019        CLC      Review threatening email to Trustee       0.20    110.00
                              and consider response (.2).
June 25, 2019        DAS      Address more customer inquiries as        0.50    250.00
                              to pending unit transfers issues,
                              bankruptcy case status inquiries,
                              etc. (.3); review threatening letter
                              email from particular purchaser
                              group about transfers issues; confer
                              with Ms. Lopez-Castro as to follow
                              up diligence on the purchaser group
                              and representative and consider
                              tailored response (.2).
June 26, 2019        DAS      More exchange of emails with              0.70    350.00
                              trustee’s office and Debtors as to
                              status and issues of various
                              pending transfers and disputes (.4);
                              follow up with counsel as to various
                              pending customer matters including
                              some in litigation with developers
                              (.3)
June 26, 2019        MCM      Transcribe and Update Master Log          0.30     75.00
June 26, 2019        YCC      Confer with M. Cristobol re:              0.30     75.00
                              proposed orders; telephone call
                              with clerk's office re: proposed
                              orders submitted.
June 27, 2019        DAS      Review request for additional             2.10   1,050.00
                              documents and pleadings from
                              creditor; call with creditor to discuss
                              document request and negotiate
                              more limited scope; retrieve, review
                              and circulate documents to creditor
                              (.4); follow up emails with trustee’s
                              office as to batch of transfer fees
                              refunds claims from buyers and
                              reconciling those accounts (.4);
                                              109
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 131 of 283
                               review pair of customer
                               complaints/filings with FDACS (.2);
                               review proposed responsive letter
                               to FDACS prepared by trustee;
                               revise and supplement same and
                               discuss (.3); follow up with trustee
                               as to protocol for re-directing claims
                               received at offices to Stretto and
                               have Ms. Yamile Castro work with
                               Stretto (.1); follow up with Trustee’s
                               office as to expiration of main
                               leased premises and determine
                               best to transition to other office
                               space on a month-to-month
                               favorable agreement to address
                               remainder of open issues for
                               transfers and other customers’
                               situation; waiting for formal
                               agreement to prepare and file
                               motion with the court (.3); review
                               draft responsive correspondence to
                               aggressive creditor claimant and
                               threats to trustee; draft redline
                               version of such responsive
                               correspondence; follow up with
                               debtors’counsel as to addressing
                               customers via follow up mail out
                               (.4).
June 27, 2019         CLC      Draft response to threatening email    0.30   165.00
                               (.3).
June 27, 2019        YCC      Review incoming pleadings and           0.20    50.00
                              draft certificates of service.
June 28, 2019        DAS      Teleconference with Williamsburg        0.90   450.00
                              resort customer about bankruptcy
                              case status, pleadings received and
                              case deadlines, transfer issues and
                              contractual language, etc (.5);
                              follow up with debtors’counsel on
                              contractual issues raised by
                              customer and developer issues (.2);
                              receive and review follow up
                              materials from Williamsburg
                              customer and follow up with
                              debtors’counsel regarding same
                              (.2)
July 1, 2019         DAS      Review draft customers                  0.50   250.00
                              correspondence status report;
                              provide comments and edits (.2);
                              emails from debtors’counsel as to

                                            110
               Case 19-14605-JKO   Doc 378     Filed 01/07/20      Page 132 of 283

                              pending transfer issues (.1);
                              address Lando customer
                              bankruptcy case status inquiry (.2).

July 2, 2019         DAS      Address pair of customer inquiries            0.30      150.00
                              about bankruptcy case status
                              matter, timeshare interests and
                              their pending litigation (.3).
July 2, 2019         SEM      Meet with David Samole to discuss             0.10        25.00
                              follow-up doc review.
July 2, 2019         YCC      Emails re: creditor calls; verify             0.30        75.00
                              creditor information and confer with
                              M. Mendez re: same.
July 2, 2019         MCM      Transcribed customer calls, sent              0.90      225.00
                              email regarding two customer calls
                              and updated master log
July 3, 2019         YCC      Telephone call with customers to              0.40      100.00
                              address inquiries; email re: same;
                              confer with D. Samole re: same.
July 5, 2019         DAS      Handle customer inquiry about                 0.40      200.00
                              bankruptcy case status and
                              timeshare interest (Lando) (.3);
                              finalize and file motion and order to
                              continue upcoming July 16 hearings
                              on certain matters (.1).
July 5, 2019         CLC      Draft email regarding                         0.10       55.00
                              (.1).
July 7, 2019         SEM      Draft a document request letter to            1.70      425.00


July 8, 2019         YCC      Retrieve vmail messages from M.               0.20       50.00
                              Harris; return call re: bankruptcy
                              case and proof of claim.
July 8, 2019         SEM      MeetwithDavidSamoletodisci^                   0.20       50.00

                              and revise the Letter accordingly.
July 8, 2019         DAS      Review counsel’s updated transfers            0.50      250.00
                              fees form letter; provide comments
                              and follow up with Trustee (.3);
                              follow up emails with trustee’s office
                              and counsel for merchant account
                              processor as to responding to two
                              more transaction refund requests
                              (•2)
July 9, 2019         DAS      More work on transfer fees                    3.20     1,600.00
                              customer template forms and follow
                                             111
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 133 of 283
                               up correspondence (2x) with
                               trustee’s team and debtors’counsel
                               (.5); field call from customer with
                               mortgage timeshare interest at
                               Capital Resorts and discuss
                               bankruptcy case status and
                               address case inquiries and explain
                               upcoming case deadlines
                               (.4); exchange correspondence with
                               landlord and other parties as to
                               transitioning chapter 11 case
                               administration matters into new
                               space (.2); field call with customer
                               with timeshare interest at multiple
                               resorts and go through status of
                               TFDB bankruptcy as well as claims
                               process in ARMG (.4); work on
                               outline for TFDB meeting of
                               creditors to obtain more information
                               of encumbered customer interest in
                               litigation or arbitration or otherwise
                               to assist reconciliation for trustee to
                               address pending matters as part of
                               case administration (.4); deal with
                               batches of disputed matters of
                               pending preparation and
                               postpetiton timeshares transfers
                               with incentives/maintenance fees
                               purportedly owed and still working
                               through issues with trustee’s office,
                               debtors and various interested
                               parties (.8); call with trustee to
                               discuss transfer forms and other
                               timeshare transfer issues and
                               discuss general status of chapter
                               11 cases and pending issues (.5)
July 9, 2019          YCC      Telephone conference with D.             0.40   100.00
                               Samole re: if specific list of creditors
                               received notice of bankruptcy cases
                               and claims bar date; verify same
                               and revise supplemental list of
                               creditors; emails re: same.
July 9, 2019         CLC       Exchange emails re: request for         0.30    165.00
                               documents (.2); draft email to A.
                               Bunn (.1).
July 10, 2019        DAS       Go over preliminary, incomplete list    1.80    900.00
                               prepared by principals’counsel of
                               customer litigation matters that had
                               been represented by TFDB (.4);
                               field call from customer as to proof
                                              112
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 134 of 283
                               of claim deadline, pending
                               timeshare transfer inquiries and
                               questions about Diamond Resorts
                               (.3); follow up phone call with
                               principals’counsel to discuss batch
                               of transfers issues, including
                               incentives, maintenance fees and
                               interplay with claims against the
                               estates (.3); assist trustee and Ms.
                               Kubs address new month to month
                               lease terms for case administration
                               space -will address remaining open
                               items tomorrow (.2); confer with
                               creditors’counsel as to pending
                               case matters, timeshare transfers
                               and address related inquiries (.4);
                               confer with trustee about pendency
                               of debtors’2018 tax returns; draft
                               email to counsel providing
                               deadlines for 2018 deadlines and
                               requesting status; receive
                               preliminary response (.2)
July 11, 2019         DAS      Review MTM agreement again and       0.50      250.00
                               address related provisions; follow
                               up with Trustee (.3); review TFDB
                               filings (.2)
July 11, 2019        JIC      Review of insurance claim                1.50   450.00
                              documents.
July 12, 2019        DAS      Follow up emails with debtors’           1.20   600.00
                              counsel and trustee’s office as to
                              reconciliation of pending timeshare
                              transfer and mortgage matters (.4);
                              follow up emails with debtors and
                              trustee as to 2018 corporate tax
                              return filings and issues (.3); review
                              more filings in TFDB bankruptcy
                              case (.2); follow up as to TFDB
                              trustee logistical issues as to ARMG
                              noted and discussed during TFDB
                              341 meetings (.3)
July 12, 2019        MK       Review communication from                0.10    37.50
                              Trustee's office regarding lease and




                                             113
                Case 19-14605-JKO Doc 378 Filed 01/07/20           Page 135 of 283
                               funds advanced by principals.
July 15, 2019        YCC       Telephone call from creditor                  0.10      25.00
                               Centrano re: bankruptcy cases.
July 15, 2019        MK        Communication with creditor.                  0.10      37.50
July 15, 2019        DAS       Follow up with transfer customer              0.60     300.00
                               with interest at Hilton resort and
                               address upcoming hearings and
                               bankruptcy case inquiries (.3);
                               review updated lease provisions
                               and provide comments (.2); follow
                               up with Debtors’counsel as to 2018
                               tax return matters (.1)
July 16, 2019        CLC       Telephone conference with A. Bunn             0.40     220.00
                               re: documents (.2); draft update to
                               Trustee (.2).
July 18, 2019        CLC       Review inquiries from creditors (.2).         0.20      110.00
July 19, 2019        DAS       Phone call with encumbered                    2.10    1,050.00
                               timeshare customer as to
                               bankruptcy case matters, TFDB
                               issues and address related
                               questions (.4); Review proposed
                               form to be used for novation to
                               implement transfer and incentive
                               payment modification agreement
                               (.1); phone call with another
                               encumbered timeshare customer
                               about bankruptcy case matters,
                               TFDB situation and case deadlines
                               and other issues (.5); provide
                               comments and redline version of
                               incentive payment and modification
                               agreement (.4); review follow up
                               updated version of modification
                               agreement and then pitch to trustee
                               (.2); exchange emails with another
                               encumbered timeshare customer
                               about contention that fees paid to
                               debtors is not property of the
                               debtors but refundable deposit and
                               direct to forms and requirements to
                               file a claim (.2); review draft monthly
                               operating reports for all 9 debtors
                               and provide minor general
                               comments to Ms. Yamile Castro
                               who will review and finalize filings of
                               operating reports on a Monday (.3).
July 22, 2019        DAS       Work with Ms. Yamile Castro to                1.30     650.00
                               revise and supplement various
                                              114
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 136 of 283
                               provisions and reporting updates in
                               the 9 monthly operating reports (.4);
                               field another timeshare transfer
                               customer (Hilton) as to timeshare
                               transfer inquiries and bankruptcy
                               case status matters (.3); exchange
                               emails as to Diamond timeshare
                               transfer customer with separate
                               counsel; phone call with counsel to
                               discuss updated status and
                               bankruptcy case matters and
                               deadlines (.4); review filings by
                               Stretto and follow up with them as
                               to batch of prior pleadings and
                               notices on PACER to ensure
                               included on Stretto case website
                               per inquiry raised by creditor’s
                               counsel (.2).
July 22, 2019         YCC      Review June 2019 Trustee MORs;        1.80   450.00
                               confer with D. Samole re: same;
                               finalize and file same.
July 23, 2019        DAS      Review notice of conclusion of         0.10    50.00
                              meeting of creditors and notice of
                              non-appointment of creditors
                              committee (.1).
July 25, 2019        DAS      Call with customer who has             1.70   850.00
                              timeshare at Westgate with
                              mortgage and TFDB just withdrew
                              from active litigation and case
                              deadlines, and go over bankruptcy
                              case status and claims filing
                              deadlines (.5); email debtors’
                              counsel about this particular
                              Westgate customer with pending
                              case deadlines (.1); call with
                              customer with timeshare interest at
                              palm beach resort developer and
                              provide bankruptcy case
                              information and advise of claim
                              deadlines (.4); obtain additional
                              documents for timeshare customers
                              transfer and elimination
                              reconciliation matters and follow up
                              with counsel (.4); additional follow
                              up with trustee and trustee’s office
                              on escrow accounts of timeshare
                              buyers’funds on pending transfers
                              matters (.2); exchange
                              correspondence with trustee’s office
                              as to newest reconciliation of CAM
                                             115
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 137 of 283
                               charges from leased premises and
                               consider ways to efficiently and
                               economically address same
                               -perhaps offset against deposit on
                               hand (.1).
July 26, 2019         DAS      Field call from customer with         0.80      400.00
                               timeshare interest with Berkley
                               Group and address inquiry as to
                               bankruptcy case status, upcoming
                               claim deadlines and other case
                               matters (.4); review trustee’s memo
                               and enclosures as to buyer
                               deposits and handling refunds from
                               escrows; follow up with trustee (.4).
July 26, 2019        YCC      Confer with D. Samole re: calls with      0.10    25.00
                              buyers and customers.
July 29, 2019        CLC      Review and revise confidentiality         0.40   220.00
                              agreement to obtain documents
                              (.4).
July 29, 2019        DAS      Review pair of updated Rule 2004          0.90   450.00
                              notices of depositions duces tecum
                              for Franqui Totten and TFDB firms
                              (.1); field call from customer with
                              timeshare at Hilton Grand resorts
                              and address bankruptcy case
                              status inquiries and proof of claim
                              deadline in ARMG and TFDB cases
                              (.4); field call from customer with
                              timeshare at Wyndham and
                              address bankruptcy case status
                              inquiry, ovation program options
                              and proof of claim deadline in
                              ARMG case (.4)

July 30, 2019        DAS      Field call from customer with             0.40   200.00
                              timeshare at Orange Lake Resorts
                              as to bankruptcy case status
                              inquiries, explanation of claims bar
                              deadline and forms, and general
                              status of pendency of timeshare
                              interest matters (.4)

July 31, 2019        DAS      Field call from customer with             1.10   550.00
                              timeshare at Capital Resorts as to
                              bankruptcy case status, pendency
                              of timeshare exit matters and proof
                              of claim deadline (.4); field call from
                              customer with timeshare at
                              Diamond Resorts as to pendency of
                                              116
                 Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 138 of 283
                                timeshare exit matters, claim
                                deadline and inquiry about Chapter
                                11 process (.4); review amended
                                notice of deposition duces tecum of
                                TFDB (.1)
August 1, 2019         DAS      Field call from customer with         1.30      650.00
                                timeshare at Wyndham as to status
                                of transfer matters, address
                                bankruptcy case inquiries and go
                                over proof of claim deadline (.4);
                                follow up emails with Ms. Yamile
                                Castro and Stretto representatives
                                as to bankruptcy case service
                                issues, Stretto fee app preparation
                                matters and other case items (.4);
                                exchange emails with trustee about
                                quarterly UST fees and addressing
                                related inquiry (.1); field call from
                                customer with mortgage timeshare
                                interest at Orange Lake and TFDB
                                issues; answer questions as to
                                bankruptcy case status and proof of
                                claim (.4)
August 2, 2019        DAS      Field call from customer with             1.90   950.00
                               timeshare at Berkeley Group about
                               transfer status, paperwork received
                               from Resort Release, bankruptcy
                               case matters and proof of claim
                               deadline (.3); Field call from
                               customer with timeshare at Ocean
                               Landings about transfer status,
                               bankruptcy case issues and proof
                               of claim deadline (.4); field call from
                               customer with timeshare at
                               Diamond Resorts about mortgaged
                               interest but mortgage paid off in the
                               interim and still awaiting Resort
                               Release-related transfer, and
                               discuss proof of claim deadline (.4);
                               follow up email with First Data
                               representative about chargeback
                               response protocol and related
                               issues, and setting up call for next
                               week (.1); field call from customer
                               with timeshare interest at Hyatt
                               about transfer status, bankruptcy
                               case status and proof of claim
                               deadline (.4); field call from
                               customer with timeshare at Vistana
                               about transfer status, bankruptcy
                                               117
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 139 of 283
                                 case and proof of claim deadline
                                 (.3)
August 5, 2019          MCM      Update Master Log                    0.50     125.00
August 5, 2019         YCC      Review 9019 motion with                 0.30    75.00
                                commercial landlord; telephone call
                                with M. Cristobol re: service of
                                motion; review emails re: mailing to
                                all creditors and expense related to
                                same.
August 7, 2019         DAS      Exchange emails with customer           0.20   100.00
                                with timeshare at Diamond who
                                filed claim and address further
                                bankruptcy case inquiry and related
                                matters (.2)
August 8, 2019         CLC      Prepare letters to accounting firms     0.70   385.00
                                requesting documents (.4); review
                                and revise same (.3).
August 8, 2019         YCC      Prepare motion to limit notice to       2.00   500.00
                                9019 motions and related hearing
                                notices and proposed order; confer
                                with C. Lopez-Castro re: same.
August 9, 2019         DAS      Exchange emails with customer           0.60   300.00
                                with timeshare interest at Marriott
                                about status of bankruptcy case
                                and transfer, as well as claims
                                deadline inquiry (.3); follow up (2x)
                                with debtors personnel as to status
                                of group of certain pending
                                timeshare transfer matters (.3)
August 12, 2019        YCC      Revise motion to limit notice;          0.20    50.00
                                transmit to Z. Scarlette (.2).
August 13, 2019        DAS      Perform due diligence as to             1.20   600.00
                                claimant being listed in schedules
                                and served with notice of
                                bankruptcy case and reconciling
                                service matches address listed in
                                claimant’s affidavit and return
                                address in today’s filing; draft
                                reconciliation memo to Ms.
                                Lopez-Castro (.4); correspond with
                                Trustee’s office as to continued
                                handling of registered agent for
                                ARMG entities (.1); exchange
                                emails with debtors’counsel as to
                                pending AG letters and additional
                                letters received and my pending
                                work with Trustee’s office to
                                respond to same (.2).
                                               118
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 140 of 283
August 13, 2019         YCC      Revise and finalize motion to limit    1.80    450.00
                                 notice to MSL; work on MSL; file
                                 and serve ex parte motion (1.4);
                                 review emails re: renewal of
                                 Debtors' register agent; confer with
                                 D. Samole re: same (.2); review
                                 email with customer's motion
                                 referring case to District Attorney's
                                 Office, etc. for further investigation
                                 (.2).
August 13, 2019         CLC      Review status of AG Complaints         0.20    110.00
                                 and responses (.2).
August 14, 2019        DAS      Field call from TFDB counsel about       1.90   950.00
                                forthcoming examinations in TFDB
                                case and raised issue of
                                attorney-client privilege scope and
                                invocation and obtaining ARMG
                                Trustee's position (.3); review and
                                consider Magistrate's ruling on
                                attorney client issues from
                                Wyndham District Court litigation;
                                follow up with Ms. Lopez-Castro as
                                to our suggested stratified position
                                for Trustee on privilege matters (.3);
                                follow up with Mr. Criste to begin
                                retrieval and review of documents
                                on Franqui Totten matters; advised
                                after preliminary electronic records
                                search, that his review would not be
                                completed or in any meaningful way
                                prior to next week's examination
                                (.2); send Magistrate's ruling on
                                privilege issue to Trustee with email
                                memo on positions to be taken and
                                invoked at examination; trustee
                                confirmed concurrence with position
                                stated (.5); field call from customer
                                with timeshare interest with Berkley
                                Group as to bankruptcy case status
                                and advise of proof of claim
                                process (.3); follow up with trustee's
                                office as to estate reimbursements
                                for maintenance of office
                                administration software,
                                Quickbooks, faxes and other
                                matters and all agree fall under
                                ordinary course of business
                                expenditures (.2); review notice of
                                hearing as to customer claimant's
                                request to refer the ARMG and
                                               119
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 141 of 283
                                 Totten bankruptcy case to District
                                 Attorney's office (.1)
August 15, 2019         DAS      Field call from customer with        1.60        800.00
                                 timeshare interest at Capital
                                 Resorts and address inquiries as to
                                 bankruptcy case status, timeshare
                                 exit matters and proof of claim
                                 question (.4); phone call with
                                 counsel for TFDB who likely will be
                                 counsel for Franqui Totten at time
                                 of examination next week to discuss
                                 attorney client privilege matter and
                                 advise of ARMG Trustee’s position
                                 and that I would advise counsel for
                                 Wyndham and Bluegreen (.3);
                                 follow up email and call with
                                 counsel for Bluegreen and
                                 Wyndham to discuss next week’s
                                 examinations in TFDB case and
                                 discuss attorney client privilege
                                 issues (.4); send follow up email to
                                 Bluegreen’s counsel enclosing
                                 Magistrate ruling on ARMG attorney
                                 client privilege issue with TFDB and
                                 Franqui Totten (.1); re-review
                                 Wyndham’s and Bluegreen’s
                                 various notices of examination
                                 duces tecum of TFDB and Franqui
                                 Totten to consider scope of
                                 examination topics and duces
                                 tecum requests with an eye more
                                 toward potential privilege issues -
                                 think there should be meaningful
                                 testimony given without being
                                 affected too much by ARMG
                                 privilege issues (.4)
August 15, 2019        YCC      Retrieve vmail from creditor re:           0.10    25.00
                                case status; confer re: same (.1).
August 16, 2019        DAS      Review and serve order granting            0.40   200.00
                                motion to limit notice of settlements
                                that don’t affect entire estate(s) (.1);
                                field call from customer with
                                timeshare interest at Diamond
                                Resort about bankruptcy case
                                status, timeframe for proofs of claim
                                to be addressed and
                                transfer/elimination of timeshare
                                interest inquiries (.3)
August 19, 2019        YCC      Review and revise index to 9/18/19         0.30    75.00

                                                120
                  Case 19-14605-JKO Doc 378 Filed 01/07/20         Page 142 of 283
                                 hearing binder.
August 20, 2019        DAS      Call with Trustee’s office as to tax         1.20    600.00
                                return matters, First Data matters,
                                and other timeshare interest
                                matters (.3); call with First Data
                                counsel as to pending reconciliation
                                matters and other case
                                administration issues (.2); work on
                                updated case development portions
                                of monthly operating reports; review
                                final versions of 9 monthly
                                operating reports (.4); review
                                correspondence and enclosed
                                ledger items requested by First
                                Data (.1); follow up with trustee’s
                                office and other counsel as to AG
                                complaint responses and related
                                matters (.2)
August 20, 2019        YCC      Review July 2019 MORs; revise                2.20    550.00
                                Exhibit A; finalize and file July 2019
                                MORs; further revise 9/18/19
                                hearing binder index.
August 20, 2019        YCC      Further revisions to hearing index.          0.10     25.00
August 21, 2019        MK       Attention to voice mail message;             0.20     75.00
                                return call to creditor.
August 21, 2019        DAS      Follow up document production                0.10     50.00
                                requests from First Data (.1)
August 22, 2019        YCC      Return calls to customers and left           0.50    125.00
                                messages; telephone call with M.
                                Corcoran re: case status.
August 22, 2019        DAS      Phone call with customer with                0.60    300.00
                                timeshare interest at Wyndham as
                                to timeshare case status,
                                bankruptcy case inquiries, how to
                                file late filed claim and address
                                other inquiries (.5); follow up
                                preliminary discussion with counsel
                                as to coordinating upcoming
                                hearings and response times (.1)
August 26, 2019        YCC      Update master log of creditor                0.10     25.00
                                inquiries.
August 26, 2019        CLC      Exchange emails with accountant              0.20    110.00
                                re: work papers (.2).
August 26, 2019        DAS      Review/participate in exchange of            0.30    150.00
                                emails as to handling/reconciliation
                                of chargeback requests and related
                                First Data account matters (.2);
                                               121
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 143 of 283
                                 follow up with trustee’s office on
                                 reconciling timeshare customers’
                                 list for pending draft motion (.1)
August 27, 2019         DAS      Confer with Debtors’counsel about    0.20     100.00
                                 pending document production
                                 matters, upcoming hearings and
                                 related matters (.2)
August 28, 2019        DAS      More follow up emails and               1.20   600.00
                                exchange with First Date personnel
                                and counsel of enclosures as to
                                chargeback matters, exposure
                                reconciliation and logistics between
                                personnel (.3); field call from
                                customer with timeshare interest at
                                Wyndham about bankruptcy case
                                status, claims filed, status of TFDB
                                case etc (.4); review enclosed letter
                                forwarded from Mr. Russack from
                                Marriott about debtor personnel
                                allegedly advising Marriott
                                customers that Marriott had agreed
                                to resolve all transfers/eliminations
                                issues between ARMG timeshare
                                exit customers and Marriott; follow
                                up regarding same (.4); follow up on
                                status of debtors’corporate tax
                                returns (.1);
August 29, 2019        YCC      Review proposed order and               0.30    75.00
                                certificate of service re: commercial
                                landlord settlement approval.
August 29, 2019        DAS      Exchange correspondence                 1.80   900.00
                                memoranda with trustee’s office on
                                Marriott developer cease and desist
                                letter and provide advice on
                                following up with ARMG personnel,
                                obtaining underlying email being
                                complained off and next steps (.4);
                                call with Trustee’s office as to
                                Marriott matter and other ARMG
                                administration issues (.4); phone
                                call from timeshare owner at
                                Bluegreen resorts about timeshare
                                transfer status, maintenance fees
                                accessing, amending claim and
                                addressing bankruptcy case status
                                (.4); review exchange of emails
                                about ARMG employee quitting and
                                going over process to terminate her
                                online access and review email to

                                               122
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 144 of 283
                                   ARMG principals to transition
                                   position to other remaining
                                   personnel (.2); field call from
                                   timeshare owner with interest at
                                   Hilton resorts and address
                                   questions as to bankruptcy case
                                   status, the status of timeshare
                                   ownership/obligations, proof of
                                   claim review and timeframe
                                   process, etc. (.4).
August 30, 2019           DAS      Review status report memo from         1.00    500.00
                                   Trustee’s office as to debtor
                                   personnel matters, transitioning of
                                   online access and providing KTT
                                   with batch of correspondence and
                                   documents to review; follow up with
                                   Trustee’s office (.3); field call from
                                   customer with timeshare interest at
                                   Berkley Group resorts and address
                                   bankruptcy case status inquires,
                                   timeshare transfer status questions
                                   and proof of claim treatment
                                   matters (.4); follow up with trustee’s
                                   office as to pending case matters,
                                   Stretto, employees and other
                                   matters (.3)
September 3, 2019        DAS      Field phone call from timeshare          0.70   350.00
                                  customer with interest at Festiva
                                  resort about status of timeshare
                                  transfer, bankruptcy case
                                  administration and their recently
                                  filed proof of claim (.4); work of
                                  pleadings to file this week (.3)
September 4, 2019        DAS      Revise and supplement pleadings          0.90   450.00
                                  to be filed with the Court
                                  responding to pending motions set
                                  or hearing; compile exhibit and
                                  finalize pleading for tomorrow’s
                                  filing (.4); phone call with Trustee’s
                                  office as to CRM management
                                  issues, interplay with pending case
                                  administration issues and discuss
                                  next course of action as to
                                  guidance to provide remaining
                                  employees (.4); review exchange of
                                  emails with CRM administrator and
                                  discuss next steps (.1)
September 5, 2019        DAS      Call with trustee’s office to discuss    0.30   150.00
                                  ongoing internal review of pending

                                                 123
                     Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 145 of 283
                                    ARMG matters; also discuss AG
                                    referral request at upcoming
                                    hearing and our interim position (.3)
September 6, 2019         DAS      Follow up to address request from       0.60   300.00
                                   customers as to copy of timeshare
                                   interest deed to be refinanced;
                                   follow up with TFDB counsel
                                   regarding same; advised more time
                                   needed from TFDB counsel (.2);
                                   field phone call from customer with
                                   timeshare interest at Diamond
                                   Resorts about timeshare transfer
                                   status, bankruptcy case inquiries
                                   and treatment of filed proofs of
                                   claim (.4)
September 6, 2019         YCC      Handle creditor calls; emails re:       0.60   150.00
                                   deed request by customer.
September 9, 2019         DAS      Receive follow up document              0.70   350.00
                                   production items relative to certain
                                   timeshare customer requests for
                                   deed records for refinancing; follow
                                   up with Ms. Yamile Castro and
                                   TFDB counsel as to same (.1);
                                   follow up emails with debtors as to
                                   internal CRM documents and also
                                   as to 2018 tax return matters (.2);
                                   field phone call from customer with
                                   timeshare interest at Hilton resorts
                                   and address inquiries as to status
                                   of mortgage elimination matter,
                                   bankruptcy case administration and
                                   late filed claim submitted over the
                                   weekend (.4)
September 10, 2019        YCC      Telephone call with M. Alvarez re:      0.20    50.00
                                   timeshare documents; transmittal of
                                   same.
September 10, 2019        DAS      Review correspondence from              0.90   450.00
                                   trustee’s office with enclosed
                                   records from landlord on CAM rent
                                   charges reconciliation and amounts
                                   allegedly due; follow up with
                                   trustee’s office addressing inquiries
                                   (.2); field call from customer with
                                   timeshare interest at Wyndham
                                   about status of potential workout
                                   with developers, mortgage
                                   elimination matters and bankruptcy
                                   case matters (.4); Follow up emails
                                   and call with trustee and Debtors as
                                                  124
                     Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 146 of 283
                                    to status and timing of 2018
                                    corporate tax returns; also discuss
                                    with counsel upcoming hearings
                                    and status of related matters (.3)
September 10, 2019        BCL      Review statements, court filings and     1.50    675.00
                                   information relating to case.
September 10, 2019        CLC      Review emails re tax returns and         0.60    330.00
                                   landlord on prior office (.4); obtain
                                   trustee’s current thinking on
                                   settlement (.2)
September 11, 2019        DAS      Follow up on corporate tax returns       0.40    200.00
                                   matters; field call from customer
                                   with timeshare interest at Diamond
                                   resort about status of timeshare
                                   transfer and bankruptcy case
                                   matters (.4)

September 13, 2019        CLC      Telephone conference with F.             0.50    275.00
                                   Kessler (.2); review status of tax
                                   returns due by corporate entities
                                   (.3)
September 13, 2019        DAS      Exchange emails with counsel             2.50   1,250.00
                                   about forthcoming 2018 corporate
                                   tax returns and advise trustee and
                                   rest of the team (.2); receive and
                                   review batch of draft corporate tax
                                   returns and follow up emails with
                                   trustee’s office regarding same (.5);
                                   email exchange with counsel
                                   advising trustee needs more time to
                                   review 11th hour delivered returns
                                   but directing timely filing of returns
                                   with return receipts to be provided
                                   to trustee (.1); review additional
                                   Rule 2004 duces tecum notice filed
                                   in the TFDB bankruptcy case; follow
                                   up as to scope of requests made,
                                   and as to scheduling and logistics
                                   for examination (.2); follow up
                                   emails with developers’counsel as
                                   to status of ARMG server access
                                   and other administrative questions
                                   (.2); follow up with trustee’s office
                                   as to status of information relative
                                   to network access matters (.2);
                                   teleconference with developers’
                                   counsel as to network/internal
                                   messaging due diligence and
                                   additional discovery needed with
                                                   125
                     Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 147 of 283
                                    former ARMG personnel (.5);
                                    review draft demand letter for
                                    turnover of internal messaging
                                    credentials and data preservation
                                    and revise comments to be
                                    incorporated for Monday (.2); draft
                                    case status report to Ms.
                                    Lopez-Castro about next week’s
                                    hearings, discovery matters and
                                    discussions with developers’
                                    counsel (.4)

September 16, 2019        YCC      Participate in team meeting re: case      1.00    250.00
                                   status.
September 16, 2019        CLC      Go over action items and                  0.80    440.00
                                   preparation for hearing (.8).
September 16, 2019        DAS      Follow up with trustee’s office as to     2.70   1,350.00
                                   American Express access
                                   credentials, lack of case
                                   administration response from
                                   principals and employees, and
                                   related issues (.3); review updated
                                   draft demand letter as to access
                                   credentials and data preservation
                                   as to internal messaging systems
                                   data, discuss incorporating
                                   language on AmEx access
                                   credentials (.2); field call from
                                   customer with timeshare interest at
                                   Ocean Sands resort about transfer
                                   status, credit card payment matter,
                                   treatment of proof of claim filed (.4);
                                   field call from timeshare customer
                                   with timeshare interest at Hilton
                                   resorts about timeshare status,
                                   proof of claim treatment, estimation
                                   of bankruptcy case timeline and
                                   explain how to access all case
                                   pleadings on free case website in
                                   addition to any pleading affecting
                                   customer’s interest being served
                                   directly on customer (.4); confer
                                   with Ms. Lopez-Castro about batch
                                   of trustee operational matters,
                                   discussions with trustee and
                                   allocate matters for hearings
                                   between us (.4); teleconference
                                   with counsel previewing demand
                                   letter for access credentials to
                                   internal messaging systems and
                                                   126
                     Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 148 of 283
                                    AmEx accounts along with data
                                    preservation (.3); send pair of
                                    correspondence to counsel
                                    enclosing demand for access
                                    credentials to internal messaging
                                    systems, AmEx account and
                                    follow-up on corporate tax returns
                                    (.2); field call from customer with
                                    timeshare interest at Diamond
                                    resorts about mortgage case,
                                    treatment of proof of claim,
                                    bankruptcy case pleadings (.4);
                                    exchange follow-up emails with
                                    Diamond resort customer and
                                    provide link to Stretto case website
                                    for pleadings, FAQ section and
                                    claims register (.1)
September 17, 2019        YCC      Deal with insider and non-insider       0.30     75.00
                                   transfers (.3).
September 17, 2019        CLC      Go to office where operations are       4.30   2,365.00
                                   taking place to obtain a sense of
                                   files resolved and what is feasible;
                                   interview employees (4.3 hours)

September 17, 2019        DAS      Follow up emails with Debtors and       1.40    700.00
                                   Trustee’s office as to requests and
                                   responses to document production
                                   matters (.2); confer with trustee as
                                   to estates’positions for tomorrow’s
                                   hearings and potential depositions
                                   (.3); field call from customer with
                                   timeshare interest at Stormy
                                   Resorts about recent bankruptcy
                                   case pleadings, proof of claim
                                   notices, deadlines and instructions
                                   to file a claim, and provide general
                                   status on timeshare transfer efforts
                                   and addressing customers (.4);
                                   follow up exchange email with
                                   customer with timeshare at Stormy
                                   Resorts and provide link to
                                   electronic proof of claim filing and
                                   instructions (.1) ; review email from
                                   counsel as to additional
                                   encumbered customers’timeshare
                                   matters being resolved (.1); receive
                                   updated status report as to pending
                                   timeshare transfers, figures for
                                   resolved transfers since petition
                                   date and since trustee appointment,
                                                  127
                     Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 149 of 283
                                    and other transfer matters that have
                                    progressed either toward closing
                                    stage or whose final paperwork
                                    remain with developers; discuss
                                    status report with counsel (.3)
September 18, 2019        DAS      Calls and emails with trustee’s          3.00   1,500.00
                                   office as to updated case
                                   administration, call center statistics
                                   and website issues, and prepare for
                                   today’s hearings (1.0); attend
                                   hearings and participate as to case
                                   status report, administration issues,
                                   customer request to refer matter to
                                   AG or bar offices and document
                                   production matters (1.3); multiple
                                   follow up email with trustee’s team,
                                   Ms. Lee, and call center
                                   administrators as to customer data
                                   information and other issues (.2);
                                   more emails with Ms. Lee and
                                   review her memo as to her ongoing
                                   due diligence and efforts to
                                   reconcile the web domain and
                                   internal messaging systems access
                                   credentials and related matters (.3);
                                   discuss with Ms. Lee certain
                                   parameters to prepare motion to
                                   compel turnover of access
                                   credentials to trio of debtor asset
                                   matters from the principals (.2)

September 19, 2019        DAS      Follow up with counsel and trustee       1.30    650.00
                                   staff as to pending issues obtaining
                                   access credentials to AmEx
                                   accounts, website domain and
                                   internal messaging systems (.4);
                                   field call from customer with
                                   timeshare interest at Exploria
                                   Resorts about timeshare transfer
                                   status, inquiries about proof of
                                   claim and status of bankruptcy case
                                   administration matters (.4); receive
                                   and review TFDB's motion for
                                   protective order as to Rule 2004
                                   discovery (.2); review Erica Franqui
                                   motion for joinder as to motion for
                                   protective order (.1); review
                                   Wyndham's notice of withdrawal of
                                   stay relief motion and also finalize
                                   order granting trustee's motion to
                                                  128
                     Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 150 of 283
                                    extend trustee claims bar date (.1)

September 20, 2019        YCC      Review draft August MORs and             1.10    275.00
                                   Exhibit A (.7); confer with B. Lee re:
                                   debtors' assets; review schedules
                                   for same (.4).
September 20, 2019        DAS      Review and provide comments to 9         2.40   1,200.00
                                   DIP reports (.3); revise and
                                   supplement recent developments
                                   exhibit to the DIP reports (.2); more
                                   ongoing efforts as to obtaining
                                   archived records and access control
                                   for Flock system, web site domain
                                   data and related matters (.4); field
                                   phone call from customer with
                                   timeshare interest at Capital
                                   Resorts and discuss status of
                                   timeshare obligations, proof of
                                   claim treatment and bankruptcy
                                   case administration inquiry (.4);
                                   exchange emails with developers
                                   counsel as to informal document
                                   requests and follow up with
                                   trustee’s office (.4); exchange
                                   working punch list memorandum of
                                   case administration matters. with
                                   trustee and his team and to discuss
                                   next week (.3); field phone call from
                                   customer with timeshare interest at
                                   Wyndham respires, answer
                                   questions about TFDB bankruptcy
                                   and ARMG claims process and
                                   other case sequencing questions
                                   (.4)

September 23, 2019        DAS      Follow up with trustee’s office on       1.90    950.00
                                   timeshare transfer matters,
                                   back-office administration matters
                                   and Chapter 11 issues (.4); phone
                                   call with Mr. Morse and his counsel
                                   on credentialing for Flock, website
                                   domain issues and other office
                                   administration matters (.5); field
                                   phone call from customer with
                                   timeshare interest at Marriott
                                   inquiring as to status of timeshare
                                   transfer, maintenance fees payment
                                   and how to file a proof of claim (.4);
                                   follow up call with same customer
                                   again walking through how to file a
                                                  129
                     Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 151 of 283
                                    claim and logistics (.1); confer with
                                    Trustee as to next steps for
                                    transitioning case administration
                                    matters and timeshare transfer
                                    matters and chargeback demand
                                    responses, etc. (.3); review order
                                    denying motion to refer case to
                                    regulatory entities; review form of
                                    other orders prepared by counsel;
                                    provide comments (.2)
September 23, 2019        YCC      Finalize and file Trustee's August       1.30    325.00
                                   2019 MORs (1.2); emails with
                                   Stretto re: returned mail (.1).
September 23, 2019        CLC      Telephone conference with Trustee        0.40    220.00
                                   and his staff re: operations (.4).
September 24, 2019        DAS      Teleconference with trustee’s office     2.80   1,400.00
                                   addressing host of case
                                   administration issues including
                                   employee matters, transfer status
                                   issues, credit card merchant
                                   processor items, next steps and
                                   other case issues including further
                                   transition into wind-down mode
                                   (1.0); receive and review AG letters
                                   and responses and begin to
                                   consider need for redaction (.3);
                                   receive and review personnel files
                                   requested by developers’counsel
                                   and consider ARMG proprietary
                                   issues, and will need to confer more
                                   with Ms. Lopez-Castro tomorrow
                                   when she is back in the office (.5);
                                   field phone call from customer with
                                   mortgage timeshare interest at
                                   Hyatt/Marriott resorts, legal file
                                   being abandoned, status of
                                   bankruptcy case, issues with
                                   developer, proof of claim and
                                   deadline, and provide link to file
                                   claim electronically (.7); review
                                   emails exchanged with landlord as
                                   to security deposit being held and
                                   their 2018 CAM reconciliation
                                   matters (.1); review correspondence
                                   from counsel enclosing a
                                   time-sensitive warranty deed
                                   transfer matters; reconcile names
                                   listed in the deed against list of
                                   scheduled customers and did not
                                   find a match; sent to trustee’s office
                                                  130
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 152 of 283
                                  for further due diligence (.2)
September 25, 2019       DAS      Field call from customer with          0.80    400.00
                                  timeshare interest with Lando
                                  Resorts about status of bankruptcy
                                  case, potential transfer status, proof
                                  of claim deadline and getting them
                                  proof of claim form (.4); follow up as
                                  to security lease deposit issues
                                  being resolved in estates' favor (.1);
                                  continue to address the debtors
                                  data/CRM matters and accessing
                                  credentialed systems for Flock and
                                  other issues (.3)
September 26, 2019     DAS       Review batch of ARMG entities’           1.00   500.00
                                 prior years’tax returns and other
                                 financials received from Marcum
                                 (.6); field call from customer with
                                 timeshare interest at Capital
                                 Resorts and address inquiries as to
                                 bankruptcy case status, proof of
                                 claim issues and status of
                                 timeshare interest (.4)
September 27, 2019     DAS       Work on redactions for state’s           1.20   600.00
                                 attorney general letter and
                                 responses (.3); work on redactions
                                 for former employee file (.3); confer
                                 with Ms. Lopez- Castro as to
                                 providing notice to former employee
                                 prior to production being made of
                                 redacted file; provide AG-related
                                 production to Bluegreen counsel
                                 with cover email discussing formal
                                 notice needing to be give to former
                                 employee prior to materials ring
                                 provided by trustee, and reference
                                 potential subpoena by Bluegreen
                                 (.3); field phone call from customer
                                 with timeshare interest at Marriott
                                 as to timeshare transfer and
                                 bankruptcy case status, proof of
                                 claim inquiries and related matters
                                 (.3)
October 1, 2019        DAS       Field call from customer with            0.90   450.00
                                 timeshare interest at Orange Lake
                                 Resorts about bankruptcy case and
                                 timeshare transfer status, proof of
                                 claim situation, etc. (.4); field call
                                 from customer with timeshare
                                 interest at Vista resorts about

                                                131
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 153 of 283
                                 timeshare transfer matters, proof of
                                 claim for refund and bankruptcy
                                 case status (.4); provide case status
                                 update to First Data counsel (.1)
October 2, 2019        DAS      Field call from customer with           1.00   500.00
                                timeshare interest at Wyndham
                                resort as to mortgage interest, proof
                                of claim and address other
                                bankruptcy case questions (.4);
                                follow up email exchange as to
                                month to month leased premises
                                and anticipated move out date with
                                reservation rights to extend if
                                needed (.2); field calls from
                                customer with timeshare interest at
                                Lando Resort as to bankruptcy
                                case status, timeshare interest and
                                proof of claim matters (.4)
October 2, 2019        YCC      Update master service list.             0.10    25.00
October 3, 2019        DAS      Field phone call from customer with     1.00   500.00
                                timeshare interest at
                                Desert/Imperial Resorts about
                                bankruptcy case status, inquiry as
                                to pending timeshare interest
                                transfer and discuss proof of claim
                                (.4); follow up as to wind-down of
                                lease space; field phone call from
                                Mr. Messana as to his forthcoming
                                withdrawal as counsel for Mr. Morse
                                and all principals; review
                                subsequently filed motion to
                                withdraw as counsel; review notice
                                of appearance as counsel for Mr.
                                Morse by Buchanan Ingersoll
                                counsel (.2); field call from
                                customer with timeshare interest at
                                Wyndham resort as to status of
                                timeshare matters, proof of claim,
                                bankruptcy case inquiries and other
                                related issues (.4)
October 4, 2019        DAS      Field call from customer with           0.60   300.00
                                timeshare interest at Vista Resorts
                                regarding timeshare transfer
                                status, proof of claim inquiry and
                                bankruptcy case questions (.4);
                                assist trustee’s ongoing efforts to
                                coordinate wind-down efforts of
                                office, deal with records retention
                                and access, etc (.2)

                                               132
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 154 of 283
October 4, 2019          CLC      Review issues with POC Motion        0.10        55.00
                                  (.1).
October 7, 2019         DAS      Follow up with trustee’s office as to    0.90    450.00
                                 timeshare transfer administration
                                 matters; also re-review Stretto fee
                                 application for tomorrow’s hearing
                                 presentation; review KTT’s draft
                                 order of Stretto fee app (.4); field
                                 call from customer with timeshare
                                 interest at Wyndham about
                                 timeshare transfer matters, status
                                 of bankruptcy case, proof of claim
                                 inquiry, etc. (.4); review follow up
                                 draft order and cover letter to
                                 judge’s chambers sent by
                                 principals’counsel (.1)
October 8, 2019         DAS      Review notices of appearance by          2.50   1,250.00
                                 creditors’counsel and orders
                                 approving pro hac vice motions,
                                 and attend hearings and present
                                 estates’positions as to Stretto
                                 interim fee app and principals’
                                 counsel’s motion to withdraw as
                                 counsel (2.0); follow up with pair of
                                 customers and counsel as to
                                 bankruptcy case status, proof of
                                 claim information and responding to
                                 other inquiries (.4); review order
                                 approving Stretto fee application;
                                 respond to email from landlord
                                 office about end of the month
                                 transition matters; refer inquiry to
                                 trustee’s office while giving my
                                 preliminary thoughts (.1)
October 11, 2019        DAS      Follow up with counsel of former         1.10    550.00
                                 employee matter (.1); address
                                 inquiry and emails of timeshare in it
                                 purchaser; follow up with trustee’s
                                 office regarding same (.3); field call
                                 from customer with timeshare
                                 interest at Marriott about status of
                                 bankruptcy case and timeshare
                                 transfer, as well as proof of claim
                                 (.4); follow up with trustee’s office
                                 as to Flock data review and
                                 preliminary analysis (.3)
October 14, 2019        DAS      Field call from customer with            0.60    300.00
                                 timeshare interest at Wyndham
                                 Resorts as to status of timeshare

                                                133
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 155 of 283
                                  exit case, transfer status,
                                  bankruptcy case inquiries, etc. (.4);
                                  review follow up email from
                                  Wyndham customer and follow up
                                  with Trustee’s office to try and
                                  obtain more specific information
                                  requested (.2)

October 15, 2019        DAS      Review order continuing hearing on       1.50   750.00
                                 motion for protective order; review
                                 order approving withdrawal of
                                 counsel for principals; preliminarily
                                 review transcript from last hearing
                                 just docketed as to parties’
                                 agreement announced on the
                                 record with respect to the litigation
                                 stay and document production
                                 matters (.4); field call from customer
                                 with timeshare interest as Orlando
                                 Lake Resorts as to bankruptcy case
                                 matters, status of timeshare
                                 transfer or mortgage relief and
                                 proof of claim inquiries (.4); review
                                 comprehensive memo by trustee’s
                                 office as to timeshare transfer
                                 matters, estate administration and
                                 personnel, communication
                                 mechanisms with customers and
                                 creditors, etc. (“Case Administration
                                 Memo” ) and consider questions
                                 posed (.4); follow up email
                                 exchanges with trustee and
                                 trustee’s office on additional task
                                 lists and issues spots arising from
                                 the Case Administration Memo (.3)
October 16, 2019        DAS      Field call from customer with            0.60   300.00
                                 timeshare interest at Diamond
                                 Resorts about pending litigation,
                                 proof of claim matters and
                                 bankruptcy case status (.4); follow
                                 up as to pending Flock data matters
                                 and next steps (.2)
October 17, 2019        DAS      Field call from customer with            1.30   650.00
                                 timeshare interest at Vista Resorts,
                                 address questions about transfer
                                 status, proof of claim inquiry and
                                 status of bankruptcy case (.4);
                                 receive and review monthly
                                 financial reports for preparation of
                                 DIP reports, and coordinate filing
                                                134
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 156 of 283
                                  date for next week after Ms.
                                  Castro’s vacation –will work on
                                  status report insert for monthly
                                  operating reports next week after
                                  she finishes compiling the rest of
                                  the reports (.3); receive and review
                                  Wyndham subpoena for Rule 2004
                                  duces tecum as to Wilkerson
                                  personnel file and payment records;
                                  follow up with counsel to accept
                                  service on trustee’s behalf; go over
                                  redacted personnel file we had put
                                  together (.4); confer with trustee’s
                                  office as to Wilkerson payment
                                  records and coordinating production
                                  through ADP records and
                                  QuickBooks; review preliminary
                                  report that is pending additional
                                  follow up from ADP (.2);

October 18, 2019        DAS      Draft letter to Mr. Wilkerson           1.10   550.00
                                 advising of subpoena requesting his
                                 personnel file and payment records,
                                 and that trustee would be timely
                                 complying with the subpoena but
                                 would redact his SSN and address
                                 from the production (.3); follow up
                                 efforts to determine most recent
                                 address for Mr. Wilkerson (.2); field
                                 call from customer with timeshare
                                 interest at Wyndham about status
                                 of timeshare transfer, bankruptcy
                                 case timeline, proof of claim inquiry
                                 etc. (.4); review rule 2004 duces
                                 tecum request and compare against
                                 yesterday’s notice; review notice of
                                 hearing about BastAmron retention;
                                 review notice of hearing of motion
                                 for protective order (.2)
October 18, 2019        CLC      Telephone conference with counsel       0.90   495.00
                                 for the developers (.7); consider
                                 timing of actions (.2).
October 21, 2019        DAS      Correspondence with trustee’s           1.60   800.00
                                 office and landlord about status of
                                 lease period and no extension; go
                                 over lease return logistics; review
                                 task list related to termination of
                                 remaining employees and
                                 discussion of retention of personnel
                                 as sub-contractor for chargeback
                                                135
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 157 of 283
                                  responses and continuing efforts of
                                  timeshare transfers (.3); confer with
                                  trustee’s office as to administrative
                                  expense inquiry as to office
                                  administration matters; perform
                                  preliminary legal research whether
                                  same falls under ordinary course of
                                  business and determine it does not
                                  and advise either need to file a
                                  motion or consider alternative
                                  arrangement (.5); field call from
                                  customer with timeshare interest at
                                  Diamond Resorts as to pending
                                  litigation, TFDB case, proof of claim
                                  inquiry and bankruptcy case status
                                  (.4); field call from customer with
                                  timeshare interest at Star Island
                                  about transfer process, submitting a
                                  late-filed proof of claim, and status
                                  of related bankruptcy case matters
                                  (.4)
October 22, 2019        DAS      Field call from customer with          1.00    500.00
                                 timeshare interest at Sedona
                                 Summit about bankruptcy case
                                 status, timeshare transfer status,
                                 proof of claim inquiries, etc. (.4);
                                 follow up emails with trustee and
                                 trustee’s office as to recent
                                 customer calls regarding timeshare
                                 transfers matters, proof of claim
                                 inquiries and related case issues
                                 (.4); draft executive summary report
                                 to trustee team and go over related
                                 issues (.2)
October 23, 2019        DAS      Field phone call from customer with    0.90    450.00
                                 timeshare interest at Festiva resort
                                 as to status of bankruptcy case and
                                 timeshare transfer, proof of claim
                                 inquiry and address related matters
                                 (.4); review updated versions of 9
                                 monthly operating reports and draft
                                 monthly attachment report (.5)

October 23, 2019        YCC      Review Sept. 2019 MORs; finalize       1.40    350.00
                                 and file same.
October 24, 2019        DAS      Draft confidentiality and              2.00   1,000.00
                                 nondisclosure agreement relative to
                                 forthcoming production to be made
                                 in response to Bluegreen’s

                                               136
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 158 of 283
                                  subpoena on Wilkerson personnel
                                  files and transfer/payment records –
                                  with eye toward perhaps using
                                  agreement as a baseline for future
                                  production exchanges with creditor
                                  developers (1.8); send proposed
                                  NDA to Trustee with cover email
                                  explaining scope of agreement and
                                  background (.2)
October 25, 2019        DAS      Draft correspondence to Bluegreen       0.40    200.00
                                 counsel addressing production
                                 items requested during mediation
                                 and providing interim information
                                 and discussing need for broader
                                 NDA/confi agreement or addendum
                                 to Wilkerson version, and
                                 discussing settlement logistics (.4).
October 25, 2019        DAS      Update and finalize draft               2.70   1,350.00
                                 confidentiality and clawback
                                 agreement for Wilkerson Files and
                                 Documents (.2); send proposed
                                 NDA/Confi agreement on Wilkerson
                                 materials to Bluegreen counsel with
                                 cover email discussing same and
                                 discussing production logistics (.4);
                                 field call from customer with
                                 timeshare interest at Orange Lake
                                 resorts regarding bankruptcy case
                                 status, inquiry about proof of claim
                                 and timeshare transfer status (.4);
                                 review comments from Bluegreen
                                 counsel as to additional concepts to
                                 include in NDA/confi agreement;
                                 prepare additional redline version
                                 as to clawback provisions,
                                 confidential designation language
                                 and a designation dispute process
                                 section; send to Bluegreen counsel
                                 with cover email (1.0); go back and
                                 designate some Wilkerson
                                 documents and records as
                                 confidential, and follow up with
                                 trustee’s office as to whether any
                                 additional ADP records for
                                 Wilkerson, and trustee’s accountant
                                 reconciling payment records (.5);
                                 receive additional Wilkerson
                                 payment reconciliation and add to
                                 production list to be marked
                                 confidential based on trustee’s
                                                137
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 159 of 283
                                  accountant work product, and
                                  provide notes for team to organize
                                  the appropriate subset of Wilkerson
                                  files for redaction and/or marked
                                  confidential and to have Bates
                                  stamped (.2)
October 28, 2019        DAS      Field phone call from customer with      0.90   450.00
                                 timeshare interest at GreenSpring
                                 resorts about claim filed, timeshare
                                 transfer status and inquiries about
                                 bankruptcy case (.4); review letter
                                 filed with the court from creditor
                                 (Handwerk); confirm claim filed and
                                 leave detailed voicemail with Mr.
                                 Handwerk about case status and
                                 estimated timeframe for treatment
                                 of filed customer claims (.2); review
                                 contested motion to withdraw as
                                 counsel (.1); review and consider
                                 Ms. Lee’s memo providing
                                 additional due diligence on domain
                                 name research, marketability and
                                 related issues and administrative
                                 expense estimate (.2)
October 29, 2019        DAS      Exchange emails with Ms. Yamile          0.20   100.00
                                 Castro about new onslaught of
                                 customer inquiries received by
                                 Stretto; advise will develop a
                                 template updated response as to
                                 annual maintenance fee amounts
                                 coming due and case updates
                                 -likely will be done next week (.2)
October 29, 2019        YCC      Emails re: customers' inquiries.         0.10    25.00
October 30, 2019        DAS      Field phone call from customer with      1.00   500.00
                                 timeshare interest at Diamond
                                 Resort as to bankruptcy case
                                 status, proof of claim inquiry, and
                                 status of timeshare transfer efforts
                                 (.4); field phone call from customer
                                 with timeshare interest with RCI
                                 resorts as to timeshare transfer
                                 status, questions about bankruptcy
                                 case progress and
                                 developer-specific issues (.4);
                                 follow up trustee’s office as to
                                 organizing/updating list of pending
                                 timeshare transfers in the queue to
                                 be try and accomplished by the
                                 estates; follow up regarding same (.2)

                                                138
                   Case 19-14605-JKO   Doc 378     Filed 01/07/20      Page 160 of 283

October 31, 2019        DAS      Field call from customer with                   1.60    800.00
                                 timeshare interest at Marriott
                                 resorts as to timeshare transfer
                                 matters, proof of claim and
                                 bankruptcy case issues (.4); follow
                                 up and work with trustee’s office as
                                 to terminating office space,
                                 streamlining communication
                                 services and drafting website
                                 message and voicemail message
                                 (.6); receive and review notices of
                                 hearings of counsel withdrawal
                                 motion, motion for protective order
                                 and district court matter; follow up
                                 as to hearing coverage (.2); field
                                 call from customer with timeshare
                                 interest at Orange Lake resort
                                 about maintenance fee notice,
                                 proof of claim matters, and
                                 timeshare transfer status and
                                 bankruptcy case matters (.4)
November 1, 2019        DAS      Follow up as to FDACS                           1.30    650.00
                                 correspondence addressing
                                 timeshare customer complaints (.2);
                                 exchange email memoranda (3x)
                                 with customers counsel
                                 representative addressing
                                 questions as to several timeshare
                                 interests, developer discussions,
                                 maintenance fee bills, proofs of
                                 claims and related issues (.7); field
                                 phone call from customer with
                                 timeshare interest at Festiva as to
                                 status of timeshare interest, proof of
                                 claim questions and maintenance
                                 fees (.4)

November 4, 2019        DAS      Follow up call with Wyndham                     1.90    950.00
                                 timeshare customer as to status of
                                 particular timeshare interest, status
                                 of bankruptcy case matters, and
                                 proof of claim inquiries (.3); field call
                                 from customer with timeshare
                                 interest at Diamond resort as to
                                 maintenance fee bill, status of
                                 timeshare transfer, bankruptcy case
                                 inquiry and proof of claim (.4);
                                 follow up work on document
                                 production items and email
                                                 139
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 161 of 283
                                  correspondence with counsel as to
                                  same (.7); review Bluegreen’s
                                  response to motion for protective
                                  order (.2); work with trustee’s office
                                  on office transition issues; follow up
                                  call with principals’counsel as to
                                  same and next steps (.3)

November 5, 2019        DAS      Field call from customer with           2.00   1,000.00
                                 timeshare interest at Orange Lake
                                 Resort as to status of timeshare
                                 transfer, proof of claim questions,
                                 and bankruptcy case administration
                                 issues (.4); follow up
                                 correspondence with Bluegreen
                                 counsel as to redline version of
                                 proposed confidentiality and
                                 nondisclosure agreement to be
                                 entered into prior to Trustee’s
                                 production of documents including
                                 Wilkerson files and documents (.1);
                                 more follow up with Trustee’s office
                                 as to transition/wind-down of
                                 Trustee’s handling of certain ARMG
                                 telecommunications and internet
                                 site administration matters (.1);
                                 confer with Trustee as to need for
                                 further extension of time to consider
                                 filing claims for timeshare exit
                                 customers and treatment/analysis
                                 of all timeshare exit customers
                                 claimants and those customers who
                                 did not timely file claims or even
                                 late claims (.2); draft second motion
                                 for extension of trustee claims bar
                                 date, and send to counsel for
                                 developers and principals with
                                 cover email explaining rationale and
                                 specific terms included (1.0); call
                                 with Morse’s counsel about
                                 reservation of rights with respect to
                                 any proofs of claims filed by the
                                 trustee (.2)

November 6, 2019        DAS      Participate in hearings on motion       1.00    500.00
                                 for protective order in TFDB case
                                 (.6); review proposed draft order
                                 from TFDB hearing as well as
                                 Bluegreen’s proposed redline and
                                 parties’exchange of additional
                                                140
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 162 of 283
                                   deposition dates (.2); follow up with
                                   counsel as to trustee’s forthcoming
                                   second motion to extend trustee
                                   claims bar date (.2).
November 7, 2019         DAS      Field call from customer with            1.10   550.00
                                  timeshare interest at Captiva
                                  Resorts about status of timeshare
                                  transfer, proof of claim inquiries and
                                  bankruptcy case administration
                                  matters (.3); exchange emails with
                                  trustee's office as to pending
                                  timeshare transfer issues and
                                  developing updates framework
                                  response to inquiries -set up further
                                  call for tomorrow (.2); review
                                  re-notice of hearing on motion to
                                  withdraw as counsel now set for
                                  December hearings; follow up with
                                  counsel as to status of other
                                  matters set for next week’s hearing
                                  date (.2); exchange emails with
                                  customer with timeshare interest at
                                  Coconut Palms resort about
                                  timeshare interest issues, proof of
                                  claim form, and prior statements
                                  made to them by Debtors and/or
                                  principals (.4).
November 8, 2019         DAS      Field call from customer with            1.90   950.00
                                  timeshare at Wyndham regarding
                                  transfer status of unencumbered
                                  timeshare, litigation status of
                                  encumbered timeshare, proof of
                                  claim inquiry and other bankruptcy
                                  case matters (.4); review Mr.
                                  Morse’s motion to continue hearing
                                  on motion for protective order;
                                  review Mr. Morse’s supplement to
                                  motion for protective order (.3);
                                  draft proposed detailed order
                                  approving retention and hybrid
                                  compensation terms for Bast Amron
                                  as special insurance litigation
                                  counsel (.8); field call from
                                  customer with timeshare interest at
                                  Diamond Resorts about status of
                                  timeshare litigation matters,
                                  maintenance fees, proof of claim
                                  and other inquiries about
                                  bankruptcy case (.4).
November 11, 2019        DAS      Field call from customer with            0.80   400.00
                                                 141
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 163 of 283
                                   timeshare interest at Diamond
                                   Resort about status of transfer,
                                   docket and case administration
                                   inquiries and proof of claim matters
                                   (.4); field call from customer with
                                   timeshare at Orange Lake resorts
                                   about pending timeshare issues,
                                   litigation files and related case
                                   inquiries (.4)
November 12, 2019        DAS      Field call from customer with           1.20    600.00
                                  timeshare interest at Capital
                                  Resorts about timeshare transfer
                                  status, proof of claim matters, and
                                  other bankruptcy case
                                  administration questions (.4); field
                                  call from customer with timeshare
                                  interest at Orange Lake resorts
                                  about pending litigation matters,
                                  bankruptcy case status, proof of
                                  claim and TFDB questions (.4); field
                                  call from customer with timeshare
                                  interest at Worldgate resort about
                                  bankruptcy case status,
                                  maintenance fee, amending proof
                                  of claim and other inquiries (.4)
November 13, 2019        DAS      Attend hearings on motion to allow      7.00   3,500.00
                                  late filed claim, motion to retain
                                  special counsel, motion for
                                  protective order, and motion to
                                  extend trustee’s claims bar date
                                  (4.7); draft order resetting hearing
                                  on motion to withdraw as counsel
                                  and send to counsel with cover
                                  email explaining today’s hearing
                                  matters in their absence (.6);
                                  update and finalize draft order
                                  retaining special counsel and send
                                  to special counsel (.2); field follow
                                  up phone call from customer with
                                  timeshare interest at Diamond
                                  Resort about maintenance fee
                                  issue, proof of claim and timeshare
                                  transfer status inquiries (.3); draft
                                  order approving second motion to
                                  extend trustee’s claims bar date
                                  and send to counsel with cover
                                  email explaining procedural history
                                  for those not at hearing today, and
                                  follow up emails as to next hearing
                                  date (.7); field phone call from
                                                 142
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 164 of 283
                                 customer with timeshare interest at
                                 Ocean Sands resort about
                                 bankruptcy case status,
                                 maintenance fees letter, proof of
                                 claim inquiry and related matters
                                 (.4); review order granting in part
                                 and denying in part motion for
                                 protective order in TFDB case (.1).
November 14, 2019       DAS      Review comments on batch of            2.30   1,150.00
                                 orders I drafted; revise, supplement
                                 and finalize updated draft orders
                                 and upload same (.4); review
                                 Bluegreen’s edits to proposed
                                 confidentiality and nondisclosure
                                 agreement as to forthcoming
                                 document production by Trustee
                                 and try to consider ways to
                                 streamline parties’remaining
                                 disputed language (.4); field call
                                 from customer with timeshare
                                 interest at Orange Lake resorts
                                 about Debtors’suspended BBB
                                 accreditation and address inquiries
                                 about the bankruptcy case and
                                 proof of claim matters (.4); follow up
                                 as to the BBB accreditation status
                                 issue and any impact on pending
                                 transfers, claims process or
                                 otherwise down the road with a
                                 Chapter 11 Plan and
                                 future/potential timeshare transfers
                                 with resorts or private transactions
                                 (.6); receive correspondence
                                 enclosing consumer complaint and
                                 related inquiry with response
                                 deadline from Missouri attorney
                                 general’s office; look into status of
                                 customer notice and claim filing
                                 status in the bankruptcy cases;
                                 send correspondence with cover
                                 letter to trustee’s office with
                                 instructions and enclosures to
                                 include in response to regulatory
                                 compliance inquiry (.4); review
                                 order denying Cardenas motion to
                                 allow late filed claim in TFDB case;
                                 review correspondence from
                                 Bluegreen counsel as to other
                                 TFDB-related proceedings (.1)
November 15, 2019      DAS      Field call from customer with           2.80   1,400.00
                                              143
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 165 of 283
                                   timeshare interest at Wyndham
                                   Resorts about timeshare transfer
                                   status, maintenance fees notice,
                                   proof of claim and related inquiries
                                   (.4); field call from customer with
                                   timeshare interest at Marriot
                                   Resorts about maintenance fees
                                   notice, credit card payment matters,
                                   bankruptcy case inquiries, and
                                   proof of claim issues (.4); confer
                                   with trustee’s office about increased
                                   frequency of customer calls to
                                   them, company phone, Stretto and
                                   to counsel due to maintenance fees
                                   notices and discuss a template
                                   response that can be shared on our
                                   various formats (.4); prepare
                                   template response to address
                                   maintenance fees, amended proofs
                                   of claim, timeframe for refund
                                   distributions and related items (.6);
                                   receive and review court-entered
                                   orders extending time for trustee
                                   claims bar date, approving special
                                   counsel retention and re-noticing
                                   hearing on motion to withdraw as
                                   counsel (.1); follow up more with
                                   Bluegreen counsel as to terms of
                                   confidentiality and nondisclosure
                                   agreement (.2); review law and
                                   examples from other cases as to
                                   allocating burden of persuasion to
                                   enforce and/or challenge a
                                   confidential designation (.4); draft
                                   updated proposed revised language
                                   for the confidentiality/NDA
                                   agreement (.4)
November 18, 2019        CLC      Discuss status and pending projects    0.30   165.00
                                  (.3)
November 18, 2019        DAS      Revise updated draft of                1.60   800.00
                                  nondisclosure/confidentiality
                                  agreement and send to Bluegreen
                                  counsel with cover email (.2); field
                                  phone call from customer with
                                  timeshare interest at Exploria
                                  Resorts about bankruptcy claim
                                  status, questions about timeshare
                                  transfer matters, timeframe for
                                  bankruptcy case administration, etc.
                                  (.3); field call from customer with
                                                144
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 166 of 283
                                 timeshare interest with Berkeley
                                 Group regarding mortgage
                                 timeshare issues, TFDB case,
                                 bankruptcy claims inquiries,
                                 maintenance fees questions and
                                 bankruptcy case administration
                                 matters (.4); phone call with
                                 Bluegreen counsel on remaining
                                 issues with NDA agreement (.2);
                                 exchange more redlines and cover
                                 emails with Bluegreen counsel as to
                                 still open NDA provisions for
                                 protocol when challenging
                                 confidentiality designation (.5)
November 19, 2019       DAS      Field call from customer with         2.20   1,100.00
                                 timeshare interest at Orange Lake
                                 resorts as to timeshare transfer
                                 status, proof of claim inquiries and
                                 bankruptcy case administration
                                 issues (.4); exchange emails with
                                 customer with timeshare interest
                                 and Summit Resorts regarding
                                 bankruptcy case filings, timeshare
                                 transfer status and maintenance
                                 fees, as well as proof of claim
                                 inquiries and then send link to file
                                 claim and explain process (.4);
                                 review additional consumer
                                 regulatory complaint; provide claim
                                 filing information for regulatory
                                 claimant; discuss with trustee as
                                 well as status and game plan for
                                 duplicative customer claims and
                                 duplicative non-customer claims;
                                 review finalized response sent to
                                 regulatory agency (.4); exchange
                                 more redline versions of NDA with
                                 Bluegreen counsel and continue to
                                 discuss open issues with counsel;
                                 think have resolved subject to my
                                 final redline I will perform tomorrow
                                 (.4); receive and review package of
                                 9 draft monthly operating reports
                                 from trustee’s accountant (.4); field
                                 inquiry from insurance auditor as to
                                 ARMG’s recently terminated
                                 policies and follow up with Trustee’s
                                 office (.2)
November 20, 2019      DAS      Review Wilkerson files that were       0.40    200.00
                                Bates stamped and updated
                                              145
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 167 of 283
                                   confidential designations; finalize
                                   and send updated redline of NDA
                                   (.4).
November 20, 2019        YCC      Confer with D. Samole re:                1.40   350.00
                                  significant events to Oct. 2019
                                  MORs; review Oct. 2019 MORs (9
                                  in total); finalize and file Oct. 2019
                                  MORs.
November 20, 2019        DAS      Phone call with customer with            1.00   500.00
                                  timeshare interest at Vacation Villas
                                  Resort about timeshare transfer
                                  status, submitting a claim and
                                  maintenance fees ; send customer
                                  link to file a claim with cover email
                                  providing claim filing instructions
                                  (.4); call with trustee’s office about
                                  insurance premium audit matter
                                  and other case administration
                                  matters including including status of
                                  timeshare transfers, need for
                                  updated 1PM reconciliation etc (.3);
                                  review batch of drafted updated
                                  monthly operating reports and
                                  address report inserted into each
                                  report (.3)
November 21, 2019        DAS      Field call from customer with            1.30   650.00
                                  timeshare interest at FantaSea
                                  resorts regarding encumbered
                                  timeshare interest and TFDB case,
                                  provide proof of claim link (.3);
                                  follow up as to updated status of
                                  volume of chargeback requests and
                                  responses (.2); field call from
                                  customer with timeshare interest at
                                  Hyatt resorts as to status of
                                  timeshare transfer matters,
                                  maintenance fees payable,
                                  amended proof of claim and their
                                  recent conversations with their
                                  resort developer (.4); receive and
                                  review finalized NDA from
                                  Bluegreen’s counsel and request to
                                  expedite production of Wilkerson
                                  documents; countersign NDA and
                                  advise would finish updating
                                  confidentiality designation and
                                  Bates Stamping of documents
                                  today to get counsel documents
                                  today as requested; follow up email
                                  with Bluegreen counsel as to status
                                                  146
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 168 of 283
                                   of requested documents of estate’s
                                   accountant’s source and use
                                   analysis of ARMG transfers;
                                   organize Wilkerson document
                                   production and send documents
                                   with cover email and fully executed
                                   NDA (.4).
November 22, 2019        DAS      Field call from customer with             0.90   450.00
                                  timeshare interest at Somerpointe
                                  Resorts regarding status of
                                  timeshare transfer, recent
                                  maintenance fees notices, proof of
                                  claim questions and inquiries about
                                  bankruptcy case administration
                                  matters and estimated timeline for
                                  treatment of customers (.4); review
                                  follow up correspondence and task
                                  list with respect to workers
                                  compensation insurance audit (.1);
                                  field call from customer with
                                  timeshare interest at Soleil
                                  Management regarding certain
                                  bankruptcy filings received,
                                  maintenance fees status, proof of
                                  claim inquiry and timeshare transfer
                                  matters (.4
November 25, 2019        DAS      Field phone call from customer with       1.80   900.00
                                  encumbered timeshare interest with
                                  Exploria Resorts, status of litigation,
                                  proof of claim inquiry and
                                  bankruptcy case administration
                                  questions (.4); field follow-up call
                                  from customer with timeshare
                                  interest at Wyndham about
                                  maintenance fees notice, status of
                                  Trustee discussions with Bluegreen
                                  and potentially amending proof of
                                  claim (.3); exchange voicemails with
                                  customer with timeshare interest
                                  with Bluegreen regarding status of
                                  case inquiry and pending matters
                                  (.1); review and mark up Erica
                                  Franqui prior testimony transcript in
                                  preparation for her upcoming
                                  deposition (1.0)
November 26, 2019        DAS      Field call from customer with             1.20   600.00
                                  timeshare interest with Berkley
                                  Group as to maintenance fees
                                  notice, pending litigation, proof of
                                  claim questions and bankruptcy
                                                  147
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 169 of 283
                                 case administration inquiries (.4);
                                 field call from customer with
                                 timeshare interest at Exploria
                                 Resorts about pending timeshare
                                 transfer efforts, proof of claim
                                 logistics, and bankruptcy case
                                 administration timing and other
                                 process questions (.3); more emails
                                 with Trustee’s office and others as
                                 to worker’s compensation premium
                                 audit matters and follow-up records
                                 being sought from ADP (.1); field
                                 call from customer with timeshare
                                 interest at Festiva Resorts about
                                 recent maintenance fees letter from
                                 resorts, amending proof of claim,
                                 address questions about
                                 bankruptcy case interplay as to
                                 refunds and/or trustee efforts to try
                                 and improve situation between
                                 ARMG customers and their resorts,
                                 etc. (.4)
November 27, 2019       DAS      Field call from customer with          1.60   800.00
                                 timeshare interest at Wyndham
                                 about maintenance fee charges,
                                 bankruptcy case administration
                                 questions, pending litigation
                                 previously held by TFDB and proof
                                 of claim matters (.4); field call from
                                 customer with timeshare interest at
                                 Grand Pacific resorts about
                                 maintenance fees charges,
                                 bankruptcy case status and
                                 amending proof of claim (.3); field
                                 call from customer with timeshare
                                 interest at Orange Lake Resorts
                                 about maintenance fees, proof of
                                 claim amendment, TFDB inquiries
                                 and credit card processing issues
                                 (.4); field call from customer with
                                 timeshare interest at Royal Holiday
                                 resorts about maintenance fees
                                 notice, TFDB inquiries, credit card
                                 processing complaint, and other
                                 bankruptcy case administration
                                 questions (.4); review follow up
                                 correspondence about particular
                                 AG complaint response and our
                                 efforts deemed satisfactory with
                                 open file being closed (.1)

                                             148
                 Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 170 of 283
November 29, 2019      DAS      Field call from customer with         0.70    350.00
                                timeshare interest at Wyndham
                                resorts regarding maintenance fees
                                payment issues, amending proof of
                                claim, status of case discussions
                                with Wyndham and related
                                bankruptcy case matters (.4); field
                                call from customer with timeshare
                                interest at Capital Resorts regarding
                                status of timeshare transfer,
                                maintenance fees and claims
                                issues and related case questions
                                (.3)
December 1, 2019       DAS      Review common interest privilege      0.30    150.00
                                correspondence from counsel as to
                                FT invoices from particular time
                                period; look through e-file for same
                                and will pull records received during
                                prior examination and from trustee’s
                                office tomorrow when back in office
                                (.2); correspondence as to
                                scheduling of stay relief motion in
                                TFDB case, interplay with other
                                pending matters and will discuss
                                more with Ms. Lee tomorrow (.1)
December 2, 2019      YCC      Updated master service list.           0.10     25.00
December 2, 2019      DAS      Follow up due diligence as to FT       6.10   3,050.00
                               invoices and payments made in
                               2017; follow up correspondence
                               with counsel as to same for today’s
                               deposition (.2); attend and
                               participate in deposition of Ms.
                               Franqui in the TFDB case (5.7);
                               send follow up document requests
                               for TFDB-related documents and
                               confer with developers’counsel as
                               to upcoming hearings in ARMG and
                               TFDB cases (.2)
December 4, 2019      DAS      Field call from customer with          1.10    550.00
                               timeshare interest at Breckenridge
                               Grand Vacations about status of
                               timeshare transfer, maintenance
                               fees notice, proof of claim issues
                               and other bankruptcy case
                               questions (.4); field call from
                               customer with timeshare interest at
                               Massanutten Resort about
                               maintenance fees notice, amending
                               proof of claim and other bankruptcy

                                             149
                 Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 171 of 283
                                case matters (.3); field call from
                                customer with timeshare interest at
                                Orange Lake resorts, TFDB
                                bankruptcy case, pending state
                                court litigation, maintenance fees
                                notice, and amending proof of claim
                                issues (.4)
December 5, 2019       DAS      Call back customer with timeshare    0.80      400.00
                                interest at Wyndham about status
                                of timeshare interest, maintenance
                                fees notice, general ongoing
                                discussions with developer but
                                advise she is not part of the
                                debtors’active transfers list being
                                overseen by the trustee, and
                                answer other bankruptcy case
                                questions (.4); field call from
                                customer with timeshare interest at
                                Marriott regarding maintenance
                                fees notices, bankruptcy case
                                status, timeshare transfer status,
                                amending proof of claim etc (.4)
December 6, 2019      DAS      Field phone call from customer with     0.40    200.00
                               timeshare interest at QM Resorts to
                               discuss transfer status,
                               maintenance fees notice, request
                               for proof of claim form, and address
                               related bankruptcy case
                               administration inquiries (.4)
December 9, 2019      DAS      Review Principals’pending motions       2.20   1,100.00
                               for protection order and Wyndham’s
                               underlying Rule 2004 document
                               requests as to each principals (.4);
                               field phone call from customer with
                               timeshare interest at Caribbean
                               Palm resorts about new
                               maintenance fees charges,
                               amending proof of claim, status of
                               timeshare transfer and other
                               bankruptcy administration questions
                               (.4); field call from customer with
                               timeshare interest with Elite resorts
                               about status of timeshare transfer,
                               bankruptcy case, proof of claim
                               deadline and per request send link
                               to file claim (.3); review agreed
                               motion to continue motion for
                               protective order hearings (.1);
                               teleconference with First Data
                               counsel about chargeback
                                              150
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 172 of 283
                                   response status, advised of
                                   expanded exposure terms and
                                   discuss related case administration
                                   matters (.4); call with trustee’s office
                                   about chargeback matters and
                                   expanded terms, status of obtaining
                                   information for AR reconciliation
                                   matters and discuss other
                                   administrative expenses (.3); field
                                   call from customer with timeshare
                                   interest at Orange Lake resorts
                                   about status of timeshare transfer
                                   and bankruptcy case administration
                                   matters, maintenance fees and
                                   filing a proof of claim; send
                                   customer email enclosing link to file
                                   a claim (.3)
December 10, 2019        DAS      Field phone call from customer with     1.00   500.00
                                  timeshare interest with Defender
                                  Resorts as to status of timeshare
                                  transfer, maintenance fees notice,
                                  address questions about the
                                  bankruptcy case process and
                                  explain pending claims process (.4);
                                  field call from customer with
                                  timeshare interest at Grand Pacific
                                  resort as to maintenance fees
                                  notice, proof of claim and status of
                                  timeshare transfer (.3); follow up
                                  with trustee’s office as to case
                                  administration matters including
                                  payment of mediation bill,
                                  discussion of scope of first fee app
                                  period for estate professionals, and
                                  handling preparation of voluminous
                                  amounts of time entries for potential
                                  redactions needed, and
                                  organization of other records and
                                  related issues (.3)
December 11, 2019        DAS      Field call from customer with           0.90   450.00
                                  timeshare interest at Wyndham
                                  about status of encumbered
                                  timeshare interest, maintenance
                                  fees notice, process to pursue proof
                                  of claim and address related case
                                  inquiries, and also re-send
                                  information to file a claim to this
                                  customer (.4); field call from
                                  customer with timeshare interest
                                  with Elite resorts about status of
                                                 151
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 173 of 283
                                   timeshare interest, maintenance
                                   fees notice, proof of claim
                                   consideration and process by the
                                   estates (.3); attend bankruptcy
                                   court hearing on principals’motion
                                   to withdraw as counsel (1.2) (N/C);
                                   field follow up phone call from a
                                   different customer with timeshare
                                   interest at Wyndham about
                                   case/timeshare transfer status and
                                   go over proof of claim process (.2)
December 12, 2019        DAS      Follow up with trustee’s                 1.20   600.00
                                  professionals and office as to case
                                  administration matters including
                                  timeshare transfer matters and
                                  changing scope of months covered
                                  for first fee app preparation; review
                                  court-entered order approving
                                  withdrawal by counsel for principals
                                  (.3); field call from customer with
                                  timeshare interest at Orange Lake
                                  resorts about maintenance fees
                                  notice, bankruptcy case status,
                                  amending proof of claim, etc (.3);
                                  field call from customer with
                                  timeshare interest at Marriott
                                  resorts about status of timeshare
                                  transfer, maintenance fees notice
                                  and bankruptcy claims questions
                                  (.3); field call from customer with
                                  timeshare interest at Holiday Inn
                                  resorts about status of timeshare
                                  transfer, maintenance fees notice
                                  and bankruptcy claims questions
                                  (.3).
December 13, 2019        DAS      Phone call with customer with            1.20   600.00
                                  timeshare interest with Wyndham
                                  resorts about status of timeshare
                                  transfer, maintenance fees’notice,
                                  questions about District Court
                                  litigation, proof of claim process,
                                  and other case issues (.4); Field call
                                  from customer with timeshare
                                  interest at Star Island Resorts about
                                  maintenance fees’notice, status of
                                  timeshare transfer, ROFR process,
                                  proof of claim inquiry and other
                                  questions about the bankruptcy
                                  court process (.4); field call from
                                  customer with encumbered
                                                 152
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 174 of 283
                                   timeshare interest at Royal Holiday
                                   resorts about TFDB bankruptcy,
                                   proof of claim status as to ARMG,
                                   maintenance fees notice and
                                   questions about the bankruptcy
                                   case (.4)

December 16, 2019        DAS      Follow up as to several timeshare        1.80   900.00
                                  transfer matters attempting to be
                                  handled by estates - discuss ROFR
                                  delays and maintenance fee issues
                                  (.4); field call from customer with
                                  timeshare interest at Soleil
                                  Management about maintenance
                                  fees notice, timeshare transfer
                                  status and other bankruptcy case
                                  administration questions (.3); field
                                  phone call from customer with
                                  timeshare interest at Calypso Cay
                                  as to timeshare transfer status,
                                  maintenance fees notice, proof of
                                  claim and refund inquiries (.3); field
                                  call from customer with timeshare
                                  interest at Orange Lake resorts
                                  about pending litigation, potentially
                                  amending proof of claim, status of
                                  discussions with developers and
                                  other bankruptcy case
                                  administration questions (.4); field
                                  phone call from third party counsel
                                  as to recent Rule 2004 subpoena
                                  production requests and discuss
                                  scope of same and likely need for
                                  additional time given the holidays
                                  (.4)

December 17, 2019        DAS      Call with trustee’s office as to batch   1.60   800.00
                                  of timeshare customer claims,
                                  transfer issues, status and next
                                  steps (.4); field call from customer
                                  with timeshare customer at
                                  Plantation resort about timeshare
                                  transfer status, their recent
                                  attempts to discuss maintenance
                                  fees notice with developer, proof of
                                  claim matters and bankruptcy case
                                  inquiries (.4); confer with trustee’s
                                  office about Festiva resorts
                                  situation and counsel reaching out
                                  to him about several timeshare
                                                 153
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 175 of 283
                                   customer matters and potential
                                   resolution for entire Festiva batch or
                                   many of them with ARMG; also
                                   discuss legal/practical issues with
                                   Trustee’s office; emails with Festiva
                                   counsel and set up call for
                                   tomorrow with their CFO, in-house
                                   counsel and outside counsel (.4);
                                   field call with customer with
                                   timeshare interest at Summer
                                   Winds resort about their
                                   encumbered timeshare interest,
                                   maintenance fees notice, mortgage
                                   payment delinquency notice, status
                                   of timeshare elimination or transfer
                                   efforts, proof of claim inquiry and
                                   bankruptcy case inquiries (.4)

December 18, 2019        DAS      Teleconference with Festiva resorts’     1.20   600.00
                                  counsel and executives as to batch
                                  of ARMG customers with Festiva
                                  timeshares and discussing potential
                                  mechanism and paperwork needed
                                  to negotiate timeshare exits and
                                  releases between all parties (.5);
                                  draft follow up memo on Festiva
                                  resorts matters to trustee and
                                  trustee’s office to explain situation,
                                  propose next steps and request
                                  information (.3); field phone call
                                  from customer with timeshare
                                  interest with Exploria Resorts as to
                                  recent maintenance fees notice,
                                  transfer status, questions about the
                                  bankruptcy process and the case,
                                  etc. (.4)

December 19, 2019        DAS      Field call from customer with            1.00   500.00
                                  timeshare interest at Grand Pacific
                                  Resort about status of timeshare
                                  transfer, maintenance fees notice,
                                  proof of claim and related matters
                                  (.4); field call from customer with
                                  timeshare interest at Diamond
                                  resort about maintenance fees
                                  notice, bankruptcy case status and
                                  proof of claim matters (.3); receive
                                  batch of drafts financial monthly
                                  reports for each estate, and go over
                                  with Ms. Yamile Castro as for my
                                                 154
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 176 of 283
                                   issue spots and she will review in
                                   greater detail (.3)

December 20, 2019        DAS      Meeting with Estate’s Accountant          1.80   900.00
                                  and trustee’s office to discuss
                                  update on timeshare transfer
                                  efforts, my discussions with certain
                                  developers as to potential
                                  resolution of batch of customers
                                  and requested information, ongoing
                                  efforts with chargeback responses,
                                  and support records for asset
                                  recovery efforts (1.0); field call from
                                  customer with timeshare interest at
                                  Capital Resorts as to maintenance
                                  fees notice, status of timeshare
                                  transfer efforts, bankruptcy case
                                  questions and proof of claim
                                  inquiries (.4); field call from
                                  customer with timeshare interest at
                                  Diamond Resorts as to status of
                                  timeshare transfer, bankruptcy case
                                  questions, maintenance fees notice,
                                  and discussion of TFDB case (.4)

December 21, 2019        DAS      Review correspondence from                0.30   150.00
                                  customer with encumbered
                                  timeshare interest at Wyndham
                                  resorts and enclosed materials;
                                  provide responsive email
                                  addressing inquiries and explaining
                                  proof of claim process (.3)
December 23, 2019        DAS      Follow up as to batch of Festiva          1.30   650.00
                                  customer matters; review updated
                                  Festiva customer lists; send same
                                  to Festiva executive and counsel
                                  with cover letter under settlement
                                  privilege and discuss next steps for
                                  them to reconcile their customer
                                  files and then we would collaborate
                                  to develop process and protocol to
                                  try and effectuate resolutions with
                                  these customers (.4); field call from
                                  customer with timeshare interest
                                  with Legacy Vacation Club as to
                                  status of timeshare transfer
                                  matters, bankruptcy case status,
                                  and proof of claim inquiries (.3);
                                  field call from customer with
                                  timeshare interest at Hilton Grand
                                                 155
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 177 of 283
                                 Vacations about maintenance fees
                                 notice, status of litigation, proof of
                                 claim inquiries and addressing
                                 questions about the bankruptcy
                                 case process (.4); review
                                 finalized/filed monthly operating
                                 reports for all 9 debtors (.2)
December 23, 2019       YCC      Review and file November 2019          1.40      350.00
                                 MORs.
December 24, 2019      DAS      Review trio of emails with                 1.90   950.00
                                enclosures from Trustee’s office
                                requesting me to draft tailored form
                                “General Release and Waiver of
                                Claims” (.4); draft release
                                agreement including specific
                                provisions for particular claimants at
                                issue and send to Trustee’s office
                                with cover email (1.2); field phone
                                call from customer with timeshare
                                interest at Orange Lake resorts
                                about maintenance fees notice,
                                status of bankruptcy case and
                                continuing timeshare exit efforts (.3)
December 26, 2019      DAS      Field phone call from customer with        0.70   350.00
                                timeshare interest at Diamond
                                resorts regarding maintenance fees
                                notice, TFDB case, proof of claim
                                inquiries and bankruptcy case
                                administration issues (.4) field call
                                from customer with timeshare
                                interests with Capital Resorts about
                                maintenance fees notice, proof of
                                claim matters, and bankruptcy case
                                status (.3)
December 27, 2019      DAS      Follow up with trustee’s office as to      0.20   100.00
                                customer release form matters as
                                well as other timeshare transfer
                                matters (.2)
December 30, 2019      DAS      Field call from customer with              0.80   400.00
                                timeshare interest at Wyndham
                                resort about status of bankruptcy
                                case, maintenance fees, and proof
                                of claim inquiries (.3); field call from
                                customer with timeshare interest at
                                Marriott resorts about maintenance
                                fees notice, proof of claim questions
                                and bankruptcy case issues and
                                matters (.3); review pair of emails
                                from Diamond resort customer of
                                                156
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 178 of 283
                                   ARMG with enclosures regarding
                                   timeshare transfer request to
                                   Diamond; follow up with trustee
                                   team as to same customer filing
                                   proof of claim and AG complaint
                                   (.2)
December 30, 2019        YCC      Review correspondence from                    0.10          25.00
                                  creditor Bonelli re: maintenance
                                  fee.
December 31, 2019        DAS      Timeshare interest transfers,                 1.10         550.00
                                  maintenance fees notice, their
                                  recent calls with resort
                                  representatives and questions
                                  about bankruptcy case status (.4);
                                  field call from customer with
                                  timeshare interest at Hyatt resorts
                                  about maintenance fees notice,
                                  pending mortgage, proofs of claim
                                  in ARMG and TFDB cases, status
                                  of discussions with developers and
                                  other bankruptcy case inquiries (.4);
                                  field call from customer with
                                  timeshare interest with Soleil
                                  Management about bankruptcy
                                  case status, recent maintenance
                                  fees notice, and provide proof of
                                  claim link (.3)
                                                                          ------------------------
  Total for CASE ADMINISTRATION                                                469.10    193,225.00




                                                 157
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 179 of 283
                     CLAIMS ADMINISTRATION AND OBJECTIONS

May 2, 2019         DAS      Receive and review batch of 9 UCC       0.40   200.00
                             filings done same day of bankruptcy
                             filings by insiders of debtors and/or
                             by debtors as to other debtors in
                             the case (.4)
May 2, 2019         MK       Review UCC filings; communication       0.20    75.00
                             with Mr. Samole regarding same.
May 3, 2019         DAS      Review follow up information and        0.20   100.00
                             documents providing background of
                             insider loans advanced and UCC
                             filings made day of chapter 11
                             petition (.2).
May 3, 2019         MK       Review communication from Mr.           0.10    37.50
                             Samole regarding UCC's.
May 16, 2019        YCC      Emails re: claims noticing agent;       0.90   225.00
                             telephone call with vendor re: case
                             overview; transmit pleadings for
                             informational purposes; review
                             claims noticing agent's proposal;
                             emails re: comments to same.
May 22, 2019        DAS      Review proofs of claim filed by IRS     0.20   100.00
                             entities in two of the debtor cases;
                             follow up as to logistics of
                             transitioning claims filed prior to
                             establishment of claims agent
                             process and having part of claims
                             agent system when approved and
                             set up (.2)
May 28, 2019        MK       Review email from terminated            0.20    75.00
                             employee seeking compensation;
                             discuss same with Mr. Samole and
                             Mr. Kessler.
June 3, 2019        DAS      Receive and review Roland               0.20   100.00
                             customer group proof of claim and
                             supporting documents - was
                             Wyndham customer with multiple
                             seemingly unencumbered
                             properties (.2).
June 5, 2019        YCC      Emails re: rate sheet for claims        0.40   100.00
                             noticing agent; telephone call with
                             C. Lopez-Castro re: same; review
                             email re: today's hearing and draft
                             order approving claims agent.
June 6, 2019        CLC      Review and revise email to J.           0.20   110.00
                             Bachman in response to his
                             response (.2).
                                            158
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 180 of 283
June 6, 2019          DAS      Review proof of claim filed by       0.10      50.00
                               customers and coordinate under
                               particular claimant sub-group
                               bucket under type of asset involved
                               and which developer (.1)
June 11, 2019         CLC      Telephone conference with D.         0.20     110.00
                               Harris (2x) re: claim (.2).
June 14, 2019        CLC      Go over WARN act issues and             0.50   275.00
                              other pending issues (.5).
June 27, 2019        YCC      Confer with D. Samole re: original      0.20    50.00
                              claims received at Trustee's office;
                              emails re: same (.2).
July 9, 2019         YCC      Confer with D. Samole re: claims        0.10    25.00
                              filed to date; review email re: same.
July 9, 2019         DAS      Perform general summary review of       0.70   350.00
                              pending proofs of claims filed
                              against the estates (.4); correspond
                              with claim agent and
                              obtain/consider more stratified
                              overview of pending proofs of claim
                              filed against the estates (.3)
July 12, 2019        DAS      Review amended IRS claim filed          0.40   200.00
                              today and follow up to reconcile
                              certain proofs of claim with Stretto
                              (.3); review Grace Scott claim filing
                              and look into re-directing same to
                              Stretto (.1)

July 12, 2019        MK       Communication with claimant             0.10    37.50
                              regarding case and filing of proof of
                              claim.
July 15, 2019        YCC      Deal with creditor Scott claim.         0.10    25.00
July 15, 2019        DAS      Follow up with Stretto on several       0.40   200.00
                              additional proofs of claim filing
                              issues and their reconciliation of
                              claims filed (.2); follow up due
                              diligence as to scheduled secured
                              claims (.2).
July 18, 2019        YCC      Email with creditor Scott re: filing    0.20    50.00
                              her letter as a proof of claim.
July 19, 2019        DAS      Consider history of principals’         0.40   200.00
                              prepetition funding of company
                              payables without loan documents or
                              any terms and note likely ability to
                              avoid 11th hour UCC filings or
                              treat/recharacterize asserted debt
                                              159
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 181 of 283
                               like equity; confer with Ms. Mejia to
                               look at insider secured claims
                               scheduled in more detail (.4).

July 19, 2019        SEM      Meet with David Samole to discuss       0.10    25.00
                              an assignment regarding insider
                              secured claims.
July 19, 2019        YCC      Review emails with creditor re: her     0.10    25.00
                              claim.
July 22, 2019        SEM      Create a spreadsheet of insider         2.00   500.00
                              secured claims. Review Schedule D
                              for American Resource
                              Management Group, LLC (DE),
                              American Resource Management
                              Group, LLC (IL), ARMG Holdings,
                              LLC (FL), Boomtown Holding
                              Group, LLC (DE), Redemption and
                              Release, LLC (DE), Redemption
                              Holdings USA, LLC, Resort Exit
                              Team LLC, Vacation Properties for
                              Less, LLC (DE), and VPL Holdings,
                              LLC (FL). Research whether any of
                              the claims are listed in Florida's
                              Secured Transaction Registry.
July 25, 2019        YCC      Confer with D. Samole re: claims        0.10    25.00
                              analysis post-bar date.
July 26, 2019        YCC      Telephone call with Stretto re:         0.20    50.00
                              creditor inquiries and claims bar
                              date/report.
July 29, 2019        YCC      Multiple conferences with D.            0.30    75.00
                              Samole re: proof of claim in law firm
                              bankruptcy and customer claims in
                              ARMG.
July 30, 2019        DAS      Initial review of batch of higher       0.90   450.00
                              amount filed claims of customers
                              and other third party claimants (.7);
                              review notice of Wyndham’s proof
                              of claim in TFDB estate and ask
                              Ms. Penalver to download and
                              circulate it tomorrow; advise Ms.
                              Lopez-Castro of likely comparable
                              claim by Wyndham forthcoming
                              against ARMG estate and
                              preliminarily consider claims among
                              creditors groups so far (.2)
July 31, 2019        YCC      Confer with D. Samole re: claims        0.10    25.00
                              analysis by customer.

                                             160
                 Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 182 of 283
July 31, 2019          CLC      Review emails and discuss Proof of   0.40      220.00
                                Claim in Totten Estate (.4).
August 1, 2019        CLC      Exchange emails with M. Budwick          0.20   110.00
                               (.2).
August 1, 2019        YCC      Prepare estates' proof of claim for      1.00   250.00
                               Totten Franqui bankruptcy; emails
                               re: same; revise proof of claim;
                               emails with Stretto re: claims
                               register and customer report post
                               bar date deadline.
August 2, 2019        CLC      Review claims filed by developers        0.30   165.00
                               (.3).
August 2, 2019        DAS      Retrieve and review proofs of claim      0.70   350.00
                               filed by Wyndham and Bluegreen in
                               ARMG estates and draft internal
                               executive summary memo to KTT
                               team (.4); follow up with Stretto as
                               to claims review reconciliation and
                               address related proofs of claim
                               logistics with them (.3)

August 2, 2019        YCC      Review emails re: Wyndham's proof        0.10    25.00
                               of claim.
August 5, 2019        DAS      Confer with several customers as to      1.10   550.00
                               today’s proof of claim deadline (.2);
                               review large batch of claims filed
                               today (.5); emails with other
                               creditors as to claims filing issues
                               (.2); review principals’motion to file
                               claims against the estates; follow
                               up with Ms. Lopez-Castro (.2)
August 6, 2019        DAS      More emails as to subpoena               0.20   100.00
                               request matters (.2)
August 6, 2019        YCC      Follow up on claims register report.     0.10    25.00
August 6, 2019        CLC      Draft email re: Stretto report and       0.20   110.00
                               review response (.2).
August 6, 2019        DAS      Review another batch of larger           0.90   450.00
                               proofs of claim including
                               unliquidated claims as filed to
                               review exhibits to figure out
                               underlying current claims amounts
                               and also begin to perform informal
                               stratification of claims filed (.7);
                               preliminarily review formal claims
                               chart prepared by Stretto and cover
                               email -will review in more detail
                               tomorrow and send requests for
                                              161
                  Case 19-14605-JKO Doc 378 Filed 01/07/20           Page 183 of 283
                                 follow up reporting (.2)
August 7, 2019         YCC      Review emails re: claims register              0.10     25.00
                                report.
August 7, 2019         DAS      Continue in depth review of Stretto            0.70    350.00
                                claims analysis (.3); exchange
                                follow up emails with Stretto
                                personnel as to refining the field
                                claims spreadsheets and
                                stratification buckets (.2); pull
                                updated claims register and see
                                that customer claims still being filed
                                yesterday and today after the
                                deadline and note all pro se filers
                                (.2)
August 8, 2019         YCC      Revise ARMG Estates' proof of                  0.50    125.00
                                claim in Totten Franqui bankruptcy;
                                circulate same for review; file proof
                                of claim in Totten Franqui
                                bankruptcy.
August 8, 2019         YCC      Review Stretto's updated claims                0.10     25.00
                                analysis report.
August 8, 2019         DAS      Review and analyze Stretto’s more              0.40    200.00
                                detailed and updated stratified
                                reconciliation of claims filed against
                                estates accounting for duplicate
                                claims filed in multiple estates,
                                amended/withdrawn claims and
                                unliquidated claims (.4)
August 9, 2019         DAS      Continue to work with Stretto’s                0.60    300.00
                                claims reconciliation to further drill
                                down specific stratification (.5); draft
                                memo to Ms. Lopez-Castro and Ms.
                                Yamile Castro as to claims
                                reconciliation efforts and status and
                                next steps (.1).

August 9, 2019         YCC      Review email re: claims.                       0.10     25.00
August 12, 2019        DAS      Review notice of hearing for                   0.10     50.00
                                principals’motion to extend time to
                                file proofs of claim against the
                                estates; review notice of hearing for
                                comparable motion filed in TFDB
                                estate (.1)
August 13, 2019        DAS      Receive and review late filed                  0.40    200.00
                                creditor claimant’s filing with claim
                                exhibits; review additional batch of
                                customer claims filed today (.4)

                                                162
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 184 of 283
August 14, 2019         DAS      Receive and review another batch      0.60      300.00
                                 of customer claims filed today (.3);
                                 follow up with Stretto as to
                                 confirming these filings are newly
                                 received either electronically or
                                 actually received after the claims
                                 bar date, and not merely among
                                 larger prior clump of filings sent in
                                 or submitted in a queue (.3)
August 15, 2019        DAS      Receive and review Bluegreen’s            0.30   150.00
                                objection to principals’motion to
                                extend time to file proofs of claim
                                against the estates; review
                                comparable objection filed as to
                                principals’motion in the TFBD
                                bankruptcy case (.2)
August 16, 2019        DAS      Review another batch of late filed        0.30   150.00
                                customer claims; follow up with Ms.
                                Yamile Castro to have Budenz
                                late-filed claim sent over to Stretto
                                (.3)
August 16, 2019        CLC      Review status of claims (.2).             0.20   110.00
August 19, 2019        DAS      Continue reviewing claims being           0.80   400.00
                                listed on Stretto register after claims
                                bar date –some including being
                                dated as “filed” prior to claims bar
                                date; more needed to reconcile
                                claims being listed on register after
                                claims bar date if really late filed
                                claim or just large processing
                                issues by Stretto; also need to
                                determine whether customer
                                claimants who did not file claims
                                have had their timeshare interests
                                addressed or if need to file claim on
                                their behalf (.4); perform research
                                to confirm trustee can use Rule
                                9006 to extend time under Rule
                                3004 to file claims on behalf of
                                creditors (.4)
August 23, 2019        DAS      Begin drafting motion to extend           0.60   300.00
                                time for trustee to file claims on
                                behalf of timeshare exit customer
                                (.6)
August 26, 2019        CLC      Review motion to extend and               0.40   220.00
                                provide comments (.4).
August 26, 2019        DAS      Complete initial draft of motion to       0.70   350.00
                                extend Trustee Claims Bar Date
                                                163
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 185 of 283
                                   (.5); confer with Ms. Lopez-Castro
                                   about extension motion and
                                   incorporating more of trustee’s
                                   reasons and related case issues
                                   — will revise and update tomorrow
                                   (.2)
August 27, 2019          DAS      Revise and supplement trustee’s          1.80   900.00
                                  motion to extend trustee claims bar
                                  date and incorporate more
                                  language from Ms. Lopez-Castro
                                  and file motion (.6); draft response
                                  to Budenz declaration (1.0); confer
                                  with Debtors’counsel about
                                  reconciling claims filed against
                                  estates and Debtors considering
                                  filing objections to certain
                                  customers’claim that are
                                  duplicative, facially overstated or
                                  otherwise resolved (.2)
August 27, 2019          YCC      Confer with D. Samole re: motion to      0.60   150.00
                                  extend time for Trustee to file
                                  proofs of claim on behalf of
                                  timeshare customers; revise
                                  motion; coordinate mailing.
August 28, 2019          DAS      Confer with trustee’s office as to       0.30   150.00
                                  pair of late filed customer claims
                                  issues; follow up with Stretto (.3)
August 29, 2019          DAS      Review notice of hearing for trustee     0.20   100.00
                                  claims bar date extension motion;
                                  serve notice; follow up with counsel
                                  to discuss underlying motion and
                                  provide more context (.2)
August 30, 2019          DAS      Review Ms. Kubs’redline version of       0.20   100.00
                                  response to Budenz declaration
                                  with added case law; mark up to
                                  streamline presentation - will follow
                                  up and finalize pleading next week
                                  after the storms (.2)
August 30, 2019          MK       Review and provide comments on           1.00   375.00
                                  draft response to Declaration of
                                  George Bundez; conduct legal
                                  research relating to presumption of
                                  mailing/notice.
September 3, 2019        DAS      Evaluate batch of late filed claims      1.00   500.00
                                  (.3); review prepetition expert report
                                  challenging the validity, extent and
                                  amount of the damage claims
                                  asserted by Wyndham (and
                                                 164
                     Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 186 of 283
                                    comparably applicable to
                                    Bluegreen) and consider as to the
                                    proofs of claim filed by the
                                    developer(s) against the bankruptcy
                                    estates (.7)
September 4, 2019         DAS      Review late filed claim by Diamond       0.40   200.00
                                   Resorts and try to preliminarily
                                   ascertain basis for claim based on
                                   asserted loan charges and
                                   counterparty listed as TFDB; also
                                   go back and confirm that Diamond
                                   Resort was listed as part of the
                                   matrix used by Stretto (.4)
September 5, 2019         DAS      Call with principals’counsel as to       0.20   100.00
                                   their pending motions in ARMG and
                                   TFDB bankruptcy cases to extend
                                   time to file proofs of claim; discuss
                                   upcoming hearing (.2)

September 10, 2019        DAS      Review additional late-filed claims      0.20   100.00
                                   submitted thru yesterday (.2)
September 10, 2019        CLC      Exchange emails re: witness (.2)         0.20   110.00
September 12, 2019        DAS      Review Principals' notice to             0.30   150.00
                                   withdraw motion to extend claims
                                   bar date in TFDB case; check in as
                                   to status of comparable motion in
                                   ARMG case; review more late filed
                                   claims filed today (.3)

September 13, 2019        YCC      Confer with D. Samole re: claim          0.20    50.00
                                   objections to timeshare exit
                                   customer claims.
September 13, 2019        DAS      Draft proposed order granting            1.00   500.00
                                   trustee’s motion to extend trustee
                                   claims bar date in preparation for
                                   Wednesday’s hearings (.8);
                                   consider trustee’s position for
                                   principals’claim bar date extension
                                   motion for Wednesday’s hearing
                                   (.2)
September 17, 2019        YCC      Transmittal of claims analysis to B.     0.20    50.00
                                   Lee (.1); verify if certain defendants
                                   filed proofs of claim (.1).
September 17, 2019        DAS      Review more proofs of claim filed        0.30   150.00
                                   today; perform overview of claims
                                   filed after the claims bar date (.3)
September 18, 2019        DAS      Attend hearings and participate as       1.50   750.00
                                                  165
                     Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 187 of 283
                                    to trustee’s motion to extend trustee
                                    claims bar date, as well as
                                    principals’motion to extend time to
                                    file claims against the estate (1.3);
                                    emails and call with trustee team
                                    about landlord’s potential claims for
                                    prior 2018 CAM reconciliation
                                    amounts (.2)

September 23, 2019        CLC      Review emails re: mediation (.2).         0.20   110.00
September 23, 2019        YCC      Review bankruptcy rules for               0.20    50.00
                                   omnibus claim objections.
September 24, 2019        DAS      Review order providing principals         0.10    50.00
                                   until September 30, 2019 to file
                                   proofs of claim in the 9 debtor
                                   cases; check in with Ms. Yamile
                                   Castro as to status and timing of
                                   sending me drafts of omnibus
                                   objections to duplicative filed claims
                                   (.1)
September 25, 2019        DAS      Confer with Ms. Yamile Castro as to       0.30   150.00
                                   issues and items relating to ongoing
                                   review of customer claims to
                                   address purely duplicate claims,
                                   and work through a few examples
                                   with her (.3)
September 25, 2019        YCC      Work on duplicate proofs of claim         2.60   650.00
                                   list; verify any issues with duplicate
                                   claims; confer with D. Samole (2x)
                                   re: omnibus claim objection and
                                   claim issues; circulate updated
                                   claims analysis from Stretto and
                                   review email re: same.
September 25, 2019        YCC      Confer with R. Penalver re: creditor      0.30    75.00
                                   inquiry on proof of claim; verify if
                                   creditor received notice of
                                   bankruptcy filings and bar deadline;
                                   review email to creditor with notice
                                   of bankruptcies.
September 26, 2019        DAS      Review Mr. Phan’s motion to allow         0.70   350.00
                                   late filed claim (.1); review notice of
                                   hearing; confer with Ms. Yamile
                                   Castro (2x) as to ongoing analysis
                                   and issues during her review of
                                   customer claims which will form the
                                   basis of omnibus objections to
                                   duplicate files customer claims (.4);
                                   review updated claims analysis
                                                   166
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 188 of 283
                                  spreadsheet from Stretto; send
                                  overview correspondence to team
                                  regarding same (.2)
September 26, 2019       CLC      Review motion to allow late claim    0.10        55.00
                                  (.1)
September 26, 2019     YCC      Continue working on duplicate              3.10   775.00
                                claims analysis; confer with D.
                                Samole re: same.
September 27, 2019     DAS      Follow up as to ongoing analysis of        0.20   100.00
                                duplicate customer claims and
                                preparation of omnibus objections
                                as to such claims (.2)
October 1, 2019        DAS      Request follow up information from         0.30   150.00
                                trustee’s office as to Scott Phan to
                                confirm my initial due diligence also
                                performed that Mr. Phan’s
                                timeshare exit matter was part of
                                ARMG’s lead generation and he
                                paid One Planet Media and/or
                                USCA and as such would not have
                                a claim against ARMG estate and
                                not otherwise required to receive
                                notice; follow up with trustee to
                                reconcile larger list of lead
                                generation timeshare customers in
                                which there is no corresponding
                                estate liability and no notice of
                                bankruptcy case required (.3)
October 3, 2019        YCC      Review Trustee's objection to Scott        0.10    25.00
                                Phan's motion to allow late filed
                                proof of claim.
October 4, 2019        DAS      Follow up correspondence with              1.00   500.00
                                Trustee’s office to confirm
                                information related to Phan records
                                as to prior lead generation business
                                and not receiving any commission
                                (.2); draft and file objection to Mr.
                                Phan motion to allow late claim (.8)
October 7, 2019        YCC      Prepare proposed fee order on              0.70   175.00
                                Stretto's first interim fee application;
                                email with Stretto re: fee hearing.
October 7, 2019        DAS      Leave another detailed voicemail           0.10    50.00
                                for Mr. Phan as to this motion to
                                allow late filed claim and explain
                                background why his claims is more
                                properly alleged against 1PM and
                                USCA and not the bankruptcy
                                estates (.1)
                                                167
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 189 of 283
October 8, 2019          YCC      Prepare proposed order denying S.    0.40      100.00
                                  Phan's motion to allow late filed
                                  claim.
October 8, 2019         DAS      Attend hearings and present              1.10   550.00
                                 objection to motion to allow late
                                 filed claim (1.0); revise and finalize
                                 order denying motion to file late
                                 claim by Mr. Phan (.1)
October 10, 2019        YCC      Continue review of duplicate proofs      2.30   575.00
                                 of claim for timeshare exit
                                 customers; confer with D. Samole
                                 and M. Parisi re: customer claims;
                                 request updated analysis.
October 10, 2019        DAS      Review court-entered order denying       0.20   100.00
                                 motion to allow late filed claim;
                                 serve order; advise trustee’s office
                                 as to same as well as court’s
                                 comments in case other similarly
                                 situated parties present similar
                                 claim (.2)
October 11, 2019        YCC      Continue reviewing duplicate             0.50   125.00
                                 timeshare exit customer claims.
October 21, 2019        CLC      Telephone conference with counsel        0.60   330.00
                                 re: damages claimed by developers
                                 and review follow up (.6).
October 21, 2019        DAS      Review pleadings, documents and          1.20   600.00
                                 other materials as part of examining
                                 Wyndham’s proofs of claim and
                                 Bluegreen’s proof of claim (1.2)
October 23, 2019        DAS      Review Cardenas proof of claim           0.20   100.00
                                 filed in both ARMG estate and also
                                 TFDB estate, and motion to allow
                                 late filed claim filed only in TFDB
                                 estate (.2)
October 23, 2019        CLC      Evaluate fee claim in developer          0.20   110.00
                                 proof of claim (.2)
October 24, 2019        DAS      Confer with Ms. Lopez-Castro as to       0.70   350.00
                                 state of the law as to whether
                                 statistical data approach on
                                 Lanham Act damage claims
                                 accepted by courts and
                                 methodologies discussed; also go
                                 over state of the law on attorneys’
                                 fees treatment in TPE litigation;
                                 discuss proposed counteroffer on
                                 amount of allowed claims amount
                                 for Wyndham and Bluegreen (.3);
                                                 168
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 190 of 283
                                   draft correspondence to counsel for
                                   Wyndham and Bluegreen
                                   discussing state of the law on
                                   issues relative to their proofs of
                                   claim and issue counterproposal for
                                   claim allowance in a meaningfully
                                   reduced amount (.4)

October 25, 2019         DAS      Receive and review Wyndham’s            0.40    200.00
                                  counsel correspondence memo
                                  discussing their counter-view of the
                                  state of the law with respect to
                                  issues raised in their proof of claim
                                  and trustee’s prior proposal for a
                                  reduction for the amount of their
                                  proof of claim, and Wyndham’s
                                  counter-proposal; consider same
                                  and provide preliminary comments
                                  and discuss strategy to Ms.
                                  Lopez-Castro about trying to find
                                  more middle ground to bring in for a
                                  landing since part of terms needed
                                  for larger settlement between the
                                  parties and principals (.4)
October 27, 2019         DAS      Review and organize sample of           0.80    400.00
                                  case law discussions criticizing
                                  statistical data approach employed
                                  by developers to support proof of
                                  claim damage amount (.4); draft
                                  follow up memo to Ms.
                                  Lopez-Castro as follow up to
                                  suggest strategy to streamline
                                  pending claims dispute and to
                                  streamline potential resolution (.4)
November 5, 2019         CLC      Consider motion to extend to file       0.20    110.00
                                  claims (.2)
November 11, 2019        YCC      Prepare Trustee's First Omnibus         3.40    850.00
                                  Claim Objection and exhibit thereto.
November 12, 2019        YCC      Continue working on exhibit to          5.00   1,250.00
                                  omnibus claim objections; confer
                                  with D. Samole re: same; review
                                  updated claims analysis and claims;
                                  revise first omnibus objections and
                                  exhibit A.
November 13, 2019        YCC      Confer with D. Samole re: omnibus       0.90    225.00
                                  objections to duplicate timeshare
                                  exit customer claims and issues
                                  with certain claims; follow up with
                                  Stretto; revise omnibus objection.
                                                 169
                    Case 19-14605-JKO Doc 378 Filed 01/07/20          Page 191 of 283
November 14, 2019         YCC      Confer with D. Samole and C.                  0.10    25.00
                                   Lopez-Castro re: omnibus
                                   objections.
November 14, 2019        DAS        Review drafts of 1st and 2nd                0.50    250.00
                                   omnibus objections to duplicative
                                   claims by timeshare exit customers
                                   and provide comments and
                                   suggestions to Ms. Yamile and work
                                   through issue spots (.5)
November 15, 2019        YCC       Confer with D. Samole re: creditor           1.90    475.00
                                   inquiries re: maintenance fees and
                                   updating FAQs (.1); review emails
                                   with Trustee's office re: same (.1);
                                   telephone call with creditor Brown
                                   re: their proofs of claim (.2); work
                                   on mailing matrix for first and
                                   second omnibus objections to
                                   duplicate timeshare exit customer
                                   claims (1.5)
November 18, 2019        YCC       Finalize service lists for first and         3.20    800.00
                                   second omnibus claim objections re
                                   duplicate timeshare exit customer
                                   claims; finalize and file claim
                                   objections; confer with D. Samole
                                   re: same.
November 18, 2019        DAS       Review and provide updated edits             0.30    150.00
                                   to both sets of omnibus objections
                                   to duplicative customer claims (.3)
November 25, 2019        DAS       Field call from Bluegreen customer           0.30    150.00
                                   about omnibus objection to claim
                                   and explain the omnibus objection
                                   and confirm duplicative customer
                                   proof of claim, and explain still have
                                   remaining claim and provide
                                   general case status and answer
                                   related questions (.3).
November 27, 2019        DAS       Field call from customer who                 0.30    150.00
                                   received objection to duplicate
                                   customer claim; walk them through
                                   the multiple claims they filed to
                                   confirm only had one timeshare
                                   resort interest and that they would
                                   have a remaining original claim they
                                   filed; answer related questions
                                   about potential amendment of
                                   remaining claim for additional
                                   maintenance fees charges (.3)
November 29, 2019        DAS       Field call from timeshare customer           0.30    150.00
                                                  170
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 192 of 283
                                  couple as to omnibus objection to
                                  duplicative timeshare customer
                                  claims and explain they will retain
                                  original claim and also answer
                                  questions as to bankruptcy case
                                  process and related inquiries on
                                  their timeshare interest (.3)
December 2, 2019        YCC      Receive/review responses from          0.80   200.00
                                 claimants re: objection to their
                                 proofs of claim; confer with D.
                                 Samole re: same; telephone calls
                                 with creditors to explain claim
                                 objection process; transmit claims
                                 filed by creditors for their review;
                                 update claim objection chart.
December 2, 2019        DAS      Review pair of written submitted       0.20   100.00
                                 responses from customers to
                                 omnibus objections to claims;
                                 reconcile positions and coordinate
                                 reply strategy and efforts for Ms.
                                 Yamile Castro to speak with these
                                 customers (.2)
December 3, 2019        DAS      Follow up as to responses made to      0.20   100.00
                                 omnibus objections to duplicative
                                 customer claims and being working
                                 through with Ms. Yamile Castro and
                                 claimants to try and resolve without
                                 hearing (.2)
December 3, 2019        YCC      Review incoming responses to           0.50   125.00
                                 claim objection; emails with D.
                                 Samole re: same; communicate
                                 with claimant Porath to discuss
                                 claim objection process and their
                                 response.
December 4, 2019        YCC      Confer with D. Samole re:              0.80   200.00
                                 responses to Trustee's omnibus
                                 claim objections; prepare notice to
                                 withdraw response to claim
                                 objections; telephone calls to
                                 claimants and left voice mail
                                 messages; transmit withdrawal
                                 notice.
December 4, 2019        DAS      Review correspondence from             0.40   200.00
                                 counsel for timeshare customers
                                 with duplicative claims disputing
                                 omnibus objection; per counsel’s
                                 request, retrieve and analyze both
                                 proofs of claim, and send to
                                 counsel with cover email with
                                                171
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 193 of 283
                                   analysis addressing his inquiries
                                   (.4)

December 5, 2019         YCC      Telephone call with claimant re:        0.70   175.00
                                  response to claim objection; emails
                                  re: same; prepare and transmit
                                  notice to withdraw response to
                                  claim objection; file notices of
                                  withdrawal of responses by
                                  creditors.
December 5, 2019         DAS      Follow up call with Mr. Rountree as     0.70   350.00
                                  to his questions about omnibus
                                  objection to claim on his proofs of
                                  claim; go over the claims filed with
                                  him and again explain existence of
                                  remaining claim and answer his
                                  related case questions (.4); provide
                                  comments and approve motions to
                                  withdraw responses to omnibus
                                  objections to proofs of claim; also
                                  address another claimant’s call
                                  explaining omnibus objection to
                                  claim and would retain original
                                  claim; also answer related
                                  bankruptcy case questions (.3)
December 6, 2019         YCC      Confer with D. Samole re: response      0.20    50.00
                                  from creditor Lyons; review same;
                                  telephone call with claimant re:
                                  claims process.
December 9, 2019         YCC      Review incoming claimant's              0.10    25.00
                                  response to claim objection; confer
                                  with D. Samole re: same.
December 10, 2019        YCC      Review claimants' response              0.70   175.00
                                  agreeing to treatment of their claim;
                                  update objection chart; emails re:
                                  claimant's call re: claim objection;
                                  review claim and return call to
                                  claimant; deal with claimant's
                                  address change; telephone call with
                                  creditor Wagner re: his response to
                                  claim objection.
December 11, 2019        YCC      Prepare and transmit notice of          0.20    50.00
                                  withdrawal of response to claim
                                  objection;
December 12, 2019        YCC      Resend email to claimant Wagner;        0.30    75.00
                                  telephone call with Mr. Wagner re:
                                  notice of withdrawal; review notice
                                  of withdrawal for other claimant and
                                                 172
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 194 of 283
                                   confer with D. Samole re: same.
December 12, 2019        DAS      Review Cooke notice to withdraw         0.10    50.00
                                  duplicative claim (.1)
December 13, 2019        YCC      Prepare orders sustaining first and     2.60   650.00
                                  second omnibus claim objection;
                                  prepare Exhibit A to both orders;
                                  confer with D. Samole (2x) re:
                                  same; revise proposed orders and
                                  exhibits thereto; prepare notice to
                                  withdraw claimants' response.
December 13, 2019        DAS      Field call with customer with           0.80   400.00
                                  timeshare interest at Hyatt Resorts
                                  about omnibus objection to claim
                                  and re-explaining the objection and
                                  surviving claim to resolve issues,
                                  and also provide status of case and
                                  address related inquiries (.3);
                                  review and provide edits (2x) to pair
                                  of draft orders sustaining omnibus
                                  objections to duplicative timeshare
                                  customer claims to try and make
                                  even more clear claimants have
                                  surviving claim(s) and only
                                  duplicative claims being stricken
                                  and disallowed, and discuss with
                                  Ms. Yamile Castro (.5)

December 16, 2019        YCC      Review response to claim objection;     0.10    25.00
                                  review notice to withdraw same.
December 16, 2019        DAS      Receive and review batch of             1.30   650.00
                                  response letters to omnibus
                                  objections to claim; send emails
                                  and leave voice mails as to first
                                  batch to try and resolve issues
                                  raised in letters and discuss
                                  process for withdrawal of responses
                                  to clean up docket for entry of order
                                  providing for customers’surviving
                                  claim (.4); phone call with Ms.
                                  Schuller as claimant to discuss
                                  resolution to response to omnibus
                                  objection to claim and discuss
                                  withdrawal process once her initial
                                  letter docketed with the bankruptcy
                                  court, and provide general
                                  bankruptcy case update (.3); phone
                                  call with Mr. Dunn as claimant to
                                  discuss resolution to response to
                                  omnibus objection to claim and
                                                 173
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 195 of 283
                                   discuss withdrawal process once
                                   his initial letter docketed with the
                                   bankruptcy court, and provide
                                   general bankruptcy case update
                                   (.3); review docketed response by
                                   Mr. Ramanathan to omnibus
                                   objection to customer claims; leave
                                   detailed voicemail attempting to
                                   resolve matter; follow up phone call
                                   with Mr. Ramanathan and resolve
                                   response matter and provide case
                                   status; review proposed withdrawal
                                   notice (.3)

December 17, 2019        YCC      Review another response to claim       0.10    25.00
                                  objection; review notice to withdraw
                                  same.
December 17, 2019        DAS      Field call and follow up with          0.40   200.00
                                  additional customer claimant as to
                                  omnibus objection to duplicative
                                  customer claim and resolve same
                                  (.2); field call from customer
                                  claimant with claims processing
                                  questions about proof of claim to be
                                  submitted, and reconcile
                                  submissions to make sure not
                                  duplicate claim submission (.2)

December 19, 2019        YCC      Review incoming response from          0.10    25.00
                                  claimant; review emails re:
                                  withdrawing same.
December 19, 2019        DAS      Review Mr. and Mrs. Dunn’s             0.30   150.00
                                  docketed response to omnibus
                                  objection; draft proposed notice of
                                  withdrawal and send to Mr. Dunn
                                  with cover email going over our call
                                  from a few days ago, confirming
                                  survival of 3 claims but just
                                  knocking out 4th duplicate claim
                                  and explain withdrawal paperwork
                                  and forthcoming order listing claim
                                  information in attached chart (.3)

December 20, 2019        DAS      Field phone call from customer         0.20   100.00
                                  inquiring about omnibus objection
                                  to duplicate customer claims and
                                  explain objection chart and
                                  existence of surviving claim, and
                                  also explain claims process (.2)
                                                 174
                    Case 19-14605-JKO   Doc 378    Filed 01/07/20      Page 196 of 283

December 23, 2019        YCC      Revise proposed orders re omnibus              0.60       150.00
                                  claim objections.
December 23, 2019        DAS      Review signed notice of withdrawal             0.20       100.00
                                  of response to omnibus objection to
                                  claim; follow up with Ms. Yamile
                                  Castro as to logistics and
                                  reconciliation that all responses
                                  have been withdrawn and going
                                  over additional withdrawal notices
                                  needing to be received and filed;
                                  review another filed withdrawal
                                  notice (.2)
December 27, 2019        DAS      Follow up correspondence (3x) with             0.20       100.00
                                  Dunn family on duplicative claim
                                  and status of signatures for
                                  withdrawal notice on response;
                                  responding to follow up questions
                                  about their claims and relayed case
                                  matters (.2)
December 30, 2019        YCC      Review emails with creditor Dunn               0.10        25.00
                                  re: trustee's omnibus objection to
                                  claims.
December 31, 2019        DAS      More follow up to resolve                      0.10        50.00
                                  duplicative timeshare claim (Dunn)
                                  and obtain signed copy of
                                  withdrawal notice from Dunn’s (.1)
December 31, 2019        YCC      Deal with claimant's supporting                0.10        25.00
                                  documentation to her claim.
                                                                         ------------------------
  Total for CLAIMS ADMINISTRATION AND OBJECTIONS                               80.00     29,880.00




                                                  175
                 Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 197 of 283
                       FEE/EMPLOYMENT APPLICATIONS (PROFESSIONALS)

April 25, 2019        DAS      Confer with Trustee as to KTT            1.10    550.00
                               retention as counsel and
                               representation of comparable
                               timeshare exit operator with
                               pending litigation involving
                               Wyndham creditor, and jointly
                               determine a disclosure issue but
                               not a conflict issue, but would also
                               obtain more information as to other
                               litigation and potential connections
                               with the Debtors (.4);
                               teleconference with counsel for
                               comparable timeshare exit operator
                               and confirm no actual conflict or
                               any connections - only issue conflict
                               at best and this other client would
                               waive (.4); preliminary call with
                               Wyndham’s bankruptcy counsel
                               discussing KTT retention and issue
                               conflict matters; set up further call
                               tomorrow with Wyndham’s litigation
                               counsel and bankruptcy counsel on
                               the KTT retention issue (.3)
April 25, 2019        MK       Attention to retention application       2.10    787.50
                               and necessary disclosures;
                               communications with Mr. Samole
                               and Mr. Robinson regarding similar
                               timeshare litigation; review
                               complaint involving different client
                               of KTT.
April 26, 2019        MK       Communication with Mr. Samole            2.00    750.00
                               regarding retention application and
                               agreement to impose ethical wall;
                               revise motion and affidavit; prepare
                               proposed order.
April 26, 2019        DAS      Prepare for call with Wyndham            2.30   1,150.00
                               counsel and develop ethical wall
                               and disclosures approach (.3);
                               teleconference with Wyndham’s
                               counsel working through KTT
                               retention issues and disclosures
                               and discussing related background
                               of industry players and case
                               specific items -negotiate ethical wall
                               and conferring on disclosures
                               before (1.0); revise and
                               supplement drafted KTT retention
                               motion, order and my affidavit (.6);
                                              176
                 Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 198 of 283
                                follow up with counsel as to KTT
                                retention disclosures and
                                confirming treatment/handling of
                                ethical wall (.4)
April 29, 2019        DAS      Review notices of hearing on             0.10    50.00
                               retention application for
                               KapilaMukamal and KTT; advise
                               trustee likelihood got set for hearing
                               as part of upcoming status
                               conference to determine whether
                               case stays in chapter 11 or is
                               converted (.1);
April 30, 2019        CLC      Telephone conference with T.             0.30   165.00
                               Russack (.2); finalize letter to T.
                               Russack (.1)
May 1, 2019           DAS      Receive and review first and final       0.40   200.00
                               fee application of Debtors’
                               counsel -- note billings for time
                               spent after Trustee appointment(.4)
May 15, 2019          DAS      Attend and participate at hearings       0.90   450.00
                               on retention applications of KTT,
                               KapilaMukamal and Debtors’
                               counsel (.8); review and finalize
                               updated retention orders for KTT
                               and KM that previously were ex
                               parte orders and now were hearings
                               held (.1)
May 15, 2019          MK       Attention to orders authorizing          1.00   375.00
                               retention of KTT and KM.
June 28, 2019         YCC      Verify secured lienholders of FF&E;      0.80   200.00
                               review and revise motion to retain
                               auctioneer; emails re: same; assist
                               with filing same; coordinate mailing
                               of same; telephone call from Stretto
                               re: same.
July 2, 2019          YCC      Follow up on notice of hearing on        0.50   125.00
                               retention of auctioneer and sale
                               motion; coordinate service of same
                               with claims noticing agent; prepare
                               and file certificate of service re
                               hearing notice.
July 16, 2019         MK       Communication with Mr. Samole            0.30   112.50
                               regarding revisions to order
                               approving retention of auctioneer,
                               etc.; amend order and forward to
                               Mr. Samole and Ms. Cristobol.
July 16, 2019         DAS      Attend hearings and present motion       1.20   600.00

                                               177
                     Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 199 of 283
                                    to retain Moecker auctions (1.2)
August 1, 2019             YCC      Emails re: fee compensation for      0.70       175.00
                                    claims agent; search for same.
August 2, 2019            YCC      Deal with draft fee application           0.20    50.00
                                   example for Stretto.
August 8, 2019            YCC      Revise draft Stretto fee application;     0.60   150.00
                                   email re: same with fee guidelines.
August 26, 2019           YCC      Emails re: claims agent first interim     0.20    50.00
                                   fee application.
August 26, 2019           DAS      Review draft fee application of           0.20   100.00
                                   Stretto; provide comments and ask
                                   Ms. Yamile Castro to coordinate
                                   final approval from trustee and then
                                   we would file on Stretto’s behalf
                                   with trustee approval (.2)

September 6, 2019         DAS      Confer (2x) with outside special          0.20   100.00
                                   insurance litigation counsel as to
                                   proposed retention terms and
                                   scope of services as to other
                                   potential matters; will follow up
                                   more next week to work with
                                   counsel to address these open
                                   issues (.2)
September 6, 2019         YCC      Review Stretto's first interim fee        0.50   125.00
                                   application; prepare certificate of
                                   service; telephone call with D.
                                   Samole re: same; revise certificate
                                   of service.
September 9, 2019         YCC      File and serve Stretto's first interim    0.30    75.00
                                   fee application (.3).
September 10, 2019        YCC      Review and revise certificate of          0.50   125.00
                                   service on notice of hearing re
                                   Stretto's first interim fee application
                                   (.2); coordinate service of notice of
                                   hearing on all creditors (.2); confer
                                   with D. Samole re: same (.1);
September 10, 2019        DAS      Review notice of hearing on Stretto       0.10    50.00
                                   fee app and coordinate extended
                                   service of hearing notice with fee
                                   amounts to entire creditor body
                                   including customers (.1)
September 24, 2019        DAS      Draft retention motion for special        1.10   550.00
                                   insurance litigation counsel (1.0);
                                   send draft motion to proposed
                                   special counsel with notes itemizing
                                   open issues; review preliminary
                                                   178
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 200 of 283
                                   comments on one of the open items
                                   (.1)
October 8, 2019           YCC      Telephone call from D. Samole re:       0.20              50.00
                                   today's hearing; finalize Stretto's fee
                                   order and advise Stretto of fee
                                   award.
October 16, 2019         DAS       Review and update draft retention           0.40         200.00
                                   application for BastAmron firm and
                                   review draft affidavit; request and
                                   obtain signed copy of affidavit;
                                   follow up with trustee to confirm
                                   sequencing retention application
                                   and filing of complaint, and likely
                                   setting for hearing and his
                                   unavailability (.4)
October 17, 2019         DAS       Update, finalize and file retention         0.20         100.00
                                   application for special insurance
                                   litigation counsel; phone call with
                                   Bluegreen counsel as to its terms;
                                   send follow up email highlighting
                                   the capped fee structure (.2)

December 10, 2019        YCC       Confer with D. Samole re: first             0.10          25.00
                                   interim fee applications; review
                                   emails re: same.
December 13, 2019        YCC       Confer with D. Samole re: KTT's             0.10          25.00
                                   first interim fee application.
December 30, 2019        YCC       Confer with D. Samole re: fee               1.40         350.00
                                   application; work on KTT's first
                                   interim fee application.
December 31, 2019        DAS       Draft and send Ms. Yamile Castro            0.60         300.00
                                   detailed overview outline of 13
                                   subcategories of KTT/Trustee tasks
                                   done during application period (.6)
December 31, 2019        YCC       Continue working on KTT's first             1.00         250.00
                                   interim fee application.
                                                                         ------------------------
  Total for FEE/EMPLOYMENT APPLICATIONS (PROFESSIONALS)                        21.60      8,365.00




                                                  179
                Case 19-14605-JKO Doc 378 Filed 01/07/20         Page 201 of 283
                      FEE/EMPLOYMENT OBJECTIONS

May 30, 2019         DAS      Review Wyndham’s objection and                0.20         100.00
                              memorandum of law in opposition
                              to Debtors’counsel’s final fee
                              application (.2)
June 4, 2019         DAS      Call with Wyndham’s counsel as to             0.60         300.00
                              pending objection to Debtors’
                              counsel fee app and tomorrow’s
                              hearing on same (.2); discuss with
                              principals’counsel his view and
                              position for tomorrow’s fee app
                              hearing and related issues to
                              include in order (.1); discuss with
                              trustee and outline the estate’s
                              position on debtors’counsel’s final
                              fee application (.1); review debtors’
                              counsel’s response pleading to
                              Wyndham’s objection fee
                              application (.2).
June 5, 2019         DAS      Attend hearings, negotiate with               1.00         500.00
                              parties and present comments in
                              response to final fee application of
                              Debtors’counsel (1.0).
June 6, 2019         DAS      Review proposed form of order                 0.50         250.00
                              approving interim fee distribution to
                              Tate Russack with certain tailored
                              provisions; review comments from
                              Wyndham and consider changes to
                              include in my initial redline (.2);
                              incorporate comments from
                              Wyndham into a redline version and
                              note issue about inclusion of
                              holdback language provisions;
                              circulate redline to counsel group
                              and note holdback issue; receive
                              feedback from United States
                              Trustee’s Office agreeing with my
                              recollection of the hearing (.3)
June 7, 2019         DAS      Follow up emails exchanged with               0.20         100.00
                              counsel as to disputed terms of
                              draft fee app order of Tate Russack
                              (.2)
June 10, 2019        DAS      Review further redline comments as            0.10          50.00
                              to Tate Russack order -- this time
                              coming from Principals' counsel (.1)
                                                                      ------------------------
  Total for FEE/EMPLOYMENT OBJECTIONS                                        2.60      1,300.00

                                             180
                 Case 19-14605-JKO   Doc 378    Filed 01/07/20    Page 202 of 283
                       LITIGATION

April 29, 2019        DAS      Confer with Wyndham counsel and              2.80    1,400.00
                               Trustee as to pending litigation
                               matters and upcoming mediation
                               and discuss parties' objectives and
                               additional background and related
                               matters (2.2); preliminary call with
                               counsel for other developers as to
                               pending subpoenas on the Debtor
                               and discuss Trustee addressing
                               same and needing more
                               information, and set up follow up
                               call for tomorrow (.4); advise
                               Trustee of call with developers'
                               counsel (.1); review
                               correspondence as to District Court
                               trial being re-set by new District
                               Court Judge, and follow-up email
                               from Wyndham's counsel advising
                               they will be seeking continuance of
                               mediation until June 2019 (.1)
April 30, 2019        DAS      Participate in extensive                     2.80    1,400.00
                               teleconference with principals’
                               counsel discussing upcoming
                               mediation and pending district court
                               litigation and related positions of
                               parties and additional background
                               (1.6); emails with counsel for
                               Wyndham, principals, Totten law
                               firm and mediator as to request for
                               continuance of mediation and
                               discussions as to other mediation
                               dates and parties’particular
                               strategies (.4); phone call with
                               certain customers’counsel as to
                               pending subpoena duces tecum
                               requests on the debtors to be
                               addressed by the Trustee; receive
                               and preliminarily review template
                               set of duces tecum requests (.4);
                               review notice of withdrawal as
                               debtors’litigation counsel in District
                               Court by Berger Singerman (.1);
                               review prior proposals discussed
                               between debtors/principals and
                               Wyndham and additional ideas
                               being considered internally; follow
                               up with counsel (.3)
May 1, 2019           CLC      Exchange emails with counsel (.3);           1.00     550.00

                                               181
              Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 203 of 283
                             telephone conference with counsel
                             for Defendants (.5); exchange
                             emails (.2).
May 1, 2019         DAS      Follow up with counsel and             3.20   1,600.00
                             mediator as to upcoming mediation
                             deadlines and other requirements
                             and preliminarily review mediator’s
                             form memo (.2); follow up with
                             counsel as to pre-mediation
                             discussions and updated proposals
                             being exchanged and discussed;
                             follow up with principals’counsel as
                             to their desire to discuss scope and
                             framework of updated proposals
                             with the Chapter 11 estate and
                             bankruptcy implications; set up call
                             for later (.2); continue to review and
                             consider third party developer
                             pending subpoenas duces tecum
                             on Debtors/estates
                             (.3); Teleconference with Counsel
                             for Debtors’principals as to their
                             ongoing discussions with Wyndham
                             counsel and tweaks to proposals
                             being discussed, as well as other
                             litigation background matters (1.0);
                             teleconference with counsel for
                             developers on pending third party
                             subpoenas and related pending
                             litigation matters and additional
                             background (1.0); receive mediation
                             statement and enclosures (.5).
May 2, 2019        DAS      Phone call with mediator about          3.40   1,700.00
                            trustee position for mediation,
                            litigation issues and trustee
                            appearance by phone with KTT fully
                            participating in person (.6);
                            exchange emails with mediation
                            parties, and obtain consent for
                            trustee participation at mediation by
                            phone (.3); in preparation for
                            mediation and ongoing settlement
                            talks, review spreadsheets
                            prepared by trustee’s office of all
                            customers among all developers
                            broken down into asset type units
                            and other metrics (.4); review
                            requests for Totten law firm
                            representative to appear at
                            mediation by phone and not
                                           182
              Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 204 of 283
                             consented by all parties and also
                             for additional counsel for principals
                             to participate at mediation which did
                             achieve consensus consent (.2);
                             review and revise draft District
                             Court motion to seek partial relief of
                             district court procedures order (.3);
                             phone call with totten law firm about
                             parties’litigation positions and
                             setting up further pre-mediation
                             meeting next week (.3); phone call
                             with Wyndham’s counsel discussing
                             updates to potential settlement
                             positions, brainstorming ideas and
                             litigation issues (.5); follow up with
                             trustee as to parties’litigation and
                             mediation positions (.4); follow up
                             with litigation counsel for other
                             developers as to their general
                             litigation position as to developing
                             model for treatment of transferring
                             back timeshare assets and
                             otherwise addressing claims (.4)
May 2, 2019         MK       Draft motion to allow trustee's        1.20    450.00
                             telephonic appearance at mediation
                             and order granting same;
                             coordinate filing in district court
                             case.
May 2, 2019        CLC      Review emails re: mediation (.4);       2.20   1,210.00
                            telephone conference with B.
                            Spector re: same (.6); telephone
                            conference with Shutts' lawyers (.8);
                            telephone conference with C.
                            Cartaya (.4).
May 3, 2019        DAS      Receive and review additional           1.00    500.00
                            litigation pleadings from parties as
                            developers/exit company operators
                            divergent positions (.4); review
                            updated draft settlement proposal
                            by principals as to addressing
                            Wyndham and estates liability
                            matters (.3); follow up with trustee
                            discussing principals’pre-mediation
                            proposal ideas and reconciling
                            them with Wyndham’s other ideas
                            and positions as to how to address
                            these issues among all developers
                            (.3)
May 3, 2019        MK       Attention to Broward County court       0.10     37.50

                                           183
              Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 205 of 283
                             dockets relating to pending litigation
                             against debtors.
May 3, 2019        MK       Review and revise motion for leave      1.00    375.00
                            to allow trustee to attend mediation
                            by telephone; call court chambers
                            to discuss filing; communication
                            with Ms. Penalver regarding same.
May 3, 2019        MK       Attention to numerous                   0.30    112.50
                            communications regarding motion
                            to approve telephonic appearance,
                            Broward litigation, and UCC filings.
May 5, 2019        DAS      Multiple correspondence exchange        0.80    400.00
                            with various mediation parties as to
                            pending disputed legal issues and
                            ongoing discussions (.5); prepare
                            internal executive summary memo
                            to Trustee and counsel on
                            mediation matters (.3)
May 5, 2019        CLC      Prepare for mediation (1.3).            1.30    715.00
May 6, 2019        CLC      Prepare for mediation (.9);             2.10   1,155.00
                            telephone conference with counsel
                            for principals (1.0); telephone
                            conference with bar counsel
                            regarding global plan (.2).
May 6, 2019        DAS      Participate in pre-mediation            3.60   1,800.00
                            planning call with Trustee as to
                            updated position with respect to the
                            various mediation parties (1.0)
                            review motion for contempt and
                            notice of hearing as to certain third
                            party subpoena duces tecum
                            matters and advise Trustee (.4);
                            review order approving telephonic
                            participation at mediation by
                            trustee; send in trustee’s mediation
                            confidentiality agreement (.1);
                            teleconference with counsel for
                            principals as to mediation positions
                            and issues with performing
                            encumbered assets and other
                            related litigation points to discuss
                            and consider at mediation (1.0);
                            review memo from Mr. Criste on the
                            withdrawal responsibilities by Totten
                            law firm on pending case matters
                            as to customer clients and the
                            Debtors; confer with Mr. Criste
                            regarding same (.4); exchange
                            correspondence and review
                                           184
              Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 206 of 283
                             pleadings by former employees in
                             pending litigation with the Debtors;
                             set up call for tomorrow (.4); more
                             due diligence on interplay of
                             Debtors, customers and Totten law
                             firm contractual relationship and
                             how litigation case files were
                             handled by law firm and disclosures
                             to the Debtors (.3)
May 7, 2019         MK       Communication with Mr. Samole        0.40       150.00
                             regarding proposed status report,
                             Russack motion to withdraw, third
                             party subpoenas, and issues
                             relating to the Totten law firm;
                             review emails from Mr. Samole and
                             Ms. Lopez-Castro regarding same;
                             review motion for contempt
May 7, 2019        DAS      Review additional materials from         3.10   1,550.00
                            counsel for former employees in
                            litigation brought by debtors (.4);
                            teleconference with counsel for
                            former employees in litigation with
                            debtors (.3); follow up with Totten
                            law firm as to status of various
                            pending litigation and arbitration
                            matters (.4); teleconference with
                            principals’counsel as to continuing
                            settlement discussions with
                            Wyndham’s counsel and Trustee’s
                            position that any mediation
                            resolution would need to be
                            applicable to all developers, and
                            also discuss other pending litigation
                            with other developers (1.2); prepare
                            for tomorrow’s mediation (.8)
May 7, 2019        CLC      Prepare for meeting with Totten firm     3.20   1,760.00
                            and counsel (.5). Conference with
                            Totten law firm and counsel (1.7);
                            telephone conference with G.
                            Salzman (.3); telephone conference
                            with P. Levitt regarding several
                            issues (.7).
May 8, 2019        DAS      Participate in all day District Court    9.40   4,700.00
                            mediation session with Wyndham,
                            Totten law firm and principals (9.0);
                            draft mediation report for trustee
                            (.4)
May 8, 2019        CLC      Attend mediation of District Court      10.50   5,775.00
                            matter (10.5).
                                           185
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 207 of 283
May 9, 2019          DAS      Follow up call with counsel for      0.80       400.00
                              mediation parties trying to make
                              more negotiation progress on
                              pending litigation matters (.8)
May 9, 2019          CLC      Review issues with ARDA and          1.10       605.00
                              consider response (.2); telephone
                              conference with S. Zetrover
                              regarding settlement (.5); consider
                              issues with settlement (.2); review
                              emails regarding same (.2).
May 10, 2019        DAS      Draft outline of pending issues with     3.80   1,900.00
                             third party subpoenas matters (.4)
                             more follow up emails and calls with
                             multiple mediation parties on
                             ongoing negotiations and related
                             litigation matters (.7); meet and
                             confer teleconference with counsel
                             handling third party subpoenas (.5);
                             subsequently receive and review
                             more batches of third party
                             subpoenas from trustee’s office and
                             from debtors out of possession (.5);
                             receive and review draft settlement
                             proposal from Wyndham; provide
                             executive summary and issue spots
                             to trustee team (.7); confer with
                             trustee on pending settlement
                             proposal (.4); follow up emails on
                             settlement proposal and more items
                             to address (.2); additional emails
                             with counsel on third part
                             subpoenas matters (.2); additional
                             emails with mediation parties on
                             getting more information in order to
                             consider portions of multi-pronged
                             proposal (.2)

May 10, 2019        CLC      Telephone conference with counsel        0.50    275.00
                             re: subpoenas (.5).
May 11, 2019        DAS      Confer with Ms. Lopez-Castro to          3.90   1,950.00
                             prepare for call with principals’
                             counsel and pending tripartite
                             settlement issues (.2); participate in
                             extensive teleconference with
                             principals’counsel discussing
                             pending disputed issues with
                             settlement proposal and related
                             issues (1.6); review redline version
                             of settlement proposal and consider

                                            186
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 208 of 283
                              issues (.4); draft counter redline
                              version of draft comprehensive
                              settlement proposal and send to
                              mediation parties with cover email
                              (1.5); advise trustee of settlement
                              discussions status and updates (.2)
May 11, 2019        CLC      Review emails and prepare for            1.50    825.00
                             telephone conference with parties
                             re: settlement agreement (1.5).
May 12, 2019        DAS      Review further redline comments on       0.60    300.00
                             draft settlement proposal (.3); follow
                             up email discussion with mediation
                             parties of settlement and related
                             litigation matters (.3)
May 13, 2019        CLC      Review email re: filings due prior to    1.10    605.00
                             hearing (.2); review and comment
                             on order (.3); telephone conference
                             with counsel re: status of settlement
                             (.6).
May 13, 2019        DAS      Work with Ms. Lopez-Castro on            3.00   1,500.00
                             additional comments to drafted
                             Wyndham-related settlement
                             proposal (.4); prepare further
                             redline version (.4); call with
                             principals’counsel to preview our
                             comments and condition that entire
                             ceiling amount of potential
                             performing mortgage refunds for
                             Wyndham customers be funded as
                             part of this narrow deal with
                             Wyndham and likely same concept
                             for Bluegreen customers (.7);
                             review follow up correspondence
                             and updated settlement proposal by
                             principals’counsel and provide
                             status report to Trustee (.3); receive
                             another batch of third party
                             subpoena matters and compare
                             updated list to ensure captured all
                             other subpoenas matters previously
                             raised piecemeal in other
                             subpoenas previously received from
                             different office at same firm (.4);
                             follow up emails with principals’
                             counsel as to additional redline of
                             proposal to be circulated and
                             previewing issues raised there and
                             providing my initial views (.3);
                             review updated redline version of

                                            187
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 209 of 283
                              proposal prepared by Principals’
                              counsel (.2); review and further
                              redlined version of proposal
                              prepared by Wyndham’s counsel,
                              which contains additional new
                              issues (.3)
May 14, 2019         DAS      Continue to address and brainstorm   4.20     2,100.00
                              as to open items and disputed
                              issues in latest redline version of
                              settlement proposal with Wyndham
                              and Principals from last night (.5);
                              confer with trustee as to settlement
                              progress and discuss putative
                              claims against developers that
                              would be released as well as
                              transfer fees matters (.4);
                              teleconference with principals’
                              counsel as to settlement issues
                              raised by trustee and other issues
                              to work out between estates,
                              principals and Wyndham (1.0);
                              teleconference with counsel for
                              Wyndham and Principals
                              negotiating more issues with
                              settlement proposal including
                              injunctive relief, subordinated
                              claims, document depository and
                              transfer fees issues (1.5); provide
                              additional redline portions of
                              settlement proposal to principals’
                              counsel as group scrivener (.4);
                              review updated group version and
                              provide tweaks (.2); follow up with
                              trustee’s office as to litigation
                              subpoenas matters (.2);
May 14, 2019        CLC      Telephone conference with counsel       3.10   1,705.00
                             for principals (2x) re: term sheet
                             (1.4); telephone conference with all
                             counsel for parties re: same (1.5);
                             review follow-up emails re:
                             mediation order (.2).
May 15, 2019        CLC      Coordinate response to subpoena         0.70    385.00
                             with F. Kessler and J. Criste (.4);
                             review follow-up (.3).
May 15, 2019        DAS      Review latest District Court            3.40   1,700.00
                             pleadings as between other
                             developers and TPE to round out
                             litigation status report for today’s
                             hearings (.4); attend and participate

                                            188
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 210 of 283
                              in bankruptcy court hearings
                              addressing pending District Court
                              litigation, settlement progress and
                              continued hearings (.8); separate
                              post-hearing discussions with
                              counsel for Wyndham and then with
                              counsel for principals continuing to
                              discuss remaining settlement issues
                              in dispute (.4); draft proposed order
                              for further interim stay of District
                              Court litigation and related litigation
                              matters (.8); review edits to
                              proposed order on litigation stay
                              issues and incorporate them into
                              draft order (.2); follow up discussion
                              with Wyndham counsel as to
                              additional open items with
                              settlement proposal (.5); draft
                              memo to trustee team on open
                              issues with settlement proposal (.3).
May 16, 2019        DAS      Follow up discussions with various      2.30   1,150.00
                             counsel on more pending
                             settlement issues including attorney
                             client waiver for discovery access
                             as part of pending settlement
                             proposal, including learning of prior
                             tripartite joint common defense
                             agreement between TFDB,
                             principals and debtors, and trying to
                             work out solution including
                             clawback agreement and limiting
                             temporal scope of discovery (1.0);
                             work on search terms for litigation
                             discovery items and receive back
                             report of documents included in
                             universe of production items (.4);
                             follow up with counsel on attorney
                             client privilege and potentially
                             limiting scope of prioritize
                             documents (.4); call with TFDB
                             counsel as to pending customer
                             client settlement negotiation matter
                             and address litigation inquiry (.3);
                             additional correspondence
                             exchange with principals’counsel
                             as to stated interim stay order and
                             their forthcoming filing in District
                             Court action (.2).
May 16, 2019        CLC      Go over latest issues with              1.70    935.00
                             agreement (.4); review Totten firm
                                            189
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 211 of 283
                              termination and discuss same (.7);
                              consider issues with attorney-client
                              (.4); telephone conference with P.
                              Levitt (.2).
May 17, 2019        DAS      Follow up on search terms for            3.30   1,650.00
                             pending litigation discovery matters
                             and working with data aggregate
                             personnel from trustee's office (.4);
                             more work and due diligence on
                             transfers fees and performing
                             analysis of aggregate
                             unencumbered and encumbered
                             assets liabilities on an "all
                             developer" wide basis (.7); review
                             order granting further interim stay;
                             review and provide comments to
                             district court mediation notice filing
                             (.1); perform due diligence and
                             follow up with multiple counsel as to
                             TFDB withdrawal issues and
                             TFDB’s haphazard referral of
                             pending client litigation matters to
                             various other counsel (.6); review
                             Wyndham's redline draft settlement
                             proposal memorandum and prepare
                             redline version (1.0); preliminarily
                             review Wyndham's proposed
                             permanent injunction and proffered
                             subjects documents (.5).
May 17, 2019        CLC      Review emails re: redline of             0.30    165.00
                             agreement (.3).
May 18, 2019        DAS      Review correspondence from               0.10     50.00
                             district court mediation about
                             compliance with district court order
                             requiring further mediation
                             participation and conclusion by May
                             31 (.1)

May 19, 2019        CLC      Review comments to Settlement            0.50    275.00
                             Agreement (.5).
May 20, 2019        DAS      Confer with Ms. Lopez-Castro over        2.50   1,250.00
                             Wyndham’s latest redline changes
                             to settlement proposal memo (.3);
                             review correspondence as to
                             discovery/communication privilege
                             waiver matters (.2); emails and
                             teleconference with Wyndham’s
                             counsel on the pending attorney
                             client privilege document production
                                            190
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 212 of 283
                              issues relative to pending
                              settlement proposal (.5);
                              teleconference with counsel for
                              principals as to comments and
                              issues with pending settlement
                              proposal, proposed injunction,
                              proffered topics and attorney client
                              privilege issues (1.5).
May 20, 2019        CLC      Go over term sheet (.4); telephone      1.40    770.00
                             conference with counsel re: same
                             (.8); exchange emails re:
                             documents produced (.2).
May 21, 2019        DAS      Review Wyndham’s district court         3.30   1,650.00
                             motion to supplement discovery
                             matters after production of
                             documents from bankruptcy estates
                             and also review enclosed exhibits
                             (.4); perform updated redline of
                             settlement proposal and send to
                             principals’counsel to synthesize
                             with their comments (.4); review
                             defendants’combined redline of
                             settlement proposal as well as
                             proposed permanent injunction
                             documents (.4); perform updated
                             redline of aggregate defendants’
                             comments to settlement proposal
                             and injunction (.4); exchange of
                             emails with counsel for Wyndham
                             and principals as well as trustee’s
                             office as to litigation document
                             search terms, issues with third party
                             vendor, and pending disputed
                             settlement issues under review by
                             the parties (.6); teleconference with
                             principals’counsel as to some of
                             the pending settlement proposal
                             issues and TFDB litigation issues
                             raised by Wyndham (.8); review
                             notices and pleadings filed in
                             whistleblower litigation case and
                             follow up correspondence with
                             counsel (.2); review request for
                             status from counsel who issued
                             third party subpoenas and has
                             pending motion for contempt (.1)
May 21, 2019        CLC      Review emails re: term sheet (.6).      0.60    330.00
May 22, 2019        DAS      Review memoranda exchange as to         3.30   1,650.00
                             pending settlement issues as to

                                            191
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 213 of 283
                              attorney client privilege review
                              matters (.2); teleconference with
                              Wyndham’s counsel trying to
                              brainstorm ways to streamline open
                              settlement issues on discovery
                              matters (.5); follow up email with
                              Ms. Lopez-Castro on additional
                              thoughts and comments on the
                              pending discovery issues with the
                              settlement proposal (.2); review and
                              consider follow up memo from
                              Wyndham’s counsel on
                              discovery-related settlement issues
                              (.2); follow up emails with
                              settlement parties on pending
                              disputed settlement issues and
                              logistics (.2); follow up with
                              Trustee’s data personnel as to
                              ongoing efforts to recreate the
                              documents group using search
                              terms and custodians provided (.2);
                              review follow up correspondence
                              from District Court mediator as to
                              May 31 mediation deadline cutoff
                              and proposed language for
                              mediator’s report (.1); participate in
                              settlement teleconference with
                              counsel for Wyndham and
                              Principals (.8); follow up call with
                              principals’counsel discussing other
                              parts of settlement call I missed and
                              also discussing transfers made and
                              general financial situation of
                              principals (.9)
May 22, 2019         CLC      Telephone conference with P. Levitt    0.20    110.00
                              re: attorney/client issue (.2).
May 23, 2019        DAS      Follow up conference with counsel       3.10   1,550.00
                             as to ongoing settlement/litigation
                             matters, negotiations and
                             developments (.6); issue follow up
                             email to Lando developer as to
                             ongoing subpoena document
                             review (.1); follow up calls with
                             counsel for various settlement
                             parties as to pending discovery
                             matters and issues (.5); review
                             TFDB’s termination notice of the
                             joint defense/common interest
                             agreement (.1); call with counsel
                             about the common interest
                                           192
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 214 of 283
                              agreement and send turnover
                              request for a copy of the prior joint
                              defense/common interest
                              agreement (.2); review copy of joint
                              defense/common interest
                              agreement (.5); review further
                              correspondence and enclosures
                              providing additional parameters to
                              (hopefully) streamline the trustee’s
                              discovery search/review
                              parameters; follow up with the
                              trustee’s office about same (.3);
                              review correspondence regarding
                              TFDB impending withdrawals from
                              representing from all customer
                              client cases and matters; review
                              ARMG/TFDB retainer agreement as
                              to post-termination obligations by
                              TFDB as to the underlying customer
                              clients (.4); review principals’notice
                              of termination of common
                              interest/joint defense agreement
                              (.1); review correspondence from
                              counsel and enclosed
                              memorandum opinion dismissing
                              without prejudice Wyndham’s
                              comparable litigation against
                              timeshare exit company and
                              affiliates and agents (.3)
May 23, 2019         CLC      Consider issues open for settlement    0.40    220.00
                              (.4).
May 23, 2019        JIC      Discussion with Mr. Samole               1.00   300.00
                             concerning subpoena and pending
                             motion to compel re: Whitten
                             documents. Review Whitten
                             subpoena. Calls and emails with
                             Mr. Delatorre re: Whitten-specific
                             communications and docs needed
                             for immediate review.
May 24, 2019        FSR      Format Whitten psts for Mr. Criste’s     0.50   125.00
                             review (.50)
May 24, 2019        JIC      Document intake. Reviewing               3.00   900.00
                             documents for response to
                             subpoena. Discussions with Mr.
                             Samole re: document organization
                             and production.
May 24, 2019        CLC      Participate in portion of call with F.   0.70   385.00
                             Kessler; review emails re Trustee’s
                             position; consider best approach (.7)
                                            193
               Case 19-14605-JKO   Doc 378    Filed 01/07/20      Page 215 of 283

May 24, 2019        DAS      Review Wyndham’s motion for                    4.40    2,200.00
                             summary judgment and TFDB’s
                             cross motion for summary judgment
                             in pending District Court litigation
                             (.6); review parties’cross
                             statements of material fact and
                             consider pendency of this action
                             given the stay as it includes
                             conspiracy claims and contributory
                             assistance of alleged liability
                             created by debtors (.4); phone call
                             with Trustee to discuss ongoing
                             status of the pending settlement
                             negotiations on the pending
                             litigation and third party subpoena
                             matters (.6); draft memo to Ms.
                             Lopez-Castro as to litigation,
                             settlement and discovery issues
                             discussed with Trustee and discuss
                             next KTT steps (.4); confer (2x) with
                             Mr. Criste as to issues and logistical
                             matters during his document review
                             responsive to subpoenas (.4); call
                             with team and counsel on open
                             settlement issues (.3); draft memo
                             to putative settlement parties about
                             disputed issues of document
                             production and scope of settlement
                             among developers (.3);
                             teleconference with settlement
                             parties’counsel discussing the
                             open/disputed issues (.6); follow up
                             with Ms. Lopez-Castro on the
                             settlement/document production
                             matters (.2); receive, review and
                             consider Wyndham’s latest redline
                             version of settlement proposal (.3);
                             circulate latest redline version of
                             settlement proposal to Trustee with
                             cover email going over disputed
                             settlement issues and discussions
                             with counsel (.3)
May 25, 2019        DAS      Review correspondence from                     0.60     300.00
                             Wyndham’s counsel as to latest
                             dispute issue with settlement and
                             likely impasse if unresolved (.1);
                             review again and consider
                             proposed document
                             production/privilege procedures
                                             194
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 216 of 283
                              provisions and language as to other
                              developers and the Chapter 11
                              Plan matters in settlement proposal
                              (.5)
May 28, 2019        DAS      More correspondence exchange of           3.70   1,850.00
                             pending document review
                             responsive to pending subpoenas
                             (.2); begin to mark up the updated
                             redline settlement proposal (.3);
                             follow up with Trustee’s IT people
                             as to status of document analysis to
                             determine if have same universe of
                             privileged documents previously
                             asserted de-duped and excluding
                             hash values provided (.1); meeting
                             to discuss document review on
                             subpoenaed documents; address
                             follow up issues as to customer files
                             (.4); address pending settlement
                             document issues with Ms.
                             Lopez-Castro (.2); draft further
                             redline of the proposed settlement
                             proposal term sheet (.4); review
                             correspondence about further
                             settlement issues/matters; consider
                             same in light of upcoming call with
                             counsel (.2); call with all counsel for
                             settlement parties on pending
                             disputed issues (.2); follow up call
                             with principals’counsel on
                             discussions with other developers
                             and providing more information
                             about financial contribution to
                             estate, and other related putative
                             settlement provisions (.8); follow up
                             call with counsel on disputed
                             settlement issues and document
                             production matters (.2); provide
                             comments to litigation/settlement
                             memo to trustee (.2); review and
                             prepare redline to proposal to other
                             developers (.5)
May 28, 2019        FSR      Coordinate conflict check for             0.80    200.00
                             Relativity workspace set up; upload
                             documents to same (.80)
May 28, 2019        JIC      Document review and marking for           2.00    600.00
                             redactions. Internal discussions
                             regarding document hosting.
May 28, 2019        CLC      Consider best approach to provide         1.50    825.00

                                             195
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 217 of 283
                              documents to Greenspoon (.4);
                              discuss settlement terms (.3);
                              telephone conference with counsel
                              (.2); draft recommendation to Barry
                              Mukamal (.6).
May 29, 2019        FSR      Email correspondence with Mr.           0.20     50.00
                             Criste re: data processing (.20)
May 29, 2019        CLC      Work on settlement including            1.60    880.00
                             reviewing redlines; telephone
                             conference with S. Zetrover (1.6).
May 29, 2019        JIC      Document review and marking for         6.00   1,800.00
                             redaction. Prepare letter in
                             response to subpoena.
May 29, 2019        DAS      Receive and review Wyndham’s            3.40   1,700.00
                             district court motion to re-open
                             discovery and continue pretrial
                             deadlines (.3); review magistrate’s
                             order on several pending discovery
                             matters including attorney client
                             matters and consider implications;
                             review follow up emails from
                             principals’counsel on magistrate’s
                             order (.3); more emails with
                             Trustee’s IT personnel on ongoing
                             process to stratify/download
                             documents and needing more time
                             to advise on universe of applicable
                             documents (.1); confer (2x) with Ms.
                             Lopez-Castro as to District Court
                             orders, implications on
                             litigation/discovery privilege issues
                             and other litigation/settlement
                             matters (.4); follow up on ongoing
                             work to review subpoenaed
                             documents (.2); call with trustee to
                             discuss pending settlement issues
                             and matters and working to bring
                             parties closer together (.3);
                             teleconference with principals’
                             counsel to discuss developers’
                             letters, settlement matters and
                             recent district court litigation
                             proceedings (.8); send redlines of
                             term sheet and other
                             settlement-related matters to
                             counsel with cover email (.2); confer
                             with Mr. Criste as to review issues
                             in addressing pending
                             litigation/discovery subpoena (.4);

                                            196
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 218 of 283
                              review draft responses and cover
                              letter to subpoena requests and
                              address additional questions raised
                              by Mr. Criste (.4)
May 30, 2019         DAS      Follow up with settlement matters     4.90   2,450.00
                              with counsel (.3); more work on
                              redline of settlement proposal (.4);
                              prepare redline of subpoena
                              responses, objections and
                              production and cover letter on
                              contempt motion (.8); address
                              remaining subpoena response
                              matters and confirm privilege
                              invocation and redaction protocol
                              (.5); review case law confirming
                              privilege logs not required for
                              non-parties in state court subpoena
                              matters and discuss with Mr. Criste
                              (.2); review remainder of documents
                              being produced (.5); exchange
                              correspondence with counsel as to
                              treatment of pending authorized
                              timeshare transfer requests (.2);
                              phone call with principals’counsel
                              discussing issues with latest redline
                              settlement proposal, pending
                              District Court pleadings and other
                              Bankruptcy litigation issues (.5);
                              review exchange of
                              correspondence (3x) with district
                              court mediator and putative
                              settlement parties as to mediation
                              conclusion deadline and interim
                              status report (.1); participate in
                              settlement teleconference with
                              counsel for Wyndham and
                              Principals as to latest redline
                              exchange (.9); follow up call with
                              principals’counsel on remaining
                              settlement issues (.2); review
                              Wyndham’s follow up updated
                              redline version of settlement
                              incorporating matters from today’s
                              teleconference (.2); review
                              responsive comments from
                              principals’counsel on latest redline
                              version (.1)

May 30, 2019        JIC      Document review and preparation        2.30    690.00
                             in advance of production per
                             subpoena.
                                          197
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 219 of 283
May 31, 2019         CLC      Go over last deal terms with plaintiff 1.40    770.00
                              (.3); telephone conference with
                              counsel for principal (.5); telephone
                              conference with O. de la Torre re:
                              document search (.2); review recent
                              pleadings filed (.3); review
                              suggestion of bankruptcy (.1).
May 31, 2019        DAS      More emails with settlement parties     2.40   1,200.00
                             as to remaining disputed issues and
                             language in heavily negotiated
                             proposed term sheet (.2); confer
                             with Ms. Lopez-Castro as to trustee
                             settlement/discovery position (.2);
                             teleconference with principals’
                             counsel discussing each of our
                             remaining issues on pending
                             Wyndham settlement language
                             matters and related
                             litigation/discovery issues (.8);
                             review more exchanges of redline
                             settlement proposal memo and
                             draft updated redline version (.4);
                             more discussion/negotiations with
                             counsel as to additional settlement
                             term sheet language (.4); follow up
                             and address protocol/parameters
                             issues as to ongoing discovery
                             review and preparation (.2); review
                             correspondence advising of TFDB
                             Chapter 7 filing and trustee
                             appointment; review
                             correspondence as to potential
                             impact on pending litigation and
                             ongoing settlement discussions of
                             that litigation (.2)
June 1, 2019        CLC      Review emails re: TFBD, automatic       0.50    275.00
                             stay, and petition (.4); review
                             documents produced (.1).
June 1, 2019        DAS      Emails with counsel as to status of     0.30    150.00
                             Wyndham deal pending TFDB
                             chapter 7 filing; also follow up and
                             review specifics document
                             production review items (.3).
June 2, 2019        DAS      Review latest filings and pleadings     0.40    200.00
                             in pending district court case (.3);
                             correspond with counsel as to
                             updated status of Wyndham
                             settlement -need to discuss with
                             parties more tomorrow (.1).
                                            198
               Case 19-14605-JKO   Doc 378    Filed 01/07/20   Page 220 of 283

June 3, 2019        DAS      Follow up with mediation parties as         0.80     400.00
                             to status of putative settlement
                             given TFDB’s recent Chapter 7
                             filing; consider next steps (.3);
                             phone call with principals’counsel
                             as to pending litigation matters,
                             estate’s position and following up
                             with Wyndham (.3); follow up as to
                             scope of subpoenaed documents to
                             be housed in relativity sub-server
                             and discuss status of subpoena
                             items (.2).
June 4, 2019        DAS      Follow up with counsel for                  1.60     800.00
                             Wyndham on pause status of
                             settlement discussions after TFDB’s
                             chapter 7 filings and tomorrow’s
                             hearings (.4); follow up call with
                             Principals’counsel as to pending
                             settlement discussions with
                             Wyndham, their discussions with
                             other developers, and next litigation
                             settlement steps (1.0); follow up as
                             to status of cases subject to
                             pending subpoenas (.2).
June 5, 2019        JIC      Review email from opposing                  0.40     120.00
                             counsel re concerns with
                             Whitten-related discovery. Discuss
                             same with Mr. Samole. Respond
                             internally to OC's email.
June 5, 2019        DAS      Attend hearings and present                 2.60    1,300.00
                             matters concerning ongoing District
                             Court litigation and impact of recent
                             TFDB bankruptcy filing, and discuss
                             with litigation parties re-scheduling
                             of next bankruptcy court hearings
                             relative to anticipated timing of
                             completing settlement negotiations
                             (1.0); call with Principals’timeshare
                             issues counsel as to pending
                             settlement discussions,
                             conversations with other developers
                             as to taking back units, today’s
                             hearings, etc. (.4); review counsel’s
                             correspondence regarding pending
                             subpoena matters and contempt
                             hearing with request for more
                             information; follow up with Mr.
                             Criste as to addressing subpoena

                                             199
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 221 of 283
                              requests; review follow up
                              correspondence as to scope of
                              litigation discovery documents
                              obtained from CRM in response to
                              subpoena (.4); draft proposed order
                              continuing interim stay of
                              Wyndham/Bluegreen District Court
                              actions and resetting pending
                              bankruptcy court hearings on stay
                              relief and co-debtor stay motions
                              (.6); circulate proposed order on
                              interim litigation stay and continued
                              hearings to counsel; review set of
                              comments and incorporate into
                              order; awaiting final word from
                              counsel on redline to upload
                              tomorrow (.2).
June 6, 2019         JIC      Discuss discovery and Whitten         1.00    300.00
                              docs with Mr. Samole. Call with Mr.
                              Kessler re same. Draft responses to
                              OC's email re allegedly deficient
                              production.
June 6, 2019        DAS      Review multiple sets of comments        1.40   700.00
                             from Wyndham and Principals’
                             counsel on order staying District
                             Court litigation; incorporate sets of
                             comments and do same again for
                             additional round of comments (.4);
                             follow up with counsel as to status
                             of discussions with developer and
                             principals and discuss next steps
                             (.3); review Mr. Criste’s memo as to
                             additional requests made by
                             counsel with respect to subpoenaed
                             information and documents (.2);
                             provide comments and discuss
                             follow up strategy and analysis of
                             documents searched and reviewed,
                             and follow up with
                             Debtors/Trustee’s office as to more
                             scope of documents that could be
                             responsive to supplemental
                             subpoena requests (.4); review Ms.
                             Lopez-Castro’s responsive memo to
                             counsel as to subpoenaed
                             documents and upcoming motion
                             for contempt hearings (.1)

June 7, 2019        DAS      Follow up on disputed subpoena          1.60   800.00
                             issues and broadening scope of
                                            200
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 222 of 283
                               requests (.2); review Whitten case
                               docket and confirm contempt
                               motion not withdrawn, identity of
                               presiding judge, TFDB pending
                               motion to withdraw as counsel and
                               pending deposition settings; advise
                               KTT team (.2); follow up with
                               counsel as to several updated
                               discussions with developers;
                               discuss document protocol as to
                               deedbacks and making consistent
                               with pending discussions with other
                               developers (.5); follow up as to
                               pending status of Wyndham
                               settlement considerations (.1);
                               review notices of appearance in
                               TFDB bankruptcy along with
                               customer proofs of claim filed in
                               TFDB bankruptcy; consider likely
                               litigation on interplay between
                               ARMG and TFDB bankruptcy
                               estates (.4); more emails with
                               counsel discussing other
                               developers dealings with ARMG
                               customers and interplay with
                               pending litigation (.2).
June 7, 2019          CLC      Draft email re: hearing (.2).        0.20       110.00
June 10, 2019        DAS      Review litigation pleadings between      2.10   1,050.00
                              customers and developers as to
                              upcoming hearings and consider
                              bankruptcy case implications (.3);
                              review court-entered order
                              extending litigation stay and follow
                              up with counsels (.1); review notice
                              of cancellation of hearing on
                              subpoena contempt issues; follow
                              up with Mr. Criste on next steps and
                              status of subpoena materials review
                              (.1): review more customer claims
                              filed in the TFDB bankruptcy; confer
                              with trustee as to pending District
                              Court case and interplay of claims
                              filed in TFDB case with ARMG case
                              (.4); call with principals' counsel to
                              discuss District Court case matters,
                              ongoing discussions with
                              developers, thoughts on developing
                              a homogenized survey or
                              spreadsheet to obtain
                              developer-customer information on
                                             201
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 223 of 283
                               pending litigation matters and also
                               down the road for putative plan
                               treatment, etc. (.8); call and emails
                               with TrustPoint representative as to
                               status and issues with obtaining
                               access to 11,000 "earmarked"
                               documents (.4)
June 10, 2019        CLC      Telephone conference with S.            0.50   275.00
                              Zertover re: status (.5).
June 11, 2019        DAS      Review correspondence about             1.30   650.00
                              status of discussions with additional
                              developers as to resolving litigation
                              and pending claims of both
                              unencumbered and encumbered
                              timeshare units; reconcile
                              developers figures with trustee’s
                              working notes (.3); review additional
                              subpoena as to USCA and
                              Westgate’s over 500 customers;
                              consider legal and practical issues
                              with subpoena response and
                              production; send to Mr. Criste as
                              part of his ongoing work on
                              subpoenas responses and
                              production and set up meeting (.4);
                              follow up with Mr. Criste as to
                              potential search terms, scope of
                              production, issue spots and strategy
                              to adequately respond to
                              USCA-related subpoena and to
                              work with Westgate developer to do
                              so as efficiently as possible for the
                              estates (.3); perform more due
                              diligence as to the prepetition lead
                              generation relationship between
                              Debtors and 1 Planet Media and
                              the use of USCA by 1 Planet
                              Media, and customer intake
                              process by Debtors as part of lead
                              generation business (.3)
June 11, 2019        JIC      Meet with Ms. Lopez Castro and          0.50   150.00
                              Mr. Samole re discovery and
                              insurance. Email to GM attorney
                              (Eliot New) re USCA subpoena.
                              Email to counsel for ARM principals
                              re insurance.
June 11, 2019        CLC      Review issues with subpoena (.2).       0.20   110.00
June 12, 2019        JIC      Call with Eliot New (counsel for        0.40   120.00
                              Westgate) regarding subpoena.
                                             202
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 224 of 283
June 12, 2019         DAS      Receive more correspondence as        1.20   600.00
                               to subpoenaed documents matters;
                               consider strategy and rolling
                               production protocol suggested by
                               Mr. Criste; reconcile recent emails
                               on the various subpoena matters
                               sent by separate counsel from the
                               same firms (.2); more follow up with
                               counsel as to pendency of
                               Trustpoint documents matters (.2);
                               review follow up correspondence
                               memo from Westgate counsel as to
                               additional background and
                               documents needed as to
                               USCA-related documents and
                               Westgate/ARMG customers (.2);
                               meeting with Mr. Criste to confer as
                               to next steps to address Westgate’s
                               USCA-related subpoena matters
                               and to follow up with Trustee’s
                               office and/or Debtors out of
                               possession, and also discuss
                               potential rolling production protocol
                               broken down by customer
                               referenced in other subpoenas (.4);
                               review Mr. Criste’s follow up memo
                               on subpoena task list items and
                               related matters (.2)
June 13, 2019        DAS      Follow up correspondence with          1.10   550.00
                              counsel as to status of pending
                              litigation/settlement negotiations
                              and discussions (.2); follow up with
                              counsel as to pending negotiations
                              and positive discussions with other
                              developers (Hyatt, Vistana,
                              Fantasea, etc) and determine
                              amounts of units and customers at
                              stake in this sub-grouping (.5);
                              follow up as to pending third party
                              litigation claims and subpoena
                              matters with Mr. Criste (.4)
June 13, 2019        JIC      Discussion with Mr. Samole re          0.30    90.00
                              document review. Emails to counsel
                              for principals re same.
June 14, 2019        JIC      Call with Mr. Kessler to discuss       2.00   600.00
                              USCA docs. Call with Mr. Pulsifer re
                              questions related to subpoena in
                              case against USCA. Call with Jeff
                              Backman re individual customer
                              subpoenas. Strategy re doc review
                                            203
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 225 of 283
                               and responding to subpoenas.
                               Discuss same with Mr. Samole.
June 14, 2019        DAS      Confer with Mr. Criste as to ongoing      1.00    500.00
                              diligence and conversations with
                              Debtors and counsel to areas of
                              inquiry in third party subpoenas as
                              to USCA and lead generation
                              matters, and also discuss potential
                              confidentiality agreement and next
                              steps and follow up questions to run
                              down responses (.5); review
                              Westgate's next list of time
                              sensitive customer matters and
                              upcoming proceedings (.1); review
                              response to follow up issues raised
                              as to USCA-related subpoena
                              matters (.1); phone calls and emails
                              with Wyndham counsel and
                              Principals' counsel as to ongoing
                              consideration and likely changes to
                              scope of potential litigation deal (.3)
June 15, 2019        DAS      Review pending litigation pleadings       0.40    200.00
                              and other materials addressing
                              claims by and against Resort
                              Developers (.4)
June 16, 2019        JIC      Review Murphy-related documents           5.50   1,650.00
                              for response to subpoena.
June 16, 2019        FSR      Format and prepare for production         2.10    525.00
                              Murphy documents responsive to
                              subpoena

June 17, 2019        JIC      Continued review of Murphy-related        2.70    810.00
                              documents for response to
                              subpoena. Discussion with Mr.
                              Samole re same.
June 17, 2019        FSR      Apply redaction and prepare for           2.50    625.00
                              production Murphy documents
                              responsive to subpoena; format and
                              prepare for production Franco
                              documents responsive to subpoena
June 17, 2019        DAS      Confer with litigation parties as to      0.60    300.00
                              ongoing settlement consideration by
                              Wyndham and next steps (.1);
                              address document production
                              review issues for subpoenas
                              including addressing accountant
                              privilege and proprietary information
                              disclosed in protected way to
                                             204
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 226 of 283
                               investment banking firm (.3); confer
                               with counsel as to ongoing
                               litigation/negotiations issues (.2)
June 18, 2019        DAS      Follow up with Trust Point as to        1.50   750.00
                              litigation documents in their
                              possession and negotiating release
                              and future delivery of pending
                              documents (.1); email with
                              Wyndham counsel as to pending
                              litigation settlement consideration
                              and set up call for this afternoon
                              (.1); call with principals’counsel as
                              to pending litigation matters,
                              discussions with other developers
                              and law firms (.3); confer with Mr.
                              Criste as to pending subpoena
                              documents review efforts and
                              discuss potential ways to streamline
                              efforts and costs to estates while
                              also enabling a quicker turnaround
                              time to subpoena issuers and get
                              them more streamlined, relevant
                              information being requested (.3);
                              call with Wyndham’s bankruptcy
                              counsel to discuss new settlement
                              parameters Wyndham wants to
                              introduce into the potential deal and
                              discuss issue spots (.4); follow up
                              as to litigation documents/IT
                              matters (.2); review follow up
                              correspondence going over updated
                              agreed parameters for production of
                              subpoenaed matters (.1)
June 18, 2019        JIC      Continued document review for           3.00   900.00
                              response to customer-specific
                              subpoenas (Franco). Call with OC
                              (Backman) re immediate need for
                              documents. Revise data set of
                              responsive documents.
June 18, 2019        CLC      Go over issues with principals and      1.30   715.00
                              offer provided by them (.8);
                              telephone conference with P. Levitt
                              (.5).
June 19, 2019        DAS      Phone call with Wyndham’s counsel       1.90   950.00
                              discussing alternatives and issues
                              with potential tripartite settlement
                              (.6); address pending subpoena
                              response issues dealing with
                              potential attorney client information

                                             205
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 227 of 283
                               and review related materials and
                               confer with Mr. Criste regarding
                               same (.4); call with principal’s
                               counsel to discuss status of certain
                               pending litigation matters and
                               advise as to status of pending
                               discussions with Wyndham’s
                               counsel (.6); follow up with
                               Trustpoint on pending document
                               production issues and set up call for
                               Friday (.2); receive notice of District
                               Court litigation case status
                               conference (.1)
June 19, 2019        JIC      Review modified set of Franco           2.00    600.00
                              documents in response to
                              subpoena on ARMG. Discussions
                              with Mr. Samole and Ms. Lopez
                              Castro re same. Call with Mr.
                              Samole and counsel for ARMG
                              principals. Finalize Franco docs for
                              production.
June 19, 2019        FSR      Format and prepare for production       0.70    175.00
                              Franco documents responsive to
                              subpoena

June 19, 2019        CLC      Consider issues with Wyndham            1.40    770.00
                              (.4); telephone call with principals'
                              counsel (1.0).
June 20, 2019        DAS      Preliminary research on permissible     4.40   2,200.00
                              scope of third party releases in
                              bankruptcy cases in our District
                              including as to pending litigation in
                              applicable non-bankruptcy fora (.6);
                              participate in litigation settlement
                              call with Wyndham’s counsel (.4);
                              follow up with counsel on litigation
                              subpoena matters and
                              supplemental requests (.4); follow
                              up with Mr. Criste as to
                              supplemental subpoena requests
                              (.3); review exchange of emails
                              between counsel for Wyndham and
                              Principals on pending litigation
                              settlement matters (.2); review
                              redline version of tripartite
                              settlement proposal from
                              Wyndham’s counsel (.2); confer
                              with Ms. Lopez-Castro and prepare
                              counter-redline of potential

                                             206
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 228 of 283
                               Wyndham-related settlement
                               agreement and send with cover
                               email (.4); review follow up
                               negotiations/proposal from
                               Wyndham’s counsel on settlement
                               terms; discuss with Ms.
                               Lopez-Castro (.4); follow up with
                               counsel on potential customer
                               non-bankruptcy litigation issue (.2);
                               continue to work with Mr. Criste to
                               address additional subpoena
                               production and related issues (.3);
                               draft settlement negotiations memo
                               and report to Trustee (.6);
                               teleconference with pair of
                               principals’counsel as to pending
                               settlement discussions and
                               proposals from Wyndham under
                               review by trustee and discuss
                               related litigation case issues (.4).
June 20, 2019        JIC      Review and produce ARMG                 1.00    300.00
                              documents responsive to
                              Mejia-specific subpoena.
                              Discussion with Ms. Lopez Castro
                              re same.
June 20, 2019        CLC      Exchange emails re: status              1.50    825.00
                              conference (.2); telephone
                              conference with Wynham's counsel
                              (.4); coordinate document review
                              (.3); confirm production protocol
                              and telephone conference with D.
                              Ray (.6).
June 21, 2019        DAS      Continue to consider ways to            4.60   2,300.00
                              address new deal points and
                              material issues raised by Wyndham
                              counsel with potential litigation
                              settlement (.4); draft memo to Ms.
                              Lopez-Castro as to my proposed
                              deal counterpoints and go over
                              same to present to trustee during
                              later teleconference (.4); follow up
                              emails with counsel for Wyndham
                              and Principals as to pending
                              settlement litigation issues as well
                              as Monday’s District Court status
                              conference and Tuesday’s
                              bankruptcy court hearings (.2); field
                              call as to several customers’
                              pending litigation cases and advise
                              trustee does not represent
                                             207
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 229 of 283
                               individual customers but is trying to
                               address all customers claims and
                               perhaps these “litigation customers”
                               as a creditor class or sub-class (.4);
                               teleconference with Trustpoint
                               professionals as to litigation
                               documents and discovery issues
                               (.4); follow up emails with Trustpoint
                               as to alternative proposal to
                               streamline access to litigation
                               documents (.1); more follow up
                               emails with Wyndham and
                               Principals’counsel on settlement
                               negotiations status and next steps
                               and discuss next week’s hearings
                               (.2); confer with Ms. Lopez-Castro
                               as to potential edits and issues with
                               redline settlement proposals (.2);
                               teleconference with trustee to
                               discuss litigation settlement
                               counterproposal issues and related
                               matters (.7); follow up
                               teleconference with Wyndham’s
                               counsel presenting trustee’s
                               counterproposal and brainstorming
                               ways to address remaining issues
                               (.5); call with principals’counsel on
                               negotiations status (.2); review
                               batch of subpoena production
                               materials and send to counsel (.3);
                               call with Wyndham’s counsel to
                               discuss his client’s newest updated
                               settlement counterproposal (.4);
                               draft memo about counterproposal
                               to trustee and Ms. Lopez-Castro
                               (.2).
June 21, 2019        JIC      Review documents responsive to           0.50   150.00
                              Lucas-specific subpoena.
June 21, 2019        CLC      Review back and forth as to              1.10   605.00
                              settlement (.4); consider counter
                              (.3); telephone conference with D.
                              Samole and B. Mukamal (.4).
June 23, 2019        DAS      Teleconference with Trustee and          1.30   650.00
                              Ms. Lopez-Castro discussing latest
                              settlement counterproposal and
                              related litigation settlement matters
                              (.7); draft litigation settlement memo
                              to counsel for Wyndham and
                              Principals (.6).

                                             208
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 230 of 283
June 23, 2019         CLC      Prepare for and attend telephone     1.20       660.00
                               conference with Trustee and D.
                               Samole (1.2).
June 24, 2019        CLC      Participate in portion of call with      3.80   2,090.00
                              counsel (.4); review C. Cantaya
                              email re: documents produced (.2);
                              telephone conference with C.
                              Cantaya re: same (.2); attend
                              hearing on status conference (3.0).
June 24, 2019        DAS      Follow up emails and call with           1.50    750.00
                              counsel for Wyndham and
                              Principals to discuss updated status
                              of litigation settlement concepts and
                              pending matters, as well as today’s
                              District Court hearings (.3); follow
                              up call with Principals’counsel to
                              discuss deal terms and District
                              Court litigation matters (.2); draft
                              proposed further Bankruptcy Court
                              order imposing interim stay in the
                              District Court litigation (.3); review
                              proposed further redline of litigation
                              settlement agreement and note
                              issue spots and blanks to consider
                              and negotiate (.5); confer with Ms.
                              Lopez- Castro as to litigation stay
                              entered by District Court and
                              consider impact on and interplay
                              with bankruptcy court litigation (.2)
June 24, 2019        JIC      Emails re discovery. Discussion          0.30     90.00
                              with Ms. Lopez-Castro re subpoena
                              response documents.
June 25, 2019        CLC      Telephone conference with S.             1.20    660.00
                              Zertrouer re: documents produced
                              (.2); review multiple emails re: same
                              (.3); review and respond to C.
                              Cartaya (.3); go over status of
                              negotiations (.4).
June 25, 2019        DAS      Review follow up email from              3.80   1,900.00
                              counsel on pending USCA-related
                              subpoena and receive threatened
                              motion to compel (.1); attend and
                              participate at bankruptcy court
                              hearings discussing litigation
                              settlement status and District Court
                              hearings, and obtain continuance of
                              interim stay of District Court
                              litigation (1.0); revise and
                              supplement order addressing
                                             209
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 231 of 283
                               further interim order imposing
                               litigation stay as to District Court
                               matters and send to counsel (.3);
                               prepare redline agreement of
                               Wyndham's updated version of
                               litigation settlement proposal (1.0);
                               confer with Ms. Lopez-Castro as to
                               additional items to address in
                               redline of proposal/term sheet (.3);
                               prepare more revisions and
                               supplements to term sheet proposal
                               and send to counsel with cover
                               email (.4); follow up
                               correspondence with counsel for
                               Wyndham and Principals regarding
                               status of redlines of agreement and
                               advised that Principals will circulate
                               consolidated comments tomorrow
                               (.1); follow up call with Trustpoint as
                               to proposals and options to host
                               document depository, export other
                               files and other document production
                               issues relative to certain pending
                               litigation document production
                               disputes and more (.4); review
                               TrustPoint's updated document
                               hosting and exportation and related
                               services for litigation document
                               support, and consider how this
                               would be structured since this
                               would involve certain of the financial
                               and operational terms being
                               discussed for discovery between
                               Wyndham and Estates in the
                               current draft versions of settlement
                               proposals exchanged between the
                               parties (.2).
June 25, 2019        JIC      Discussion with Ms. Lopez-Castro      0.70   210.00
                              re documents reviewed and
                              produced. Call with counsel for
                              principals of ARMG to discuss
                              same.
June 25, 2019        FSR      Telephone conference with Trust       0.70   175.00
                              Point and Mr. Samole re: ARMG
                              Bankruptcy Case - Data; follow up
                              email with Ms. Meunier discussing
                              same
June 26, 2019        DAS      Call with Wyndham’s counsel on        1.10   550.00
                              the pending litigation settlement
                              matters as they raised two new
                                             210
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 232 of 283
                               issues (.3); call with principals’
                               counsel previewing some of their
                               issues spots and concerns with the
                               proposed Wyndham deal and
                               Wyndham’s redline (.5); receive
                               and review Principals’redlined
                               agreement with more of their
                               questions and issues spots (.3).
June 26, 2019        CLC      Telephone conference with S.            0.80   440.00
                              Zertrouer (.2); telephone
                              conference with D. Samole re: term
                              sheet (.2); review emails re: same
                              (.4).
June 27, 2019        DAS      Follow up with John Criste as to        1.70   850.00
                              pending subpoena matters relating
                              to USCA (.1); draft memo to Ms.
                              Lopez-Castro discussing latest
                              negotiations of Wyndham/Principals
                              potential deal with estates (.3);
                              follow up call with Ms. Lopez-Castro
                              discussing Wyndham’s latest issues
                              and both figuring our how we
                              reconcile estates’position and
                              Wyndham’s recent proposal (.3);
                              draft correspondence to Wyndham
                              and Principals proposing
                              compromise as to latest settlement
                              negotiation issue (.1); follow up
                              calls (2x) with principals’counsel on
                              settlement negotiation issues and
                              related matters (.6); review
                              principals’latest redline of
                              settlement proposal/term sheet (.3).
June 27, 2019        CLC      Telephone conference with D.            0.40   220.00
                              Samole re: latest counter and
                              response (.4).
June 28, 2019        CLC      Go over last issues (.4).               0.40   220.00
June 28, 2019        DAS      Teleconference with counsel for         0.60   300.00
                              Wyndham and Principals on
                              disputed provisions of settlement
                              agreement as to injunctive relief
                              and injunction bond/escrow
                              provisions and brainstorm potential
                              solutions (.6)

June 30, 2019        DAS      Review responsive memo on               0.20   100.00
                              subpoena as to ARMG/USCA and
                              provide comments (.2)

                                             211
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 233 of 283
July 2, 2019         DAS      Field call from Wyndham/Bluegreen       1.40   700.00
                              counsel as to working on further
                              updates to exchanges redlines of
                              potential settlement proposal and
                              Bluegreen needing more time as it
                              brings in separate bankruptcy
                              counsel (.4); follow up call with
                              principals’counsel to discuss status
                              of litigation settlement matters and
                              extension request (.4); draft
                              proposed agreed motion and order
                              to extend litigation stay (.4); send to
                              proposed draft pleadings to counsel
                              with cover email as to litigation stay
                              (.2)

July 3, 2019        DAS       Exchange more emails with counsel       1.00   500.00
                              for Wyndham and principals
                              discussing delays and suspension
                              of settlement talks for other counsel
                              to get back in town (.2); emails and
                              call with principals’counsel as to
                              litigation strategy matters and
                              issues (.4); review pair of further
                              redline comments as to proposed
                              motion and order rescheduling stay
                              relief/co-debtor stay matters;
                              continue working on the pleadings
                              (.4)

July 8, 2019        JIC       Discuss pending discovery issues        0.40   120.00
                              with Mr. Samole.
July 8, 2019        DAS       Follow up with Mr. Criste on            0.60   300.00
                              pending subpoena issues and
                              scope of ARMG-1PM documents
                              (.2); multiple email exchange with
                              counsel for former employees
                              subject to pending action by
                              debtors and now estates; review
                              last pleadings of this stayed action;
                              discuss today’s expiration of stay
                              and potential further stay period
                              and negotiation same and now
                              pending his client’s approval (.4).

July 9, 2019        DAS       Review order extending interim          0.40   200.00
                              order imposing litigation stay;
                              advise counsel (.1); confer with
                              trustee as to status of Wyndham
                                             212
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 234 of 283
                               and Bluegreen putative deal being
                               discuss and now delayed; also
                               discuss other pending discussions
                               with other developers’litigation
                               counsel lagging behind as
                               developers seemingly want to see
                               Wyndham deal as form of template
                               (.3).
July 11, 2019        JIC      Emails re discovery.                     0.20      60.00
July 16, 2019        DAS      Outline draft complaint against          2.90   1,450.00
                              Principals to be shared in mediation
                              session (.6); draft portions of
                              complaint as to nature of action,
                              parties, jurisdiction, venue, and
                              various general allegations as to the
                              debtors’multiple components of
                              their prepetition business (1.8); ;
                              review Westgate’s motion to
                              compel document production from
                              estates relating to USCA and
                              related exhibits (.4); clip notable
                              section from Westgate’s motion to
                              compel and send to Mr. Criste with
                              strategy thoughts to streamline
                              production matters (.1)
July 17, 2019        DAS      Confer with Mr. Criste as to pending     0.30    150.00
                              motion to compel filed by Westgate
                              and go over with him how to
                              streamline and best deal with
                              response scope and production
                              matters; review list sent by trustee’s
                              office of Westgate customers
                              referred to 1 Planet Media by
                              Debtors (.3)
July 17, 2019        DAS      Continue to work on comprehensive        2.30   1,150.00
                              draft complaint against principals
                              and their affiliates to share at
                              mediation (2.3).
July 17, 2019        CLC      Review status of litigation (.2).        0.20    110.00
July 18, 2019        DAS      More work on comprehensive draft         0.60    300.00
                              complaint against principals and
                              their affiliates receiving transfers
                              from estates (.6)
July 19, 2019        DAS      Continue working on sections of          1.60    800.00
                              draft complaint against principals
                              and revising earlier sections (1.4);
                              follow up emails with counsel
                              addressing Westgate subpoena
                                             213
                Case 19-14605-JKO Doc 378 Filed 01/07/20          Page 235 of 283
                               matters and follow up with Mr.
                               Criste (.2).
July 20, 2019         DAS       Work on avoidable transfers and             1.00     500.00
                                UCC obligations sections of draft
                                complaint against principals (1.0).
July 22, 2019         MK        Communication with Mr. Samole               0.10      37.50
                                regarding complaint against
                                principals.
July 22, 2019         DAS       Review memo and spreadsheets on             2.40    1,200.00
                                insiders’secured claims and will
                                need to update and supplement
                                corresponding sections of draft
                                complaint (.4); revise and
                                supplement sections of general
                                allegations to complaint against
                                principals as to equitable lien,
                                pursuit of exempt or
                                creditor-protected assets and
                                re-framing nature of action section
                                (1.5); draft memo to Ms. Kubs to
                                outline potential causes of action
                                and to review existing 17 pages of
                                general allegations for her to then
                                also prepare formal counts in the
                                complaint (.5).
July 23, 2019         DAS       Review court-entered order in state         0.10      50.00
                                court declaratory relief action
                                against former employees for entry
                                of second stay order through
                                September 30, 2019 (.1).

July 24, 2019         MK        Draft complaint against principals.         4.80    1,800.00
July 24, 2019         DAS       Follow up with Mr. Criste and               0.20     100.00
                                trustee’s office on updated items for
                                response and production to pending
                                subpoena and motion to compel
                                (.2).
July 24, 2019         JIC       Review Westgate owner lists from            0.50     150.00
                                Mr. Kessler. Internal emails and
                                discussion re same.
July 25, 2019         MK        Attention to complaint against              5.60    2,100.00
                                principals; review communication
                                from Mr. Samole regarding
                                mediation statement.
July 25, 2019         JIC       Call with Eliot New to discuss status       0.50     150.00
                                of Westgate subpoena. Emails to
                                Mr. Kessler re: same. Discussion

                                               214
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 236 of 283
                               with Mr. Samole re: Westgate
                               subpoena and Rule 2004 exam in
                               TFDB bankruptcy.
July 25, 2019        DAS      Follow up as to document                1.10   550.00
                              production matters in pending
                              litigation matters with third party
                              (.1); confer with Mr. Criste on
                              updated, ongoing efforts to respond
                              and produce documents per
                              subpoena request (.2);
                              teleconference with Wyndham’s
                              counsel on updated status of
                              developers’consideration of
                              potential settlement terms under
                              review and also discussing related
                              litigation and other case matters
                              (.5); review Wyndham’s document
                              production requests and deposition
                              notices as to TFDB and also as to
                              Franqui Totten law firm and ask Mr.
                              Criste to review as to pending
                              document production matters
                              affecting or interplay with our
                              estates (.3).

July 29, 2019        MK       Conduct legal research for              1.50   562.50
                              purposes of drafting complaint
                              against principals.
July 29, 2019        DAS      Review follow up correspondence         0.10    50.00
                              exchange as to supplemental
                              efforts to extract information
                              responsive to pending subpoena
                              matters - concur with stated plan
                              (.1)
July 30, 2019        CLC      Review status report and approve        0.20   110.00
                              same with comments (.2).
July 30, 2019        DAS      Review proposed status report for       1.30   650.00
                              Wyndham District Court action;
                              review other counsels’edits and
                              draft trustee’s redline and review
                              finalized version (.2); follow up
                              emails with trustee’s office and date
                              retrieval personnel as to subpoena
                              response matters (.2); assist with
                              legal issues being research and
                              analyzed for updated draft
                              complaint against principals (.4);
                              phone conference with Bluegreen’s
                              bankruptcy counsel on pending
                                             215
                 Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 237 of 283
                                settlement proposal under review
                                and issues to discuss, as well as
                                upcoming hearings (.4); brief follow
                                up call with Wyndham’s counsel to
                                discuss upcoming bankruptcy
                                hearings on litigation stay matters
                                and related case matters (.1)
July 31, 2019         MK       Draft, review and revise complaint;       2.40   900.00
                               forward to Mr. Samole for review.
July 31, 2019         CLC      Review recent ruling in timeshare         0.30   165.00
                               litigation (.1); exchange emails with
                               M. Budwick (.2).
July 31, 2019         JIC      Review emails re discovery                0.40   120.00
                               responsive to Westgate subpoena.
                               Internal emails re same.
July 31, 2019         DAS      Review new published District Court       1.70   850.00
                               ruling on legal issues pending on
                               Lanham Act and FDUTPA between
                               resort developers and similarly
                               situated timeshare exit company
                               and law firm, and note decisions
                               now on both sides when dealing
                               with motions to dismiss (.4);
                               Consider new issues with potential
                               tripartite settlement and dealing with
                               resort developers and customers
                               who filed claims as part of potential
                               more global resolution (.3); review
                               Wyndham proof of claim filed in
                               TFDB estate in more detail as
                               comparable proof of claim likely to
                               be filed in ARMG estate, but also
                               with respect to framing pending
                               litigation claims in District Court
                               Actions, etc. that are subject to
                               pending settlement discussions (.3);
                               review updated draft of complaint
                               against principals and affiliates with
                               counts filled in and other allegations
                               streamlined (.4); provide comments
                               to Ms. Kubs (.2); follow up more on
                               subpoenas response due diligence
                               (.1)

August 1, 2019        DAS      Draft proposed motion and order to        0.70   350.00
                               reschedule hearings on interim
                               litigation stay matters (.4); follow up
                               with counsel as to pending,
                               currently stayed state court matters
                                               216
                 Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 238 of 283
                                involving ARMG’s declaratory
                                judgment action against former
                                employees (.2); follow up with
                                emails with trustee personnel as to
                                ongoing work being done with
                                respect to subpoena response
                                matters (.1)
August 2, 2019        DAS      Exchange emails with Wyndham’s           0.50    250.00
                               counsel about upcoming hearings
                               and ongoing status of settlement
                               discussions with Wyndham,
                               Bluegreen, trustee and principals;
                               follow up emails and call with
                               Principals’counsel about resetting
                               upcoming bankruptcy court
                               hearings based on status of
                               discussions and discuss related
                               litigation issues; follow up call with
                               Bluegreen counsel about litigation
                               case matters (.4); send updated
                               draft agreed motion and order
                               seeking to reset August 14 hearings
                               to all counsel with cover email (.1)
August 5, 2019        DAS      Emails with counsel as to draft          0.20    100.00
                               pleadings affecting District Court
                               action stays (.1); follow up with data
                               retrieval personnel on pending
                               litigation subpoena matters (.1)

August 5, 2019        CLC      Review and revise mediation              2.20   1,210.00
                               statement and prepare for
                               mediation (1.8); exchange emails
                               re: K-1 (.2); telephone conference
                               with M. Parisi (.2).
August 6, 2019        CLC      Telephone conference with Trustee        0.70    385.00
                               and M. Parisi re: additional
                               information needed (.5); leave
                               message and telephone conference
                               with S. Zetrover (.2).
August 7, 2019        DAS      Review order resetting hearings          0.10     50.00
                               and imposing further litigation stay
                               in District Court Actions; review
                               re-notice of same hearings (.1)

August 8, 2019        CLC      Exchange emails re: mediation (.2);      2.70   1,485.00
                               review new charts with transfers
                               and discuss with M. Parisi (.8); draft
                               email requesting information of
                               principals (.4); review and revise
                                              217
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 239 of 283
                                 same (.2); finalize mediation
                                 statement (.5); telephone
                                 conference with counsel for
                                 principals (.2); review charts and
                                 follow up email with counsel for
                                 principals (.4).
August 9, 2019         CLC      Draft emails to principals (.2);        0.60    330.00
                                review responses (.2); exchange
                                emails with Trustee (.2).
August 14, 2019        JIC      Confer with Mr. Samole re rule          0.40    120.00
                                2004 examination. Internal
                                follow-up emails re same.
August 15, 2019        CLC      Telephone conference with counsel       1.50    825.00
                                for principals (1.1); review options
                                for Trustee (.4).
August 19, 2019        DAS      Follow up with Mr. Criste as to         0.10     50.00
                                pending efforts to respond to
                                subpoena requests (.1)
August 20, 2019        DAS      Re-review last prior version of draft   3.40   1,700.00
                                proposal term sheet between
                                developers, principals and trustee,
                                and prepare for today’s meeting
                                with Bluegreen’s counsel (.4);
                                attend and participate in extensive
                                settlement meeting with Bluegreen
                                discussing updated litigation
                                settlement issues and “asks” from
                                Bluegreen (3.0)
August 21, 2019        DAS      Participate in teleconference with      9.50   4,750.00
                                Cline’s counsel as to pending
                                settlement negotiations (.4); attend
                                and participate in all day deposition
                                of TFDB and draft executive
                                summary report as to areas of
                                testimony and related matters (9.0);
                                follow up email from Cline’s counsel
                                advising of additional document
                                production (.1); review string of
                                emails from principals’counsel
                                including last one with updated
                                settlement offer; follow up with
                                trustee and set up call from
                                tomorrow (.4)
August 22, 2019        DAS      Follow up correspondence with           0.10     50.00
                                Developers’counsel as to pending
                                settlement discussions (.1)
August 23, 2019        DAS      Review latest litigation pleadings      0.20    100.00
                                between developers and timeshare
                                               218
                  Case 19-14605-JKO Doc 378 Filed 01/07/20          Page 240 of 283
                                 exit company owners (.2)
August 26, 2019        DAS      Work on brainstorming                         1.10    550.00
                                /counterpoints memo
                                following up on last week’s
                                Bluegreen litigation meeting (.7);
                                review notice of substitution of
                                counsel for Bluegreen entities in the
                                bankruptcy case (.1); review
                                correspondence from Wyndham
                                counsel about litigation-related
                                matters and other intelligence about
                                ARMG matters and set up call (.1);
                                exchange emails with counsel as to
                                status report pleadings in District
                                Court matters and review
                                enclosures (.2)
August 27, 2019        DAS      Teleconference with team of                   1.50    750.00
                                Wyndham litigation and bankruptcy
                                counsel as to pending litigation
                                matters, new information provided
                                about debtors/principals operation
                                of the business and related case
                                matters to investigate further (.8);
                                follow up call with Wyndham’s
                                bankruptcy counsel as to follow up
                                items to examine (.2); review draft
                                affidavit provided by Wyndham
                                counsel and consider next steps
                                and describe generally to Ms.
                                Lopez-Castro -draft affidavit still
                                pending her separate review (.5)

August 28, 2019        CLC      Discuss options as to principals (.4).        0.40    220.00
August 28, 2019        MK       Meeting with Mr. Samole and Ms.               0.60    225.00
                                Lopez-Castro regarding revisions to
                                draft complaint against principals.
August 28, 2019        DAS      Follow up on whistleblower affidavit          1.40    700.00
                                matters and confer with Ms.
                                Lopez-Castro as to next steps
                                among various case constituents
                                and potential witnesses (.4); draft
                                memo with enclosures to trustee
                                about pair of whistleblower matters
                                (.4); follow up with District Court
                                litigation parties as to form of status
                                report (.1); follow up as to status of
                                subpoena matters (.2); follow up
                                with Wyndham counsel as to
                                additional document production
                                                219
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 241 of 283
                                   requests and requests to coordinate
                                   more discovery; advise trustee of
                                   next steps; follow up with Bluegreen
                                   counsel as to pending litigation
                                   settlement matters and setting up
                                   calm for tomorrow (.3)
August 28, 2019          DAS      Continue to work on potential terms      2.40   1,200.00
                                  of settlement counteroffer with
                                  principals including incorporating
                                  additional new parts of the
                                  multi-faceted deal (.5); confer with
                                  Ms. Lopez-Castro and further work
                                  through parameters of
                                  counter-proposal (.3); draft
                                  extensive counterproposal memo to
                                  Trustee recommending set of new
                                  settlement terms with reasoning
                                  and analysis (.7); draft and send
                                  supplemental document production
                                  requests to TFDB bankruptcy
                                  counsel (.6); emails with TFDB
                                  Trustee and other counsel as to
                                  potential no distribution report being
                                  filed by TFDB trustee and
                                  discussion of Wyndham/Bluegreen
                                  counsel potentially serving as
                                  special litigation counsel to the
                                  TFDB bankruptcy estate; follow up
                                  with ARMG team regarding same
                                  (.3)
August 29, 2019          DAS      More emails with various counsel         1.50    750.00
                                  on District Court litigation status
                                  report matters (.1); follow up with
                                  Ms. Kubs as to updating draft
                                  insiders complaint; discuss trustee’s
                                  ongoing reconciliation efforts and
                                  provide list of additional transfers,
                                  property information and other
                                  materials (.5); teleconference with
                                  Bluegreen counsel discussing
                                  litigation settlement matters and
                                  related bankruptcy case issues (.9).
September 3, 2019        MK       Attention to draft complaint against     1.50    562.50
                                  principals; communication with Mr.
                                  Samole regarding same.
September 3, 2019        DAS      Confer with Ms. Kubs about               0.40    200.00
                                  additional transfers reconciliation
                                  for draft complaint; go over other
                                  background issues for complaint (.4

                                                 220
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 242 of 283
September 4, 2019       MK       Attention to complaint against       1.50     562.50
                                 principals; communication with Ms.
                                 Feinberg regarding potential
                                 exhibits.
September 5, 2019       MK       Draft email to Mr. Samole regarding  0.10      37.50
                                 complaint.
September 5, 2019     DAS      Call with counsel as to pending          1.90   950.00
                               District Court litigation matters and
                               upcoming hearings on same (.2);
                               follow up with Ms. Kubs as to
                               various components to insider
                               complaint being drafted (.4); follow
                               up with estates’forensic accountant
                               on transfers reconciliation and other
                               bank account records (.3); receive
                               and review meaningful portions of
                               500 pages of documents relative to
                               proffered litigation affidavit (.7);
                               review email from counsel in District
                               Court action about setting up
                               witness interviews; follow up with
                               trustee team and other counsel to
                               discuss same and my
                               recommendation to include other
                               counsel of record and will reach out
                               tomorrow (.3)

September 6, 2019     DAS      Follow up correspondence                 1.70   850.00
                               exchange with counsel for
                               Wyndham and prepetition former
                               employee defendants in pending
                               litigation with ARMG as to
                               interviews, pending litigation and
                               scope and extent of pending
                               litigation stay (.4); review pleadings
                               circulated by counsel for former
                               employees (.3); re-review
                               declaration of Dennis Lange and
                               mark up with questions (.4); confer
                               with Ms. Kubs as sections of draft
                               insiders complaint and discuss best
                               way to categorize transfers by
                               transferee and time periods (.4);
                               follow up correspondence with
                               Wyndham counsel as to pending
                               litigation matters (.2)
September 6, 2019     MK       Attention to litigation against          1.20   450.00
                               principals and potential exhibits to
                               complaint.

                                              221
                Case 19-14605-JKO   Doc 378     Filed 01/07/20      Page 243 of 283

September 9, 2019     DAS      Review more documents and                     2.50     1,250.00
                               pleadings relative to pending third
                               party litigation (.4); mark up insider
                               complaint as to other issues to
                               address and matters to bring back
                               in that were marked out (.4); confer
                               with Ms. Kubs about my mark-ups
                               and insert suggestions to the insider
                               complaint (.2); review redline
                               sections of the complaint (.2); follow
                               up with Ms. Kubs on other
                               provisions and portions of the
                               working draft of the complaint and
                               provide other information and
                               materials as to postpetition
                               transfers and other transfers within
                               1 year of the bankruptcy (.4); confer
                               with Ms. Kubs and perform
                                )reliminary research as to f


                                             I - ask Ms. Kubs to
                               perform additional research for
                               complaint (.4); review case
                               research from Ms. Kubs on




September 9, 2019     MK      Communications with Mr. Samole                 3.10     1,162.50
                              about revised complaint; conduct
                              legal research relating to I

                                                      IThighlight
                              cases and forward to Ms. Samole
                              with explanation.
September 10, 2019    DAS      Perform search for I                          1.10      550.00




                                           (.6): discuss follow-up
                              transfers reconciliation with Ms.
                              Kubs (.2); review more pleadings as
                              to former employee litigation
                              matters in preparation for upcoming
                                              222
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 244 of 283
                                  interview (.3)
September 10, 2019       MK       Communication with Mr. Samole        0.40      150.00
                                  regarding revisions to complaint;
                                  review pleadings relating to same.
September 11, 2019     CLC      Consider counter-proposal (.4).          0.40    220.00
September 11, 2019     DAS      Perform interview of litigation          3.50   1,750.00
                                witness and discuss pending
                                litigation matters with counsel (3.0);
                                teleconference with other counsel
                                discussing pending district court
                                litigation issues and other litigation
                                (.5)
September 12, 2019     MK       Review communication from Mr.            0.10     37.50
                                Samole regarding jewelry.
September 12, 2019     DAS      Review filed affidavit submitted by      0.40    200.00
                                Wyndham in support of opposition
                                to co-debtor stay relief motion as to
                                the pending District Court Action;
                                follow up with the Trustee as to
                                parties' positions and related issues
                                for next week's hearings (.4)

September 12, 2019     CLC      Conference with Trustee re:              2.30   1,265.00
                                litigation (1.5); gather information
                                and consider operations and
                                whether to continue (.4); review
                                revised counter (.2); exchange
                                emails re: claim objections (.2).
September 13, 2019     CLC      Review email from P. Levitt re:          0.40    220.00
                                settlement and consider response
                                (.4)
September 13, 2019     MK       Review spreadsheet of distributions      0.10     37.50
                                made to principals forwarded by Mr.
                                Parisi.
September 13, 2019     DAS      Review Wyndham’s updated                 0.70    350.00
                                litigation settlement
                                correspondence including demand
                                for allowance of its proof of claim in
                                certain amount and other terms (.1);
                                review additional parts of expert
                                report disputing parts of the
                                Wyndham litigation claim which
                                forms premise of Wyndham’s proof
                                of claim, and do so in context of
                                considering Wyndham’s recent
                                litigation settlement offer; also
                                consider how to bring all parties --
                                or at least both active developers
                                                223
                     Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 245 of 283
                                    back together in settlement talks
                                    instead of the current separate
                                    discussions which are on different
                                    tracks (.3); teleconference with
                                    developers’counsel as to next
                                    week’s hearings on pending district
                                    court actions, more discussions as
                                    to potential compromise with
                                    developers and discuss other
                                    discovery requests (.3)
September 16, 2019        DAS      Review updated transfers analysis         1.00    500.00
                                   and inclusive of net credits (.4);
                                   exchange emails with developers
                                   counsel as to District Court actions
                                   matters (.2); follow up discussions
                                   with principals’counsel as to their
                                   forthcoming request to continue
                                   hearings relative to the District
                                   Court/stay matters, and discuss
                                   their bases and the trustee’s
                                   position; review subsequent motion
                                   to continue hearing on District
                                   Court/stay matters (.4)
September 17, 2019        DAS      Review Wyndham objection to               0.60    300.00
                                   motion to continue hearings on
                                   litigation stay, stay relief, co-debtor
                                   stay and motion for protective order
                                   (.2); exchange emails with
                                   Wyndham counsel as to pending
                                   motion for protective order on its
                                   pending Rule 2004 duces tecum
                                   requests, and discussion of
                                   coordinating with trustee on his own
                                   forthcoming discovery efforts as to
                                   the insiders; consider interplay
                                   between Rule 2004 and potential
                                   bankruptcy lawsuit and Rule 7030
                                   discovery (.4)
September 18, 2019        DAS      Attend hearings and participate as        1.30    650.00
                                   to matters affecting the pending
                                   District Court Action and related
                                   matters of stay relief, co-debtor
                                   stay, and motion for protective
                                   order (1.3)

September 18, 2019        CLC      Prepare for hearing (.6); attend          5.60   3,080.00
                                   hearing on several matters and
                                   conference with counsel thereafter
                                   (5.0).

                                                   224
                     Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 246 of 283
September 19, 2019         DAS      Phone call with principals' counsel   1.00       500.00
                                    as to developers' latest efforts to
                                    re-engage District Court litigation
                                    matters and discovery only as to
                                    principals, and discuss their issue
                                    about whether necessarily impacts,
                                    and involves, the bankruptcy
                                    estates and the pending automatic
                                    stay (.6); follow up emails with
                                    various parties' counsel about
                                    negotiation forms of order relating
                                    to principals' discovery matters, as
                                    well as trying to schedule tripartite
                                    mediation (.4)

September 20, 2019        DAS      Exchange emails with other counsel        0.70    350.00
                                   as to presenters for document
                                   production under mediation
                                   privilege and timing (.3); review
                                   proposed orders as to pending
                                   district court litigation matters and
                                   other matters from Wednesday’s
                                   hearings and review comments
                                   from other counsel; review follow up
                                   emails from counsel on additional
                                   issues with some of the proposed
                                   orders dealing with pending
                                   litigation matters (.4)

September 20, 2019        CLC      Review numerous emails re:                0.50    275.00
                                   mediation, stay, and orders (.4);
                                   review order and withdrawals (.1).
September 21, 2019        DAS      Review additional redline markups         0.30    150.00
                                   of, and correspondence discussing,
                                   the provisions of the order granting
                                   in part the motion for protective
                                   order; follow up emails with counsel
                                   and trustee as to document
                                   production items (.3)

September 21, 2019        JIC      Review Franqui Totten insurance           4.50   1,350.00
                                   policy and prepare memo re same.
September 23, 2019        DAS      Work with trustee’s office to start       0.90    450.00
                                   gathering more documents
                                   requested by developers per
                                   informal document requests (.3);
                                   emails with counsel for developers
                                   and principals as to litigation orders,
                                   providing comments on same,
                                                   225
                     Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 247 of 283
                                    efforts to scheduling mediation and
                                    discussing mediators and judicial
                                    settlement conference facilitators
                                    (.4); confer with trustee as to
                                    sequencing of pending tripartite
                                    mediation matters with
                                    contemplated litigation against
                                    principals if/when settlement
                                    discussions impasse (.2)
September 24, 2019        DAS      Follow up with Ms. Kubs as to           0.60    300.00
                                   ongoing insider transfers
                                   reconciliation and need to obtain
                                   more updated chart from trustee’s
                                   forensic accountant (.2); review
                                   updated draft complaint against
                                   insiders and mark several issue
                                   spots to discuss tomorrow with Ms.
                                   Kubs (.4)
September 24, 2019        MK       Attention to legal research for         3.50   1,312.50
                                   purposes of getting financial
                                   discovery from principals; attention
                                   to draft complaint and exhibit(s) for
                                   same.
September 25, 2019        DAS      Multiple follow up with litigation      1.80    900.00
                                   parties as to mediation date and
                                   selection of mediator; follow up with
                                   mediator as to requested
                                   information (.4); continue to work
                                   with trustee's office to compile and
                                   organize materials we received
                                   from principals under
                                   mediation/settlement privilege and
                                   being redaction of attorney/trustee
                                   notes on the materials (.8); meeting
                                   with Ms. Kubs to discuss issue
                                   spots with the draft insiders
                                   complaint and provide other redline
                                   comments (.6)
September 25, 2019        MK       Attention to emails from Mr. Samole     2.00    750.00
                                   and Mr. Parisi regarding transfers to
                                   principals; discuss complaint with
                                   Mr. Samole; attention to documents
                                   and review authority for purposes of
                                   revising complaint; revise
                                   complaint.
September 26, 2019        MK       Attention to fraudulent transfer        0.20     75.00
                                   issues.
September 26, 2019        DAS      Review motion to lift litigation stay   1.80    900.00
                                   in District Court and notice of
                                                   226
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 248 of 283
                                  hearing (.2); review responsive
                                  correspondence from putative
                                  special insurance counsel that
                                  dismissal of litigation against former
                                  employees will have no impact on
                                  duty to defend insurance coverage
                                  claim; draft memo to Trustee about
                                  pending litigation against former
                                  employees and obtain approval to
                                  dismiss action (.4); exchange
                                  emails with defendants’counsel in
                                  former employee litigation and
                                  negotiate terms of consensual
                                  dismissal and counsel will prepare
                                  pleadings for my review (.2);
                                  multiple emails exchanged with
                                  parties and mediator trying to lock
                                  in mediation date, discuss scope of
                                  items for mediation, etc. (.4); finish
                                  redaction of principals’documents
                                  to produce tomorrow to developers’
                                  counsel and draft memo to
                                  principals’counsel to advise of
                                  documents being produced
                                  tomorrow, scope of redactions and
                                  inquiring about issues as to varying
                                  counsel for principals being
                                  included in tomorrow’s mediation
                                  production exchange (.6)
September 26, 2019       CLC      Prepare and participate in call with   0.30    165.00
                                  T. Messana (.6); review follow up
                                  (.1); review status of document
                                  production (.2)
September 27, 2019     MK        Communications with Ms. Samole          0.20     75.00
                                 and Mr. Parisi regarding fraudulent
                                 transfer litigation.
September 27, 2019     CLC       Review emails re: documents to be       0.60    330.00
                                 produced prior to mediation (.3);
                                 review emails re: dismissal of
                                 Lange complaint (.2); review notice
                                 in Wyndham Case (.1)
September 27, 2019     DAS       Continue to work with upcoming          3.10   1,550.00
                                 mediation-related document
                                 production, redactions and more
                                 follow up with principals’counsel
                                 about items being delivered and
                                 such redactions and confirm same
                                 (.6); draft mediation-related
                                 annotated cover email memo to

                                               227
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 249 of 283
                                  developers’counsel copying
                                  principals’counsel
                                  providing/enclosing principals’
                                  financial disclosures and trustee’s
                                  transfers analysis all under
                                  mediation privilege and without
                                  waiving work product privilege (1.0);
                                  draft confirmation email to mediator
                                  with requested information about
                                  parties and counsel and other
                                  logistical information asked for by
                                  mediator (.5); review request by
                                  mediator for parties to send him
                                  summary or pleadings describing
                                  claims at issue and draft
                                  comprehensive memo copying
                                  mediator and all mediation parties
                                  and counsel providing executive
                                  summary overview of developers’
                                  claims and pleadings via proofs of
                                  claim and trustee’s putative chapter
                                  5 claims providing all financial
                                  disclosures and trustee claims
                                  analysis as earlier (1.0)
September 30, 2019       DAS      Review correspondence from            0.40       200.00
                                  mediator as to scope of disputes
                                  and claims, and needing more
                                  follow-up discussion and
                                  information from mediation parties;
                                  consider best approach with
                                  mediator and parties; review
                                  various versions of proposed joint
                                  status report for District Court
                                  litigation; review follow up emails
                                  from parties with their comments
                                  and counter-positions (.4).
September 30, 2019     CLC      Review numerous emails re: status           0.60   330.00
                                report and status conference (.6)
October 1, 2019        DAS      Provide comments to joint status            0.40   200.00
                                report prepared by principals’
                                counsel (.2); review other pleadings
                                and orders entered in whistleblower
                                litigation matters (.2)
October 2, 2019        DAS      Review flurry of filings by principals      0.30   150.00
                                and other parties in Wyndham
                                district court litigation as to potential
                                implication of bankruptcy stay and
                                court keeping litigation stay for now
                                pending further briefing, canceling

                                                228
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 250 of 283
                                 hearings and setting reply deadlines
                                 (.3)
October 2, 2019        MK       Revise complaint against principals.   3.50   1,312.50

October 3, 2019        CLC      Review Scott Morse response and        0.70    385.00
                                consider next steps (.5) review
                                exchange with M. Budwick (.2).
October 3, 2019        DAS      Confer with Ms. Kubs about lack of     0.90    450.00
                                proofs of claim filed by insiders by
                                deadline and to update complaint to
                                take out debt recharacterization and
                                subordination allegations and
                                counts; discuss other draft
                                complaint matters (.3); review
                                updated transfers chart from
                                forensic accountant and reconcile
                                as to net disbursements and receipt
                                and broken down by principals (.2);
                                review updated draft complaint and
                                note questions in margins; call with
                                Ms. Kubs to address same (.4)
October 3, 2019        MK       Attention to complaint against         3.20   1,200.00
                                principals; communication with Mr.
                                Samole regarding same.
October 4, 2019        DAS      Review updated transfers analysis      0.60    300.00
                                charts as putative exhibits for
                                insider complaint (.2); review Ms.
                                Kubs' updated version of complaint
                                (.4)
October 4, 2019        MK       Revise complaint.                      1.30     487.50
October 7, 2019        CLC      Review recent case in District Court   2.70   1,485.00
                                re: Lanham Act, Complaint and
                                provide comments (.8) prepare for
                                call and participate in call with Ed
                                Dobbs (1.9).
October 8, 2019        CLC      Finish reviewing complaint (.5); go    1.50    825.00
                                over revisions and strategy (1.0).
October 8, 2019        MK       Meeting with Ms. Lopez-Castro and      3.20   1,200.00
                                Mr. Samole regarding draft
                                complaint; communication with Mr.
                                Samole and Mr. Parisi regarding
                                transfers; revise complaint.
October 8, 2019        DAS      Provide additional comments to         0.70    350.00
                                draft insiders complaint; review
                                other counsel edits to the draft
                                complaint (.4); call with forensic
                                accountant to discuss further
                                               229
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 251 of 283
                                  detailed breakdown and analysis of
                                  transfers and disbursements (.3)
October 9, 2019         DAS      Review updated draft insiders’           0.70   350.00
                                 complaint; provide more comments
                                 (.5); correspondence with counsel
                                 in Wyndham district court action as
                                 part of meet and confer for
                                 principals to file a sur-reply brief;
                                 also review notice of withdrawal by
                                 TFDB’s litigation counsel (.2)
October 9, 2019         MK       Attention to complaint against           1.30   487.50
                                 principals.
October 14, 2019        DAS      Preliminarily review proposed            0.60   300.00
                                 declaratory judgment action as to
                                 insurance coverage for duty to
                                 defend claims (.4); follow up as to
                                 documents requested from special
                                 insurance litigation counsel and
                                 discuss interplay of mediation
                                 progress with developers and the
                                 insurance action; set up call for
                                 Wednesday (.2)

October 15, 2019        MK       Communication with Mr. Samole            0.20    75.00
                                 regarding settlement with principals.
October 15, 2019        DAS      Review brand new 18-page                 1.30   650.00
                                 memorandum opinion denying
                                 timeshare exit company and
                                 affiliated law firm’s motions to
                                 dismiss Wyndham’s complaint
                                 including Lanham Act, FDUTPA
                                 and tortious interference claims (.4);
                                 multiple emails exchanged with all
                                 principals’counsel and developers’
                                 counsel as to pending litigation
                                 matters in District Courts and
                                 discussion as to advising court of
                                 deals in principle or otherwise
                                 abating cases or extending
                                 deadlines pending deal discussion
                                 follow up and documentation; follow
                                 up call with Cline’s counsel as to
                                 same (.6); follow up emails
                                 exchanges with developers’counsel
                                 and principals’counsel as to
                                 interplay of pending litigation
                                 matters and pending settlement
                                 discussions under mediation
                                 privilege; set up call with
                                                230
                   Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 252 of 283
                                  developers’counsel for tomorrow
                                  (.3)
October 15, 2019         CLC      Review emails re: Notice in District 0.40     220.00
                                  Court litigation and claim allowance
                                  and consider response (.4)
October 16, 2019        DAS      Phone call with insurance counsel       1.20   600.00
                                 to discuss ongoing preparation of
                                 lawsuit and exhibits and discuss
                                 related strategy (.4); Review more
                                 in depth the draft insurance
                                 declaratory judgment action
                                 complaint and prepare redline
                                 version (.5); follow up with counsel
                                 for developers and principals as to
                                 current deadlines and pending
                                 issues in District Court actions and
                                 discuss middle ground standstill
                                 position and no formal
                                 stay/abatement; follow up emails as
                                 to same (.3)
October 18, 2019        DAS      Work with special counsel to revise     0.40   200.00
                                 and supplement paragraphs of
                                 complaint per comments of
                                 developers’counsel (.4
October 22, 2019        DAS      Review correspondence from              0.20   100.00
                                 counsel enclosing proposed motion
                                 to withdraw as counsel for
                                 principals and ARMG entities in
                                 Bluegreen litigation; follow up as to
                                 need for KTT to file notice of
                                 appearance; advise no objection to
                                 their withdrawal (.2)
October 24, 2019        DAS      Follow up with prepetition counsel      0.20   100.00
                                 as to pending litigation cases and
                                 form of pleadings, and KTT filing
                                 notices of appearance (.2)

October 28, 2019        CLC      Reviewing findings and discuss with     1.20   660.00
                                 M. Budwick (.9); draft email to
                                 Trustee (.3).
October 29, 2019        CLC      Telephone conference with E.            0.70   385.00
                                 Dobbs (.5); draft email to M.
                                 Budwick (.2).
October 30, 2019        CLC      Exchange emails with M. Budwick         0.50   275.00
                                 and consider best approach to
                                 logjam (.5).
November 1, 2019        CLC      Telephone conference with M.            0.20   110.00

                                                231
                    Case 19-14605-JKO Doc 378        Filed 01/07/20        Page 253 of 283
                                   Budwick (.2).
November 4, 2019         DAS       Review notice of hearing on motion                0.20    100.00
                                   to reopen Wyndham District court
                                   case; follow up with counsel as to
                                   next steps and potential
                                   consolidation of discovery in
                                   pending District Court litigation
                                   matters (.2)

November 5, 2019         DAS       Consider notice of related                        0.50    250.00
                                   adversary case (insurance dec
                                   action) filed in District Court Action;
                                   phone call with Morse’s counsel to
                                   discuss upcoming District Court
                                   hearings, automatic stay issues and
                                   other litigation matters (.5)
November 5, 2019         CLC       Prepare for call with S. Morse                    1.50    825.00
                                   Counsel and participate in same
                                   (1.3); draft update to E. Dobbs (.2)
November 6, 2019         CLC       Prepare for hearing on motion to                  1.00    550.00
                                   reopen (1.0)
November 6, 2019         MK        Pull cases for Ms. Lopez-Castro                   1.00    375.00
                                   relating to counter-claims as
                                   property of the estate; review and
                                   summarize same.
November 7, 2019         CLC       Review case summary of cases                      1.10    605.00
                                   cited by Morse and prepare for
                                   hearing (.8); review order cancelling
                                   hearing (.1); telephone conference
                                   with C. Leger and M. Budwick re:
                                   findings (.2)
November 7, 2019         MK        Review and revise summary of                      0.20     75.00
                                   cases; forward to Ms.
                                   Lopez-Castro.
November 8, 2019         DAS       Review Wyndham’s reply to reopen                  0.40    200.00
                                   District Court case; follow up with
                                   principals’counsel as to same (.4)
November 11, 2019        DAS       Confer with counsel as to recent                  0.20    100.00
                                   District Court litigation filings and
                                   next steps (.2)
November 11, 2019        CLC       Consider outstanding issues and                   0.70    385.00
                                   review and revise report to Trustee
                                   (.7)
November 12, 2019        CLC       Consider response to principals (.6)              0.60    330.00
November 14, 2019        CLC       Telephone conference with L.                      0.20    110.00
                                   Carreras re: findings (.2)
                                                   232
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 254 of 283
November 14, 2019         DAS      Review District Court reopening the    0.30    150.00
                                   District Court case and directing
                                   submission of joint scheduling
                                   report by December 2, 2019; review
                                   related litigation pleadings and state
                                   of the proceedings to date (.3)
November 21, 2019        DAS      Review Scottsdale Insurance              0.40   200.00
                                  Company’s motion to withdraw the
                                  reference of pending declaratory
                                  judgment action; then consider
                                  whether withdrawal more likely for
                                  trial purposes than preliminary
                                  stages including summary judgment
                                  adjudication, and also interplay with
                                  other pending case matters (.4)
November 22, 2019        DAS      Receive, review and consider             0.90   450.00
                                  request for Trustee’s position on
                                  waiver of privilege that ARMG holds
                                  with respect to Franqui Totten and
                                  other prepetition professionals as
                                  part of pending District Court
                                  litigation between developers and
                                  principals; provide initial comments
                                  to trustee; follow up with trustee via
                                  email as to more specified
                                  proposed protocol to handle
                                  privilege issues in the District Court
                                  litigation - will discuss as part of
                                  statue of the union teleconference
                                  with trustee later today (.4); confer
                                  with trustee as to refining proposed
                                  privilege waiver consideration
                                  mechanism; draft correspondence
                                  to counsel regarding same (.5)
November 25, 2019        DAS      Exchange emails with counsel as to       0.20   100.00
                                  scope of requested disclosure in
                                  District Court Action as to pending
                                  mediation proceedings and
                                  settlement discussions (.2)
November 26, 2019        CLC      Review comments to redline and           0.40   220.00
                                  consider response (.4).
November 27, 2019        CLC      Exchange emails re: propose              0.40   220.00
                                  strategy and discuss same (.4).
December 3, 2019         CLC      Review email re: findings (.3).          0.30   165.00
December 4, 2019         DAS      Review correspondence from               0.20   100.00
                                  developers’counsel regarding
                                  pending District Court action stayed
                                  against Debtors’estate but still
                                                 233
                 Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 255 of 283
                                wanting to issue non-party/third
                                party subpoena on estate for all
                                records needed in litigation against
                                Debtors’principals; preliminarily
                                consider same (.2)
December 5, 2019       DAS      Follow up with principals’counsel    2.00    1,000.00
                                as to pending disputes with District
                                Court litigation matters (.4);
                                teleconference with developers’
                                counsel discussing pending
                                litigation matters in District Court
                                and also discuss subpoena
                                documents matters (.5); draft status
                                report to Ms. Lopez-Castro as to
                                developments and discussions with
                                counsel as to pending litigation
                                matters (.2); review draft response
                                to motion to withdraw reference in
                                pending insurance declaratory relief
                                action and exchange comments
                                with special counsel (.5); review
                                re-notice of pretrial conference and
                                pretrial deadlines in insurance
                                litigation case (.1); review answer
                                and affirmative defenses filed by
                                insurance company (.3)

December 6, 2019      DAS      Review correspondence from             0.50    250.00
                               developers’counsel about disputed
                               subpoena issues with principals and
                               related disclosures; discuss
                               universe of prior production and
                               issues regarding same; per request
                               of counsel retrieve and resend
                               package of information with
                               inventory list (.5)
December 11, 2019     DAS      Review Wyndham/Principals’joint        0.40    200.00
                               scheduling order with divergent
                               views and positions on all dates,
                               scope of disputes and discovery
                               matters, etc. and related exhibits
                               (.4)
December 13, 2019     DAS      Review amended scheduling order        0.40    200.00
                               entered in Wyndham District Court
                               Action; note various case deadlines
                               and consider interplay of scheduling
                               order provisions and the bankruptcy
                               estates (.4)


                                             234
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 256 of 283
December 16, 2019         DAS      Review follow up correspondence       1.10     550.00
                                   about forthcoming litigation
                                   subpoenas and timing of related
                                   District Court matters (.1); perform
                                   preliminary research about
                                   permissible scope of
                                   litigation-related subpoena on
                                   bankruptcy estates (.6); review
                                   certain pleadings filed within last
                                   week in Middle District litigation
                                   matters including pair of motions for
                                   stay with memorandum of law, as
                                   well as motion for default (.4)

December 17, 2019        DAS      Review correspondence from               1.20   600.00
                                  developers’counsel advising as to
                                  updated scope of forthcoming
                                  discovery to be issued/served on
                                  trustee including deposition and
                                  document production matters; draft
                                  correspondence to Trustee
                                  previewing District Court non-party
                                  litigant discovery to be served on
                                  Trustee, and discuss related
                                  litigation/discovery issues (.4);
                                  begin reviewing prior form of draft
                                  adversary complaint against
                                  insiders and note items to discuss
                                  with Ms. Kubs and send her
                                  correspondence to bring her up to
                                  date with case matters and to set
                                  up call to discuss updating draft
                                  complaint (.4); review 10 pm
                                  correspondence from Bluegreen’s
                                  counsel and preliminarily review
                                  enclosed subpoena for deposition
                                  of trustee and production requests
                                  in Bluegreen District Court matter
                                  and provide some preliminary issue
                                  spots to Ms. Lopez-Castro (.4)

December 18, 2019        DAS      Review Scott Morse’s motion and          1.60   800.00
                                  memorandum of law for derivative
                                  standing and for limited stay relief
                                  to assert affirmative defenses and
                                  counter-claims and to recover
                                  against insurance (.4); confer briefly
                                  with counsel as to pending
                                  subpoena status (.1); spend more
                                  time with Bluegreen subpoena to
                                                 235
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 257 of 283
                                   Trustee in District Court Action to
                                   preliminarily note scope of each
                                   request, issue spots, etc. (.4);
                                   review portions of current version of
                                   case management and scheduling
                                   order in Bluegreen District Court
                                   action pending in Middle District of
                                   Florida subject to the subpoena
                                   (.2); confer with Ms. Kubs as to
                                   draft insider complaint and updating
                                   same including various drafting
                                   edits and more specified transfers
                                   information, as well as preparing
                                   complaint as to all insiders, and
                                   also then one just as to Mr. Morse
                                   (.4); review Scott Morse’s
                                   comparable motion for derivative
                                   standing and stay relief filed in the
                                   TFDB Case; review
                                   correspondence between
                                   developers’counsel and TFDB
                                   trustee as to Ms. Franqui’s recent
                                   deposition and case status (.1)

December 18, 2019        CLC      Review the comments from Morse         1.00   550.00
                                  (.2); Telephone conference with
                                  Cline's counsel (.6); consider
                                  response to Morse counsel and
                                  draft same (.2).
December 18, 2019        MK       Communication with Mr. Samole          1.20   450.00
                                  regarding status of settlement
                                  negotiations and potential need to
                                  revise complaint; attention to
                                  potential exhibits to complaint;
                                  communication with Mr. Parisi
                                  regarding details of transfers.
December 19, 2019        DAS      Go over Morse complaint provisions     0.70   350.00
                                  with Ms. Kubs and more work
                                  needed on other areas of complaint
                                  (.3); confer with Trustee (2x) as to
                                  likely motion practice needed in
                                  forthcoming adversary with Morse
                                  and discuss strategy (.4)

December 19, 2019        CLC      Review latest emails and discuss       0.60   330.00
                                  with D. Samole re: next steps (.5);
                                  review email for Al Day (.1)
December 19, 2019        MK       Revise complaint against Scott         2.50   937.50
                                  Morse et al.
                                                 236
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 258 of 283
December 20, 2019         CLC      Review emails regarding settlement   0.30     165.00
                                   (.2); review email from E. Dobbs
                                   (.1).
December 20, 2019        DAS      Review notice of transmittal of         0.30   150.00
                                  pending motion to withdraw the
                                  reference of pending adversary
                                  proceeding to the District Court;
                                  follow up with forensic accountant
                                  as to ongoing work to organize
                                  insider transfers for putative
                                  complaint (.3)

December 21, 2019        MK       Attention to complaint against          1.50   562.50
                                  Morse defendants.
December 23, 2019        DAS      Review District Court docketing         1.50   750.00
                                  notices in insurance coverage
                                  litigation matter; follow up with
                                  trustee about interplay of litigation
                                  and pending settlement matters
                                  with principals and developers (.2);
                                  call with developers’counsel about
                                  additional discovery to be issued in
                                  District Court litigation; follow up
                                  regarding same (.2); review
                                  updated version of our adversary
                                  complaint against Mr. Morse and
                                  mark up issue spots and other
                                  areas that need more updating, and
                                  look into more documentary support
                                  to more detail certain allegations
                                  and counts (.8); review draft motion
                                  for summary judgment in insurance
                                  coverage declaratory judgment, as
                                  well as strategy cover email from
                                  special litigation counsel (.3)
December 23, 2019        MK       Attention to complaint against          1.10   412.50
                                  Morse defendants; communication
                                  with Mr. Samole regarding same.
December 23, 2019        CLC      Review emails re settlement             0.70   385.00
                                  posture (.3) Telephone conference
                                  with developer's counsel (.4)
December 24, 2019        DAS      Continue to review provisions and       1.00   500.00
                                  arguments of draft motion for
                                  summary judgment in insurance
                                  coverage litigation and case law
                                  discussion, and how trustee would
                                  help support the motion (.4); draft
                                  memo to special insurance litigation
                                  counsel as to some potentially
                                                 237
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 259 of 283
                                   supporting arguments and facts to
                                   support the MSJ and also provide
                                   other strategy points to address
                                   certain raised issue spots (.6)
December 26, 2019        DAS      More work on, and review materials       0.40   200.00
                                  for, draft Morse complaint on
                                  fiduciary breach matters (.4)
December 27, 2019        DAS      Correspondence with developers’          0.20   100.00
                                  counsel as to litigation/discovery
                                  subpoena issues and as to related
                                  stay relief matters (.2)
December 28, 2019        DAS      Review updated version of motion         0.30   150.00
                                  for summary judgment in insurance
                                  coverage litigation, along with follow
                                  up email correspondence (.3)
December 30, 2019        DAS      Confer with Ms. Lee as to pending        1.80   900.00
                                  litigation subpoena on the Trustee
                                  as discuss practical timeline to work
                                  with trustee and Bluegreen on
                                  response/objectionable issues (.2);
                                  re-review scheduling/case
                                  management order in Bluegreen
                                  litigation matter; send
                                  correspondence to Bluegreen
                                  counsel acceptance of trustee
                                  subpoena with full reservation of
                                  rights and objections including
                                  automatic stay, scope, privileges
                                  and confidentiality, as well as
                                  dispute deposition notice, and also
                                  request extension of deadline and
                                  request meet/confer call setup (.4);
                                  teleconference with special litigation
                                  counsel on follow-up items, strategy
                                  and procedural issues with pending
                                  draft summary judgment motion
                                  (.3); follow up emails with
                                  Bluegreen counsel on disputed
                                  subpoena service issues (.3); follow
                                  up with trustee and Ms. Lee
                                  regarding same (.2); teleconference
                                  with Bluegreen counsel working
                                  through subpoena service issues
                                  and laying groundwork for
                                  meet/confer items and extension
                                  needed to respond/object and
                                  production; send report to Trustee
                                  (.4)
December 30, 2019        YCC      Assist with pleading binder for          0.20    50.00
                                                 238
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 260 of 283
                                 Totten Franqui hearing on pending
                                 motions.
December 30, 2019       CLC      Review status of negotiations (.5);  1.00                550.00
                                 telephone conference with David
                                 Samole (.3); review follow up (.2).
December 31, 2019        DAS   Confer with Cline’s counsel on                0.90         450.00
                               District Court litigation deadlines
                               and case issues (.3); confer with
                               Ms. Lopez-Castro as to District
                               Court case deadlines and litigation
                               subpoena matters (.2); draft
                               correspondence to developers’
                               counsel as to pending subpoena
                               and propose extended dates for
                               responses and objections (.2);
                               exchange emails with Morse
                               counsel as to forthcoming
                               cross-notice of trustee deposition in
                               District Court Action; send follow up
                               email to developers attempting to
                               confirm Tuesday’s deposition not
                               going forward (.2)
                                                                       ------------------------
  Total for LITIGATION                                                      410.20    192,877.50




                                              239
                 Case 19-14605-JKO Doc 378 Filed 01/07/20         Page 261 of 283
                       LITIGATION-STAY RELIEF

April 29, 2019        DAS      Review Wyndham's certificate of              0.40    200.00
                               contested matter on stay relief
                               motion (.1); confer with Wyndham's
                               counsel discussing potential stay
                               relief as to non-debtor entities but
                               not as to debtor for upcoming trial
                               (.3)
April 30, 2019        DAS      Review notice of hearing on motion           0.20    100.00
                               for stay relief and opposition to stay
                               relied motion; consider request for
                               stay relied motion being withdrawn
                               or resolved as to the debtors or
                               have such litigation be addressed
                               as part of claim process or in
                               bankruptcy adversary (.2)
May 7, 2019           DAS      Teleconference with Wyndham’s                0.30    150.00
                               counsel as to issues involved in
                               pending stay relief motion,
                               co-debtor stay matter and
                               forthcoming supplement to be filed
                               by Wyndham.

May 9, 2019           DAS      Follow up as to third party                  0.40    200.00
                               subpoenas matters and automatic
                               stay applicability in this case
                               context; confer with counsel for
                               other developers on this and other
                               issues-set up further call for
                               tomorrow (.4)
May 10, 2019          DAS      Follow up more on the contempt               0.30    150.00
                               motion/stay relief inquiry (.3)
May 12, 2019          DAS      Review pair of email exchanges               0.20    100.00
                               between principals’counsel and
                               Wyndham’s counsel as to stay
                               relief, co-debtor stay and stay
                               violation issues and briefing for
                               upcoming hearings; review trustee’s
                               follow up on such matters (.2)
May 13, 2019          DAS      Follow up emails regarding pending           0.30    150.00
                               automatic stay/stay relief/co-debtor
                               stay disputes and debtors’records
                               (.3).
May 14, 2019          DAS      Review principals’joint response to          0.70    350.00
                               motion for stay relief and co-debtor
                               stay matters (.3); follow up
                               discussions with counsel for

                                              240
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 262 of 283
                               principals and Wyndham to discuss
                               pending stay relief positions and
                               discuss tomorrow’s hearings and
                               obtain agreement to roll pending
                               stay relief and co-debtor stay
                               matters except for TFDB until June
                               hearing (.4)
May 14, 2019         MK       Review Principals' Response to           0.20    75.00
                              Wyndham's Motion for Stay Relief.
May 15, 2019         DAS      Attend and participate at hearings       1.90   950.00
                              on stay relief motion, stay violations
                              allegations, and co-debtor stay
                              motion (.8); draft proposed order as
                              to notice of continued hearings on
                              all automatic stay issues with full
                              reservation of rights on all pending
                              matters, addressing interim stay
                              and related issues (.8); follow up
                              with counsel on automatic stay and
                              third party subpoena issues (.3)

June 13, 2019        DAS      Follow up with counsel for               1.70   850.00
                              Wyndham and Principals as to
                              pending discussions of stay
                              relief/interim stay matters and next
                              week’s hearings (.2); draft proposed
                              agreed motion and order
                              rescheduling hearings on stay relief
                              matters and further interim order
                              imposing litigation stay (1.5)
June 14, 2019        DAS      Emails and phone calls with              1.00   500.00
                              counsel for Wyndham and
                              Principals to negotiate rescheduling
                              of hearings on stay relief and
                              co-debtor stay matters, and
                              provisions relating to further interim
                              litigation stay, and deal with
                              conflicting availability dates for
                              counsel for Wyndham and
                              Principals (.6); revise and
                              supplement agreed motion and
                              agreed order to continue hearings
                              on stay relief and co-debtor stay
                              matters and interim litigation stay
                              and finalize and file motion and
                              order (.4)
June 20, 2019        DAS      Review email from Principals’            0.50   250.00
                              counsel to Wyndham’s counsel and
                              enclosed draft supplemental reply
                                             241
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 263 of 283
                               memorandum in support of
                               co-debtor stay motion and alleged
                               continuing stay violations (.5)
June 21, 2019         DAS      Follow up email exchanges with        0.50     250.00
                               separate counsel for Wyndham and
                               Principals as to Tuesday’s
                               Bankruptcy Court hearings on
                               pending stay-relief/co-debtor stay
                               matters and ongoing discussions
                               (.3); review principals’filed version
                               of their supplemental reply to
                               co-debtor stay motion (.2)
June 24, 2019        DAS      Follow up emails and call with           0.90   450.00
                              counsel for Wyndham and
                              Principals to discuss updated status
                              of litigation settlement concepts and
                              pending matters, as well as
                              tomorrow’s Bankruptcy court
                              hearings on stay relief/-co-debtor
                              stay matters (.3); follow up call with
                              Principals’counsel to discuss deal
                              terms and co-debtor stay matters
                              (.2); follow up with court previewing
                              contested matters not going forward
                              tomorrow and following up with the
                              parties (.1); draft proposed order
                              addressing pending stay
                              relief/co-debtor stay matters (.3)
June 25, 2019        DAS      Attend and participate at                1.30   650.00
                              bankruptcy court hearings
                              discussing stay relief/co-debtor stay
                              matters and coordinate new hearing
                              date (1.0); revise and supplement
                              order addressing continued
                              hearings and scope of stay
                              relief/co-debtor stay matters and
                              send to counsel (.3).
June 27, 2019        DAS      Review order extending interim           0.10    50.00
                              order imposing litigation stay; follow
                              up with counsel as to coordination
                              of various stays and Bluegreen
                              matter (.1).
July 2, 2019         DAS      Draft proposed agreed motion and         0.40   200.00
                              order continuing hearings on stay
                              relief/co-debtor stay matters (.4)

July 3, 2019         DAS      Review pair of further redline           0.40   200.00
                              comments as to proposed motion
                              and order rescheduling stay
                                             242
                     Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 264 of 283
                                    relief/co-debtor stay matters;
                                    continue working on the pleadings
                                    (.4)
July 9, 2019               DAS      Review order resetting hearings on   0.10         50.00
                                    stay relief-co-debtor stay matters
                                    and advise counsel (.1).
August 5, 2019            CLC      Review final comments to Agreed            0.40   220.00
                                   Motion/Order and respond to
                                   parties (.2); review final filings (.2).
September 13, 2019        DAS      Consider Wyndham’s pending stay            0.20   100.00
                                   relief motion and pending co-debtor
                                   stay motion, and trustee’s position
                                   for Wednesday’s hearing (.2)
November 4, 2019          DAS      Review motion for stay relief;             0.40   200.00
                                   exchange emails with Bluegreen
                                   counsel as to same; discuss looking
                                   into and potential response with Ms.
                                   Lee (.4)
November 4, 2019          BCL      Communicate with Mr. Samole                0.10    45.00
                                   regarding stay relief issue for
                                   motion filed in Totten, Franqui
                                   Davis & Burke bankruptcy.
November 4, 2019          BCL      Review stay relief motion filed by         0.20    90.00
                                   Rebar Bernsteil against Totten
                                   Franqui Davis & Burk.
November 6, 2019          BCL      Research case law regarding stay           1.00   450.00
                                   relief motion relating to insurance
                                   proceeds and objections to same.
November 14, 2019         BCL      Research law relating to insurance         1.80   810.00
                                   policy and proceeds, and stay relief
                                   issues.
November 14, 2019         BCL      Draft response to motion for stay          1.00   450.00
                                   relief filed in Totten Franqui
                                   bankruptcy case.
November 15, 2019         BCL      Research case law regarding                2.20   990.00
                                   issues relating to insurance
                                   coverage, stay relief to seek
                                   insurance proceeds and proof of
                                   claim matters.
November 15, 2019         BCL      Draft response to Rebar's stay relief      1.50   675.00
                                   motion in Totten's chapter 7
                                   bankruptcy case.
November 15, 2019         BCL      Discussions with Mr. Samole                0.30   135.00
                                   regarding Rebar's stay relief motion
                                   in Totten's chapter 7 bankruptcy
                                   case.
                                                    243
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 265 of 283
November 15, 2019         BCL      Review various court filings and     1.00      450.00
                                   documents relating to Rebar's stay
                                   relief motion in Totten's chapter 7
                                   bankruptcy case.
November 15, 2019        DAS      Follow up with counsel on stay relief   1.00    500.00
                                  motion in TFDB case and
                                  information (.1); confer with Ms. Lee
                                  as to arguments and positions for
                                  our response to stay relief motion
                                  she is preparing and new additional
                                  issues to consider (.4); review draft
                                  response to stay relief motion;
                                  prepare redline version with
                                  comments (.5)
November 17, 2019        BCL      Draft response to stay relief motion    1.70    765.00
                                  filed by Rebar in Totten Franqui
                                  chapter 7 case.
November 17, 2019        BCL      Review case docket, court papers,       0.90    405.00
                                  and related documents for
                                  response to stay relief motion filed
                                  by Rebar in Totten Franqui chapter
                                  7 case.
November 17, 2019        BCL      Research and review case law for        0.70    315.00
                                  response to stay relief motion filed
                                  by Rebar in Totten Franqui chapter
                                  7 case.
November 17, 2019        BCL      Emails with Mr. Samole regarding        0.20     90.00
                                  response to stay relief motion filed
                                  by Rebar in Totten Franqui chapter
                                  7 case.
November 17, 2019        DAS      Review further updated redline stay     0.30    150.00
                                  relief response; provide more
                                  comments; tomorrow confer will
                                  confer -tomorrow with creditor’s
                                  counsel and fill in missing
                                  information requested by Ms. Lee
                                  (.3).
November 18, 2019        BCL      Draft response to Rebar's motion        2.60   1,170.00
                                  for stay relief in Totten Franqui's
                                  chapter 7 bankruptcy case, and
                                  review Mr. Samole's redlines to
                                  same.
November 18, 2019        BCL      Emails and discussions with Mr.         0.40    180.00
                                  Samole regarding response to
                                  Rebar's motion for stay relief in
                                  Totten Franqui's chapter 7
                                  bankruptcy case.

                                                 244
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 266 of 283
November 18, 2019         BCL      Review claims filed in Totten        0.30       135.00
                                   Franqui's chapter 7 bankruptcy
                                   case, and proofs of claim filed in
                                   ARMG Companies' bankruptcy
                                   cases, and discuss with Ms. Castro
                                   regarding same.
November 18, 2019        BCL      Research and review case law             2.30   1,035.00
                                  relating to insurance proceeds, stay
                                  relief and issues relating to creditor
                                  not filing proof of claim.
November 18, 2019        YCC      Preliminary review of Totten             1.70    425.00
                                  Franqui proofs of claim; prepare
                                  claims analysis; confer with B. Lee.
November 18, 2019        BCL      Conference call with Mr. Samole          0.20     90.00
                                  and Mr. Budwick regarding issues
                                  relating to Rebar's motion for stay
                                  relief in Totten Franqui's chapter 7
                                  bankruptcy case.
November 18, 2019        BCL      Discuss service issues with legal        0.20     90.00
                                  assistant for response to Rebar's
                                  motion for stay relief in Totten
                                  Franqui's chapter 7 bankruptcy
                                  case.
November 18, 2019        BCL      Prepare final version of response to     0.30    135.00
                                  Rebar's motion for stay relief in
                                  Totten Franqui's chapter 7
                                  bankruptcy case, and file same with
                                  court.
November 18, 2019        DAS      Call with creditors’counsel              0.80    400.00
                                  regarding stay relief motion in TFDB
                                  case (.2); More work with Ms. Lee
                                  (2x) on the stay relief response and
                                  related legal issues especially as
                                  potentially impacting estates or third
                                  party claims (.6)
December 2, 2019         BCL      Review Judge Olson's calendar and        0.10     45.00
                                  email from counsel for movant
                                  seeking stay relief in Totten chapter
                                  7 case.
December 3, 2019         BCL      Review court's calendar for January      0.40    180.00
                                  and local rules regarding stay relief
                                  motions, and emails with counsel
                                  for movant, Mr. Budwick and Mr.
                                  Samole regarding same.
December 6, 2019         BCL      Emails with Mr. Samole and               0.10     45.00
                                  counsel for movant for stay relief
                                  motion in Totten chapter 7

                                                 245
                  Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 267 of 283
                                 regarding hearing date.
December 30, 2019       BCL      Meeting and discussions with Mr.     0.70                 315.00
                                 Samole regarding Bluegreen
                                 subpoena and Morse's stay relief
                                 motion.
December 30, 2019     BCL      Review motion for stay relief filed by         0.70         315.00
                               Morse, and Wyndham second
                               amended complaint.
December 30, 2019     BCL      Review additional insurance related            0.40         180.00
                               documents and information for stay
                               relief motion filed by Rebar in TFDB
                               case.
December 30, 2019     DAS      Confer with Ms. Lee as to pending              0.70         350.00
                               Morse stay relief motions (.2); send
                               correspondence to counsel
                               regarding pending Morse stay relief
                               motion (.1); confer with litigation
                               counsel as to interplay of pending
                               District Court matters and stay relief
                               motion and overlap with bankruptcy
                               matters; follow up with Ms. Lee as
                               to same (.4)
                                                                        ------------------------
  Total for LITIGATION-STAY RELIEF                                            38.60     17,805.00




                                              246
                 Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 268 of 283
                       LITIGATION - EXECUTORY CONTRACTS

April 25, 2019        DAS      Confer with Trustee as to law firm’s      0.50   250.00
                               emergency motion to compel
                               assumption or rejection of
                               executory retainer agreement, and
                               discuss related consequence of
                               likely rejection (.4); review notice of
                               hearing setting 365 compel motion
                               not on emergency basis but on May
                               15 hearing (.1)
April 29, 2019        DAS      Confer with Mr. Criste to discuss         0.40   200.00
                               Totten law firm potential
                               assumption/rejection issues and
                               various due diligence task items to
                               compile, review and analyze (.2);
                               review preliminary due diligence on
                               Totten law firm from Mr. Criste (.2)
April 30, 2019        DAS      Receive and review batch of               0.90   450.00
                               agreements and comments relative
                               to pending motion to compel
                               assumption/rejection of Totten law
                               firm retainer agreement (.5); send
                               pair of emails with preliminary
                               comments and issue spots on
                               Totten/Group Legal Services Plan
                               agreement not being approved by
                               Florida Bar and specifically denied
                               and impact on executoriness of
                               agreement and rights of consumers
                               and putative claims against the
                               estate (.4)
May 2, 2019           DAS      Review license/lease agreement            0.30   150.00
                               between VPL and and MVP
                               Headway; note issues with lease
                               and have Ms. Kubs look into the
                               lease issues further –likely will
                               need for discussions of facts since
                               some of the terms are premised on
                               certain factual conditions (.3)
May 3, 2019           DAS      Receive and preliminarily review          0.80   400.00
                               additional lease documents for 3
                               locations and license space (.5);
                               follow up with Ms. Kubs on issue
                               spots with leases analysis (.1);
                               follow up as to Totten law firm
                               retention setup as between the
                               debtor and the clients as part of
                               consideration of potential rejection
                               damage defense (.2)
                                               247
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 269 of 283
May 6, 2019          DAS      Assist trustee with pending office   0.20       100.00
                              space lease situation and payments
                              situation (.2)
May 6, 2019         MK       Attention to Motion to Require            1.10   412.50
                             Trustee to Assume or Reject
                             Retention Agreement; review
                             applicable agreements and prior
                             communications from Mr. Samole;
                             review Florida Bar regulations
                             relating to group plans.
May 7, 2019         DAS      Meeting with Totten law firm and its      1.10   550.00
                             counsel to discuss pending motion
                             to compel assumption or rejection
                             of GLSP, and discuss wind-down of
                             law firm, proper transition of clients,
                             Florida Bar matters and related
                             issues (1.0); review follow up
                             correspondence from Totten’s
                             bankruptcy counsel confirming
                             trustee will not be assuming GLSP
                             (.1)
May 9, 2019         DAS      Review all schedules as to                0.70   350.00
                             Schedule G items for leases - note
                             Totten/GLSP agreement not listed
                             while other leases were listed (.4);
                             meeting with Ms. Kubs to discuss
                             outline of drafting proposed order
                             addressing Totten agreement not
                             being assumed and not accepting it
                             is executory and specifically noting
                             Florida Bar compliance etc. (.3)
May 10, 2019        DAS      Exchange emails with Totten law           0.60   300.00
                             firm counsel as to status of draft
                             agreed order and overview of items
                             to be addressed in order (.2);
                             review draft order prepared by Ms.
                             Kubs and provide redline version
                             and note further discussion needed
                             as to whether specificity required for
                             cooperation provisions (.4).
May 13, 2019        DAS      Review further updated version of         0.70   350.00
                             proposed order dealing with TFDB
                             contract; perform additional edits
                             and inclusions; circulate proposed
                             TFDB order to its bankruptcy
                             counsel (.4); review redline version
                             prepared by TFDB bankruptcy
                             counsel -need to follow up more
                             tomorrow (.1); review principals’
                                             248
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 270 of 283
                              objection to TFDB’s motion to
                              compel assumption or rejection of
                              retainer agreement (.2)
May 14, 2019        DAS      Continue negotiations as to form of     0.70   350.00
                             agreed order on TFDB motion to
                             compel assumption or rejection;
                             exchange additional redline
                             versions (.4); follow up with trustee
                             on TFDB matters; provide
                             additional changes to order to
                             TFDB counsel; vet terminology
                             used in proposed order with
                             principals’counsel (.3)
May 14, 2019        MK       Review Mr. Rosendorf's revisions to     0.20    75.00
                             agreed order.
May 14, 2019        MK       Attention to agreed order resolving     0.50   187.50
                             motion to compel Trustee to
                             assume or reject retainer
                             agreement; communications with
                             Mr. Ray, Mr. Samole and Mr.
                             Rosendorf regarding same.
May 15, 2019        DAS      Attend and participate at hearings      1.00   500.00
                             on TFDB motion to compel
                             assumption or rejection of
                             executory retainer agreement (.8);
                             further negotiate final tweaks to
                             proposed agreed order as recited in
                             open court (.2)
May 16, 2019        MK       Conduct legal research relating to      2.00   750.00
                             credit card chargebacks;
                             communication with Ms.
                             Lopez-Castro regarding same.
May 17, 2019        DAS      Review and serve order resolving        1.10   550.00
                             motion to compel by TFBD and
                             determining the retainer agreement
                             has concluded (.1); field phone call
                             from merchant account processor
                             counsel and discuss executory
                             contract and claims issues; draft
                             follow up report to Ms.
                             Lopez-Castro and Ms. Kubs (.4);
                             review preliminary research on
                             treatment of merchant account
                             contracts and chargeback claims in
                             Chapter 11 (.4); Review letters from
                             TFDB providing for termination for
                             cause of the retainer agreement
                             that was previously ordered as
                             concluded (.2).
                                            249
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 271 of 283
May 17, 2019         MK       Review merchant agreements for all   3.00    1,125.00
                              applicable contact information for
                              banks and processors for addition
                              to schedules and/or creditor matrix;
                              prepare list of contacts; draft form
                              letter to banks and processors.
May 20, 2019        DAS      Review memo on pending leases          0.80    400.00
                             and consider unexpired lease
                             issues (.4); review memo on
                             pending merchant account
                             agreements and consider executory
                             contract issues (.4)
May 20, 2019        MK       Attention to merchant agreements       3.90   1,462.50
                             and leases and prepare analyses
                             for Mr. Samole.
May 21, 2019        DAS      Follow up on several lease issues      0.20    100.00
                             and related documents (.2)
May 22, 2019        DAS      Review correspondence from             0.30    150.00
                             merchant account processor on
                             pending issues (.1); review follow
                             up enclosures and pleadings from
                             other bankruptcy cases handling
                             comparable issues from merchant
                             account processor (.2)
May 23, 2019        DAS      Follow up email exchange with          0.20    100.00
                             counsel with several different
                             merchant account processors (.2)
May 24, 2019        DAS      More due diligence and review of       2.30   1,150.00
                             case law and terms of merchant
                             account agreements and leases in
                             preparation for Trustee meeting on
                             handling of these executory
                             contracts and executory leases (.8);
                             teleconference with Trustee team
                             on leases and merchant
                             agreements (.6); draft memo to Ms.
                             Kubs as to drafting omnibus motion
                             to reject merchant account
                             agreements while getting trustee
                             information on chargeback refunds
                             that may needed to have been
                             contested by merchant account
                             processor (.2); follow up with Ms.
                             Kubs as to group of leases and
                             more due diligence needed with
                             MYP landlord and discuss next
                             steps (.2); review provisions of MYP
                             complaint and lease provisions (.3);
                                           250
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 272 of 283
                              Call with counsel for merchant
                              account processor to advise of
                              forthcoming omnibus rejection and
                              preliminarily discuss chargeback
                              amounts that should have been
                              contested (.2)
May 25, 2019        DAS      Review pleadings and pending            0.40    200.00
                             disposition of the MYP Headway
                             litigation and consider proposed
                             resolution to discuss with counsel
                             next week (.3); follow up with Ms.
                             Kubs as to more information for her
                             to obtain as part of drafting omnibus
                             motion to reject merchant account
                             processor agreements (.1)

May 28, 2019        DAS      Draft memorandum to MYP                 0.80    400.00
                             Headway counsel with settlement
                             proposal discussing case/litigation
                             background, claims by and between
                             the commercial landlord and the
                             estates, and proposing streamlined
                             manner to address pending lease
                             agreements, damage claims and
                             setoff, etc. (.8)
May 28, 2019        MK       Analyze credit card processing          4.50   1,687.50
                             agreements and draft omnibus
                             motion rejecting same; assemble
                             exhibits, and locate addresses for
                             contract parties for purposes of
                             providing notice of motion.
May 29, 2019        DAS      Review and prepare comments and         0.60    300.00
                             redline of draft omnibus motion to
                             reject merchant account
                             agreements (.6)
May 29, 2019        MK       Review Mr. Samole's edits to            0.40    150.00
                             omnibus motion to reject merchant
                             agreements; incorporate same and
                             forward to Mr. Kessler for
                             assistance in confirming inclusion of
                             necessary parties.
May 29, 2019        MK       Attention to draft omnibus motion to    1.10    412.50
                             reject credit card processing
                             agreements, exhibits to same, and
                             service list. Forward to Mr. Samole
                             for review.
May 30, 2019        DAS      Phone call with counsel for             0.40    200.00
                             merchant account processor about
                                            251
               Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 273 of 283
                              forthcoming rejection motion,
                              discuss obligations during the runoff
                              period, and other matters; follow up
                              with Ms. Kubs as to additional
                              language to include in the rejection
                              motion (.3); follow up with Ms. Kubs
                              as to Trustee’s ongoing further
                              reconciliation of merchant account
                              agreements (.1)
May 30, 2019        MK       Attention to Omnibus Motion to          0.80   300.00
                             Reject Merchant Agreements.
May 31, 2019        DAS      Review and provide comments on          0.40   200.00
                             updated omnibus motion to reject
                             merchant account agreements (.2);
                             follow up with counsel and
                             incorporate their comments to
                             rejection motion and discuss
                             including comparable provisions in
                             forthcoming order (.2)
May 31, 2019        MK       Attention to Omnibus Motion to          2.20   825.00
                             Reject Merchant Agreements and
                             redaction of exhibits; coordinate
                             finalization and filing.
June 3, 2019        DAS      Issue follow up correspondence to       0.10    50.00
                             Counsel for MYP Headway landlord
                             counterparty (.1).
June 4, 2019        DAS      Phone call with First Data’s            1.30   650.00
                             bankruptcy counsel on pending
                             case matters, their forthcoming
                             request for data to better ascertain
                             universe of potential exposure, and
                             setting up a further call (.4);
                             exchange emails with trustee’s
                             office and review their enclosures
                             on First Data-related merchant
                             account issues regarding
                             chargebacks, customer claims,
                             putative merchant account claims,
                             and logistics (.3); call with MYP
                             Headway counsel as to pendency
                             of Trustee’s proposal to resolve
                             lease situation and deposits/claims
                             thereto (.3); follow up emails with
                             MYP counsel progressing concept
                             of deal and setting up call to talk
                             tomorrow (.1); exchange emails
                             with trustee’s office as to ongoing
                             reconciliation of potential aggregate
                             damage claims by merchant
                                            252
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 274 of 283
                               account processor and needing
                               more information; provide interim
                               data and still need more information
                               to assist trustee (.2).
June 5, 2019          DAS      Teleconference with MYP Headway      2.00    1,000.00
                               as to final negotiations on putative
                               deal to resolve claims by and
                               between estates and commercial
                               landlord as to pending lease claims
                               and set off type claims (.3); draft
                               comprehensive settlement motion
                               on MYP Headway lease matters -
                               note items to still address tomorrow
                               with the motion and still need to
                               address proposed order (1.7).
June 6, 2019         DAS      Revise and supplement settlement       2.20   1,100.00
                              motion with MYP Headway (.3);
                              draft proposed order for MYP
                              Headway settlement with tailored
                              provisions (.3); send form of
                              settlement agreement and order to
                              counsel for MYP Headway along
                              with a cover email requesting clean
                              copy of lease agreement and
                              describing draft pleadings (.2);
                              participate in extensive
                              teleconference with First Date
                              merchant account processor and its
                              counsel going over ramifications of
                              pending rejection of their
                              agreement, its potential exposure
                              and concepts for developing
                              protocol to help reduce such
                              exposure and discuss related case
                              matters (1.2); follow up email
                              exchanges with trustee’s office,
                              First Data and MiCamp Solutions;
                              follow up to First Data counsel to
                              address issues raised (.2)

June 14, 2019        DAS      Follow up correspondence with          0.20    100.00
                              MYP Headway as to condition
                              approval of settlement and
                              settlement pleadings, but his client
                              is conditioning authorization for
                              filing on a follow up call to be
                              scheduled; also follow up to get
                              better copy of lease for exhibit
                              purposes (.2)

                                             253
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 275 of 283
June 17, 2019         MK       Draft proposed order authorizing     0.50      187.50
                               rejection of contracts.
June 17, 2019        YCC      Review notice of hearing re:             0.30    75.00
                              rejection of credit card processing
                              agreements; prepare certificate of
                              service; confer with D. Samole re:
                              hearing.
June 17, 2019        DAS      Receive notice of hearing on             0.30   150.00
                              omnibus motion to reject merchant
                              account agreement and serve;
                              confer with trustee’s office as to
                              pending status of merchant
                              agreement accounts and pending
                              refunds claims being addressed;
                              discuss next steps upon approved
                              rejection (.3)
June 18, 2019        MK       Attention to proposed order on           1.20   450.00
                              motion to reject executory contracts
                              and order granting same.
June 18, 2019        DAS      Follow up correspondence with            0.50   250.00
                              counsel for MYP Headway on
                              remaining matters with lease
                              matters settlement documentation
                              still under review by MYP Headway
                              (.1); review, revise and supplement
                              draft order granting omnibus motion
                              to reject merchant account credit
                              card processing agreements; confer
                              with Ms. Kubs about additional
                              language to input regarding later of
                              30 days from date of order or
                              existing claims bar date; review
                              updated rejection order language
                              and issue spot incorporating Stretto
                              claims filing language (.4)
June 20, 2019        DAS      Participate in extensive                 0.80   400.00
                              teleconference with MYP Headway
                              and its litigation counsel on
                              remaining issues with settlement
                              agreed to in principle and
                              attempting to address other issues
                              raised -now awaiting follow-up
                              confirmation from MYP to proceed
                              with filing the settlement papers (.8)

June 24, 2019        DAS      Teleconference with First Data           0.40   200.00
                              counsel discussing merchant
                              account processing issues and
                              terms of order approving omnibus
                                             254
                Case 19-14605-JKO Doc 378 Filed 01/07/20            Page 276 of 283
                               rejection motion (.4).
June 25, 2019        DAS      Attend and participate at                       1.10    550.00
                              bankruptcy hearings presenting
                              omnibus motion to reject credit card
                              merchant account agreements
                              (1.0); revise and supplement order
                              approving omnibus motion to reject
                              credit card merchant account
                              agreements (.1).
June 26, 2019        DAS      Review termination notice from                  0.20    100.00
                              Jack Henry and Associates as to
                              credit card merchant account
                              processing agreement; follow up
                              with trustee’s office and interplay
                              with our rejection motion and order
                              (.2).
June 27, 2019        DAS      Send follow up correspondence to                0.50    250.00
                              MYP Headway counsel on that
                              pending deal; review emails and
                              proposal on Illinois leases space
                              claims and counterclaims; provide
                              guidance as to handling matter to
                              include application of small security
                              deposit for remainder of lease term,
                              disposition of abandon property and
                              water and tear with estate getting
                              release (.4); review order approving
                              omnibus motion to reject merchant
                              account credit card processing
                              agreements and follow up with
                              trustee’s office (.1).
July 1, 2019         DAS      Follow up more with MYP Headway                 1.30    650.00
                              landlord counsel and send updated
                              settlement motion and order
                              addressing lease situation (.2);
                              review finalized terms of deal
                              addressing Illinois lease situation
                              with request to draft release
                              agreement (.1); review attached
                              lease and assignment (.2); draft
                              release agreement as requested by
                              trustee’s office for Illinois lease (.8).

July 8, 2019         DAS      Follow up emails with trustee’s                 0.20    100.00
                              office and counsel for merchant
                              account processor as to
                              reconciliation of potential exposure
                              claims upon rejection (.2)
July 9, 2019         DAS      Follow up correspondence                        0.30    150.00
                                               255
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 277 of 283
                               exchange with enclosures as to
                               credit card merchant issues as to
                               rejection claims reconciliation as
                               well as responding to chargeback
                               claims and set up call for tomorrow
                               (.2); follow up on pending matters to
                               close out negotiations on Illinois
                               lease matters (.1)
July 10, 2019        MK       Attention to lease agreement and           1.10   412.50
                              issue of whether execution would
                              be considered ordinary course.
July 11, 2019        DAS      Review trustee’s memoranda to              0.40   200.00
                              First Data as to status and matters
                              relating to chargeback claims, and
                              copies of all response memoranda
                              trustee submitted in opposition to
                              merchants’chargeback claims;
                              follow up with trustee’s office
                              regarding same (.4)

July 15, 2019        DAS      Send follow up correspondence to           0.10    50.00
                              MYP Headway counsel on lease
                              resolution matters (.1)
July 19, 2019        DAS      Send follow up email to MYP                0.10    50.00
                              Headway counsel as to delays from
                              his client to authorize filing of
                              stipulated settlement motion and
                              order (.1).
July 26, 2019        DAS      Send another email to MYP                  0.70   350.00
                              Headway counsel as to pending
                              settlement (.1); teleconference with
                              First Data counsel as to
                              post-rejection matters with
                              chargebacks and related issues,
                              and discuss upcoming claim
                              deadline and other case matters
                              (.2); review First Data’s update form
                              response letter to merchants;
                              prepare redline and send back;
                              obtain acceptance of my redline
                              and then send follow up email to
                              discuss logistics of who would sent
                              form letter - estate or First Data (.4).
July 30, 2019        DAS      Multiple follow up emails with First       0.60   300.00
                              Data counsel and Trustee’s office
                              as to coordination of chargeback
                              claims responses and forms;
                              address logistics of handling
                              merchant/customer issues (.4);
                                              256
                     Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 278 of 283
                                    follow up with trustee’s office as to
                                    other First Data-related chargeback
                                    response matters and customer
                                    claims issues (.2)
August 1, 2019            DAS      Send follow up email to MYP              0.40   200.00
                                   Headway counsel about pending
                                   settlement deal consideration and
                                   note issue if deal authorization not
                                   provided and they don’t file timely
                                   proof of claim and reiterate
                                   Monday’s proof of claim deadline
                                   (.2); exchange emails with First
                                   Data representatives and counsel
                                   addressing their chargeback
                                   response inquiries and related
                                   matters (.2).
August 5, 2019            DAS      More emails with MYP Headway             0.60   300.00
                                   counsel about pending settlement
                                   and receive authorization to finalize
                                   and file settlement motion; update
                                   settlement motion and order and
                                   follow up as to service list issues
                                   (.4); more emails with Stretto as to
                                   service list issues for MYP motion;
                                   consider motion to limit notice and
                                   handling of MYP lease documents
                                   (.2)
August 7, 2019            DAS      Follow up with creditors’counsel as      0.20   100.00
                                   to rejection damage claim issues
                                   and inquiries set up further call for
                                   next week (.2)
August 29, 2019           DAS      Confirm no objections to MYP             0.20   100.00
                                   Headway settlement motion; upload
                                   9019 order; check on status of
                                   pending state court matter; update
                                   service list for impending signed
                                   order (.2)
September 6, 2019         DAS      Receive and review order approving       0.20   100.00
                                   MYP Headway settlement; serve
                                   order on MYP Headway counsel
                                   and correspond with counsel as to
                                   release of deposit funds and
                                   advising of deadline to dismiss
                                   state court action with prejudice (.2)
September 13, 2019        DAS      Receive and review                       0.10    50.00
                                   correspondence from MYP
                                   Headway counsel enclosing notice
                                   of dismissal of state court lawsuit
                                   with prejudice; receive confirmation
                                                  257
             Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 279 of 283
                            that security deposit and pre-paid
                            rent have been drawn down per
                            court order (.1)
                                                         ------------------------
Total for LITIGATION - EXECUTORY CONTRACTS                     53.20     23,712.50




                                       258
                Case 19-14605-JKO Doc 378 Filed 01/07/20         Page 280 of 283
                      MEETING OF CREDITORS

May 10, 2019         CLC      Draft emails re: new 341 meeting             0.40     220.00
                              and schedules (.4).
May 14, 2019         CLC      Telephone conference with Z.                 0.20     110.00
                              Scarlett and follow-up on same (.2)
June 3, 2019         CLC      Review emails re: 341 meeting (.2).          0.20     110.00
June 14, 2019        YCC      Confer with M. Cristobol re: binders         0.10      25.00
                              for 341 meeting.
July 2, 2019         DAS      Confer with counsel as to scope of           0.20     100.00
                              upcoming meeting of creditors in
                              context of the pending proceedings
                              and coordinating 9 debtors estates
                              (.2)

July 2, 2019         MK       Communication with Mr. Samole                0.10      37.50
                              regarding outline for 341 meeting.
July 3, 2019         DAS      Follow up as to schedule G and H             0.10      50.00
                              listings for respective debtors in
                              preparation for meeting of creditors
                              (.1)

July 5, 2019         MK       Review schedules and SOFA of                 2.50     937.50
                              ARMG (DE) and prepare list of
                              questions for 341 Meeting.
July 5, 2019         MK       Attention to questions for 341               0.90     337.50
                              meeting.
July 8, 2019         MK       Review schedules and prepare                 3.20    1,200.00
                              questions for 341 meeting.
July 9, 2019         DAS      Review Ms. Kubs memo and outline             0.40     200.00
                              in preparation of meetings of
                              creditors for our 9 debtors estates;
                              email with Ms. Kubs to meet
                              tomorrow to discuss her open
                              issues and other items (.4).

July 9, 2019         MK       Review schedules and prepare                 4.30    1,612.50
                              questions for 341 meeting.
July 10, 2019        DAS      Meet with Ms. Kubs as to issue               0.40     200.00
                              spots and clarification on our outline
                              for matters to address at next
                              week’s 341 meeting; make margin
                              notes to my updated version of
                              detailed outline (.4)
July 10, 2019        MK       Review schedules and prepare                 1.10     412.50
                              questions for 341 meeting.
                                             259
                Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 281 of 283
July 14, 2019         DAS      Review trustee’s 5-page memo with    0.60       300.00
                               supplemental questions and outline
                               for tomorrow’s 341 meeting (.5);
                               follow up correspondence with
                               trustee on 341 meeting. (.1).

July 15, 2019        CLC      Attend 341 meeting at U.S.            6.00      3,300.00
                              Attorneys' Office (6.0).
                                                            ------------------------
  Total for MEETING OF CREDITORS                                  20.70      9,152.50




                                            260
                     Case 19-14605-JKO Doc 378 Filed 01/07/20       Page 282 of 283
                           PLAN AND DISCLOSURE STATEMENT

September 9, 2019         DAS      Confer with Ms. Lee as to case             0.80     400.00
                                   background, creditor constituents,
                                   claims filed, pending litigation
                                   claims and related matters as
                                   overview for her to begin to prepare
                                   plan and disclosure statement and
                                   start sending her documents to
                                   review -will provide other pleadings
                                   and mediation statement tomorrow
                                   for her to incorporate as applicable
                                   (.8)
September 9, 2019         BCL      Meeting with Mr. Samole to discuss         0.30     135.00
                                   case and plan issues.
September 10, 2019        DAS      Follow up with Ms. Lee as to               0.30     150.00
                                   additional documents and
                                   mediation statement for her to
                                   review for Plan document
                                   preparation; answer questions as to
                                   certain creditors within creditor
                                   group tranches - set up meeting for
                                   tomorrow to discuss more in depth
                                   after she has reviewed more
                                   documents and pleadings (.3)

September 10, 2019        BCL      Draft plan of liquidation.                 1.70     765.00
September 11, 2019        MK       Meeting with Ms. Lopez-Castro, Ms.         0.50     187.50
                                   Samole and Ms. Lee to discuss
                                   strategy and implementation of
                                   same.
September 11, 2019        BCL      Meeting in firm regarding strategy         0.40     180.00
                                   and plan terms.
September 17, 2019        CLC      Consider plan provisions (.4).             0.40     220.00
September 17, 2019        DAS      Confer with trustee as to treatment        0.50     250.00
                                   of customer claims as between
                                   timely filed and late filed claims,
                                   and between unencumbered and
                                   encumbered (.3); confer with Ms.
                                   Lee as to proposed customer
                                   treatment for her Plan preparation,
                                   discuss additional specifics, and
                                   more follow up will be needed to go
                                   over with trustee (.2)
September 17, 2019        BCL      Draft/revise disclosure statement,         7.20    3,240.00
                                   and review various court papers
                                   and related information for same.
September 17, 2019        BCL      Communicate in firm with Ms.               0.10      45.00
                                                   261
                    Case 19-14605-JKO Doc 378 Filed 01/07/20 Page 283 of 283
                                   Lopez-Castro and Mr. Samole
                                   regarding plan treatment terms for
                                   certain creditors.
October 11, 2019         DAS      Confer with Trustee as to tranches            0.40         200.00
                                  of treatment for customer claims
                                  and addressing timely filed claims,
                                  late-filed claims and cutoff periods
                                  for unfiled claims; also consider
                                  developers claims in Plan(.4)
December 9, 2019         DAS      Follow up with Ms. Lee as to First            0.20         100.00
                                  Data discussion and alternative
                                  ways to address their issues and
                                  note options for potential chapter 11
                                  plans (.2)
December 10, 2019        DAS      Review brand new case law on                  0.40         200.00
                                  impermissibility of third party
                                  releases via opt out process when
                                  some of the creditor body not
                                  receiving any distributions in
                                  Chapter 11 plan; follow up with Ms.
                                  Lee regarding same as to potential
                                  applicability in our case and offer
                                  strategy comments to address
                                  same in our Plan after we finalize
                                  settlements (.4)
December 12, 2019        DAS      More research as to divergent case            0.80         400.00
                                  law and due diligence as to our
                                  specific case matters to consider
                                  and analyze the propriety and
                                  viability to seek and obtain certain
                                  third party releases being sought by
                                  various constituents (.8)
December 23, 2019        DAS      Review newest appellate decision              0.40         200.00
                                  approving third party releases in
                                  Chapter 11 plan confirmation
                                  context; advise Ms. Lee in
                                  connection with our still developing
                                  plan strategy (.4)
                                                                          ------------------------
  Total for PLAN AND DISCLOSURE STATEMENT                                       14.40      6,672.50




                                                 262
